Exhibit 10.10

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT (this “Amendment”), dated as of March 15, 2019, to the Term Loan
Credit Agreement dated as of June 30, 2015 (as amended, supplemented, amended
and restated or otherwise modified from time to time, including by this
Amendment, the “Credit Agreement”), among Horizon Global Corporation (the
“Borrower”), the subsidiaries of the Borrower party hereto as guarantors, the
several banks and other financial institutions or entities from time to time
party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto are parties to the Credit Agreement;

WHEREAS, the Borrower and the Required Lenders wish to amend the Credit
Agreement as described herein;

WHEREAS, the Borrower and the Required Lenders wish to instruct the
Administrative Agent to enter into certain agreements as specified herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto, which include all Loan Parties
as of the date hereof, agree as follows:

SECTION 1.    DEFINITIONS. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2.    AMENDMENTS.

(a) With effect as of the Effective Date, the Credit Agreement is hereby amended
with the stricken text deleted (indicated textually in the same manner as the
following example: stricken text) and with the double-underlined text added
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A-1 hereto.

(b) With effect as of the Effective Date, the Credit Agreement is hereby further
amended by replacing the below described Schedules to the Credit Agreement with
the following Schedules attached as Exhibit A-2 hereto:

 

Schedule 6.01   –    Existing Indebtedness as of Sixth Amendment Effective Date
Schedule 6.02   –    Existing Liens as of Sixth Amendment Effective Date
Schedule 6.04   –    Existing Investments as of Sixth Amendment Effective Date

SECTION 3.    AUTHORIZATIONS AND INSTRUCTIONS. The Lenders party thereto, which
collectively constitute the Required Lenders, hereby instruct and authorize the
Administrative Agent, solely in its capacity as the Administrative Agent, to
execute and deliver on the Effective Date (i) the new Term Intercreditor
Agreement in the form of Exhibit B hereto, (ii) the amendment to the existing
ABL/Term Loan Intercreditor Agreement in the form of Exhibit C hereto and (iii)
the amendment to the Guarantee and Collateral Agreement in the form of Exhibit D
hereto.



--------------------------------------------------------------------------------

SECTION 4.    CONDITIONS PRECEDENT. This Amendment shall become effective as of
the date (the “Effective Date”) of the satisfaction or waiver of each of the
conditions precedent set forth in this Section 4.

(a)        Execution and Delivery. The Administrative Agent shall have received
originals, facsimiles or copies in .pdf format unless otherwise specified, each
properly executed, of (i) counterparts of this Amendment duly executed by each
Loan Party, the Required Lenders, and the Administrative Agent, (ii) the Term
Intercreditor Agreement in the form of Exhibit B hereto, (iii) the amendment to
the existing ABL/Term Loan Intercreditor Agreement in the form of Exhibit C
hereto, (iv) the amendment to the ABL Credit Agreement, (v) the amendment to the
Guarantee and Collateral Agreement in the form of Exhibit D hereto, and (vi) the
Junior Loan Documents.

(b)        Junior Loan Documents. All conditions to the effectiveness of the
Junior Loan Documents shall have been satisfied and the Borrower shall have
received or shall substantially simultaneously receive at least $50,000,000 of
gross proceeds therefrom.

(c)        Amendment Fee. The Borrower shall have paid to the Administrative
Agent for the account of each Lender executing a counterpart of this Amendment
prior to 4:00 p.m., New York City time, on March 15, 2019, an amendment fee in
an amount equal to 0.50% of such Lender’s Loans outstanding on the Effective
Date.

(d)        Prepayment of the Senior Loans; Release of Liens. The Borrower shall
have repaid the loans and other obligations under the Senior Credit Agreement
pursuant to Section 2.11 of the Senior Credit Agreement in full in cash from the
proceeds of the Junior Credit Agreement, the Senior Loan Documents shall have
been terminated (except for any provisions which by the terms thereof survive
such termination) and the liens in respect of such loans shall have been
released.

(e)        Perfection Certificate. The Borrower shall have executed and
delivered a new Perfection Certificate and the Schedules in form and substance
satisfactory to the Administrative Agent and the Required Lenders.

(f)        Solvency Certificate. The Borrower shall have executed and delivered
a solvency certificate in form and substance satisfactory to the Administrative
Agent and the Required Lenders.

(g)        Fees and Expenses. The Borrower shall have paid to the Administrative
Agent, the Lenders party hereto, or their respective advisors, as appropriate,
all fees and other amounts of the professionals listed on Exhibit F hereto, to
the extent due and payable on or prior to the Effective Date, and in each case,
to the extent reasonably detailed invoices therefor have been received by the
Borrower no later than 4:00 p.m., New York City time, on March 13, 2019.

(h)        Foreign Collateral. The Borrower shall (i) cause each of the
following Subsidiaries of the Company organized in the Netherlands, the United
Kingdom, Canada and Mexico to execute and deliver a joinder to the Guarantee and
Collateral Agreement (in each case, in a form reasonably acceptable to the
Required Lenders) and (ii) cause to be perfected the liens on the assets of each
such Subsidiary of the Company organized in the Netherlands and the United
Kingdom to the extent such liens can be perfected by the filing of a UCC
financing statement, supplemental IP security agreements or delivery of
requested possessory collateral: Cequent Electrical Products de Mexico, S. de
R.L. de C.V., Cequent Mexico Holdings B.V., Cequent Nederland Holdings B.V.,

 

2



--------------------------------------------------------------------------------

Cequent Sales Company de Mexico, S. de R.L. de C.V., Cequent Towing Products of
Canada Ltd., and Cequent UK Limited.

(i)        Legal Opinions. The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of Jones Day with respect to the Borrower and its
Domestic Subsidiaries. The Borrower hereby requests such counsel to deliver such
opinions.

(j)        No Default. Both prior to and after giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing on the
Effective Date.

(k)        Representations and Warranties. As of the Effective Date (both prior
to and after giving effect to this Amendment) all representations and warranties
contained in Section 5 (other than the representations and warranties contained
in Section 3.15) shall be true and correct in all material respects (and, with
respect to any representations and warranties that are qualified by materiality
or reference to a “Material Adverse Effect” or contain a similar materiality
qualification, in all respects).

For the purpose of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.

SECTION 5.    REPRESENTATIONS AND WARRANTIES. In order to induce the Required
Lenders and the Administrative Agent to enter into this Amendment, each Loan
Party hereby represents and warrants to the Required Lenders and the
Administrative Agent that (a) this Amendment has been duly authorized by all
necessary organizational actions and, if required, actions by equity holders of
each Loan Party, (b) this Amendment has been duly executed and delivered by each
Loan Party and constitutes a legal, valid and binding obligation of each Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and
(c) this Amendment will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of their
Subsidiaries or their assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of their Subsidiaries.

SECTION 6.    CONTINUING EFFECT. Except as expressly amended, waived or modified
hereby, the Loan Documents shall continue to be and shall remain in full force
and effect in accordance with their respective terms. This Amendment shall not
constitute an amendment, waiver or modification of any provision of any Loan
Document not expressly referred to herein and shall not be construed as an
amendment, waiver or modification of any action on the part of the Borrower or
the other Loan Parties that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein, or be
construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event. Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms. Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity. Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include this Amendment.

 

3



--------------------------------------------------------------------------------

SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.    SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Administrative
Agent, the other Agents and the Lenders, and each of their respective successors
and assigns, and shall not inure to the benefit of any third parties. The
execution and delivery of this Amendment by any Lender prior to the Effective
Date shall be binding upon its successors and assigns and shall be effective as
to any Loans or Commitments assigned to it after such execution and delivery.

SECTION 9.    ENTIRE AGREEMENT. This Amendment, the Credit Agreement and the
other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents, the Lenders and the Lenders, as applicable,
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, any other Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Credit Agreement or the
other Loan Documents.

SECTION 10.    RELEASE. Each of the Loan Parties (on behalf of itself and its
Subsidiaries) for itself and for its successors in title and assignees and, to
the extent the same is claimed by right of, through or under any of the Loan
Parties, for its past, present and future employees, agents, representatives
(other than legal representatives), officers, directors, shareholders, and
trustees (each, a “Releasing Party” and collectively, the “Releasing Parties”),
does hereby remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, the Administrative Agent, each of the Lenders
and each of the other Secured Parties in their respective capacities as such
under the Loan Documents, and the Agent’s, each Lender’s and each other Secured
Party’s respective successors-in-title, legal representatives and assignees,
past, present and future officers, directors, affiliates, shareholders,
trustees, agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom the Agent, each of the
Lenders and each of the other Secured Parties or any of their respective
successors-in-title, legal representatives and assignees, past, present and
future officers, directors, affiliates, shareholders, trustees, agents,
employees, consultants, experts, advisors, attorneys and other professionals
would be liable if such persons or entities were found to be liable to any
Releasing Party or any of them (collectively, hereinafter the “Releasees”), from
any and all manner of action and actions, cause and causes of action, claims,
charges, demands, counterclaims, crossclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts, rights of
setoff and recoupment, controversies, damages, judgments, expenses, executions,
liens, claims of liens, claims of costs, penalties, attorneys’ fees, or any
other compensation, recovery or relief on account of any liability, obligation,
demand or cause of action of whatever nature, whether in law, equity or
otherwise (including, without limitation, any claims relating to (i) the making
or administration of the Loans, including, without limitation, any such claims
and defenses based on fraud, mistake, duress, usury or misrepresentation, or any
other claim based on so-called “lender liability” theories, (ii) any covenants,
agreements, duties or obligations set forth in the Loan Documents,
(iii) increased financing costs, interest or other carrying costs,
(iv) penalties, (v) lost profits or loss of business opportunity, (vi) legal,
accounting and other administrative or professional fees and expenses and
incidental, consequential and punitive damages payable to third parties,
(vii) damages to business reputation, or (viii) any claims arising under 11
U.S.C. §§ 541-550 or any claims for avoidance or recovery under any other
federal, state or foreign law equivalent), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any of the Releasees, and which are, in each case,
based on any act, fact, event or omission or other matter, cause or thing
occurring at any time prior to or on the date hereof, directly or indirectly
arising out of, connected with or relating to this

 

4



--------------------------------------------------------------------------------

Amendment, the Credit Agreement or any other Loan Document and the transactions
contemplated hereby or thereby, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing (each, a “Claim” and collectively, the “Claims”);
provided, that, no Releasing Party shall have any obligation with respect to
Claims to the extent such Claims are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or bad faith of any Releasee. Each Releasing
Party further stipulates and agrees with respect to all Claims, that it hereby
waives, to the fullest extent permitted by applicable law, any and all
provisions, rights, and benefits conferred by any applicable U.S. federal or
state law, or any principle of common law, that would otherwise limit a release
or discharge of any unknown Claims pursuant to this Section 11. The Borrower and
the other Loan Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by the Borrower or any other
Loan Parties pursuant to this Section 11. If the Borrower, any other Loan Party
or any of its successors, assigns or other legal representatives violates the
foregoing covenant, the Borrower and other Loan Parties, each for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all reasonable and documented attorneys’ fees and costs incurred by any Releasee
as a result of such violation. Each of the Releasing Parties hereby acknowledges
that this release constitutes a material inducement to enter into this
Amendment, that each Releasee has already relied on this release in entering
into this Amendment, and that each Releasee will continue to rely on this
release in its related future dealings. Each of the Releasing Parties hereby
further warrants and represents that it has reviewed the terms of this
Section 11 with its legal counsel and that it knowingly and voluntarily enters
into the release contained in this Section 11 following consultation with legal
counsel. This release is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 11 and executed by each of the parties hereto).

SECTION 11.    LOAN DOCUMENT. This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 12.    COUNTERPARTS. This Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

SECTION 13.    HEADINGS. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

SECTION 14.    LOAN PARTY ACKNOWLEDGMENTS

14.1                           Each Loan Party hereby (i) expressly acknowledges
the terms of the Credit Agreement as amended by the Amendment, (ii) ratifies and
affirms its obligations under the Loan Documents (including guarantees and
security agreements) to which it is a party, (iii) acknowledges, renews and
extends its continued liability under all such Loan Documents and agrees such
Loan Documents remain in full force and effect, (iv) agrees that each Security
Document secures all Obligations of the Loan Parties in accordance with the
terms thereof and (v) further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.

 

5



--------------------------------------------------------------------------------

14.2                           Each Loan Party hereby reaffirms, as of the
Effective Date, (i) the covenants and agreements contained in each Loan Document
to which it is a party, including, in each case, such covenants and agreements
as in effect immediately after giving effect to this Agreement and the
transactions contemplated thereby, and (ii) its guarantee of payment of the
Obligations pursuant to the Guarantee and Collateral Agreement and its grant of
Liens on the Collateral to secure the Obligations.

[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

HORIZON GLOBAL CORPORATION,

as the Borrower

By:  

/s/ Brian Whittman

  Name:  Brian Whittman   Title:  Vice President, Finance HORIZON GLOBAL COMPANY
LLC By:   /s/ Brian Whittman                                        Name:  Brian
Whittman   Title:  Vice President, Finance HORIZON GLOBAL AMERICAS INC. By:  
/s/ Brian Whittman                                        Name:     Brian
Whittman   Title:     Vice President, Finance HORIZON INTERNATIONAL HOLDINGS LLC
By:   /s/ Brian Whittman                                       Name: Brian
Whittman   Title: Vice President, Finance

 

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  
  /s/ Krys Szremski                                            Name: Krys
Szremski   Title: Executive Director

 

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP, as a Lender
By: /s/ John Barrett                                
                              

Name: John Barrett

Title: Managing Partner

CORRE OPPORTUNITIES II MASTER FUND, LP, as

a Lender

By: /s/ John Barrett                                        
                      

Name: John Barrett

Title: Managing Partner

CORRE HORIZON FUND, LP, as a Lender By: /s/ John
Barrett                                                               

Name: John Barrett

Title: Managing Partner

 

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

ATRIUM VIII

ATRIUM IX

ATRIUM XII

ATRIUM XIV

MADISON PARK FUNDING X, LTD. MADISON PARK FUNDING XI, LTD. MADISON PARK FUNDING
XII, LTD. MADISON PARK FUNDING XIII, LTD. MADISON PARK FUNDING XIV, LTD. MADISON
PARK FUNDING XV, LTD. MADISON PARK FUNDING XVI, LTD. MADISON PARK FUNDING XVII,
LTD. MADISON PARK FUNDING XVIII, LTD. MADISON PARK FUNDING XX, LTD. MADISON PARK
FUNDING XXI, LTD. MADISON PARK FUNDING XXII, LTD. ONE ELEVEN FUNDING I, LTD. ONE
ELEVEN FUNDING II, LTD. By: Credit Suisse Asset Management, LLC, as portfolio
manager BENTHAM HIGH YIELD FUND By: Credit Suisse Asset Management, LLC, as
agent (sub-advisor) for Challenger Investment Services Limited, the Responsible
Entity for Bentham High Yield Fund CREDIT SUISSE FLOATING RATE HIGH INCOME FUND
CREDIT SUISSE STRATEGIC INCOME FUND By: Credit Suisse Asset Management, LLC, as
investment advisor THE CITY OF NEW YORK GROUP TRUST By: Credit Suisse Asset
Management, LLC, as its manager CREDIT SUISSE NOVA (LUX) By: Credit Suisse Asset
Management, LLC or Credit Suisse Asset Management Limited, each as a Co-
Investment Adviser to Credit Suisse Fund Management S.A., management company for
Credit Suisse Nova (Lux) MADISON PARK FUNDING XIX, LTD. MADISON PARK FUNDING
XXIII, LTD. MADISON PARK FUNDING XXIV, LTD. MADISON PARK FUNDING XXV, LTD. By:
Credit Suisse Asset Management, LLC, as collateral manager DOLLAR SENIOR LOAN
FUND, LTD. DOLLAR SENIOR LOAN FUND II, LTD. RENAISSANCE INVESTMENT HOLDINGS LTD.
By Credit Suisse Asset Management, LLC, as investment manager DAVINCI
REINSURANCE LTD. By: Credit Suisse Asset Management, LLC, as investment manager
for DaVinci Reinsurance Holdings, Ltd., the owner of DaVinci Reinsurance Ltd. KP
FIXED INCOME FUND By: Credit Suisse Asset Management, LLC, as Sub-Adviser for
Callan Associates Inc., the Adviser for the KP Funds, the Trust for KP Fixed
Income Fund, as Lenders By: /s/
Thomas Flannery                                         

Name: Thomas Flannery

Title: Authorized Signatory



--------------------------------------------------------------------------------

KCOF Management VIII, L.L.C.,

as a Lender

By: /s/ Albert Scheer                                                 

Name: Albert Scheer

Title: Vice President



--------------------------------------------------------------------------------

MONROE CAPITAL BSL CLO 2015-1, LTD.
BY: Monroe Capital Management LLC, as Collateral Manager and Attorney-in Fact
By: /s/ Jeffrey Williams                                         

Name: Jeffrey Williams

Title: Managing Director



--------------------------------------------------------------------------------

Eaton Vance CLO 2013-1 Ltd. By:   Eaton Vance Management Portfolio Manager as a
Lender By:   /s/ Michael B. Botthof                                     Name:
Michael B. Botthof         Title: Vice President



--------------------------------------------------------------------------------

  BTC Holdings Fund I, LLC,   By: Blue Torch Credit Opportunities Fund I LP, its
sole member   By: Blue Torch Credit Opportunities GP LLC, its general partner,
as a Lender   By:   /s/ Gary Manowitz                                
      Name: Gary Manowitz           Title: CFO   BTC Holdings SC Fund LLC,   By:
Blue Torch Credit Opportunities SC Master Fund LP, its sole member   By: Blue
Torch Credit Opportunities SC GP LLC, its General Partner, as a Lender   By:  
/s/ Gary Manowitz                                       Name: Gary Manowitz    
      Title: CFO   SWISS CAPITAL BTC PRIVATE DEBT OFFSHORE SP,   By: Blue Torch
Capital LP, acting solely in its capacity as Investment Advisor to the Manager
of Swiss Capital BTC Private Debt Offshore Fund SP, a segregated portfolio of
Swiss Capital Private Debt (Offshore) Funds SPC, as a Lender   By:   /s/ Gary
Manowitz                                       Name: Gary Manowitz    
      Title: CFO   SC BTC PRIVATE DEBT FUND LP,   By: Blue Torch Capital LP,
acting solely in its capacity as Investment Advisor to the Manager of SC BTC
Private Debt Fund LP, as a Lender   By:   /s/ Gary
Manowitz                                 Name: Gary Manowitz     Title: CFO



--------------------------------------------------------------------------------

SOLUS SENIOR HIGH INCOME FUND LP,

as a Lender

By: Solus Alternative Asset Management LP, its Investment Advisor By:   /s/
Gordon J. Yeager                                     Name: Gordon J.
Yeager                 Title: Executive Vice President



--------------------------------------------------------------------------------

COLUMBIA STRATEGIC INCOME FUND,

a series of Columbia Funds Series Trust I, as a Lender

By:   /s/ Jerry R. Howard                                     Name: Jerry R.
Howard         Title: Assistant Vice President



--------------------------------------------------------------------------------

COLUMBIA FLOATING RATE FUND,

a series of Columbia Funds Series Trust II, as a Lender

By:   /s/ Jerry R. Howard                                     Name:  Jerry R.
Howard  

      Title:  Assistant Vice President



--------------------------------------------------------------------------------

Cent CLO 19 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC as Collateral Manager By:   /s/
Jerry R. Howard                                     Name: Jerry R. Howard  
      Title: Assistant Vice President



--------------------------------------------------------------------------------

Cent CLO 20 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC as Collateral Manager By:   /s/
Jerry R. Howard                                     Name: Jerry R. Howard  
      Title: Assistant Vice President



--------------------------------------------------------------------------------

Cent CLO 21 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC as Collateral Manager By:   /s/
Jerry R. Howard                                     Name: Jerry R. Howard  
      Title: Assistant Vice President



--------------------------------------------------------------------------------

Cent CLO 24 Limited, as a Lender By: Columbia Management Investment Advisers,
LLC as Collateral Manager By:   /s/ Jerry R. Howard                            
        Name: Jerry R. Howard         Title: Assistant Vice President



--------------------------------------------------------------------------------

Cutwater 2014-I, LTD,

as a Lender

as Assignee for and on behalf of the lender by its appointed investment
manager/collateral manager, Insight North America LLC By:   /s/ John
Bluemke                                     Name: John Bluemke         Title:
Authorized Signatory



--------------------------------------------------------------------------------

CROWN POINT CLO II LTD. CROWN POINT CLO III, LTD., as a Lender By:   /s/ Sajedur
Rahman                                     Name: Sajedur Rahman         Title:
Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A-1

Amendments to Credit Agreement

See attached.



--------------------------------------------------------------------------------

Exhibit A-1 to

the FifthSixth Amendment

[Conformed Credit Agreement Reflecting the First Amendment, dated as of
September 19, 2016, Second Amendment, dated as of January 11, 2017 and 2017
Replacement Term Loan Amendment (Third Amendment), dated as of March 31, 2017,
the Fourth Amendment, dated as of July 31, 2018, and the Fifth Amendment, dated
as of February 20, 2019 and the Sixth Amendment, dated as of March 15, 2019]

TERM LOAN CREDIT AGREEMENT

dated as of June 30, 2015,

among

HORIZON GLOBAL CORPORATION,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

BMO CAPITAL MARKETS CORP.,

and

WELLS FARGO SECURITIES, LLC,

as Syndication Agents,

KEYBANC CAPITAL MARKETS INC.,

SIDOTI & COMPANY, LLC

and

ROTH CAPITAL PARTNERS, LLC

as Documentation Agents

J.P. MORGAN SECURITIES LLC,

BMO CAPITAL MARKETS CORP.,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners1

 

 

 

 

1 With respect to the Fourth Amendment, JPMorgan Chase Bank, N.A. was the sole
Lead Arranger and JPMorgan Chase Bank, N.A. was the sole Bookrunner.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page

ARTICLE I

 

DEFINITIONS

SECTION 1.01

  Defined Terms   1

SECTION 1.02

  Classification of Loans and Borrowings   3039

SECTION 1.03

  Terms Generally   3039

SECTION 1.04

  Accounting Terms; GAAP   3139

 

ARTICLE II

 

THE CREDITS

SECTION 2.01

  Commitments   3140

SECTION 2.02

  Loans and Borrowings   3140

SECTION 2.03

  Requests for Borrowings   3240

SECTION 2.04

  [Reserved]   3341

SECTION 2.05

  [Reserved]   3341

SECTION 2.06

  Funding of Borrowings   3341

SECTION 2.07

  Interest Elections   3342

SECTION 2.08

  Termination and Reduction of Commitments   3443

SECTION 2.09

  Repayment of Loans; Evidence of Debt   3543

SECTION 2.10

  Amortization of Term Loans   3544

SECTION 2.11

  Prepayment of Loans   3644

SECTION 2.12

  Fees   3847

SECTION 2.13

  Interest   3847

SECTION 2.14

  Alternate Rate of Interest   3848

SECTION 2.15

  Increased Costs   3949

SECTION 2.16

  Break Funding Payments   4049

SECTION 2.17

  Taxes   4050

SECTION 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs   4353

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders   4454

SECTION 2.20

  [Reserved].   4554

SECTION 2.21

  Incremental Facilities 45[Reserved]   54

SECTION 2.22

  [Reserved]   4758

SECTION 2.23

  Extensions   4758

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

SECTION 3.01

  Organization; Powers   4859

SECTION 3.02

  Authorization; Enforceability   4959

SECTION 3.03

  Governmental Approvals; No Conflicts   4960

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.04

  Financial Condition; No Material Adverse Change      4960  

SECTION 3.05

  Properties      5061  

SECTION 3.06

  Litigation and Environmental Matters      5061  

SECTION 3.07

  Compliance with Laws and Agreements      5161  

SECTION 3.08

  Investment Company Status      5146  

SECTION 3.09

  Taxes      5146  

SECTION 3.10

  ERISA      5146  

SECTION 3.11

  Disclosure      5146  

SECTION 3.12

  Subsidiaries      5146  

SECTION 3.13

  Insurance      5247  

SECTION 3.14

  Labor Matters      5247  

SECTION 3.15

  Solvency      5247  

SECTION 3.16

  Senior Indebtedness      5247  

SECTION 3.17

  Security Documents      5247  

SECTION 3.18

  Federal Reserve Regulations      5364  

SECTION 3.19

  Anti-Corruption Laws and Sanctions      5364  

SECTION 3.20

  Material Contracts      5348  

SECTION 3.21

  EEA Financial Institutions      5449  

SECTION 3.22

  Disclosure      49   ARTICLE IV

 

CONDITIONS

 

SECTION 4.01

  Closing Date      5464  

ARTICLE V

 

AFFIRMATIVE COVENANTS

 



 

SECTION 5.01

  Financial Statements and Other Information      5666  

SECTION 5.02

  Notices of Material Events      5870  

SECTION 5.03

  Information Regarding Collateral      5971  

SECTION 5.04

  Existence; Conduct of Business      6072  

SECTION 5.05

  Payment of Obligations      6056  

SECTION 5.06

  Maintenance of Properties      6056  

SECTION 5.07

  Insurance      6056  

SECTION 5.08

  Casualty and Condemnation      6056  

SECTION 5.09

  Books and Records; Cooperation; Inspection and Audit Rights 61; Lender Calls.
     56  

SECTION 5.10

  Compliance with Laws      6173  

SECTION 5.11

  Use of Proceeds      6157  

SECTION 5.12

  Additional Subsidiaries      6158  

SECTION 5.13

  Further Assurances      6158  

SECTION 5.14

  Ratings      6274  

ARTICLE VI

 

NEGATIVE COVENANTS

 



 

SECTION 6.01

  Indebtedness; Certain Equity Securities      6274  

 

-ii-



--------------------------------------------------------------------------------

         Page   SECTION 6.02   Liens      6577   SECTION 6.03   Fundamental
Changes      6680   SECTION 6.04   Investments, Loans, Advances, Guarantees and
Acquisitions      6780   SECTION 6.05   Asset Sales      6882   SECTION 6.06  
Sale and Leaseback Transactions      6983   SECTION 6.07   Hedging Agreements   
  7083   SECTION 6.08   Restricted Payments; Certain Payments of Indebtedness   
  7084   SECTION 6.09   Transactions with Affiliates      7286   SECTION 6.10  
Restrictive Agreements      7287   SECTION 6.11   Amendment of Material
Documents      7287   SECTION 6.12   [Reserved]      7388   SECTION 6.13   Net
Leverage Ratio 73Financial Covenants.      68   SECTION 6.14   Use of Proceeds
     7491   ARTICLE VII   EVENTS OF DEFAULT   ARTICLE VIII   THE AGENTS  
ARTICLE IX   [RESERVED]   ARTICLE X   MISCELLANEOUS   SECTION 10.01   Notices   
  7897   SECTION 10.02   Waivers; Amendments      7997   SECTION 10.03  
Expenses; Indemnity; Damage Waiver      81100   SECTION 10.04   Successors and
Assigns      82101   SECTION 10.05   Survival      85104   SECTION 10.06  
Counterparts; Integration; Effectiveness      85104   SECTION 10.07  
Severability      85104   SECTION 10.08   Right of Setoff      85104   SECTION
10.09   Governing Law; Jurisdiction; Consent to Service of Process      86105  
SECTION 10.10   WAIVER OF JURY TRIAL      86105   SECTION 10.11   Headings     
86105   SECTION 10.12   Confidentiality      86106   SECTION 10.13   Interest
Rate Limitation      87106   SECTION 10.14   Intercreditor Agreements      87107
  SECTION 10.15   Release of Liens and Guarantees      87107   SECTION 10.16  
PATRIOT Act      88108   SECTION 10.17   No Fiduciary Duty      88108   SECTION
10.18   Acknowledgement and Consent to Bail-In of EEA Financial Institutions   
  89108  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

     Schedule 2.01   —    Commitments Schedule 3.03   —    Governmental
Approvals; No Conflicts Schedule 3.05   —    Real Property Schedule 3.06   —   
Disclosed Matters Schedule 3.12   —    Subsidiaries Schedule 3.13   —   
Insurance Schedule 3.20   —    Material Contracts Schedule 6.01   —    Existing
Indebtedness Schedule 6.01A   —    Existing Indebtedness as of Fifththe Sixth
Amendment Effective Date Schedule 6.02   —    Existing Liens Schedule 6.02A   —
   Existing Liens as of Fifththe Sixth Amendment Effective Date Schedule 6.04  
—    Existing Investments Schedule 6.04A   —    Existing Investments as of
Fifththe Sixth Amendment Effective Date Schedule 6.05   —    Asset Sales
Schedule 6.05A   —    Asset Sales as of Fifth Amendment Date Schedule 6.09   —
   Existing Affiliate Transactions Schedule 6.10   —    Existing Restrictions as
of Fifth Amendment Effective Date EXHIBITS:      Exhibit A   —    Form of
Assignment and Assumption Exhibit B   —    Form of Borrowing Request Exhibit C  
—    Form of Intercreditor Agreement[Reserved] Exhibit D   —    Form of
Guarantee and Collateral Agreement Exhibit E   —    Form of U.S. Tax Certificate
Exhibit F   —    Form of Perfection Certificate

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of June 30, 2015 (this “Agreement”), among
HORIZON GLOBAL CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent.

RECITALS:

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2017 Replacement Term Loan Amendment” shall mean the 2017 Replacement Term Loan
Amendment (Third Amendment to Credit Agreement), dated as of March 31, 2017,
among the Borrower, the Lenders party thereto and the Administrative Agent.

“2017 Replacement Term Loan Commitment” shall have the meaning set forth in the
2017 Replacement Term Loan Amendment. The aggregate amount of the Lenders’ 2017
Replacement Term Commitments on the 2017 Replacement Term Loan Facility
Effective Date is $160,000,000.

“2017 Replacement Term Loan Facility” shall have the meaning set forth in the
2017 Replacement Term Loan Amendment.

“2017 Replacement Term Loan Facility Effective Date” shall have the meaning set
forth in the 2017 Replacement Term Loan Amendment.

“2017 Replacement Term Loan Lender” means a Lender with a 2017 Replacement Term
Loan Commitment or an outstanding 2017 Replacement Term Loan. On and after the
2017 Replacement Term Loan Facility Effective Date, each reference to a “Term B
Lender” in this Agreement shall be deemed to refer to a 2017 Replacement Term
Loan Lender.

“2017 Replacement Term Loans” shall have the meaning set forth in the 2017
Replacement Term Loan Amendment.

“2018 Incremental Term Loan Commitments” has the meaning set forth in the Fourth
Amendment.

“2018 Incremental Term Loan Lender” means a Lender with a 2018 Incremental Term
Loan Commitment or an outstanding 2018 Incremental Term Loan. On and after the
Fourth Amendment Effective Date, each reference to a “Term B Lender” in this
Agreement shall be deemed to refer to a 2018 Incremental Term Loan Lender.

“2018 Incremental Term Loans” has the meaning set forth in the Fourth Amendment.

“2018 Term Loans” means the 2017 Replacement Term Loans and the 2018 Incremental
Term Loans. On and after the Fourth Amendment Effective Date, each reference to
a “Term B Loan” in



--------------------------------------------------------------------------------

this Agreement shall be deemed to refer to a 2018 Term Loan, except for such
references in Section 4.01(g) and (m).

“2018 Term Loan Commitment” means the 2017 Replacement Term Loan Commitment and
the 2018 Incremental Term Loan Commitment.

“ABL Agent” means Bank of America, N.A., as administrative agent and/or
collateral agent, as applicable, under the ABL Credit Agreement, and its
successors and assigns.

“ABL Credit Agreement” means the ABL Credit Agreement to be dated as of the
Closing Date, among the Borrower, the Subsidiaries party thereto as borrowers,
the lenders party thereto and Bank of America, N.A., as administrative agent and
collateral agent, as such document or the credit facility thereunder may be
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“ABL Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement as defined in the ABL Credit Agreement.

“ABL Foreign Loan Party” means any Foreign Subsidiary that is a party to the ABL
Loan Documents as a borrower thereunder and/or is a party to any ABL Security
Document as a grantor or guarantor thereunder.

“ABL Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement as defined in the ABL Credit Agreement.

“ABL Loan” means a loan made pursuant to the ABL Credit Agreement.

“ABL Loan Documents” means collectively (a) the ABL Credit Agreement, (b) the
ABL Security Documents, (c) any promissory note evidencing loans under the ABL
Credit Agreement and (d) any amendment, waiver, supplement or other modification
to any of the documents described in clauses (a) through (c), in each case as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“ABL Security Documents” means the collective reference to the ABL Guarantee and
Collateral Agreement, the Mortgages (as defined in the ABL Credit Agreement) and
all other security documents delivered to the ABL Administrative Agent granting
a Lien on any property of any Person to secure the obligations and liabilities
of any Loan Party under the ABL Credit Agreement or the ABL Guarantee and
Collateral Agreement, as such documents may be amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time in accordance with
the requirements thereof and of this Agreement.

“ABL/Term Loan Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement, dated as of June 30, 2015 (as amended on the date
hereof)the Sixth Amendment Effective Date, among the Borrower, the other Loan
Parties, the Collateral Agent, the SeniorJunior Agent and the ABL Agent.

 

 

-2-



--------------------------------------------------------------------------------

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Lease Financing” means any sale or transfer by the Borrower or any
Subsidiary of any property, real or personal, that is acquired pursuant to a
Permitted Acquisition, in an aggregate amount not to exceed $20,000,000 at any
time after the Closing Date, which property is rented or leased by the Borrower
or such Subsidiary from the purchaser or transferee of such property, so long as
the proceeds from such transaction consist solely of cash.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that the
Adjusted LIBO Rate shall not be less than 1.00% per annum.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agents and the Documentation Agents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreed Security Principles” has the meaning assigned in the Guarantee and
Collateral Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
dollars with a maturity of one month plus 1%; provided that the Alternate Base
Rate shall not be less than 2.00% per annum. For purposes of clause (c) above,
the Adjusted LIBO Rate on any day shall be the LIBO Rate, two Business Days
prior to such day for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
or the Adjusted LIBO Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.

“Alternative Incremental Debt” means any Indebtedness incurred by a Loan Party
in the form of one or more series of secured or unsecured bonds, debentures,
notes or similar instruments or in the form of loans; provided that:

 

-3-



--------------------------------------------------------------------------------

(a)         if such Indebtedness is secured, (i) such Indebtedness shall be
secured by Liens on the Collateral on a pari passu or junior basis to the Liens
on the Collateral securing the Obligations (but, in each case, without regard to
the control of remedies) and shall not be secured by any property or assets of
the Borrower or any of the Subsidiaries other than the Collateral (provided that
if such Indebtedness is in the form of loans, it may be secured by Liens on the
Collateral only on a junior basis to the Liens on the Collateral securing the
Obligations), (ii) the security agreements relating to such Indebtedness shall
be substantially similar to the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent and other than, in the case
of Indebtedness secured on a junior basis, with respect to priority) and (iii)
such Indebtedness shall be subject to a customary intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent,

(b)         such Indebtedness does not mature earlier than the date that is 91
days after the Latest Maturity Date in effect hereunder at the time of
incurrence thereof and has a weighted average life to maturity no shorter than
the Latest Maturing Term Loans in effect at the time of incurrence of such
Indebtedness,

(c)         the definitive documentation in respect of such Indebtedness (i)
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions and (ii)
shall not contain additional covenants or events of default not otherwise
applicable to the Loans or covenants more restrictive than the covenants
applicable to the Loans; provided that the foregoing clause (ii) shall not apply
to covenants or events of default applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Indebtedness; provided further that any such Indebtedness may include additional
covenants or events of default not otherwise applicable to the Loans or
covenants more restrictive than the covenants applicable to the Loans in each
case prior to the Latest Maturity Date in effect immediately prior to the
establishment of such Indebtedness so long as this Agreement is amended to
provide all of the Lenders with the benefits of such additional covenants,
events of default or more restrictive covenants,

(d)        such Indebtedness does not provide for any mandatory prepayment,
redemption or repurchase (other than upon a change of control, fundamental
change, conversion or exchange in the case of convertible or exchangeable
Indebtedness, customary asset sale or event of loss mandatory offers to
purchase, and customary acceleration rights after an event of default) prior to
the date that is 91 days after the Latest Maturity Date in effect hereunder at
the time of incurrence of such Indebtedness; provided that any such Indebtedness
secured by Liens on the Collateral on a pari passu basis with the Liens on the
Collateral securing the Obligations (any such Indebtedness, “Pari Passu
Alternative Incremental Debt”) may be subject to a mandatory prepayment offer
from the Net Proceeds of any Prepayment Event so long as the holders of such
Indebtedness receive no more than their ratable share of such prepayment (such
ratable share to be calculated by reference to the outstanding amount of such
Indebtedness, the outstanding amount of the Loans hereunder and the outstanding
amount of Pari Passu Permitted Term Loan Refinancing Indebtedness, in each case
immediately prior to such prepayment),

(e)        other than with respect to Alternative Incremental Debt the proceeds
of which shall be used to finance a Limited Conditionality Acquisition, at the
time of incurrence of such Alternative Incremental Debt, (i) no Default or Event
of Default shall have occurred and be continuing, both immediately prior to and
immediately after giving effect to the incurrence of such Alternative
Incremental Debt and (ii) the representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct in all material
respects (or in all respects

 

-4-



--------------------------------------------------------------------------------

if qualified by materiality) on and as of such date; provided that with respect
to Alternative Incremental Debt the proceeds of which shall be used to finance a
Limited Conditionality Acquisition, as of the date of entry into the applicable
Limited Conditionality Acquisition Agreement (i) no Default or Event of Default
shall have occurred and be continuing and (ii) the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date, and

(f)         such Indebtedness is not guaranteed by any Person other than Loan
Parties.

Alternative Incremental Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Law” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Applicable Rate” means, for any day, (a) with respect tothe sum of (i)(x) for
any ABR 2018 Term Loan, 5.00% per annum and (iiy) any Eurocurrency 2018 Term
Loan, 6.00% per annum and (b) with respect to any Incremental Term Loan of any
Series, the rate per annum specified in the Incremental Facility Agreement
establishing the Incremental Term Commitments of such Series, plus (ii) 3.00%
(the “PIK Portion”).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the Closing Date;
provided that (a) such preferred stock or preferred equity interests exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $10,000,000 at any time outstanding, less the
aggregate principal amount of Indebtedness incurred and outstanding pursuant to
Section 6.01(a)(x).

“Available Amount” means, as of any date of determination on or after the Fourth
Amendment Effective Date, an amount equal to:

(a)        the sum of (without duplication):

(i)        if positive, the Cumulative Retained Excess Cash Flow Amount; and

 

-5-



--------------------------------------------------------------------------------

(ii)         the Net Proceeds received by the Borrower from (A) cash
contributions (other than from a Subsidiary) to the Borrower or (B) the issuance
and sale of its Equity Interests (other than a sale to a Subsidiary);

minus

(b)         the amount of any investments made in reliance on Section 6.04(s)
prior to such date and any prepayments of Indebtedness made in reliance on
Section 6.08(b)(vii) prior to such date;

minus

(c)         the portion of Excess Cash Flow not otherwise required to be used to
prepay Term Loans pursuant to Section 2.11(d) that is used pursuant to Section
6.08(a)(v) or Section 6.08(a)(vii).

For the avoidance of doubt, the Available Amount shall be deemed $0 (zero
dollars) on the Fourth Amendment Effective Date irrespective of any amounts
which may be attributed to the foregoing clause (a) prior to such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Incremental Amount” means, as of any date, an amount equal to (a)
$75,000,000 less (b) the aggregate principal amount of Incremental Term
Commitments established prior to such date in reliance on the Base Incremental
Amount less (c) the aggregate principal amount of Alternative Incremental Debt
established prior to such date in reliance on the Base Incremental Amount.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Horizon Global Corporation, a Delaware corporation.

“Borrower Registration Statement” means the registration statement on Form S-1
filed by the Borrower with the Commission on March 31, 2015, including all
exhibits and schedules thereto, in each case, as amended, supplemented or
otherwise modified prior to the Closing Date.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and as to which a single Interest Period is in effect.

 

-6-



--------------------------------------------------------------------------------

“Borrowing Base” shall have the meaning ascribed to such term in the ABL Credit
Agreement (as defined in the ABL Credit Agreement on the Closing Date).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with any Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP other than (x) such additions and expenditures classified
as Permitted Acquisitions and (y) such additions and expenditures made with Net
Proceeds from any casualty or other insured damage or condemnation or similar
awards and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Closing Date that would require lease
obligations that would have been characterized and accounted for as operating
leases in accordance with GAAP as in effect on the Closing Date to be
characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of either the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
or (b) the occurrence of any change in control (or similar event, however
denominated) with respect to the Borrower under (i) any indenture or other
agreement in respect of Material Indebtedness to which the Borrower or any
Subsidiary is a party or (ii) any instrument governing any preferred stock of
the Borrower or any Subsidiary having a liquidation value or redemption value in
excess of $5,000,000.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date
hereof; provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking

 

-7-



--------------------------------------------------------------------------------

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 2017 Replacement Term B
Loans or, 2018 Incremental Term Loans of any Seriesor 2018 Term Loans, (b) any
Commitment, refers to whether such Commitment is a 2017 Replacement Term Loan
Commitment, or a 2018 Incremental Term Loan Commitment or any other Incremental
Term Commitment of any Series and (c) any Lender, refers to whether such Lender
has a Loan or Commitment of a particular Class.

“Closing Date” means the date on which the conditions specified in Section 4.01
have been satisfied.

“Closing Date Dividend” has the meaning assigned to such term in the definition
of “Transactions”.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.

“Collateral and Guarantee Requirement” means the requirement that (and, with
respect to Foreign Subsidiaries, subject to the Agreed Security Principles):

(a)        the Collateral Agent shall have received from each party thereto
(other than the Collateral Agent) either (i) a counterpart of the Guarantee and
Collateral Agreement duly executed and delivered on behalf of such Loan Party,
or (ii) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, a supplement to each of the Guarantee and Collateral Agreement and
the Intercreditor AgreementAgreements, in each case in the form specified
therein, duly executed and delivered on behalf of such Subsidiary Loan Party;

(b)        all outstanding Equity Interests of the Borrower and each Subsidiary
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Guarantee and Collateral Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary, or any CFC (other than any CFC, in each case, with
respect to any Foreign Subsidiary that is organized under the laws of Germany,
the United Kingdom (or any political subdivision thereof), Mexico, Canada or the
Netherlands)) and 100% of the Equity Interests of any Foreign Subsidiary
organized under the laws of Germany, the United Kingdom (or any political
subdivision thereof), Mexico, Canada or the Netherlands shall have been pledged
and the Collateral Agent shall have received certificates or other instruments
representing all such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c)        all Indebtedness of the Borrower and each Subsidiary in an aggregate
principal amount that exceeds $500,000 that is owing to any Loan Party shall be
evidenced by a

 

-8-



--------------------------------------------------------------------------------

promissory note and shall have been pledged pursuant to the Guarantee and
Collateral Agreement

 

-9-



--------------------------------------------------------------------------------

and the Collateral Agent shall have received all such promissory notes, together
with instruments of transfer with respect thereto endorsed in blank;

(d)        all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Guarantee and Collateral Agreement and perfect such Liens to the
extent required by, and with the priority required by, the Guarantee and
Collateral Agreement (in each case subject to the Intercreditor
AgreementAgreements), shall have been filed, registered or recorded or delivered
to the Collateral Agent for filing, registration or recording;

(e)        the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to any Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent or the Required Lenders may reasonably request, but
only to the extent such endorsements are (A) available in the relevant
jurisdiction (provided in no event shall the Collateral Agent request a
creditors’ rights endorsement) and (B) available at commercially reasonable
rates, (iii) if any Mortgaged Property is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, evidence of
such flood insurance as may be required under Applicable Law, including
Regulation H of the Board of Governors, and an acknowledged notice to the
Borrower, (iv) if reasonably requested by the Administrative Agent, a current
appraisal of any Mortgaged Property, prepared by an appraiser acceptable to the
Administrative Agent, and in form and substance satisfactory to the Required
Lenders (it being understood that if such appraisal is required in order to
comply with the Administrative Agent’s internal policies, such request shall be
deemed to be reasonable), (v) if reasonably requested by the Administrative
Agent, an environmental assessment with respect to any Mortgaged Property,
prepared by environmental engineers reasonably acceptable to the Administrative
Agent, and such other reports, certificates, studies or data with respect to
such Mortgaged Property as the Administrative Agent may reasonably require, all
in form and substance reasonably satisfactory to Required Lenders (it being
understood that if such assessment or other materials are required in order to
comply with the Administrative Agent’s internal policies, such request shall be
deemed to be reasonable), and (vi) such abstracts, legal opinions and other
documents as the Administrative Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property; provided,
however, in no event shall surveys be required to be obtained with respect to
any Mortgaged Property; and

(f)        each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder;

provided, that, (i) with respect to any Subsidiary Loan Party that is a Foreign
Subsidiary organized under the laws of Germany, the United Kingdom (or any
political subdivision thereof), Mexico, Canada or the Netherlands, the
Collateral and Guarantee Requirement shall require the provision of the
documents and satisfaction of the requirements set forth in ScheduleExhibit E to
the FifthSixth Amendment (with such amendments thereto and extensions of time as
may be agreed by the Administrative Agent) and (ii) with respect to any
Subsidiary Loan Party that is a

 

-10-



--------------------------------------------------------------------------------

Foreign Subsidiary organized under the laws of any other jurisdiction, the
Collateral and Guarantee Requirement shall be modified as reasonably requested
by the Required Lenders to reflect the requirements and limitations of the
jurisdiction in which such Foreign Subsidiary is organized.

“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Commitment” means a 2017 Replacement Term Loan Commitment, or a 2018
Incremental Term Loan Commitment or any other Incremental Term Commitment of any
Series or any combination thereof (as the context requires).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated cash interest expense
for such period, (ii) consolidated income tax expense for such period (including
all single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary charges for such period, (v) interest-equivalent costs associated
with any Specified Vendor Receivables Financing for such period, whether
accounted for as interest expense or loss on the sale of receivables, and all
Preferred Dividends, (vi) all losses during such period that relate to the
retirement of Indebtedness, (vii) noncash expenses during such period resulting
from the grant of Equity Interests to management and employees of the Borrower
or any of the Subsidiaries, (viii) the aggregate amount of deferred financing
expenses for such period, (ix) all other noncash expenses or losses of the
Borrower or any of the Subsidiaries for such period (excluding any such charge
that constitutes an accrual of or a reserve for cash charges for any future
period), (x) any nonrecurring fees, expenses or charges realized by the Borrower
or any of the Subsidiaries for such period related to any offering of Equity
Interests or incurrence of Indebtedness, whether or not consummatedfees, costs
and expenses in connection with the Sixth Amendment Transactions, (xi) fees and
expenses in connection with the Transactions, (xii) any unusual or nonrecurring
costs and expenses arising from the integration of any business acquired
pursuant to any Permitted Acquisition consummated after the Closing Date not to
exceed $7,500,000 in any fiscal year and $20,000,000 in the aggregate,
(xiii) any unusual or nonrecurring costs and expenses arising from the
integration of the Westfalia Group not to exceed $10,000,000 in any fiscal year
and $30,000,000 in the aggregate, (xiv) the amount of reasonably identifiable
and factually supportable “run rate” cost savings, operating expense reductions,
and other synergies not to exceed $12,500,000 resulting from the Westfalia
Acquisition that are projected by Borrower in good faith and certified by a
Financial Officer of the Borrower in writing to the Administrative Agent to
result from actions either taken or expected to be taken within eighteen
(18) months of the Westfalia Acquisition Closing Date to take such action, net
of the amount of actual benefits realized prior to or during such period from
such actions (which cost savings, operating expense reductions, and synergies
shall be calculated on a pro forma basis as though such cost savings, operating
expense reductions, or synergies had been realized on the first day of such
period), (xv) anyissuance or offering of Equity Interests or any Indebtedness
(in each case, whether or not consummated), (xii) costs and expenses of
professional fees of the Borrower and its Subsidiaries or of any Agent or Lender
to the extent the Borrower is required to reimburse such Agent or Lender
therefor, (xiii) unusual or nonrecurring expenses or similar costs relating to
cost savings projects, including restructuring, moving and severance expenses,
not to exceed $25,000,000 in the aggregate from and after January 1, 2015;
provided that no more than $7,500,000 may be counted in any fiscal year
commencing on or after January 1, 2015, (xvi) net losses from discontinued
operations, not to exceed in any fiscal year $7,500,000, (xvii) losses
associated with the prepayment of leases (whether operating leases or capital
leases) outstanding on January 1, 2015 from discontinued operations, and
(xviii) losses or charges associated with asset sales otherwise permitted
hereunder and any unusual or nonrecurring charges, so

 

-11-



--------------------------------------------------------------------------------

long as theexpense, provided that the aggregate amount added backto Consolidated
EBITDA pursuant to this clause (xviii) doesxiii) shall not exceed in the
aggregate $5,000,000 in any four Fiscal Quarter period, (xiv) fees, costs and
expenses incurred in connection with any proposed asset sale (whether or not
consummated); provided that the aggregate amount added to Consolidated EBITDA
pursuant to this clause (xiv) shall not exceed $5,000,000 for all periods and
(xv) non-cash losses on asset sales, minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, (i) any
extraordinary gains for such period, (ii) any non-cash income, profits or gains
for such period and (iii) any gains realized from the retirement of Indebtedness
after the Closing Date, all determined on a consolidated basis in accordance
with GAAP; provided, however, that the amounts added to Consolidated Net Income
pursuant to clauses (xii) through (xviii) above for any period shall not exceed
45% of Consolidated EBITDA for such period; provided further that such
percentage shall decrease to (A) 35% of Consolidated EBITDA on September 30,
2019 and (B) 25% of Consolidated EBITDA on December 31, 2019 and thereafter
(determined without including amounts added to Consolidated Net Income pursuant
to clauses (xii) through (xviii) above for such period). If the Borrower or any
Subsidiary has made any Permitted Acquisition or Significant Investment or any
sale, transfer, lease or other disposition of assets outside of the ordinary
course of business permitted by Section 6.05 during the relevant period for
determining any leverage ratio hereunder, Consolidated EBITDA for the relevant
period shall be calculated only for purposes of determining such leverage ratio
after giving pro forma effect thereto, as if such Permitted Acquisition or
Significant Investment or sale, transfer, lease or other disposition of assets
had occurred on the first day of the relevant period for determining
Consolidated EBITDA; provided that with respect to any Significant Investment,
(x) any pro forma adjustment made to Consolidated EBITDA shall be in proportion
to the percentage ownership of the Borrower or such Subsidiary, as applicable,
in the Subject Person (e.g. if the Borrower acquires 70% of the Equity Interests
of the Subject Person, a pro forma adjustment to Consolidated EBITDA shall be
made with respect to no more than 70% of the EBITDA of the Subject Person) and
(y) pro forma effect shall only be given to such Significant Investment if the
Indebtedness of the Subject Person is included in Total Indebtedness for
purposes of calculating the applicable leverage ratio in proportion to the
percentage ownership of the Borrower or such Subsidiary, as applicable, in such
Subject Person. Any such pro forma calculations may include operating and other
expense reductions and other adjustments for such period resulting from any
Permitted Acquisition, or sale, transfer, lease or other disposition of assets
that is being given pro forma effect to the extent that such operating and other
expense reductions and other adjustments (a) would be permitted pursuant to
Article XI of Regulation S-X under the Securities Act of 1933 (“Regulation S-X”)
or (b) are reasonably consistent with the purpose of Regulation S-X as
determined in good faith by the Borrower in consultation with the Administrative
Agent.. Notwithstanding the foregoing, Consolidated EBITDA for the fiscal
quarters ending March 31, 2018, June 30, 2018, September 30, 2018 and
December 31, 2018 shall be deemed to be $4,390,000, $20,490,000, $17,090,000 and
$-8,467,535, respectively.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person (other than the Borrower or a Significant Investment) in
which any other Person (other than the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with Applicable Law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the Subsidiaries during
such period, (b) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary and (c) the cumulative effect of a change in accounting
principles during such period to the extent included in Consolidated Net Income.

 

-12-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Notes” means the 2.75% Convertible Senior Notes of the Borrower due
2022 issued pursuant to the Convertible Notes Indenture.

“Convertible Notes Indenture” means the First Supplemental Indenture between the
Borrower and Wells Fargo Bank, National Association, dated as of February 1,
2017.

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Discharge of SeniorABL Obligations” shall havehas the meaning as
definedassigned to such term in the ABL/Term Loan Intercreditor Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Documentation Agents” means KeyBanc Capital Markets Inc., Sidoti & Company, LLC
and Roth Capital Partners, LLC.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.

“ECF Percentage” means 75%; provided, that, with respect to any fiscal year of
the Borrower commencing with the fiscal year ending December 31, 2017, the ECF
Percentage shall be reduced to (a) 50% if the Net Leverage Ratio as of the last
day of such fiscal year is no greater than 4.00 to 1.00 but greater than 3.00 to
1.00, (b) 25% if the Net Leverage Ratio of the last day of such fiscal year is
no greater than 3.00 to 1.00 but greater than 2.50 to 1.00 and (c) 0% if the Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
2.50 to 1.00.100%.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-13-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Notice” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Equity Contribution Percentage” means 66 2/3%.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests, but excluding any debt securities
convertible into or referencing any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA

 

-14-



--------------------------------------------------------------------------------

Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a)        Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events; plus

(b)        the excess, if any, of the Net Proceeds received during such fiscal
year by the 734 Borrower and its consolidated Subsidiaries in respect of any
Prepayment Events over (x) amounts permitted to be reinvested pursuant to
Section 2.11(c) and (y) the aggregate principal amount of Term Loans prepaid
pursuant to Section 2.11(c) in respect of such Net Proceeds; plus

(c)        depreciation, amortization and other noncash charges or losses
deducted in determining such consolidated net income (or loss) for such fiscal
year; plus

(d)        the sum of (i) the amount, if any, by which Net Working Capital
(adjusted to exclude changes arising from Permitted Acquisitions and Significant
Investments) decreased during such fiscal year plus (ii) the net amount, if any,
by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and its consolidated Subsidiaries
(adjusted to exclude changes arising from Permitted Acquisitions) increased
during such fiscal year plus (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) decreased during such fiscal year; minus

(e)        the sum of (i) any noncash gains included in determining such
consolidated net income (or loss) for such fiscal year plus (ii) the amount, if
any, by which Net Working Capital (adjusted to exclude changes arising from
Permitted Acquisitions) increased during such fiscal year plus (iii) the net
amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) decreased during such fiscal year plus (iv) the net amount, if
any, by which the consolidated accrued long-term asset accounts of the Borrower
and its consolidated Subsidiaries (adjusted to exclude changes arising from
Permitted Acquisitions) increased during such fiscal year; minus

(f)        the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by the Borrower or any of its
consolidated Subsidiaries prior to the end of such fiscal

 

-15-



--------------------------------------------------------------------------------

year; provided that to the extent any such Capital Expenditure is not made (or
if the amount of any such Capital Expenditures less than the amount deducted
with respect hereto) within 90 days after such fiscal year, the amount (or such
portion of the amount) thereof shall be added back to Excess Cash Flow for the
subsequent period (except to the extent attributable to the incurrence of
Capital Lease Obligations or otherwise financed by incurring Long-Term
Indebtedness) plus (ii) cash consideration paid during such fiscal year to make
acquisitions or other capital investments (except to the extent financed by
incurring Long-Term Indebtedness or through the use of the Available Amount);
minus

(g)        the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by the Borrower and its consolidated Subsidiaries during such fiscal
year, excluding (i) Indebtedness in respect of ABL Loans and other revolving
Indebtedness (in each case except to the extent the revolving credit commitments
in respect thereof are permanently reduced in the amount of and at the time of
any such payment) and letters of credit, (ii) Term Loans prepaid pursuant to
Section 2.11(c) or (d), (iii) optional prepayments of Term Loans (including
purchases of Term Loans pursuant to Section 10.04(h)), and (iv) repayments or
prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness or through the use of the Available Amount, (v) optional
prepayments of Pari Passu Alternative Incremental Debt in the form of loans or
Pari Passu Permitted Term Loan Refinancing Indebtedness in the form of loans and
(vi) any prepayments of Pari Passu Alternative Incremental Debt or Pari Passu
Permitted Term Loan Refinancing Indebtedness in lieu of mandatory prepayments of
Term Loans in accordance with Section 2.11(c); minus

(h)        the noncash impact of currency translations and other adjustments to
the equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2017 (other than December 31, 2018).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net or overall gross income (or
net worth or similar Taxes imposed in lieu thereof) by the United States of
America, or by any other jurisdiction as a result of such recipient being
organized in or having its principal office in or applicable lending office in
such jurisdiction, or as a result of any other present or former connection
(other than a connection arising solely from this Agreement or any other Loan
Document) between such recipient and such jurisdiction, (b) any branch profits
Taxes imposed by the United States of America or any similar Tax imposed by any
other jurisdiction described in clause (a) above and (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any United States withholding Taxes resulting from any
law in effect (x) at the time such Non-U.S. Lender becomes a party to this
Agreement or, with respect to any additional position in any Loan acquired after
such Non-U.S. Lender becomes a party hereto, at the time such additional
position is acquired by such Non-U.S. Lender or (y) at the time such Non-U.S.
Lender designates a new lending office, except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, immediately prior to designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such United States withholding Tax pursuant to
Section 2.17(a), (d) any United States withholding Tax imposed pursuant to FATCA
and (e) any withholding Tax that is attributable to a recipient’s failure to
comply with Section 2.17(g).

 

-16-



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“FATCA” means (i) Sections 1471 through 1474 of the Code as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof, (ii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
or any amended or successor provision as described in clause (i) above and
(iii) any law, regulation, rule, promulgation or official agreement implementing
an official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fifth Amendment” means that certain Fifth Amendment to this Credit Agreement,
dated as of February 20, 2019, among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.

“Fifth Amendment Effective Date” means the “Effective Date” as set forth in the
Fifth Amendment.

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 19, 2016, among the Borrower, the Administrative Agent and the
Lenders party thereto.

“First Amendment Effective Date” means the “Effective Date” as set forth in the
First Amendment.

“First Lien Secured Indebtedness” means Total Indebtedness that is secured by a
first priority Lien on any asset of the Borrower or any of its Subsidiaries (it
being understood that any Indebtedness outstanding under this Agreement and any
Indebtedness outstanding under the ABL Credit Agreement is First Lien Secured
Indebtedness).

“First Lien Net Leverage Ratio” means, on any date, the ratio of (a) First Lien
Secured Indebtedness as of such date less the aggregate amount (not to exceed
$65,000,000) of the sum of Unrestricted Domestic Cash plus Unrestricted Foreign
Cash, in each case as of such date, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Borrower most recently ended prior to such date for which
financial statements are available).

 

-17-



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ended
on or most recently prior to such date to (b) the sum of, in each case for the
Borrower and its Subsidiaries for such period and to the extent paid in cash,
(i) consolidated cash interest expense, (ii) interest-equivalent costs
associated with any Specified Vendor Receivables Financing, whether accounted
for as interest expense or loss on the sale of receivables, (iii) all Preferred
Dividends and (iv) all required amortization payments on Indebtedness.

“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of July 31, 2018, among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” means the “Effective Date” as set forth in the
Fourth Amendment.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” means the Term Loan Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, made by the
Borrower and the Subsidiary Loan Parties party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing

 

-18-



--------------------------------------------------------------------------------

materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Agreement” means any (i) interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
(ii) Permitted Bond Hedge TransactionHedging Agreement or (iii) Permitted
Warrant Transaction.

“Immaterial Subsidiary” means, at any date, any Subsidiary of the Borrower that,
together with its consolidated Subsidiaries (i) does not, as of the last day of
the fiscal quarter of the Borrower most recently ended on or prior to such date
for which financial statements are available, have assets with a value in excess
of 2.5% of the consolidated total assets of the Borrower and its consolidated
Subsidiaries and (ii) did not, during the period of four consecutive fiscal
quarters of the Borrower most recently ended on or prior to such date for which
financial statements are available, have revenues exceeding 2.5% of the total
revenues of the Borrower and its consolidated Subsidiaries; provided that, the
aggregate assets or revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 5.0% of consolidated assets or consolidated
revenues, respectively, of the Borrower and its consolidated Subsidiaries,
collectively, at any time (and the Borrower will promptly designate in writing
to the Administrative Agent the Subsidiaries which will cease to be treated as
“Immaterial Subsidiaries” in order to comply with the foregoing limitation).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Term Lenders,
establishing Incremental Term Commitments of any Series and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.21.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts

 

-19-



--------------------------------------------------------------------------------

payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) solely for
purposes of Section 6.01 hereof, any and all payment obligations of such Person
under or Guarantee by such Person with respect to any Hedging Agreement. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in this paragraph, the term
“Indebtedness” shall not include (a) agreements providing for indemnification,
purchase price adjustments or similar obligations incurred or assumed in
connection with the acquisition or disposition of assets or capital stock and
(b) trade payables and accrued expenses in each case arising in the ordinary
course of business.

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and
(b) Other Taxes.

“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form of Exhibit C, among the Borrower, the other Loan Parties, the
Collateral Agent and the ABL Agent.

“Information Memorandum” means the Confidential Information Memorandum dated
May 1, 2015, relating to the Borrower and the Transactions, and the Confidential
Information Memorandum dated September 5, 2016, relating to the Borrower and the
Westfalia Transactions.

“Intellectual Property Claim” has the meaning assigned to such term in the ABL
Credit Agreement as of the date hereof.

“Intercreditor Agreements” means the ABL/Term Loan Intercreditor Agreement and
the Term Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such

 

-20-



--------------------------------------------------------------------------------

Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available for dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Junior Agent” means the Administrative Agent under the Junior Credit Agreement.

“Junior Credit Agreement” means the Second Lien Term Loan Credit Agreement,
dated as of the Sixth Amendment Effective Date, by and among Horizon Global
Corporation, the several banks and other financial institutions or entities from
time to time party thereto and Cortland Capital Market Services LLC, as
Administrative Agent.

“Junior Loan Documents” means the “Loan Documents” as defined in the Junior
Credit Agreement.

“Latest Maturing Term Loans” has the meaning assigned to such term in the
definition of “Latest Maturity Date”.

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder (such latest maturing Loans or Commitments, the “Latest Maturing Term
Loans”).

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means each 2017 Replacement Term Loan Lender, each 2018 Incremental
Term Loan Lender and any other Person that shall have become a party hereto
after the Fourth Amendment Effective Date pursuant to an Assignment and
Assumption or an Incremental Facility

 

-21-



--------------------------------------------------------------------------------

Agreement, as the case may be, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to dollars, then the LIBO Rate shall be
the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any time, the sum of (i) U.S. Availability, Canadian
Availability and UK Availability (each as defined in the ABL Credit Agreement or
the equivalent terms in any replacement or refinancing thereof) plus
(ii) unrestricted cash and Cash Equivalents of the Borrower and its Domestic
Subsidiaries, any Subsidiary organized under the laws of Canada and Cequent UK
Limited.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.21(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.21(c).

“Loan Documents” means this Agreement, any Incremental Facility Agreement, the
Security Documents, the Intercreditor AgreementAgreements and the promissory
notes, if any, executed and delivered pursuant to Section 2.09(e).

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.

 

-22-



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of anythe
Loan PartyParties in any material respect to perform any of itstheir obligations
under any Loan Document or (c) the rights of or benefits available to the
Lenders under any Loan Document.

“Material Agreements” means any agreements or instruments relating to Material
Indebtedness.

“Material Indebtedness” means (a) obligations in respect of the ABL Credit
Agreement and the Junior Credit Agreement and (b) any other Indebtedness (other
than the Loans), or obligations in respect of one or more Hedging Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $25,000,0005,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time. For the avoidance of doubt, the term “Material
Indebtedness” shall not include any obligations under any Permitted Warrant
Transaction.

“Maturity Date” means the Term Loan Maturity Date, the Incremental Term Maturity
Date with respect to Incremental Term Loans of any Series or the scheduled
maturity date in respect of any Extended Term Loans, as the context requires.

“Maximum Alternative Incremental Debt Amount” means an aggregate principal
amount of Alternative Incremental Debt that would not, immediately after giving
effect to the establishment thereof and any other Indebtedness incurred
substantially simultaneously therewith (and any related repayment of
Indebtedness), cause (a) with respect to any Pari Passu Alternative Incremental
Debt, the First Lien Net Leverage Ratio, calculated on a pro forma basis as of
the date of incurrence of such Indebtedness (but disregarding the proceeds of
any such Indebtedness in calculating Unrestricted Domestic Cash), to exceed 3.25
to 1.00, (b) with respect to any Alternative Incremental Debt secured by Liens
on the Collateral that are junior to the Liens on the Collateral securing the
Obligations, the Secured Net Leverage Ratio, calculated on a pro forma basis as
of the date of incurrence of such Indebtedness (but disregarding the proceeds of
any such Indebtedness in calculating Unrestricted Domestic Cash), to exceed 3.50
to 1.00 and (c) with respect to any unsecured Alternative Incremental Debt, the
Net Leverage Ratio, calculated on a pro forma basis as of the date of incurrence
of such Indebtedness (but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash), to exceed 4.00 to 1.00.

“Maximum Incremental Amount” means an amount represented by Incremental Term
Commitments to be established pursuant to Section 2.21 that would not,
immediately after giving effect to the establishment thereof (and assuming such
Incremental Term Commitments are fully drawn), the establishment of any other
Indebtedness incurred substantially simultaneously therewith and any related
repayment of Indebtedness, cause the First Lien Net Leverage Ratio, calculated
on a pro forma basis as of the date of incurrence of such Indebtedness (but
disregarding the proceeds of any such Indebtedness in calculating Unrestricted
Domestic Cash), to exceed 3.50 to 1.00.

“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).

 

-23-



--------------------------------------------------------------------------------

“Minimum Tranche Amount” has the meaning assigned to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as
of such date less the aggregate amount (not to exceed $65,000,000) of the sum of
Unrestricted Domestic Cash plus Unrestricted Foreign Cash, in each case as of
such date, to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date for which financial statements
are available).

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000500,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Borrower and the Subsidiaries as a result of
such event to repay Indebtedness (other than Loans, Pari Passu Alternative
Incremental Debt or any Permitted Term Loan Refinancing Indebtedness or
Indebtedness under the Junior Loan Documents) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, and (iii) the amount
of all Taxes paid (or reasonably estimated to be payable) by the Borrower and
the Subsidiaries, and the amount of any reserves established by the Borrower and
the Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case during the 24- month period immediately following such
event and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of the Borrower) to the extent
such liabilities are actually paid within such applicable time periods.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding cash
and Permitted Investments) minus (b) the consolidated current liabilities of the
Borrower and its consolidated Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

 

-24-



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
over-night federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Pari Passu Alternative Incremental Debt” has the meaning assigned to such term
in the definition of “Alternative Incremental Debt”.

“Pari Passu Permitted Term Loan Refinancing Indebtedness” means Term Loan
Refinancing Indebtedness that is secured by Liens on the Collateral on a pari
passu basis with the Liens on the Collateral securing the Obligations.

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PATRIOT Act” has the meaning assigned to such term in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit F hereto or
any other form approved by the Collateral Agent.

 

-25-



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto, (i)
(other than with respect to Limited Conditionality Acquisitions) no Default has
occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
Applicable Laws, (iii) all of the Equity Interests (other than Assumed Preferred
Stock) of each Subsidiary formed for the purpose of or resulting from such
acquisition shall be owned directly by the Borrower or a Subsidiary and all
actions required to be taken under Sections 5.12 and 5.13 have been taken, (iv)
(other than with respect to Limited Conditionality Acquisitions) the Secured Net
Leverage Ratio, on a pro forma basis after giving effect to such acquisition and
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of the relevant period (but disregarding the proceeds of any such
Indebtedness in calculating Unrestricted Domestic Cash) is no greater than 3.50
to 1.00, (v) any Indebtedness or any preferred stock that is incurred, acquired
or assumed in connection with such acquisition shall be in compliance with
Section 6.01 and (vi) the Borrower has delivered to the Administrative Agent an
officers’ certificate to the effect set forth in clauses (a), (b) and (c)(i)
through (v) above, together with all relevant financial information for the
Person or assets to be acquired; provided further that no Limited Conditionality
Acquisition shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing as of the date of entry into the Limited
Conditionality Acquisition Agreement, (ii) on the date of effectiveness of the
Limited Conditionality Acquisition Agreement, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct in
all material respects (or in all respects if qualified by materiality) on and as
of such date and (iii) on the date of effectiveness of the Limited
Conditionality Agreement and assuming any Indebtedness to be incurred or repaid
in connection with such acquisition was incurred or repaid on such date, the
Secured Net Leverage Ratio of the Borrower, on a pro forma basis after giving
effect to such acquisition (and any related incurrence or repayment of
Indebtedness, but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash), is no greater than 3.50 to 1.00.
Notwithstanding anything to the contrary herein, no acquisition or other
transaction shall be deemed to be a Permitted Acquisition during the Senior
Period.

 

-26-



--------------------------------------------------------------------------------

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event or other
change of the common stock of the Borrower) purchased by the Borrower in
connection with the issuance of any Permitted Convertible Indebtedness and in
each case existing as of the Sixth Amendment Effective Date; provided, that the
purchase price for such Permitted Bond Hedge Transaction, less the proceeds
received by the Borrower from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by the Borrower from the
sale of such Permitted Convertible Indebtedness issued in connection with such
Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness” means Indebtedness of the Borrower under
the Convertible Notes outstanding on the Closing Date.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)        judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(g)        ground leases in respect of real property on which facilities owned
or leased by the Borrower or any of the Subsidiaries are located, other than any
Mortgaged Property;

(h)        Liens in favor or customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(i)        leases or subleases granted to other Persons and not interfering in
any material respect with the business of the Borrower and the Subsidiaries,
taken as a whole;

 

-27-



--------------------------------------------------------------------------------

(j)        banker’s liens, rights of set-off or similar rights, in each case
arising by operation of law; and

(k)        Liens in favor of a landlord on leasehold improvements in leased
premises;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

(e)        securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f)        securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(g)        investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;

(h)        cash; and

(i)        investments in funds that invest solely in one or more types of
securities described in clauses (a), (e) and (f) above.

“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by the Borrower or any Subsidiary in the Equity Interests of (a) any Person that
is not a Subsidiary or (b) any Person that is a Foreign Subsidiary, in an
aggregate amount not to exceed $75,000,000 (provided that such amount shall be
increased to $100,000,000 so long as the Net Leverage Ratio (calculated on a pro

 

-28-



--------------------------------------------------------------------------------

forma basis after giving effect to such investment and any related incurrence or
repayment of Indebtedness) is less than 3.25 to 1.00).

“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness incurred
to refinance all or any portion of the outstanding Term Loans; provided that,
(iof the Borrower or any of its Subsidiaries issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Indebtedness of the Borrower or any of its Subsidiaries; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest thereon and
the amount of any reasonable expenses incurred in connection therewith), (b)
such Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, and an average life to maturity greater than the
average life to maturity of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded, (c) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is contractually
subordinated in right of payment to the Term Loans, such Permitted Refinancing
Indebtedness is contractually subordinated in right of payment to the Term Loans
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, (d) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is pari passu in right of
payment with the Term Loans or any guarantee therefor, such Permitted
Refinancing Indebtedness is pari passu in right of payment with, or subordinated
in right of payment to, the Term Loans or such guarantee, and, in any event,
such Permitted Refinancing Indebtedness shall not have a higher priority with
respect to payments or collateral than the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (e) the terms and
conditions of such Permitted Refinancing Indebtedness shall be no more
materially restrictive, when taken as a whole, than the terms and conditions of
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded (and, to the extent the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded permits the payment of any interest
thereon “in kind”, the Refinancing Indebtedness thereof shall likewise permit
the payment of interest “in kind”), (f) such Permitted Refinancing Indebtedness
is not incurred or guaranteed by any Person who is not an obligor under the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
and is not secured by any property that does not secure the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded and, if secured,
shall not be secured at a higher priority than the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, (g) if the obligor of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
is a Foreign Subsidiary, the proceeds of such Permitted Refinancing Indebtedness
must be used for ordinary course working capital purposes of such Foreign
Subsidiary and (h) such refinancing Indebtedness, if secured, is secured only by
Liens on the Collateral on a pari passu or junior basis with the Liens on the
Collateral securing the Obligations (provided that the Permitted Term Loan
Refinancing Indebtedness shall not consist of bank loans that are secured by the
Collateral on a pari passu basis with the Liens on the Collateral securing the
Obligations) and is not secured by any property or assets of the Borrower or any
of the Subsidiaries other than the Collateral, (ii) no Subsidiary that is not
originally obligated with respect to repayment of the Indebtedness being
refinanced is obligated with respect to the refinancing Indebtedness, (iii) the
weighted average life to maturity of the refinancing Indebtedness shall be no
shorter than the remaining weighted average life to maturity of the Terms Loans
being refinanced, (iv) the maturity date in respect of the refinancing
Indebtedness shall not be earlier than the maturity date in respect of the
Indebtedness being refinanced, (v) the

 

-29-



--------------------------------------------------------------------------------

principal amount of such refinancing Indebtedness does not exceed the principal
amount of the Indebtedness so refinanced except by an amount (such amount, the
“Additional Permitted Amount”) equal to unpaid accrued interest and premium
thereon at such time plus reasonable fees and expenses incurred in connection
with such refinancing, (vi) the Indebtedness being so refinanced is paid down on
a dollar-for-dollar basis by such refinancing Indebtedness (other than by the
Additional Permitted Amount), (vii) the terms of any such refinancing
Indebtedness (1) (excluding pricing, fees and rate floors and optional
prepayment or redemption terms and subject to clause (2) below) reflect, in the
Borrower’s reasonable judgment, then-existing market terms and conditions and
(2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such refinancing Indebtedness than those applicable to the
Indebtedness being refinanced (in each case, including with respect to mandatory
and optional prepayments); provided that the foregoing shall not apply to
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
refinancing Indebtedness; provided further that any such refinancing
Indebtedness may contain, without any Lender’s consent, additional covenants or
events of default not otherwise applicable to the Indebtedness being refinanced
or covenants more restrictive than the covenants applicable to the Indebtedness
being refinanced, in each case prior to the Latest Maturity Date in effect
immediately prior to the establishment of such refinancing Indebtedness, so long
as this Agreement is amended to provide all of the Lenders with the benefits of
such additional covenants, events of default or more restrictive covenants and
(viii) such refinancing Indebtedness, if secured, shall be subject to a
customary intercreditor agreement in form and substance reasonably satisfactory
to the Administrative Agent.

“Permitted Unsecured Debt” means any unsecured notes or bonds or other unsecured
debt securities; provided that (a) such Indebtedness shall not mature prior to
the date that is 91 days after the Latest Maturity Date in effect at the time of
the issuance of such Indebtedness and shall not have any principal payments due
prior to such date, except upon the occurrence of a change of control or similar
event (including asset sales), in each case so long as the provisions relating
to change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied prior to the satisfaction of such provisions of such
Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of the
Borrower other than the Loan Parties (which Guarantees shall be unsecured and
shall be permitted only to the extent permitted by Section 6.01(a)(vi)), (c)
such Indebtedness shall not have any financial maintenance covenants, (d) such
Indebtedness shall not have a definition of “Change of Control” or “Change in
Control” (or any other defined term having a similar purpose) that is materially
more restrictive than the definition of Change in Control set forth herein and
(e) such Indebtedness, if subordinated in right of payment to the Obligations,
shall be subject to subordination and intercreditor provisions that are, in the
Administrative Agent’s reasonable judgment, customary under then-existing market
convention.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) and/or cash (in an
amount determined by reference to the price of such common stock) sold by the
Borrower substantially concurrently with any purchase by the Borrower of a
Permitted Bond Hedge Transaction, in each case existing as of the Sixth
Amendment Effective Date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-30-



--------------------------------------------------------------------------------

“PIK Amount” has the meaning assigned to such term in Section 2.13(d).

“PIK Portion” has the meaning assigned to such term in the definition of
“Applicable Rate.”

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Dividends” means any cash dividends of the Borrower permitted
hereunder to be paid with respect to preferred stock of the Borrower.

“Prepayment Event” means:

(a)        any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than (i) prior to the Discharge of ABL Obligations, ABL
Priority Collateral, and (ii) dispositions described in clauses (a), (b), (c),
(d), (f), and (g) and (j) (but only to the extent the sales, transfers or other
dispositions under clause (j) do not exceed $15,000,000) of Section 6.05 and
Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a Prepayment Event; or

(b)        any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary (other than, prior to the Discharge of
ABL Obligations, ABL Priority Collateral) having a book value or fair market
value in excess of $500,000, but only to the extent that the Net Proceeds
therefrom have not been applied to repair, restore or replace such property or
asset within 365 days after such event;

(c)         to the extent, prior to the Discharge of ABL Obligations, not
constituting ABL Priority Collateral, the receipt of any cash by the Borrower or
any Subsidiary not in the ordinary course of business in an amount in excess of
$500,000 from (a) tax refunds, (b) pension plan reversions, (c) proceeds of
insurance (including key man life insurance, but excluding Net Proceeds
described in clause (b) above and Net Proceeds from product liability
insurance), (d) judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (e) indemnity payments and (f) any
purchase price adjustment received in connection with any purchase agreement to
the extent not needed to reimburse the Borrower or applicable Subsidiary for any
reasonable and customary out-of-pockets costs and expenses previously incurred
by the Borrower or applicable Subsidiary with respect to which such purchase
price adjustment was received;

(d)        the receipt of cash from any issuance of Equity Interests of the
Borrower or any contribution of equity capital to the Borrower; or

(e)        the incurrence by the Borrower or any Subsidiary of any Indebtedness,
other than Indebtedness permitted by Section 6.01(a) (except Indebtedness
permitted by Section 6.01(a)(xiii)).

 

-31-



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement or who
otherwise has identified itself to the Administrative Agent as a “Public-Sider”.

“Qualified Borrower Preferred Stock” means any preferred capital stock or
preferred equity interest of the Borrower (a)(i) that does not provide for any
cash dividend payments or other cash distributions in respect thereof prior to
the Latest Maturity Date in effect as of the date of issuance of such
Indebtedness and (ii) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable or exercisable) or upon
the happening of any event does not (A)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified Borrower Preferred Stock or (z) become
redeemable at the option of the holder thereof (other than as a result of a
change of control event), in whole or in part, in each case on or prior to the
date that is 365 days after the Latest Maturity Date in effect at the time of
the issuance thereof and (B) provide holders thereunder with any rights upon the
occurrence of a “change of control” event prior to the repayment of the
Obligations and termination of the Commitments under the Loan Documents,
(b) with respect to which the Borrower has delivered a notice to the
Administrative Agent that it has issued preferred stock or preferred equity
interests in lieu of incurring Indebtedness permitted by clause (xii) under
Section 6.01(a), with such notice specifying to which of such Indebtedness such
preferred stock or preferred equity interest applies; provided that (i) the
aggregate liquidation value of all such preferred stock or preferred equity
interest issued pursuant to this clause (b) shall not exceed at any time the
dollar limitation related to the applicable Indebtedness hereunder, less the
aggregate principal amount of such Indebtedness then outstanding and (ii) the
terms of such preferred stock or preferred equity interests (x) shall provide
that upon a default thereof, the remedies of the holders thereof shall be
limited to the right to additional representation on the board of directors of
the Borrower and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of the applicable Indebtedness or (c) having an
aggregate initial liquidation value not to exceed $10,000,000; provided that the
terms of such preferred stock or preferred equity interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of the
Borrower. Qualified Borrower Preferred Stock shall include the preferred equity
interests of the Borrower issued to the lenders under the Junior Credit
Agreement pursuant to the Sixth Amendment Transactions.

“Quotation Day” means, with respect to any Eurocurrency Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Real Estate” has the meaning assigned to such term in the ABL Credit Agreement
as of the date hereof.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the Commission.

 

-32-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.02(d).

“Repricing Transaction” means (a) any prepayment of Term B Loans with the
proceeds of a substantially concurrent incurrence of term loan Indebtedness by
the Borrower or any Subsidiary in respect of which the all-in yield is, on the
date of such prepayment, lower than the all-in yield on such Term B Loans (with
the all-in yield calculated by the Administrative Agent in accordance with
standard market practice, taking into account, in each case, any interest rate
floors, the Applicable Rate hereunder and the interest rate spreads under such
Indebtedness, and any original issue discount and upfront fees applicable to or
payable in respect of such Term B Loans and such Indebtedness with the original
issue discount and upfront fees being equated to interest rate assuming a
four-year life to maturity of such Indebtedness (but excluding arrangement,
structuring, underwriting, commitment, amendment or other fees regardless of
whether paid in whole or in part to any or all lenders of such Indebtedness and
any other fees that are not paid generally to all lenders of such Indebtedness))
and (b) any amendment, amendment and restatement or other modification to this
Agreement that reduces the all-in yield (calculated as set forth in clause
(a) above) of the Term B Loans.

“Required Lenders” means, at any time, Lenders having outstanding Term Loans
representing more than 50% of the outstanding Term Loans at such time.

“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary,
the payment, prepayment, redemption, repurchase or defeasance of which is
restricted under Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any partial or full cash settlement of Convertible Notes,
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

“Rolling 13-Week Cash Flow Forecast” has the meaning assigned to such term in
Section 5.01(j).

 

-33-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

“Secured Indebtedness” means Total Indebtedness that is secured by a Lien on any
asset of the Borrower or any of its Subsidiaries.

“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness as of such date less the aggregate amount (not to exceed
$65,000,000) of the sum of Unrestricted Domestic Cash plus Unrestricted Foreign
Cash, in each case as of such date, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Borrower most recently ended prior to such date for which
financial statements are available).

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Guarantee and Collateral Agreement, the
Intercreditor AgreementAgreements, the Mortgages and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.12 or 5.13 to secure any of the Obligations.

“Senior Agent” means the Administrative Agent under the Senior Credit Agreement.

“Senior Credit Agreement” means the Credit Agreement, dated as of the Fifth
Amendment Effective Date, by and among Horizon Global Corporation, the several
banks and other financial institutions or entities from time to time party
thereto and Cortland Capital Market Services LLC, as Administrative Agent.

“Senior Loan Documents” means the “Loan Documents” as defined in the Senior
Credit Agreement.

 

-34-



--------------------------------------------------------------------------------

“Senior Period” means the period beginning on the Fifth Amendment Date and
ending at the time of the Discharge of Senior Obligations.

“Series” has the meaning assigned to such term in Section 2.21(b).

“Significant Investment” means any acquisition by the Borrower or a Subsidiary
of more than 50% (but less than 100%) of the Equity Interests in a Person (such
Person, the “Subject Person”), so long as such acquisition is permitted by
Section 6.04.

“Sixth Amendment” means that certain Sixth Amendment to this Credit Agreement,
dated as of March 15, 2019, among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.

“Sixth Amendment Effective Date” means the “Effective Date” as set forth in the
Sixth Amendment.

“Sixth Amendment Transactions” means (a) the execution, delivery and performance
of (1) the Senior Credit Agreement and the transactions contemplated thereby,
the (2) the Fifth Amendment and the transactions contemplated thereby and
(3) the Sixth Amendment to the ABL Loan Documents, (b) the refinancing of the
Indebtedness under the Senior Credit Agreement on the Sixth Amendment Effective
Date, (c) the execution, delivery and performance by each Loan Party of the
Seventh Amendment to the ABL Loan Documents, (d) the execution, delivery and
performance by each Loan Party of the Sixth Amendment and the transactions
contemplated thereby, (e) the execution, delivery and performance by each Loan
Party of the Junior Loan Documents and the transactions contemplated thereby,
including the issuance of warrants and preferred equity interests of the
Borrower pursuant thereto, and (f) the payment of the fees and expenses payable
in connection with the foregoing.

“Specified Time” means 11:00 a.m., London time.

“Specified Vendor Payables Financing” means the sale by one or more vendors of
the Borrower and certain Subsidiaries of accounts receivable (which such
accounts receivable are accounts payable of the Borrower and such Subsidiaries)
to one or more financial institutions pursuant to third- party financing
agreements, to which the Borrower and such Subsidiaries are party, in
transactions constituting “true sales”; provided that the aggregate amount of
all such vendor payables financings shall not exceed $30,000,000 at any time
outstanding.

“Specified Vendor Payables Financing Documents” means all documents and
agreements relating to the Specified Vendor Payables Financing.

“Specified Vendor Receivables Financing” means the sale by the Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $50,000,000 at any time outstanding
which are permitted pursuant to Section 6.01(a)(iv).

“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to the Specified Vendor Receivables Financing.

 

-35-



--------------------------------------------------------------------------------

“Spin-Off” means a “spin-off” transaction with respect to the Borrower such that
all of the Equity Interests in the Borrower are “spun-off” from TriMas ratably
to the holders of all the Equity Interests in TriMas and the Borrower ceases to
be a Subsidiary of TriMas and becomes a public company.

“Spin-Off Agreement” means a Separation and Distribution Agreement, dated as of
or prior to the Closing Date, by and between the Borrower and TriMas.

“Spin-Off Documentation” means, collectively, the Spin-Off Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, including,
without limitation, (i) an employee matters agreement by and between the
Borrower and TriMas, (ii) a tax sharing agreement by and between the Borrower
and TriMas and (iii) a transition services agreement by and between the Borrower
and TriMas.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any Applicable Law. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subject Person” has the meaning assigned to such term in the definition of
“Significant Investment.”

“Subordinated Debt” means any subordinated Indebtedness of the Borrower or any
Subsidiary.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means any Subsidiary that is not (i) a Foreign
Subsidiary (other than any Foreign Subsidiary organized under the laws of
Germany, the United Kingdom (or any political subdivision thereof), Mexico,
Canada or the Netherlands), (ii) a CFC (other than any CFC organized under the
laws of Germany, the United Kingdom (or any political subdivision thereof),
Mexico, Canada or the Netherlands), or (iii) a U.S. Holdco or (iv) an Immaterial
Subsidiary; provided, that the Required Lenders, in their solereasonable good
faith discretion, may at any time requestrequire any Foreign

 

-36-



--------------------------------------------------------------------------------

Subsidiary, CFC or U.S. Holdco to become a Subsidiary Loan Party if such Foreign
Subsidiary, CFC or U.S. Holdco has become a “Loan Party” under the Senior Loan
Documents.

“Syndication Agents” means BMO Capital Markets Corp. and Wells Fargo Securities,
LLC.

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment (other than in the form of Equity
Interests in the Borrower) in connection with a purchase by a third party from a
Person other than the Borrower or a Subsidiary of any Equity Interest or
Restricted Indebtedness or (ii) any payment (other than on account of a
permitted purchase by it of any Equity Interest or any Restricted Indebtedness)
the amount of which is determined by reference to the price or value at any time
of any Equity Interest or Restricted Indebtedness; provided that phantom stock
or similar plans providing for payments only to current or former directors,
officers, consultants, advisors or employees of the Borrower or the Subsidiaries
(or to their heirs or estates) shall not be deemed to be Synthetic Purchase
Agreements. For the avoidance of doubt, the term “Synthetic Purchase Agreement”
shall not include any agreement, indenture or other document governing any
Permitted Bond Hedge Transaction, Permitted Convertible Indebtedness or
Permitted Warrant Transaction.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Collateral Proceeds Account” means a deposit account identified to the ABL
Agent in writing from time to time and in the name of the Company and for which
JPMCB is the depositary bank which contains (or was established to contain) only
those proceeds with respect to Term Priority Collateral.

“Term Intercreditor Agreement” means that Term Intercreditor Agreement, dated as
of the FifthSixth Amendment Effective Date, among the Borrower, the other Loan
Parties, the Collateral Agent and the SeniorJunior Agent.

“Term Lender” means a Lender with outstanding Term Loans or a Commitment.

“Term Loan” means a 2018 Term Loan or an Incremental Term Loan of any Series.

“Term Loan Maturity Date” means the date that is the sixth anniversary of the
Closing Date (or if such date is not a Business Day, the immediately preceding
Business Day).

“Term Priority Collateral” has the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness for borrowed money (including, without limitation, Capital Lease
Obligations) of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date, to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the

 

-37-



--------------------------------------------------------------------------------

fiscal quarter of the Borrower most recently ended prior to such date for which
financial statements are available).

“Transactions” means, collectively, (a) the consummation of the Spin-Off in
accordance with the terms of the Spin-Off Agreement, (b) the payment of a
dividend on the Closing Date from the Borrower to TriMas in accordance with the
Spin-Off Agreement (the “Closing Date Dividend”), (c) the execution, delivery
and performance by each Loan Party of the ABL Loan Documents to which it is to
be a party, the borrowing (if any) of the ABL Loans on the Closing Date and
issuance (if any) of letters of credit thereunder on the Closing Date and the
use of the proceeds of the foregoing, (d) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of the Loans on the Closing Date and the use of proceeds
thereof, and (e) the payment of the fees and expenses payable in connection with
the foregoing.

“TriMas” means TriMas Company LLC, a Delaware limited liability company.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Domestic Cash” means, as of any date, domestic unrestricted cash
and domestic unrestricted Permitted Investments of the Borrower and its Domestic
Subsidiaries as of such date.

“Unrestricted Foreign Cash” means, as of any date, unrestricted cash and
unrestricted Permitted Investments of the Foreign Subsidiaries as of such date.

“U.S. Holdco” means any existing or future Domestic Subsidiary the Equity
Interests of which are held solely by Foreign Subsidiaries (other than Foreign
Subsidiaries organized under the laws of Germany, the United Kingdom (or any
political subdivision thereof), Mexico, Canada or the Netherlands); provided
that such existing or newly formed Subsidiary shall not engage in any business
or own any assets other than the ownership of Equity Interests in Foreign
Subsidiaries and intercompany obligations that are otherwise permitted
hereunder.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(D)(2).

“Westfalia Acquisition” has the meaning set forth in the First Amendment.

“Westfalia Acquisition Closing Date” has the meaning set forth in the First
Amendment.

“Westfalia Purchase Agreement” has the meaning set forth in the First Amendment.

“Westfalia Transactions” has the meaning set forth in the First Amendment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

-38-



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term B
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Term B Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Term B Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term B Loan Borrowing”).

SECTION 1.03      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04      Accounting Terms; GAAP.    Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments or any other
Indebtedness under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

-39-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01      Commitments.Subject to the terms and conditions set forth
herein, each 2017 Replacement Term Lender agrees to make a 2017 Replacement Term
Loan to the Borrower on the 2017 Replacement Term Loan Facility Effective Date
in a principal amount not exceeding its 2017 Replacement Term Loan Commitment.

(b)        Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02      Loans and Borrowings.Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)        [Reserved]

(c)        Subject to Section 2.14, each Loan shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(d)        At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 12 Eurocurrency Borrowings
outstanding.

(e)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03      Requests for Borrowings. To request a Borrowing of Term Loans,
the Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurocurrency Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:whether the requested Borrowing is to be a Borrowing of Term B
Loans or an Incremental Term Loan Borrowing of a particular Series;

(ii)    the aggregate amount of such Borrowing;

 

-40-



--------------------------------------------------------------------------------

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)  in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04      [Reserved].[Reserved].Funding of Borrowings.SECTION 2.06
Funding of Borrowings.

(a)         Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City, and designated by the
Borrower in the applicable Borrowing Request.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of (x) the Federal Funds Effective
Rate and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, the applicable rate shall be
determined as specified in clause (y) above, or (ii) in the case of the
Borrower, the interest rate applicable to ABR Term B Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

-41-



--------------------------------------------------------------------------------

SECTION 2.07      Interest Elections.Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Borrower may elect to (i) convert any ABR Borrowing or any Eurocurrency
Borrowing to a Borrowing of a different Type, (ii) continue any Borrowing and
(iii) in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b)        To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election, by telephone, by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of Term B Loans of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request, and all such written Interest Election Requests shall be in a form
approved by the Administrative Agent and signed by the Borrower.

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If an Interest Election Request with respect to a Eurocurrency
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be

 

-42-



--------------------------------------------------------------------------------

converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.08      Termination and Reduction of Commitments.Unless previously
terminated, the 2017 Replacement Term Loan Commitments shall terminate and be
automatically and permanently reduced to $0 upon the earlier of (i) funding of
the 2017 Replacement Term Loans on the 2017 Replacement Term Loan Facility
Effective Date and (ii) 5:00 p.m., New York City time, on April 19, 2017. The
proceeds of the 2017 Replacement Term Loans will be applied on the 2017
Replacement Term Loan Facility Effective Date to the principal amount of the
Existing Term Loans (as defined in the 2017 Replacement Term Loan Amendment)
outstanding at such time in order to prepay such principal amount in full. Upon
the funding of the 2017 Replacement Term Loans on the 2017 Replacement Term Loan
Facility Effective Date, the 2017 Replacement Term Loans shall constitute, on
the terms provided in the 2017 Replacement Term Loan Amendment, Term Loans
hereunder.

(b)        The Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided that each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000.

(c)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under Section 2.08(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable. Any reduction of the Commitments shall be
permanent.

SECTION 2.09      Repayment of Loans; Evidence of Debt.The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)        Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans

 

-43-



--------------------------------------------------------------------------------

evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee and its
registered assigns.

SECTION 2.10      Amortization of Term Loans.Subject to adjustment pursuant to
paragraph (d) of this Section, the Borrower shall repay the 2018 Term Loans on
the last day of each March, June, September and December, beginning on
September 30, 2018, in an aggregate principal amount for each such date equal to
1.33% of the aggregate principal amount of the 2018 Term Loans outstanding on
the Fourth Amendment Effective Date.

(b)        TheIn addition to the scheduled repayments specified in
Section 2.10(a) above, the Borrower shall repay Incremental Term Loans of any
Series in such amounts and on such date or dates as shall be specified therefor
in the Incremental Facility Agreement establishing the Incremental Term
Commitments of such Series (as such amounts may be adjusted pursuant to
paragraph (d) of this Section or pursuant to such Incremental Facility
Agreement).the Loans prior to March 31, 2020 in an aggregate principal amount of
not less than $100,000,000 from the Net Proceeds of sales or dispositions
permitted under Section 6.05(j), Qualified Borrower Preferred Stock or issuance
of Indebtedness permitted under Section 6.01(a)(xxv).

(c)        To the extent not previously paid, (i) all Term B Loans shall be due
and payable on the Term Loan Maturity Date and (ii) all Incremental Term Loans
of any Series shall be due and payable on the Incremental Term Maturity Date
applicable thereto.

(d)        Any mandatory prepayment of a Borrowing of Term Loans of any
Class shall be applied to reduce the subsequent scheduled repayments of the
Borrowings of such Class to be made pursuant to this Section to the next eight
scheduled repayments in direct order and thereafter ratably. Any optional
prepayment of a Borrowing of Term Loans of any Class shall be applied to the
scheduled repayments of the Borrowings of such Class as directed by the
Borrower.

(e)        Prior to any repayment of any Term Loan Borrowings of any
Class hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Term Loan Borrowings shall be
accompanied by accrued interest on the amount repaid.

SECTION 2.11      Prepayment of Loans.The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b)        All (i)repayments pursuant to Section 2.10(b), all optional
prepayments of 2018 Term Loans pursuant to Section 2.11(a) orand prepayments
pursuant to Section 2.11(c) as a result of an event described in clause (c) of
the definition of the terma Prepayment Event described in clauses (a), (d) or
(e) thereof, in each case (i) effected on or prior to the date that is the
two-year anniversary of the Fourth Amendment Effective Date with the proceeds of
a Repricing Transaction and (ii) amendments, amendments and restatements or
other modifications of this Agreement on or prior to the date that is the
two-year anniversary of the Fourth Amendment Effective Date constituting
Repricing Transactions shall, in each case,before September 30, 2019 shall be
accompanied by a fee payable to the Lenders in an amount equal to 1.003.00% of
the aggregate principal amount of 2018 Term Loans so prepaid, in the case of a
transaction described in clause (i) of this paragraph, or 1.00repaid or prepaid
and (ii) effected after

 

-44-



--------------------------------------------------------------------------------

September 30, 2019 shall be accompanied by a fee payable to the Lenders in an
amount equal to 5.00% of the aggregate principal amount of 2018 Term Loans
affected by such amendment, amendment and restatement or other modification
(including any such Loans assigned in connection with the replacement of a
Lender not consenting thereto), in the case of a transaction described in clause
(ii) of this paragraph. Such feeso repaid or prepaid. The fees described in this
Section 2.11(b) shall also be payable if all of the Loans become due and payable
in the event of any acceleration of the Loans (in each case as if all of the
Loans then outstanding had been prepaid at such time), including, without
limitation, as a result of any event with respect to the Borrower described in
clause (h) or clause (i) of Article VII, and whether automatic, as a matter of
applicable law or by declaration of the Administrative Agent pursuant to Article
VII.    Any fee payable pursuant to this Section 2.11(b) shall be paid by the
Borrower to the Administrative Agent, for the account of the Lenders in respect
of the 2018 Term Loans, on the date of such prepayment or acceleration.

(c)        In the event and on each occasion that any Net Proceeds are received
by or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event, the after the Sixth Amendment Effective Date, the Borrower shall, within
three Business Days after such Net Proceeds are received (and, in the case of
any event described in clause (e) of the definition of the term Prepayment
Event, on the date on which such Net Proceeds are received) prepay Borrowings of
Loans in an aggregate amount equal to such Net Proceeds; provided that(x) in the
case of any Prepayment Event (other than any event described in clause (ad) of
the definition of the term Prepayment Event, if the Borrower shall deliver,
within such three Business Days, to the Administrative Agent a certificate of a
Financial Officer to the effect that the Borrower and the Subsidiaries, intend
to apply the Net Proceeds from such event (or a portion thereof specified in
such certificate), within 180 days (or, during a Senior Period, 45 days) after
receipt of such Net Proceeds, to acquire, during the Senior Period,
substantially similar replacement assets and during any other period, real
property, equipment or other tangible assets to be used in the business of the
Borrower and the Subsidiaries, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds in respect of such event (or the portion of),
100% of such Net Proceeds (provided that in the case of any Prepayment Event
described in clause (a) of the definition of Prepayment Event, 100% of such Net
Proceeds specified in such certificate, if applicable) exceptup to $100,000,000,
and then 100% of such Net Proceeds to the extent of any such Net Proceeds
therefrom that have not been so applied by the end of such 180-day (or, during a
Senior Period, 45-day) period, at which time a prepayment shall be required in
an amount equal tofrom all such events after the Sixth Amendment Effective Date
exceed $115,000,000) and (y) in the case of any event described in clause (d) of
the definition of the term Prepayment Event, the Equity Contribution Percentage
of such Net Proceeds that have not been so applied.. Any required prepayments
pursuant to this Section 2.11(c) as a result of a Prepayment Event described in
clauses (a) thereof shall be without duplication of any repayment of the Loans
made pursuant to Section 2.10(b) from the Net Proceeds of sales or dispositions
permitted under Section 6.05(j).

(d)        Following the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2017 (but excluding the fiscal year
ending December 31, 2018), the Borrower shall prepay Borrowings of Term B Loans
in an aggregate amount equal to the excess of (i) the ECF Percentage of Excess
Cash Flow for such fiscal year over (ii) the sum of (x) aggregate amount of
optional prepayments of Term Loans and purchases of Term Loans pursuant to
Section 10.04(h) (other than optional prepayments or purchases made with the
proceeds of Long-Term Indebtedness) made by the Borrower during such fiscal year
(provided that the aggregate amount of any such prepayment or purchase shall be
the amount of the Borrower’s cash payment in respect of such purchase) and
(y) the aggregate amount of optional prepayments of Pari Passu Alternative
Incremental Debt in the form of loans and Pari Passu Permitted Term Loan
Refinancing Indebtedness in the form of loans made by the Borrower during such
fiscal year. Each prepayment pursuant to this paragraphSection 2.11(d) shall be

 

-45-



--------------------------------------------------------------------------------

made within 95 days after the end of such fiscal year.; provided that, in the
case of the fiscal year ending December 31, 2019, if on such date for
prepayment, after giving effect to such prepayment, the “Required Conditions”
(as defined in the ABL Credit Agreement as in effect as of the Sixth Amendment
Effective Date) would not be satisfied, then the prepayment for such fiscal year
shall be made on the earlier to occur of (i) the first date that the Required
Conditions can be satisfied after giving effect to such prepayment and
(ii) July 1, 2020. Notwithstanding the foregoing requirements of this
Section 2.11(d), (i) with respect to the fiscal year ending December 31, 2019,
the Borrower shall not be required to make a prepayment of the Loans pursuant to
this Section 2.11(d) for such fiscal year to the extent that after giving effect
to such prepayment, Liquidity of the Borrower and its Subsidiaries would be less
than $30,000,000, and (ii) with respect to the fiscal year ending fiscal year
ending December 31, 2020, the Borrower shall not be required to make a
prepayment of the Loans pursuant to this Section 2.11(d) for such fiscal year to
the extent that after giving effect to such prepayment, Liquidity of the
Borrower and its Subsidiaries would be less than $15,000,000.

(e)        Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

(f)        The Borrower shall notify the Administrative Agent by (x) in the case
of prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of prepayment and (y) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify (i) whether the prepayment is of Eurocurrency
Loans or ABR Loans, (ii) the prepayment date, (iii) the principal amount of each
Borrowing or portion thereof to be prepaid and (iv) in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

(g)        In the event of any mandatory prepayment of Term Loans made at a time
when Term Loans of more than one Class remain outstanding, the Borrower shall
select Term Loans to be prepaid so that the aggregate amount of such prepayment
is allocated among each Class of the Term Loans pro rata based on the aggregate
principal amounts of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Term Loan Borrowings if so provided in the applicable
Incremental Facility Agreement and (y) the amounts so allocable to any tranche
of Extended Term Loans may be applied to other Term Loan Borrowings if so
provided in the applicable Extension Offer. In the event of any optional
prepayment of Term Loans made at a time when Term Loans of more than one
Class remain, the Borrower shall select the Term Loans to be prepaid so that the
aggregate amount of such prepayment is allocated among the Term Loans and each
Series of Incremental Term LoansClass then outstanding based on the aggregate
principal amount of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Borrowings of Term Loans if so provided in the applicable
Incremental Facility Agreement and (y) the amounts so allocable to any tranche
of Extended Term Loans may be applied to other Borrowings of Term Loans if so
provided in the applicable Extension Offer.

 

-46-



--------------------------------------------------------------------------------

(h)        Notwithstanding anything in this Section 2.11 to the contrary, during
the Senior Period, (i) no mandatory prepayments of Term Loans that would
otherwise be required to be made under Section 2.11(c) shall be required to be
made, except with respect to the portion (if any) of any Net Proceeds exceeding
the amount required to effect the Discharge of Senior Obligations.

SECTION 2.12 Fees.The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

(b)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.

(c)         In the event that on or prior to September 30, 2019, the Borrower
shall not have repaid the Loans pursuant to Section 2.10(b) in an aggregate
principal amount of at least $100,000,000 from the Net Proceeds of sales or
dispositions permitted under Section 6.05(j), the Borrower shall pay a fee to
the Lenders in an aggregate amount equal to the product of (i) 5.0% multiplied
by (ii) the lesser (such lesser amount, the “Shortfall Principal Repayment
Amount”) of (A) $100,000,000 and (B) $100,000,000 minus the aggregate principal
amount of prepayments of the Term Loans made by the Borrower pursuant to
Section 2.10(b) from the Net Proceeds of sales or dispositions permitted under
Section 6.05(j) (such fee, the “Late Payment Fee”). The Late Payment Fee shall
be payable in kind on October 1, 2019 and shall be capitalized and added to the
outstanding principal balance of the Loan of the Lenders on a pro rata basis and
shall thereafter accrue interest (as principal) as provided herein. The Late
Payment Fee together with (i) all PIK Amounts accrued on the Late Payment Fee
and (ii) all PIK Amounts accrued on the Shortfall Principal Repayment Amount
(collectively, together with the Late Payment Fee, the “Cash PIK Obligations”)
shall in each case be due and payable in cash on the earlier of (i) March 31,
2020 and (B) the date on which the Borrower has made the repayment required by
Section 2.10(b); provided that, if on such date for payment of such Cash PIK
Obligations, after giving effect to payment of such Cash PIK Obligations, the
Required Conditions would not be satisfied and Net Proceeds of sales or
dispositions permitted under Section 6.05(j) (“Net Sale Proceeds”) are not
sufficient to fund the full amount of required principal repayment plus the Cash
PIK Obligations, then the payment of any such Cash PIK Obligations (less any
amount paid from Net Sale Proceeds after satisfying all principal prepayment
obligations) shall instead be due and payable on the earlier to occur of (i) the
first date that the Required Conditions can be satisfied after giving effect to
such payment and (ii) July 1, 2020.

SECTION 2.13      Interest.The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b)        The Loans comprising each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount payable, 2% plus
the rate applicable to ABR Term B Loans.

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued

 

-47-



--------------------------------------------------------------------------------

interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and, (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. and (iv) the PIK Portion of accrued interest on such Loan (the “PIK
Amount”) shall be payable in kind, with the PIK Amount as of such Interest
Payment Date being added to the outstanding principal balance of such Loan on
such Interest Payment Date and shall thereafter accrue interest hereunder (as
principal) as provided herein.

(e)        All interest hereunder (including the PIK Amount) shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. The Administrative Agent shall as soon as practicable notify the Borrower
and the relevant Lenders of each determination of an Adjusted LIBO Rate.

SECTION 2.14      Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing of any Class:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate or because the Screen Rate is not available or
published on a current basis) do not exist for ascertaining the LIBO Rate or the
Adjusted LIBO Rate for such Interest Period; or

(ii)    the Administrative Agent is advised by a majority in interest of the
Lenders of the applicable Class that the Adjusted LIBO Rate or LIBO Rate, as
applicable for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loans) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of the applicable Class by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and such Lenders that the circumstances giving rise to such notice no longer
exist, then (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective, (ii) any Eurocurrency Borrowing that is requested to be
continued, shall be converted to an ABR Borrowing on the last day of the then
current Interest Period applicable thereto and (iii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b)        If any Lender determines that any Applicable Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may

 

-48-



--------------------------------------------------------------------------------

lawfully continue to maintain such Eurodollar Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.

SECTION 2.15      Increased Costs.If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender; or

(iii) subject any Lender to any Taxes on its loans, loan principal, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes otherwise indemnifiable
under Section 2.17 and (B) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b)        If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16      Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto

 

-49-



--------------------------------------------------------------------------------

(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Term Loan on
the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17      Taxes.Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes; provided that if
the Borrower or the Administrative Agent shall be required to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower or the Administrative Agent shall make such deductions and (iii) the
Borrower or the Administrative Agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.

(b)        In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c)        The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower, hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

-50-



--------------------------------------------------------------------------------

(e)        Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting or expanding the obligation of the
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f)        Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding, or at a reduced rate of, withholding.
If any form or certification previously delivered pursuant to this Section
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 Business Days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(i)    Without limiting the generality of the foregoing, any Lender shall, to
the extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

(A)      in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;

(B)       in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN-E or W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN-E or W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(C)      in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D)      in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form
W-8BEN-E or W-8BEN and (2) a certificate substantially in the form of Exhibit E
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation”

 

-51-



--------------------------------------------------------------------------------

described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E)       in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F)      any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(ii) Each Lender shall deliver to Borrower and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent, such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent, to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 2.17
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that such
indemnifying party, upon the request of such indemnified party, agrees to repay
to such indemnified party the amount paid to such indemnified party pursuant to
the previous sentence (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such indemnified party is
required to repay such refund to such Governmental Authority. Nothing contained
in this Section 2.17(g) shall require any indemnified party to make available
its Tax returns or any other information relating to its Taxes which it deems
confidential to the indemnifying party or any other Person.

(h)         For purposes of determining withholding Taxes imposed under FATCA,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan Documents as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

-52-



--------------------------------------------------------------------------------

SECTION 2.18      Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise), on
or before the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, prior to
12:00 noon, New York City time), on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York, except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments (including prepayments) to be made by the
Borrower hereunder and under each other Loan Document, whether on account of
principal, interest, fees or otherwise shall be made in dollars.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term B Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term B Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term B Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term B Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment hereunder is due to the
Administrative Agent for the account of the Lenders that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made

 

-53-



--------------------------------------------------------------------------------

such payment due to the Administrative Agent, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(b), 2.18(d) or 10.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19      Mitigation Obligations; Replacement of Lenders.If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)        If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Borrower that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent , which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee, and that the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective.

SECTION 2.20      [Reserved].

SECTION 2.21 Incremental Facilities.[Reserved](a)     The Borrower may on one or
more occasions, by written notice to the Administrative Agent, request the
establishment of Incremental

 

-54-



--------------------------------------------------------------------------------

Term Commitments; provided that the aggregate amount of all Incremental Term
Loan Commitments established on any date shall not exceed (i) (together with the
amount of Alternative Incremental Debt established on such date in reliance on
the Base Incremental Amount) an amount equal to the Base Incremental Amount on
such date and (ii) an additional amount subject to the Maximum Incremental
Amount as of such date. Each such notice shall specify (A) the date on which the
Borrower proposes that the Incremental Term Commitments shall be effective,
which shall be a date not less than 10 Business Days (or such shorter period as
may be agreed to by the Administrative Agent) after the date on which such
notice is delivered to the Administrative Agent, and (B) the amount of the
Incremental Term Commitments being requested (it being agreed that (x) any
Lender approached to provide any Incremental Term Commitment may elect or
decline, in its sole discretion, to provide such Incremental Term Commitment and
(y) any Person that the Borrower proposes to become an Incremental Term Lender,
if such Person is not then a Lender, must be reasonably acceptable to the
Administrative Agent). Notwithstanding anything to the contrary herein, no
Incremental Term Commitments may be established during the Senior Period.

(b)        The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Agreement, identical to
those of the 2018 Term Loan Commitments and the Term B Loans; provided that
(i) the interest rate margins with respect to any Incremental Term Loans shall
be as agreed by the Borrower and the lenders in respect thereof; provided, that
if the total yield (calculated, for both the Incremental Term Loans and the Term
B Loans, to include upfront fees, any interest rate floors and any original
issue discount (with original issue discount being equated to interest rate in a
manner determined by the Administrative Agent based on an assumed four-year life
to maturity) but to exclude any arrangement, underwriting or similar fee paid by
the Borrower) in respect of any Incremental Term Loans exceeds the total yield
for the existing Term B Loans by more than 0.50%, the Applicable Rate for the
Term B Loans shall be increased so that the total yield in respect of such
Incremental Term Loans is no higher than the total yield for the existing Term B
Loans plus 0.50% (provided that if the Incremental Term Loans include an
interest rate floor greater than the interest rate floor applicable to the Term
B Loans, such increased amount shall be equated to the applicable interest rate
margin for purposes of determining whether an increase to the Applicable Rate
for the Term B Loans shall be required, to the extent an increase in the
interest rate floor for the Term B Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the interest rate floor (but
not the Applicable Rate) applicable to the Term B Loans shall be increased by
such amount), (ii) any Incremental Term Loan shall have terms, in the Borrower’s
reasonable judgment, customary for a term loan under then-existing market
convention, (iii) the amortization schedule with respect to any Incremental Term
Loans shall be as agreed by the Borrower and the lenders in respect thereof,
provided that the weighted average life to maturity of any Incremental Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the Latest Maturing Term Loans outstanding immediately prior to the
establishment of such Incremental Term Loans (other than as necessary to make
any such Incremental Term Loans fungible with such Latest Maturing Term Loans),
(iv) no Incremental Term Maturity Date with respect to Incremental Term Loans
shall be earlier than the Latest Maturity Date in effect immediately prior to
the establishment of such Incremental Term Loans, (v) except as permitted by
clause (i), the Incremental Term Loans shall be treated no more favorably than
the Term B Loans (in each case, including with respect to mandatory and
voluntary prepayments); provided that the foregoing shall not apply to covenants
or other provisions applicable only to periods after the Latest Maturity Date in
effect immediately prior to the establishment of such Incremental Term Loans;
provided further that any Incremental Term Loans may add additional covenants or
events of default not otherwise applicable to the Term B Loans or covenants more
restrictive than the covenants applicable to the Term B Loans in each case prior
to the Latest Maturity Date in effect immediately prior to the establishment of
such Incremental Facility so long as this Agreement is amended to provide all of
the Lenders with the benefits

 

-55-



--------------------------------------------------------------------------------

of such additional covenants, events of default or more restrictive covenants,
(vi) to the extent the terms applicable to any Incremental Term Loans are
inconsistent with the terms applicable to the Term B Loans (except, in each
case, as otherwise permitted pursuant to this paragraph (b)), such terms shall
be reasonably satisfactory to the Administrative Agent, and (vii) any
Incremental Term Loans shall have the same Guarantees as, and shall rank pari
passu with respect to the Liens on the Collateral and in right of payment with,
the Term B Loans. Any Incremental Term Commitments established pursuant to an
Incremental Facility Agreement that have identical terms and conditions, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Commitments and Incremental Term Loans for
all purposes of this Agreement. Notwithstanding the foregoing, in no event shall
there be more than six maturity dates in respect of the Credit Facilities
(including any Extended Term Loans or Replacement Term Loans).

(c)        The Incremental Term Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by the Borrower,
each Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent; provided that (other than with respect to the incurrence
of Incremental Term Loans the proceeds of which shall be used to consummate an
acquisition permitted by this Agreement for which the Borrower has determined,
in good faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions
(i) through (iii) below shall not apply) no Incremental Term Commitments shall
become effective unless (i) no Default or Event of Default shall have occurred
and be continuing on the date of effectiveness thereof, both immediately prior
to and immediately after giving effect to such Incremental Term Commitments and
the making of Loans thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or in all respects if qualified by materiality) on and as of such date,
(iii) the Borrower shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Term Commitments and the
related transactions under this Section, and (iv) the other conditions, if any,
set forth in the applicable Incremental Facility Agreement are satisfied;
provided further that no Incremental Term Loans in respect of a Limited
Conditionality Acquisition shall become effective unless (i) no Default or Event
of Default shall have occurred and be continuing as of the date of entry into
the definitive acquisition documentation in respect of such Limited
Conditionality Acquisition (the “Limited Conditionality Acquisition Agreement”)
and (ii) on the date of effectiveness of the Limited Conditionality Acquisition
Agreement, the representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (or in all
respects if qualified by materiality) on and as of such date. Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section.

(d)        Upon the effectiveness of an Incremental Term Commitment of any
Incremental Term Lender, such Incremental Term Lender shall be deemed to be a
“Lender” (and a Lender in respect of Commitments and Loans of the applicable
Class) hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders (or Lenders in respect of Commitments and Loans of
the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents.

(e)        Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series

 

-56-



--------------------------------------------------------------------------------

shall make a loan to the Borrower in an amount equal to such Incremental Term
Commitment on the date specified in such Incremental Facility Agreement.

(f)        The Administrative Agent shall notify the Lenders promptly upon
receipt by the Administrative Agent of any notice from the Borrower referred to
in paragraph (a) above and of the effectiveness of any Incremental Term
Commitments, in each case advising the Lenders of the details thereof.

 

-57-



--------------------------------------------------------------------------------

[Reserved]Extensions.SECTION 2.23 Extensions.

(a)         Notwithstanding anything to the contrary in this Agreement, pursuant
to one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term B Loans with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term B Loans with a like maturity date) and on the same terms to each
such Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term B Loans
and otherwise modify the terms of such Term B Loans pursuant to the terms of the
relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Term B Loans and/or modifying the amortization
schedule in respect of such Lender’s Term B Loans) (each, an “Extension,” and
each group of Term B Loans as so extended, as well as the original Term B Loans
(not so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders, (ii)
[reserved], (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v),
and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term B Loans of any Term B Lender that agrees to an
extension with respect to such Term B Loans extended pursuant to any Extension
(the “Extended Term Loans”) shall have the same terms as the tranche of Term B
Loans subject to such Extension Offer, (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the maturity date of the Term B
Loans from which they were converted and the amortization schedule applicable to
Term B Loans pursuant to Section 2.10(a) for periods prior to the Term Loan
Maturity Date may not be increased, (v) the weighted average life of any
Extended Term Loans shall be no shorter than the remaining weighted average life
of the Term B Loans extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
of Term B Loans hereunder (except for repayments required upon the scheduled
maturity date of the non-Extended Term Loans), in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term B
Loans (calculated on the face amount thereof) in respect of which Term B Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term B Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term B Loans of such Term B
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term B Lenders have accepted such Extension Offer, (viii)
[reserved], (ix) all documentation in respect of such Extension shall be
consistent with the foregoing, (x) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower and (xi) the Minimum Tranche
Amount shall be satisfied unless waived by the Administrative Agent.
Notwithstanding the foregoing, in no event shall there be more than six maturity
dates in respect of the Credit Facilities (including any Extended Term Loans or
Replacement Term Loans). Notwithstanding anything to the contrary herein, no
Extension Offers may be made, no Extensions may occur and no Extended Term Loans
may be established during the Senior Period.

(b)        With respect to all Extensions consummated by the Borrower pursuant
to this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be

 

-58-



--------------------------------------------------------------------------------

waived by the Borrower) of Term B Loans of any or all applicable tranches be
tendered and (y) no tranche of Extended Term Loans shall be in an amount of less
than $50,000,000 (the “Minimum Tranche Amount”), unless such Minimum Tranche
Amount is waived by the Administrative Agent. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including Sections 2.11 and 2.18) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c)        No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans. All
Extended Term Loans and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Term Loans so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section. Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).

(d)        In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01      Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02      Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such

 

-59-



--------------------------------------------------------------------------------

Loan Party, will constitute, a legal, valid and binding obligation of the
Borrower or such Loan Party (as the case may be), enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03      Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any Applicable Law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
created under the Loan Documents and Liens permitted by Section 6.02, and (e) do
not require any acknowledgement, agreement or consent under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their assets, except for such acknowledgements, agreements and
consents as have been obtained or made and are in full force and effect, and
such acknowledgements, agreements or consents the failure of which to obtain
could not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.03 sets forth for the Borrower and each Subsidiary Loan Party a
description of each license from a Governmental Authority which is material to
the conduct of the business of such Loan Party as of the Closing Date.

SECTION 3.04      Financial Condition; No Material Adverse Change.The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal years ended December 31, 2013 and December 31, 2014, reported on
by Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
each fiscal quarter ended subsequent to December 31, 2014 and at least 45 days
prior to the Closing Date, in each case certified by its chief financial officer
(it being understood that the Borrower has furnished the foregoing referenced in
clause (i) to the Administrative Agent by the filing with the Commission of the
Borrower Registration Statement in connection with the Spin-Off). Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b)        The Borrower has heretofore furnished to the Administrative Agent a
pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower as of and for the 12-month period ending on
the last day of the most recently completed four-fiscal quarter period for which
financial statements were delivered under Section 3.04(a), prepared after giving
effect to the Transactions and the other transactions contemplated hereby to be
consummated on the Closing Date as if the Transactions and such other
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements).

(c)        Except as disclosed in the financial statements referred to above or
the notes thereto or in the Information Memorandum, except for the Disclosed
Matters and except for liabilities

 

-60-



--------------------------------------------------------------------------------

arising as a result of the Transactions, after giving effect to the
Transactions, none of the Borrower or the Subsidiaries has, as of the Closing
Date, any contingent liabilities that would be material to the Borrower and the
Subsidiaries, taken as a whole.

(d)        Since December 31, 2014, there has been no event, change or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.05      Properties.Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including its Mortgaged Properties), except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

(b)        Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)        Schedule 3.05 sets forth the address of each real property that is
owned or leased by the Borrower or any of its Subsidiaries as of the Closing
Date after giving effect to the Transactions.

SECTION 3.06      Litigation and Environmental Matters.There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.

(b)        Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c)        Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(d)        No Borrower or Subsidiary Loan Party is in default with respect to
any order, injunction or judgment of any Governmental Authority, except for such
defaults which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.07      Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.Investment

 

-61-



--------------------------------------------------------------------------------

Company Status. None of the Borrower or any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.Taxes. Each of the Borrower and its Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. As of the Closing Date, there is no
pending audit of the Borrower or any Subsidiary Loan Party with any federal,
state, local or foreign tax authority, except as could not reasonably be
expected to result in a Material Adverse Effect. ERISA. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. As of the
Closing Date, the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of the Financial
Accounting Standards Board Accounting Standards Codification Topic No. 715-30)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $10,000,0005,000,000 the fair market value of the
assets of all such underfunded Plans.Disclosure. The Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which the Borrower or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
projections were prepared.Subsidiaries. Schedule 3.12 sets forth the name of,
and the ownership interest of the Borrower in each Subsidiary of the Borrower
and identifies each Subsidiary that is a Subsidiary Loan Party, in each case as
of the Closing Date.Insurance. Schedule 3.13 sets forth a description of all
material insurance policies maintained by or on behalf of the Borrower and the
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due in
respect of such insurance have been paid.Labor Matters. As of the Closing Date,
there are no strikes, lockouts or slowdowns against the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower, threatened that could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary except for those which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date and immediately following the making of each Loan made on
the Closing Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of each Loan Partyof the Borrower
and the Borrower and its Subsidiaries, taken as a whole, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the property of each Loan Partyof the
Borrower and the Borrower and its Subsidiaries, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) each Loan Partyof
the Borrower and the Borrower and its Subsidiaries, taken as a whole, will

 

-62-



--------------------------------------------------------------------------------

be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured and (d) the Loan
Parties, on a consolidated basis, will not have unreasonably small capital with
which to conduct the business in which it isthey are engaged as such business is
now conducted and is proposed to be conducted following the Closing Date.Senior
Indebtedness. The Obligations constitute “Senior Debt”, however defined, under
the terms of any Indebtedness that is subordinated in right of payment to the
Obligations.Security Documents.(a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in the Guarantee and Collateral Agreement) and, when
(i) in respect of Collateral in which a security interest can be perfected by
control, such Collateral is delivered to the Collateral Agent and for so long as
the Collateral Agent remains in possession of such Collateral, the security
interest created by the Guarantee and Collateral Agreement shall constitute a
perfected first priority security interest in all right, title and interest of
the pledgor thereunder in such Collateral, in each case prior and superior in
right to any other Person and (ii) in respect of Collateral in which a security
interest can be perfected by the filing of UCC financing statements, financing
statements in appropriate form are filed in the offices specified on Schedule
1.04 to the Perfection Certificate most recently delivered to the Collateral
Agent, the security interest created by the Guarantee and Collateral Agreement
shall constitute a perfected security interest in all right, title and interest
of the grantors thereunder in such Collateral (other than the Intellectual
Property (as defined in the Guarantee and Collateral Agreement)), in each case
prior and superior in right to any other Person, other than with respect to
Liens permitted by Section 6.02 and subject to the Intercreditor
AgreementAgreements.

(b)        [Reserved]

(c)        When the Guarantee and Collateral Agreement (or a summary thereof) is
filed in the United States Patent and Trademark Office and the United States
Copyright Office and the financing statements referred to in Section 3.17(a)
above are appropriately filed, the security interest created by the Guarantee
and Collateral Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in the Guarantee and Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office and subsequent UCC
filings may be necessary to perfect a lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date), other than with respect to Liens permitted by Section 6.02 and subject to
the Intercreditor AgreementAgreements.

(d)        Each Mortgage, upon execution and delivery thereof by the parties
thereto, is effective to create, subject to the exceptions listed in each title
insurance policy covering such Mortgage, in favor of and reasonably satisfactory
to the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the applicable mortgagor’s right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
and when the Mortgages are filed in the appropriate offices, the Lien created by
each Mortgage shall constitute a perfected Lien on all right, title and interest
of the applicable mortgagor in such Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 and subject to the Intercreditor AgreementAgreements.

 

-63-



--------------------------------------------------------------------------------

SECTION 3.18 Federal Reserve Regulations.None of the Borrower or any of the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b)        No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulation U or X.

SECTION 3.19      Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti- Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.Material Contracts. Schedule 3.20 hereto sets forth for the Borrower
and each Subsidiary Loan Party, as of the Closing Date, a list of all of the
material contracts and agreements to which such Loan Party is a party, including
all Specified Vendor Receivables Financing Documents (other than agreements
disclosed to the Administrative Agent pursuant to Section 5.01(f), agreements
relating to Indebtedness described on Schedule 6.01, real property leases
identified on Schedule 2.03 to the Perfection Certificate delivered to the
Administrative Agent on the Closing Date, and Licenses identified on Schedule
4.04 to the Perfection Certificate delivered to the Administrative Agent on the
Closing Date).EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.Disclosure. As of the FifthSixth Amendment Effective Date, to the
best knowledge of the Borrower, the information included in the Beneficial
Ownership Certification provided on or prior to the FifthSixth Amendment
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

ARTICLE IV

Conditions

SECTION 4.01      Closing Date. The obligations of the Lenders to make Loans
hereunder is subject to the satisfaction of the following conditions:(a) The
Agents shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Closing Date) of (i) Cahill
Gordon & Reindel LLP and (ii) Jones Day LLP, in each case in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

(b)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

-64-



--------------------------------------------------------------------------------

(c)        The Administrative Agent (or its counsel) shall have received the
Intercreditor Agreement, executed and delivered by the Borrower, the other Loan
Parties as of the Closing Date, the Collateral Agent and the ABL Agent.

(d)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any Loan Document.

(e)        The Collateral and Guarantee Requirement shall have been satisfied
and the Administrative Agent shall have received a completed Perfection
Certificate dated the Closing Date and signed by an executive officer or
Financial Officer of the Borrower, together with all attachments contemplated
thereby, including the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.02
or have been released or will be released pursuant to UCC-3 financing statements
or other release documentation delivered to the Collateral Agent.

(f)        The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect,
together with endorsements naming the Collateral Agent, for the benefit of the
Secured Parties, as additional insured and loss payee thereunder, to the extent
required by Section 5.07.

(g)        The terms of the Spin-Off Documentation shall be reasonably
satisfactory to the Arrangers and the Spin-Off shall have been consummated (or
shall be consummated substantially simultaneously with the initial funding of
the Term B Loans on the Closing Date) in accordance with Applicable Law and the
Spin-Off Agreement (without giving effect to any modification or waiver of any
provision of, or any consent given in respect of, the Spin-Off Agreement not
approved by the Administrative Agent).

(h)        After giving effect to the Transactions as of the Closing Date, none
of the Borrower or any of its Subsidiaries shall have outstanding Indebtedness
for borrowed money other than (i) Indebtedness incurred under this Agreement,
(ii) Indebtedness incurred and outstanding under the ABL Credit Agreement and
(iii) Indebtedness incurred and outstanding in compliance with Section 6.01 of
this Agreement.

(i)        The Lenders shall have received the financial statements referred to
in Section 3.04(a) and (b).

(j)        The Administrative Agent shall have received a certificate, in form
and substance reasonably satisfactory to the Administrative Agent, dated the
Closing Date and signed by the chief financial officer of each of the Borrower,
certifying that its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent.

(k)        The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

 

-65-



--------------------------------------------------------------------------------

(l)        Since December 31, 2014, there has been no event, change or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

(m)        The ABL Credit Agreement, and the commitments thereunder, shall be
(or shall be substantially simultaneously with the initial funding of the Term B
Loan on the Closing Date) effective.

(n)        The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (or in all
respects if qualified as to materiality) on and as of the Closing Date.

(o)        No Default or Event of Default shall have occurred and be continuing
on the Closing Date or after giving effect to the Loans requested to be made on
such date.

(p)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(q)        The Administrative Agent shall have received a supplement to Schedule
3.13 setting forth a description of all material insurance policies maintained
by or on behalf of the Borrower and its Subsidiaries as of the Closing Date, and
to the extent deemed appropriate by the Borrower, supplements to Schedules 3.05,
3.12 and 6.01 reflecting any and all changes in the names of the Subsidiaries of
the Borrower referred to therein made in connection with the Spin-Off to the
extent necessary to make such schedules true, correct and complete on the
Closing Date, in each case in form and substance reasonably acceptable to the
Administrative Agent. Unless the Administrative Agent shall advise the Borrower
in writing that any such proposed supplements are not reasonably acceptable to
the Administrative Agent, Schedules 3.05, 3.12, 3.13, and/or 6.01 shall be
deemed to be automatically amended on the Closing Date to reflect any applicable
supplement to such Schedules delivered pursuant to this clause without the
necessity of any further action.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 5:00 p.m., New York City time, on
June 30, 2015 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01        Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:(a) within 90 days
after the end of each fiscal year

 

-66-



--------------------------------------------------------------------------------

of the Borrower, its audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception (except for any such qualification
or exception resulting from anythe current maturity of Loans hereunder) and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (it being understood that the obligation to
furnish the foregoing to the Administrative Agent and the Lenders shall be
deemed to be satisfied in respect of any fiscal year of the Borrower by the
filing of the Borrower’s annual report on Form 10-K for such fiscal year with
the Commission to the extent the foregoing are included therein);

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed to be satisfied in respect of any fiscal
quarter of the Borrower by the filing of the Borrower’s quarterly report on Form
10-Q for such fiscal quarter with the Commission to the extent the foregoing are
included therein);

(c)        within 90 days after the end of each fiscal year of the Borrower (but
in any event no later than two Business Days after any delivery of financial
statements under clause (a) above), or within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (but in any
event no later than two Business Days after any delivery of financial statements
under clause (b) above), a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iii) identifying all Subsidiaries existing on
the date of such certificate and indicating, for each such Subsidiary, whether
such Subsidiary is a Subsidiary Loan Party, a Foreign Subsidiary and/or an
Immaterial Subsidiary and whether such Subsidiary was formed or acquired since
the end of the previous fiscal quarter;

(d)        within 90 days after the end of each fiscal year of the Borrower,
(i) a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines) and (ii) a
certificate of a Financial Officer of the Borrower (A) identifying any parcels
of real property or improvements thereto with a value exceeding $2,000,000 that
have been acquired by any Loan Party since the end of the previous fiscal year,
(B) identifying any changes of the type described in Section 5.03(a) that have
not been previously reported by the Borrower, (C) identifying any

 

-67-



--------------------------------------------------------------------------------

Permitted Acquisitions that have been consummated since the end of the previous
fiscal year, including the date on which each such Permitted Acquisition was
consummated and the consideration therefor[reserved], (D) identifying any
Intellectual Property (as defined in the Guarantee and Collateral Agreement)
with respect to which a notice is required to be delivered under the Guarantee
and Collateral Agreement and has not been previously delivered, (E) identifying
any Prepayment Events that have occurred since the end of the previous fiscal
year and setting forth a reasonably detailed calculation of the Net Proceeds
received from Prepayment Events since the end of such previous fiscal year and
(F) if applicable, calculating Excess Cash Flow for the applicable Excess Cash
Flow Period;

(e)        no later than February 15 of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2015), a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth the assumptions used for
purposes of preparing such budget) and, promptly when available, any material
revisions of such budget that have been approved by senior management of the
Borrower;

(f)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Commission or with any national securities
exchange, as the case may be (it being understood that the obligation to furnish
the foregoing to the Administrative Agent and the Lenders shall be deemed to be
satisfied to the extent the foregoing are filed with the Commission);

(g)        promptly upon the Borrower’s receipt thereof, (A) copies of all
material compliance reports filed and material correspondence regarding any
active or pending investigation or enforcement action concerning the Borrower or
any Subsidiary Loan Party with any state, federal, local or foreign regulatory
agency and (B) all material correspondence, if any, alleging violation of or
requesting compliance by the Borrower or any Subsidiary Loan Party with laws,
regulations, etc. or requests for information pursuant to interstate commerce
laws, antitrust laws, securities laws, worker safety laws (OSHA), etc.;

(h)        except to the extent already provided for in this Section 5.01,
promptly after the sending thereof, copies of any proposed waiver, consent, or
amendment concerning any of the ABL Loan Documents;

(i)        promptly upon the effectiveness thereof, (A) a description of each
license from a Governmental Authority which becomes effective after the Closing
Date and is material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and (B) a description of each material contract
or agreement to which the Borrower or any Subsidiary Loan Party is a party,
including each Specified Vendor Receivables Financing Document (other than
contracts and agreements disclosed to the Administrative Agent pursuant to
Section 5.01(f), agreements described on Schedule 3.20 or Schedule 6.01, and
without duplication of real property leases identified on Schedule 2.03 to the
Perfection Certificate most recently delivered to the Administrative Agent and
Licenses identified on Schedule 4.04 to the Perfection Certificate most recently
delivered to the Administrative Agent); and

(j)         by no later than 11:00 p.m. (New York time), in each case in a form
reasonably acceptable to the Required Lenders (it being acknowledged and agreed
by the Lenders that the Forecast for North America and Europe-Africa delivered
by the Borrower to the Administrative Agent and the Lenders on February 16, 2019
is in an acceptable form), (i) on the last Wednesday

 

-68-



--------------------------------------------------------------------------------

of each fiscal month, an updated 13-week statement of projected receipts and
disbursements (each such statement, a “Rolling 13-Week Cash Flow Forecast”),
(ii) on each Wednesday, a report showing actual receipts and disbursements
through the prior week for North America and Europe-Africa, including a variance
report showing the variance to the immediately prior Rolling 13-Week Cash Flow
Forecast with qualitative commentary explaining any material variations to such
Rolling 13-Week Cash Flow Forecast, (iii) on the 15th day of each calendar
month, a report detailing Liquidity for the last day of the previously ended
fiscal month and indicating whether the Borrower is in compliance with
Section 6.13(b), (iv) on each Wednesday, a flash report in a form reasonably
acceptable to the Required Lenders providing estimated revenues by segment and
those other key performance indicators by major location reasonably produced on
a weekly basis for the prior week or those available monthly on a monthly basis
for the prior month and (v) on the 15th day of each calendar month, an accounts
payable aging report as of the prior fiscal month –end for Horizon Global
Company LLC, Horizon Global Americas, Inc. and Westfalia- Automotive GmbH;
provided that none of the documents, reports, or information delivered pursuant
to this clause (j) shall be shared with or provided or distributed to any
Public-Sider;

(k)         within 30 days after the end of each fiscal month of the Borrower,
(i) its consolidated balance sheet and related statements of operations and cash
flows as of the end of and for such fiscal month and the then elapsed portion of
the fiscal year, and a statement of cash flows on a year to date basis setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal quarter- and year-end audit adjustments and the absence of footnotes, and
(ii) a variance analysis to the budget for the P&L on a segment basis with
qualitative commentary, each in a form reasonably acceptable to the Required
Lenders; provided that none of the documents, reports, or information delivered
pursuant to this clause (k) shall be shared with or provided or distributed to
any Public-Sider; and

(jl)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

The Borrower represents and warrants that it and any of its Subsidiaries either
(i) has no registered or publicly traded securities outstanding or (ii) files
its financial statements with the Commission and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, the Borrower hereby (x) authorizes the Administrative Agent to make
the financial statements to be provided under Section 5.01(a) and (b) above,
along with the Loan Documents, available to all Lenders and (y) agrees that at
the time such financial statements are provided hereunder, they shall already
have been made available to holders of its securities. The Borrower will not
request that any other material be posted to all Lenders without expressly
representing and warranting to the Administrative Agent in writing that (A) such
materials do not constitute material non-public information within the meaning
of the federal securities laws (“MNPI”) or (B) (i) the Borrower and its
Subsidiaries have no outstanding publicly traded securities, including 144A
securities, and (ii) if at any time the Borrower or any of its Subsidiaries
issues publicly traded securities, including 144A securities, then the Borrower
will, upon the issuance of such securities, make such materials that do
constitute MNPI at the time of issuance of such securities publicly available by
press release or public filing with the Commission. In no event will the
Administrative Agent post compliance certificates or budgets to Public-Siders.

 

-69-



--------------------------------------------------------------------------------

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:(a)
the occurrence of any Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,0005,000,000;

(d)        any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract;

(e)        any default under or termination of a Material Agreement;

(f)        any judgment for the payment of money in an aggregate amount
exceeding $2,500,0005,000,000 that remains undischarged for a period of 30
consecutive days, during which execution is not effectively stayed, or the
occurrence of any action legally taken by a judgment creditor to attach or levy
upon assets in order to enforce any such judgment;

(g)        the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect;

(h)        any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
have a Material Adverse Effect;

(i)        any Release by a Loan Party or with respect to any Real Estate owned,
leased or occupied by a Loan Party; or receipt of any Environmental Notice, in
each case where the expected remedial costs or liability is reasonably expected
to exceed $2,500,000;

(j)        the discharge of or any withdrawal or resignation by the Borrower’s
independent accountants; and

(k)         not later than two Business Days after the occurrence thereof, the
occurrence of any default, event or default or cash dominion event under the ABL
Credit Agreement; and

(kl)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

-70-



--------------------------------------------------------------------------------

SECTION 5.03    Information Regarding Collateral.The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office or (iii) in any Loan Party’s jurisdiction of organization. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless written notice has been delivered to the Collateral Agent, together with
all applicable information to enable the Administrative Agent to make all
filings under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent (on behalf of the Secured Parties) to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.

(b)        Each year, within 90 days after the end of each fiscal year of the
Borrower, the Borrower (on behalf of itself and the other Loan Parties) shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower (i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

 

-71-



--------------------------------------------------------------------------------

SECTION 5.04        Existence; Conduct of Business. The Borrower will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names the loss of which would have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
disposition permitted under Section 6.05.Payment of Obligations. The Borrower
will, and will cause each of the Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except (a) those being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, or (b) to the extent the
failure to make payment could not reasonably be expected to result in a Material
Adverse Effect.Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of their business, taken as a whole, in good working order and condition,
ordinary wear and tear excepted; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or disposition permitted under Section 6.05.Insurance. The Borrower
will, and will cause each of the Subsidiaries to, maintain insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. Such insurance shall be maintained with financially sound and
reputable insurance companies, except that a portion of such insurance program
(not to exceed that which is customary in the case of companies engaged in the
same or similar business or having similar properties similarly situated) may be
effected through self- insurance; provided adequate reserves therefor, in
accordance with GAAP, are maintained. In addition, the Borrower will, and will
cause each of its Subsidiaries to, maintain all insurance required to be
maintained pursuant to the Security Documents. With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Loan Party will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under Applicable Law, including Regulation H of the
Board of Governors. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained. All insurance policies or certificates (or certified copies
thereof) with respect to such insurance shall be endorsed to the Collateral
Agent’s reasonable satisfaction for the benefit of the Lenders (including by
naming the Collateral Agent as lender loss payee or additional insured, as
appropriate).Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of casualty or other
insured damage to any material portion of any Collateral having a book value or
fair market value of $1,000,000 or more or the commencement of any action or
proceeding for the taking of any Collateral having a book value or fair market
value of $1,000,000 or more or any part thereof or interest therein under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.Books and Records; Cooperation; Inspection and Audit Rights; Lender
Calls..The Borrower will, and will cause each of the Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

(b)        The Borrower shall hold a telephone call (i) once per calendar month,
for the benefit of the Administrative Agent and the Lenders that are not
Public-Siders to discuss the Borrower’s

 

-72-



--------------------------------------------------------------------------------

and its Subsidiaries’ operational and financial performance, the status of
strategic initiatives and any other items reasonably requested to be covered by
any Lender and respond to questions that are raised on such call and (ii) in
addition, once per calendar quarter, for the benefit of the Administrative Agent
and Public- Siders to discuss the Borrower’s and its Subsidiaries’ operational
and financial performance, the status of strategic initiatives and any other
items reasonably requested to be covered by any Lender and respond to questions
that are raised on such call.

(c)        The Borrower will, and will cause each of the Subsidiaries to,
reasonably cooperate with one financial advisor acting on behalf of all of the
Agents and the Lenders.

SECTION 5.10    Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.Use of Proceeds.
The Borrower will use the proceeds of the Term Loans on the Closing Date solely
(i) to consummate the Transactions, (ii) to pay the fees and expenses in
connection with the Transactions and (iii) for general corporate purposes. The
Borrower will use the proceeds of the 2018 Incremental Term Loans solely (i) to
pay the fees and expenses in connection with the Fourth Amendment, (ii) to repay
the ABL Loans under the ABL Credit Agreement and (iii) for general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. The Borrower shall use the
proceeds of the Junior Credit Agreement on the Sixth Amendment Effective Date to
repay in full in cash all obligations outstanding under the Senior Credit
Agreement and otherwise for ordinary working capital purposes and accounts
payable catch up consistent with the forecast delivered prior to the Sixth
Amendment Effective Date.Additional Subsidiaries. If any additional Subsidiary
is formed or acquired after the Closing Date (or any existing Subsidiary becomes
a Subsidiary Loan Party after the Closing Date), the Borrower will, within five
Business Days after such Subsidiary is formed or acquired (or becomes a
Subsidiary Loan Party), notify the Administrative Agent and the Lenders thereof
and, within 30 days (or such longer period as may be agreed to by the
Administrative Agent) after such Subsidiary is formed or acquired (or becomes a
Subsidiary Loan Party), cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary, including with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.Further Assurances.(a)         The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust, landlord waivers and other documents), which may be
required under any Applicable Law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
The Borrower also agrees to provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

(b)        If any assets (including any real property or improvements thereto or
any interest therein) having a book value or fair market value of
$5,000,0001,000,000 or more in the aggregate are acquired by the Borrower or any
Subsidiary Loan Party after the Closing Date or through the acquisition of a
Subsidiary Loan Party under Section 5.12 or through the conversion of a
Subsidiary into a Subsidiary Loan Party under Section 5.12 (other than, in each
case, assets constituting Collateral under the Guarantee and Collateral
Agreement that become subject to the Lien of the Guarantee and Collateral
Agreement

 

-73-



--------------------------------------------------------------------------------

upon acquisition thereof), the Borrower or, if applicable, the relevant
Subsidiary Loan Party will notify the Administrative Agent and the Lenders
thereof, and, if reasonably requested by the Administrative Agent or the
Required Lenders, the Borrower will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

(c)        The Borrower will, and will cause each Subsidiary Loan Party to,
deposit the proceeds of any Term Priority Collateral in a Term Collateral
Proceeds Account at any time (i) after the occurrence and during the continuance
of an Event of Default under clauses (a), (h) or (i) of Article VII and
(ii) after the occurrence and during the continuance of any other Event of
Default after the Administrative Agent provides written notice to the Borrower
to so deposit such proceeds.

(d)        The Borrower will, and will cause each Subsidiary Loan Party to,
satisfy the post-closing conditions described in Exhibit E to the FifthSixth
Amendment within the timelines set forth therein.

SECTION 5.14    Ratings. The Borrower will use commercially reasonable efforts
to maintain (a) a long-term public corporate family and/or credit, as
applicable, rating of the Borrower and (b) a credit rating for the Credit
Facilities, in each case from each of Moody’s and S&P. It is understood and
agreed that the foregoing is not an agreement to maintain any specific rating.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01    Indebtedness; Certain Equity SecuritiesThe Borrower will not,
nor will it permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except (and provided, however, that during the Senior Period
no Indebtedness described in clauses (i)(B), (ii), (iii)(B), (iv), (vii),
(viii), (ix), (x), (xii), (xiii), (xx) (in excess of $99,000,000), (xxi) or
(xxii) below may be incurred by the Borrower or any Subsidiary (other than
Indebtedness existing on the Fifth Amendment Date and set forth in Schedule
6.01A and (B) extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount as specified on such
Schedule 6.01A or result in an earlier maturity date or decreased weighted
average life thereof)):

SECTION 6.01    Indebtedness; Certain Equity Securities. The Borrower will not,
nor will it permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

(i)     Indebtedness created under the Loan Documents;

(ii)      [Reserved];

(iiii) (A) Indebtedness created under the Loan Documents, (existing on the Sixth
Amendment Effective Date (which Indebtedness shall, to the extent the principal
amount thereof as of the Sixth Amendment Effective Date exceeds $500,000, be set
forth on Schedule 6.01) and (B) any Permitted Term Loan Refinancing
Indebtedness, and (C) with respect to such Indebtedness under the Senior Loan
Documents;

 

-74-



--------------------------------------------------------------------------------

(iv) any Specified Vendor Receivables Financings in existence on the Sixth
Amendment Effective Date and Permitted Refinancings thereof;

(ii)    (A) financings in respect of sales of accounts receivable by a Foreign
Subsidiary permitted by Section 6.05(c), (B) the Specified Vendor Receivables
Financing and (C) the Specified Vendor Payables Financing;

(iii)  (A) Indebtedness existing on the date hereof and set forth in Schedule
6.01 and (B) extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount as specified on such Schedule
6.01 or result in an earlier maturity date or decreased weighted average life
thereof;

(iv)    Permitted Unsecured Debt of the Borrower; provided that the Net Leverage
Ratio (disregarding the proceeds of such Permitted Unsecured Debt in calculating
Unrestricted Domestic Cash), on a pro forma basis after giving effect to the
incurrence of such Permitted Unsecured Debt (and any related repayment of
Indebtedness) and recomputed as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available, as
if such incurrence (and any related repayment of Indebtedness) had occurred on
the first day of the relevant period is no greater than 4.00 to 1.00;

(v)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party or any Subsidiary Loan Party for which the
Collateral and Guarantee Requirement has not been satisfied to the Borrower or
any Subsidiary Loan Party shall be subject to Section 6.04;

(vi)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party or any Subsidiary Loan Party for which
the Collateral and Guarantee Requirement has not been satisfied shall be subject
to Section 6.04;

(vii) Guarantees by the Borrower or any Subsidiary, as the case may be, in
respect of (A) any Permitted Term Loan Refinancing Indebtedness, (B) any
Alternative Incremental Debt or (C) any Permitted Unsecured Debt; provided that
none of the Borrower or any Subsidiary, as the case may be, shall Guarantee such
Indebtedness unless it also has Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement;[reserved];

(viii)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (viii) after the Sixth Amendment Effective Date shall not exceed
$20,000,00010,000,000 at any time outstanding;

 

-75-



--------------------------------------------------------------------------------

(ix)  Indebtedness arising as a result of an Acquisition Lease Financing or any
other sale and leaseback transaction permitted under Section 6.06;in connection
with any retention of title arrangements (verlängerter Eigentumsvorbehalt) made
in the ordinary course of business;

(x)    Indebtedness of any Person that becomes a Subsidiary after the Closing
Date; provided that (A) such Indebtedness exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (x) shall not exceed $25,000,000 at any
time outstanding, less the liquidation value of any outstanding Assumed
Preferred Stock;arising under a declaration of joint and several liability used
for the purpose of section 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code;

(xi)  Indebtedness of the Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds and completion guarantees provided by the Borrower and
the Subsidiaries in the ordinary course of their business;

(xii) other unsecured Indebtedness of the Borrower or any Subsidiaryor other
financings incurred by Foreign Subsidiaries in respect of accounts receivable
and/or inventory in an aggregate principal amount not exceeding
$15,000,00010,000,000 at any time outstanding, less the liquidation value of any
applicable Qualified Borrower Preferred Stock issued and outstanding pursuant to
clause (b) of the definition of Qualified Borrower Preferred Stock;

(xiii)            secured Indebtedness incurred by Foreign Subsidiaries that are
not Loan Parties in an aggregate amount not exceeding $50,000,00010,000,000 at
any time outstanding, in each case in respect of Indebtedness of Foreign
Subsidiaries; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(c);

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within 10 days of incurrence;

(xv) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xvi) Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xvii)            contingent obligations to financial institutions, in each case
to the extent in the ordinary course of business and on terms and conditions
which are within the general parameters customary in the banking industry,
entered into to obtain cash management services or deposit account overdraft
protection services (in an amount similar to those offered for comparable
services in the financial industry) or other services in connection with the
management or opening of deposit accounts or incurred as a result of endorsement
of negotiable instruments for deposit or collection purposes and other
customary, contingent obligations, including obligations under Bank Products (as
defined in the ABL Credit Agreement as in effect

 

-76-



--------------------------------------------------------------------------------

on the date hereof) other than Hedging Agreements, of the Borrower and its
Subsidiaries incurred in the ordinary course of business;

(xviii)        unsecured guarantees by the Borrower or any Subsidiary Loan Party
of facility leases of any Loan Party;

(xix) payment obligations of or Guarantees by the Borrower or any Subsidiary
Loan Party with respect to any Hedging Agreement permitted under Section 6.07
hereof; provided that if such Hedging Agreement is related to interest rates,
(A) such Hedging Agreement shall relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (B) the notional
amount of such Hedging Agreement shall not exceed the principal amount of the
Indebtedness to which such Hedging Agreement relates;

(xx) Indebtedness of the Borrower, any Subsidiary Loan Party or any ABL Foreign
Loan Party under the ABL Credit Agreement in an aggregate principal amount at
any one time outstanding not to exceed the greater of (i) $150,000,000 and
(ii) the Borrowing Base as of the date of such incurrence;$99,000,000, subject
to Section 6.11, and any replacement or refinancing thereof; provided that the
Borrower will not, and will not permit any Subsidiary to, create, grant or
permit to exist any Lien on the ABL Priority Collateral that is contractually
subordinated (including pursuant to a last-out facility for Indebtedness for
borrowed money) or junior in priority to the Liens on the ABL Priority
Collateral securing any of the “Loans” or any other “Obligations” (each as
defined in the ABL Credit Agreement), unless such Lien on the ABL Priority
Collateral is also contractually subordinated or junior in priority, in the same
manner and to the same extent, to the Liens on ABL Priority Collateral securing
the Obligations; it being understood and agreed that this proviso shall not
restrict any refinancing or replacement of the ABL Credit Agreement (or
replacement or refinancing thereof) being secured by a first priority lien on
ABL Priority Collateral);

(xxi)Alternative Incremental Debt; provided that the aggregate principal amount
of any Alternative Incremental Debt established on any date shall not exceed (i)
(together with the aggregate amount of all Incremental Term Commitments
established on such date in reliance on the Base Incremental Amount) an amount
equal to the Base Incremental Amount on such date and (ii) an additional amount
subject to the Maximum Alternative Incremental Debt Amount as of such date;

(xxii)         any Capital Lease Obligations of a Person that becomes a
Subsidiary pursuant to the Westfalia Acquisition; provided that (A) such Capital
Lease Obligation exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of Indebtedness permitted by
this clause (xxii) shall not exceed $15,000,000 at any time outstanding; and

(xxiii)         Indebtedness of the Borrower under the Convertible Notes
outstanding on the Fifth Amendment Date.

(xxi)[reserved];

(xxii)         Indebtedness of the Borrower in an amount not to exceed
$15,000,000 at any time outstanding; provided that (a) such Indebtedness shall
not mature prior to the date that is 91 days after the Latest Maturity Date in
effect at the time of the issuance of such Indebtedness

 

-77-



--------------------------------------------------------------------------------

and shall not have any principal payments due prior to such date, except upon
the occurrence of a change of control or similar event (including asset sales),
in each case so long as the provisions relating to change of control or similar
events (including asset sales) included in the governing instrument of such
Indebtedness provide that the provisions of this Agreement must be satisfied
prior to the satisfaction of such provisions of such Indebtedness, (b) such
Indebtedness is not Guaranteed by any Subsidiary of the Borrower other than the
Loan Parties (which Guarantees shall be permitted only to the extent permitted
by Section 6.01(a)(vi)), (c) such Indebtedness shall not have any financial
maintenance covenants, (d) such Indebtedness shall not have a definition of
“Change of Control” or “Change in Control” (or any other defined term having a
similar purpose) that is materially more restrictive than the definition of
Change in Control set forth herein, (e) such Indebtedness is subordinated to the
Obligations on terms reasonably acceptable to the Required Lenders and (f) no
such Indebtedness shall be, directly or indirectly, provided by any lender or
agent or Affiliate of any lender or agent under the Junior Credit Agreement;

(xxiii)        (A) Indebtedness of the Borrower under the Convertible Notes
outstanding on the Sixth Amendment Effective Date and (B) any Permitted
Refinancing Indebtedness with respect thereto; provided that the interest rate,
fees, or yield payable with respect to such Permitted Refinancing Indebtedness
shall not be higher than the interest rate, fees, or yield payable under the
Convertible Notes outstanding on the Sixth Amendment Effective Date; and

(xxiv)         Indebtedness of the Borrower and its Subsidiary Loan Parties
incurred on the Sixth Amendment Effective Date under the Junior Credit Agreement
in an aggregate principal amount not to exceed $52,000,00, plus an additional
amount of Indebtedness incurred thereunder solely in connection with the
“in-kind” payment of interest thereon pursuant to the terms of the Junior Credit
Agreement as in effect on the Sixth Amendment Effective Date and any Permitted
Refinancing Indebtedness thereof; and

(xxv)         Indebtedness of the Borrower, and Guarantees thereof by any
Subsidiary Loan Party, incurred after the Sixth Amendment Effective Date in an
aggregate principal amount not to exceed the lesser of (A) $100,000,000 and (B)
$100,000,000 minus the aggregate principal amount of prepayments of the Term
Loans made by the Borrower pursuant to Section 2.10(b) after the Sixth Amendment
Effective Date and prior to the date such Indebtedness is incurred, provided
that such Indebtedness matures at least 91 days after the Maturity Date, is
subordinated in right of payment to the Term Loans (including any Guarantees
thereof) and is subject to an intercreditor agreement reasonably acceptable to
the Required Lenders and provided further that the net proceeds therefrom shall
be used to prepay Term Loans pursuant to Section 2.10(b).

(b)        The Borrower will not, nor will it permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests, except (i) other than
Qualified Borrower Preferred Stock, (ii) Assumed Preferred Stock and
(iii) preferred stock or preferred Equity Interests held by the Borrower or any
Subsidiary and; provided, however, that during the Senior Period no Qualified
Borrower Preferred Stock or Assumed Preferred Stock may be issued by the
Borrower or any Subsidiary..

SECTION 6.02        Liens. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except (and provided, however, that during the Senior Period no Liens described
in clauses (a)(ii), (c), (e), (f), (h), (i), (j), (n) or (r) below may be
created, assumed or incurred by the Borrower or any Subsidiary (other than any
Lien on any property or asset of the Borrower or any

 

-77-



--------------------------------------------------------------------------------

Subsidiary existing on the Fifth Amendment Date and set forth in Schedule 6.02A;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof))::

(a)        (i) Liens created under the Loan Documents, and (ii) Liens in respect
of any Permitted Term Loan Refinancing Indebtedness, and (iii) Liens created by
the SeniorJunior Loan Documents which are subject to the Term Intercreditor
Agreement;

(b)        Permitted Encumbrances;

(c)        Liens in respect of the Specified Vendor Receivables
FinancingFinancings permitted under Section 6.01(a)(iv);

(d)        any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth inSixth Amendment Effective Date
(which Liens shall, to the extent securing Indebtedness with a principal amount
in excess of $500,000 as of the Sixth Amendment Effective Date, be set forth on
Schedule 6.02); provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;Liens securing
Indebtedness permitted by Section 6.01(a)(ix);

(f)        Liens on fixed or capital assets acquired, constructed or improved
by, or in respect of Capital Lease Obligations of, the Borrower or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (viii) of Section 6.01(a), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(g)        Liens, with respect to any Mortgaged Property, described in the
applicable schedule of the title policy covering such Mortgaged Property;

(h)        Liens in respect of sales or other financings of accounts receivable
or inventory by Foreign Subsidiaries to the extent the Indebtedness is permitted
by Section 6.056.01(ca) (xii);

(i)        other Liens securing liabilities permitted hereunder in an aggregate
amount not exceeding (i) in respect of consensual Liens,not in excess of
$5,000,000 and (ii) in respect of all such Liens, $10,000,000, in each case at
any time outstanding;

 

-78-



--------------------------------------------------------------------------------

(j)        Liens in respect of Indebtedness permitted by Section 6.01(a)(xiii),
provided that the assets subject to such Liens are not located in the United
States;

(k)        Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Lender, in each case granted in the ordinary course of
business in favor of such Lender with which such accounts are maintained,
securing amounts owing to such Lender with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;

(l)        licenses or sublicenses of Intellectual Property (as defined in the
Guarantee and Collateral Agreement) granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Borrower;

(m)        the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

(n)        Liens for the benefit of a seller deemed to attach solely to cash
earnest money deposits in connection with a letter of intent or acquisition
agreement with respect to a Permitted Acquisition;on Collateral securing
Indebtedness permitted under Section 6.01(xxii) so long as such Liens rank
junior in priority to the Liens securing the Obligations subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent;

(o)        Liens deemed to exist in connection with investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;

(p)        Liens of a collection bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

(q)        Liens of sellers of goods to the Borrower or any of its Subsidiaries
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses;

(r)        Liens on Collateral securing Alternative Incremental Debt, provided
that such Alternative Incremental Debt shall be subject to a
customaryIndebtedness incurred pursuant to Section 6.01(a)(xxv), which Liens
shall be junior in right of priority to the Obligations and shall be subject at
all times to an intercreditor agreement in form and substance reasonably
satisfactoryacceptable to the Administrative AgentRequired Lenders; and

(s)        Liens (iunder the ABL Security Documents (as defined in the ABL/Term
Loan Intercreditor Agreement) (i) that are subject to the ABL/Term Loan
Intercreditor Agreement, or (ii) on cash granted in favor of any Secured Party
(as defined in the ABL Credit Agreement) created as a result of any requirement
to provide cash collateral pursuant to the ABL Credit Agreement and (ii) subject
to the Intercreditor Agreement and created under the ABL Security Documents (or
any ABL Security Documents (as defined in the Intercreditor Agreement)).

 

-79-



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes.The Borrower will not, nor will it permit any
other Person to merge into or consolidate with any of them, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Subsidiary Loan Party) is a Subsidiary Loan Party for which the
Collateral and Guarantee Requirement has been satisfied and (iii) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04. Notwithstanding the foregoing, this Section 6.03
shall not prohibit any Permitted Acquisition.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04        Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except (and provided, however, that during
the Senior Period the Borrower or any Subsidiary may not make a purchase,
acquisition, advance, or investment pursuant to any of the clauses (c), (d)
(unless consistent with prior practice and in the ordinary course of business),
(f), (g), (p), (q), (r), (s) or (t) below (other than investments existing on
the Fifth Amendment Date and set forth on Schedule 6.04A))::(a)        Permitted
Investments;

(b)        investments existing on the date hereof andSixth Amendment Effective
Date (which investments shall, to the extent they exceed $500,000 as of the
Sixth Amendment Effective Date, be set forth on Schedule 6.04);

(c)        Permitted Acquisitions[Reserved];

(d)        investments by the Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Guarantee and Collateral Agreement to the extent
required by this Agreement and (ii) the aggregate amount of investments
(excluding any such investments, loans, advances and Guarantees to such
Subsidiaries that are assumed and exist on the date any Permitted Acquisition is
consummated and that are not made, incurred or created in contemplation of or in
connection with such Permitted Acquisition) by Loan Parties in, and loans and
advances by Loan Parties to, and Guarantees by Loan Parties of Indebtedness of,
Subsidiaries that are not Loan Parties that have complied with the Collateral
and Guarantee Requirement made after the Closing Date shall not at any time
exceed $40,000,00010,000,000;

 

-80-



--------------------------------------------------------------------------------

(e)        loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Guarantee and Collateral Agreement and (ii) the
amount of such loans and advances made by Loan Parties to Subsidiaries that are
not Loan Parties shall be subject to the limitation set forth in clause
(d) above;

(f)         Guarantees permitted by Section 6.01(a)(vii)[reserved];

(g)         Guarantees in respect of any Specified Vendor Payables
Financing[reserved];

(h)        investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(i)        any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(j)        Guarantees by the Borrower and the Subsidiaries of leases entered
into by any Subsidiary as lessee; provided that the amount of such Guarantees
made by Loan Parties to Subsidiaries that are not Loan Parties shall be subject
to the limitation set forth in clause (d) above;

(k)        extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(l)        loans or advances to employees made in the ordinary course of
business consistent with prudent business practice and not exceeding
$2,500,00050,000 in the aggregate outstanding at any one time;

(m)        investments in the form of Hedging Agreements permitted under
Section 6.07;

(n)        [reserved];

(o)        payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(p)        Permitted Joint Venture and Foreign Subsidiary
Investments;[reserved]; and

(q)        investments, loans or advances in addition to those permitted by the
other clauses of this Section 6.04 not exceeding in the aggregate
$40,000,0001,000,000 at any time outstanding, provided that no Default exists at
the time that such investment, loan or advance is made or is caused thereby;.

(r)         investments made (i) in an amount not to exceed the Net Proceeds of
any issuance of Equity Interests in the Borrower issued on or after the Closing
Date or (ii) with Equity Interests in the Borrower;

 

-81-



--------------------------------------------------------------------------------

  (s)         investments by the Borrower or any Subsidiary in an aggregate
amount not to exceed the Available Amount; and

   (t)        other investments by the Borrower or any Subsidiary so long as the
Net Leverage Ratio (calculated on a pro forma basis after giving effect to such
investment and any related incurrence or repayment of Indebtedness) is less than
2.50 to 1.00.

SECTION 6.05     Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will it permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary, except (and provided,
however, that during the Senior Period the Borrower or any Subsidiary may not,
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, nor will the Borrower permit any Subsidiary to issue any
additional Equity Interest in such Subsidiary pursuant to any of the clauses
(c), (e), (f) or (j) below (other than sales, transfers and other dispositions
of property identified on Schedule 6.05A))::(a)             sales, transfers,
leases and other dispositions of inventory, used or surplus equipment or other
obsolete assets, Permitted Investments and investments referred to in
Section 6.04(h) in the ordinary course of business;

  (b)        sales, transfers and dispositions to the Borrower or a Subsidiary;
provided that any the book value and the fair market value (whichever is higher)
of all property that is subject to such sales, transfers or dispositions
involvingfrom a Loan Party to a Subsidiary that is not a Loan Party shall be
made innot exceed $10,000,000 in the aggregate for all such sales, transfers or
dispositions made after the Sixth Amendment Effective Date and all such sales,
transfers or dispositions shall be made in the ordinary course of business and
in compliance with Section 6.04 and Section 6.09;

  (c)         (i) sales of accounts receivable and inventory and related assets
by a Foreign Subsidiary pursuant to customary terms whereby recourse and
exposure in respect thereof to any Foreign Subsidiary does not exceed at any
time $35,000,000 and (ii) sales of accounts receivables and related assets
pursuant to the Specified Vendor Receivables Financing;to the extent permitted
by Section 6.01 (a) (xii);

  (d)        the creation of Liens permitted by Section 6.02 and dispositions as
a result thereof;

  (e)        sales or transfers that are permitted sale and leaseback
transactionsof accounts receivable and related assets pursuant to the Specified
Vendor Receivables Financings permitted under Section  6.066.01(a)(iv);

  (f)        sales and transfers that constitute part of an Acquisition Lease
Financing[reserved];

  (g)        Restricted Payments permitted by Section 6.08;

  (h)        transfers and dispositions constituting investments permitted under
Section 6.04;

  (i)         sales, transfers and other dispositions of property identified on
Schedule 6.05; and[reserved]

 

-82-



--------------------------------------------------------------------------------

  (j)        so long as no Event of Default shall have occurred and then be
continuing, sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed (i) 15% of the aggregate fair market value of all assets of the Borrower
(determined as of the end of its most recent fiscal year), including any Equity
Interests owned by it, during any fiscal year of the Borrower; provided that
such amount shall be increased, in respect of the fiscal year ending on
December 31, 2016, and each fiscal year thereafter by an amount equal to the
total unused amount of such permitted(i) all sales, transfers and other
dispositions for the immediately preceding fiscal year (without giving effect to
the amount of any unused permitted by this clause (j) shall be made for fair
market value, (ii) all sales, transfers and other dispositions that were carried
forward to such preceding fiscal year) and (ii) 35% of the aggregate fair market
value of all assets of the Borrower as of the Closing Date, including any Equity
Interests owned by it, during the term of this Agreement subsequent to the
Closing Date;permitted by this clause (j) above shall be for 100% cash
consideration, and (iii) all Net Proceeds thereof shall be applied as follows:
(A) up to the first $100,000,000 of such Net Proceeds shall be applied to repay
the Loans pursuant to Section 2.10(b), (B) after $100,000,000 of such Net
Proceeds have been applied to repay the Loans, the next $15,000,000 of such Net
Proceeds may be retained by the Borrower, and (C) all other Net Proceeds shall
be applied to prepay the Loans pursuant to Section 2.11(c);

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value and (y) all sales, transfers, leases and other dispositions
permitted by clauses (i), (j) and (k) above shall be for at least 75% cash
consideration.

SECTION 6.06     Sale and Leaseback Transactions. The Borrower will not, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except, in each case, during the Senior Period, for (a) any such
sale of any fixed or capital assets (other than any such transaction to which
(b) or (c) below is applicable) that is made for cash consideration in an amount
not less than the cost of such fixed or capital asset in an aggregate amount
less than or equal to $10,000,000, so long as the Capital Lease Obligations
associated therewith are permitted by Section 6.01(a)(viii), (b) in the case of
property owned as of or after the Closing Date, any such sale of any fixed or
capital assets that is made for cash consideration in an aggregate amount not
less than the fair market value of such fixed or capital assets not to exceed
$20,000,000 in the aggregate, in each case, so long as the Capital Lease
Obligations (if any) associated therewith are permitted by Section 6.01(a)(viii)
and (c) any Acquisition Lease Financing..

SECTION 6.07     Hedging Agreements. The Borrower will not, nor will it permit
any Subsidiary to, enter into any Hedging Agreement, other than (a) Hedging
Agreements entered into in the ordinary course of business and which are not
speculative in nature to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)) (it being understood that the Borrower
and its Foreign Subsidiaries may enter into Hedging Agreements consisting of
cross- currency swaps related to intercompany loans between the Borrower and/or
its Foreign Subsidiaries), (b) except during the Senior Period, Permitted Bond
Hedge Transactions and (c) except during the Senior Period, Permitted Warrant
Transactions.

 

-83-



--------------------------------------------------------------------------------

SECTION 6.08     Restricted Payments; Certain Payments of Indebtedness.The
Borrower will not, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (and provided,
however, that the Borrower or any Subsidiary may not during the Senior Period
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment or incur any obligation (contingent or otherwise) to do so pursuant to
any of the clauses (iii), (iv), (v), (vii), (viii), (ix) or (xi) below)::

  (i)   the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional common Equity Interests in the Borrower;

  (ii)  Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;

  (iii) the Borrower may make Restricted Payments, not exceeding $5,000,000 from
and after the date hereof, pursuant to and in accordance with stock option
plans, equity purchase programs or agreements or other benefit plans, in each
case for management or employees or former employees of the Borrower and the
Subsidiaries;

  (iv) the Borrower may pay the Closing Date Dividend;

  (v)  the Borrower may pay cash dividends in respect of Qualified Borrower
Preferred Stock issued pursuant to clauses (b) and (c) of the definition
thereof; provided that such dividends in respect of Qualified Borrower Preferred
Stock issued pursuant to clause (c) of the definition thereof may only be made
after the fiscal year ending December 31, 2016 and only with Excess Cash Flow
not otherwise required to be used to prepay Term Loans pursuant to
Section 2.11(d)) (without duplication of amounts used pursuant to
Section 6.08(a)(vii) or amounts included in the Available Amount and used
pursuant to Sections 6.04(s) or 6.08(b)(vii));

  (vi) [reserved];

  (vii) the Borrower may make payments in respect of the repurchase, retirement
or other acquisition of Equity Interests of the Borrower or any Subsidiary using
the portion of Excess Cash Flow not subject to mandatory prepayment pursuant to
Section 2.11(d) (without duplication of amounts used pursuant to
Section 6.08(a)(v) or amounts included in the Available Amount and used pursuant
to Sections 6.04(s) or 6.08(b)(vii));

  (viii)             the Borrower may make Restricted Payments; provided that if
after giving effect to such Restricted Payments (and any Indebtedness incurred
in connection therewith (but disregarding the proceeds of any such Indebtedness
in calculating Unrestricted Domestic Cash) and any related repayment of
Indebtedness), the Net Leverage Ratio at the time of the making such payments
(the date of the making of such payments, the “RP Date”) would be (1) less than
or equal to 2.25 to 1.00, but greater than 2.00 to 1.00, such Restricted
Payments shall not be permitted if the aggregate amount of such Restricted
Payments would exceed $40,000,000, (2) less than or equal to 2.75 to 1.00, but
greater than 2.25 to 1.00, such Restricted Payments shall not be permitted if
the aggregate amount of such Restricted Payments would exceed $25,000,000, (3)
less than or equal to 3.25 to 1.00 but greater than 2.75 to 1.00, such
Restricted Payments shall not be permitted if the aggregate amount of such
Restricted Payments would exceed $15,000,000, (4) less than or equal to 4.00 to
1.00 but greater than 3.25 to 1.00, such Restricted Payments shall not be
permitted if the aggregate amount of such Restricted Payments would exceed
$10,000,000

 

-84-



--------------------------------------------------------------------------------

and (5) greater than 4.00 to 1.00, such Restricted Payments shall not be
permitted if the aggregate amount of such Restricted Payments would exceed
$5,000,000; provided further that at the time of any payment pursuant to this
clause (viii), no Default or Event of Default shall have occurred and be
continuing;

  (ix) the Borrower may make payments in respect of any purchase price
adjustment required to be made under the Westfalia Purchase Agreement;

  (x)   the Borrower may make any Restricted Payments and/or payments or
deliveries in shares of common stock (or other securities or property following
a merger event or other change of the common stock of the Borrower) (and cash in
lieu of fractional shares) and/or cash required by the terms of, and otherwise
perform its obligations under, any Permitted Convertible Indebtedness
(including, without limitation, making payments of interest and principal
thereon, making payments due upon required repurchase thereof and/or making
payments and deliveries due upon conversion thereof);

  (xiiii)         the Borrower may pay the premium in respect of, and may
otherwise perform its obligations under, any Permitted Bond Hedge Transaction;
and

  (xiiiv)         the Borrower may make payments or deliveries in shares of
common stock and cash in lieu of fractional shares required by the terms of, and
otherwise perform its obligations under, the Convertible Notes Indenture
(including, without limitation, making payments of interest and principal
thereon and/or making deliveries (other than in cash) due upon conversion
thereof).; and

   (v) the Sixth Amendment Transactions on the Sixth Amendment Effective Date
(but not, for the avoidance, any Restricted Payments made in cash).

(b)         The Borrower will not, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except (and provided, however,
that the Borrower or any Subsidiary may not during the Senior Period make, or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness pursuant to any of the clauses
(vi), (vii) or (ix) (other than as required to comply with its obligations as in
effect on the Fifth Amendment Effective Date) below)::

  (i)   payment of Indebtedness created under the Loan Documents;

  (ii)   payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;
provided that no cash interest payments under any Indebtedness under the Junior
Credit Agreement or any refinancing thereof;

 

-85-



--------------------------------------------------------------------------------

  (iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

  (iv) subject to the Term Intercreditor Agreement and the ABL/Term Loan
Intercreditor Agreement, the payment of securedFirst Lien Secured Indebtedness
out of the proceeds of any sale or transfer of the property or assets securing
such Indebtedness;

  (v) payment of or in respect of (A) Indebtedness created under the ABL Loan
Documents and (B) Indebtedness or obligations secured by the ABL Security
Documents;

  (vi) paymentspayment of Indebtedness with the Net Proceeds of an issuance of
Equity Interests in the Borrowercreated under the Junior Loan Documents solely
with the proceeds of mandatory prepayments declined or waived by the Lenders;

  (vii) payments of Indebtedness in an amount equal to the Available Amount;
provided that at the time of such payment and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) at the time of such payment and after giving effect thereto and to the
incurrence of any Indebtedness in connection therewith (but disregarding the
proceeds of any such Indebtedness in calculating Unrestricted Domestic Cash),
the Net Leverage Ratio is not greater than 2.00 to 1.00;[reserved]; and

  (viii)         the Borrower may make payments or deliveries in shares of
common stock and cash in lieu of fractional shares required by the terms of, and
otherwise perform its obligations under, the Convertible Notes Indenture
(including, without limitation, making payments of interest and principal
thereon and/or making deliveries (other than in cash) due upon conversion
thereof); and.

  (ix) the purchase of any Permitted Bond Hedge Transaction by the Borrower and
the performance of its obligations thereunder.

(c)         The Borrower will not, nor will it permit any Subsidiary to, enter
into or be party to, or make any payment under, any Synthetic Purchase Agreement
unless, in each case except during the Senior Period, (i) in the case of any
Synthetic Purchase Agreement related to any Equity Interests of the Borrower,
the payments required to be made by the Borrower are limited to amounts
permitted to be paid under Section 6.08(a), (ii) in the case of any Synthetic
Purchase Agreement related to any Restricted Indebtedness, the payments required
to be made by the Borrower or the Subsidiaries thereunder are limited to the
amount permitted under Section 6.08(b) and (iii) in the case of any Synthetic
Purchase Agreement, the obligations of the Borrower and the Subsidiaries
thereunder are subordinated to the Obligations on terms satisfactory to the
Required Lenders..

SECTION 6.09     Transactions with Affiliates. The Borrower will not, nor will
it permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a)         transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; provided that (i) in the case
of any single transaction or series of transactions with a volume in excess of
$500,000, the board of directors of the Borrower shall have made a determination
in good faith that such transaction or series of transactions, as applicable, is
on prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than

 

-86-



--------------------------------------------------------------------------------

could be obtained on an arm’s-length basis from unrelated third parties and
(ii) in the case of any single transaction or series of transactions with a
volume in excess of $1,000,000, the board of directors of the Borrower shall
have engaged an independent financial advisor reasonably acceptable to the
Required Lenders and such independent financial advisor shall have made a
determination and delivered a customary fairness opinion stating that such
transaction or series of transactions, as applicable, is on prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;

(b)         transactions between or among the Borrower and the Subsidiariesany
other Loan Parties not involving any other Affiliate (to the extent not
otherwise prohibited by other provisions of this Agreement);

(c)         any Restricted Payment permitted by Section 6.08; and

(d)          (i) transactions pursuant to agreements in effect on the Closing
Date and listed on Schedule 6.09 (provided that this clause (d) shall not apply
to any extension, or renewal of, or any amendment or modification of such
agreements that is less favorable to the Borrower or the applicable
Subsidiaries, as the case may be) and (ii) the Sixth Amendment Transactions.

SECTION 6.10     Restrictive Agreements. The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, Specified
Vendor Receivables Financing Document, Specified Vendor Payables Financing
Document or any ABL Loan Document or any Junior Loan Document or that are
customary, in the reasonable judgment of the board of directors thereof, for the
market in which such Indebtedness is issued so long as such restrictions do not
prevent, impede or impair (x) the creation of Liens and Guarantees in favor of
the Lenders under the Loan Documents or (y) the satisfaction of the obligations
of the Loan Parties under the Loan Documents, (ii) the foregoing shall not apply
to restrictions and conditions existing on the date hereofexisting on the Fifth
Amendment Effective Date and identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iiiii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided, further, that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder and (iviii) clause (a) of the foregoing shall
not apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(B) customary provisions in leases and other agreements restricting the
assignment thereof.

SECTION 6.11     Amendment of Material Documents. The Borrower will not, nor
will it permit any Subsidiary to, amend, restate, modify or waive any of its
rights under (a) its certificate of incorporation, by-laws or other
organizational documents, and (b) (i) any Material Agreement (other than any ABL
Loan Document and the Junior Loan Documents), Spin-Off Documentation or other
agreements (including joint venture agreements), in each case to the extent such
amendment, restatement, modification or waiver is adverse to the Lenders in any
material respect (it being agreed that the addition

 

-87-



--------------------------------------------------------------------------------

or removal of the Borrower or any Subsidiary from participation in a Specified
Vendor Receivables Financing or Specified Vendor Payables Financing shall not
constitute an amendment, modification or waiver of any Specified Vendor
Receivables Financing Document or Specified Vendor Payables Financing Document,
as applicable, that is adverse to the Lenders), (ii) any ABL Loan Document that
(w) expands or adds to the obligations secured under any ABL Security Documents
(other than any obligations constituting Indebtedness created under the ABL
Credit Agreement), (x) adds any mandatory prepayment provisions (only to the
extent resulting in a corresponding permanent commitment reduction or requiring
prepayment from the net cash proceeds of the sale, transfer or other disposition
of Term Priority Collateral or any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Term Priority Collateral) or changes any mandatory prepayment provisions
in a manner that would increase the amount of any mandatory prepayment of the
ABL Loans (only to the extent resulting in a corresponding permanent commitment
reduction), (y) increases the “Applicable Margin” or similar component of
interest thereunder by more than 3.0% (other than as a result of accrual of
interest at the default rate) or (z) adds an additional covenant or event of
default or makes any covenant or event of default in the ABL Loan Documents
materially more restrictive or burdensome prior to the Latest Maturity Date then
in effect (unless this Agreement is amended to provide all of the Lenders with
the benefits of such covenants or events of default), in each case under this
clause (z), other than covenants and events of default solely relating to the
Borrowing Base (as defined in the ABL Credit Agreement), the ABL Priority
Collateral or similar matters relating primarily to the asset based revolving
nature of the ABL Credit Agreement or in respect of any Offshore Facilities
Refinancing (as defined in the ABL/Term Loan Intercreditor Agreement) or
(iii) any Junior Loan Document in a manner that is inconsistent with the Term
Intercreditor Agreement.

SECTION 6.12     [Reserved].Net Leverage RatioFinancial Covenants. (a) The
Borrower will not permit the maximum NetFirst Lien Leverage Ratio as of the last
day of any fiscal quarter ending after the Fourth Amendment Effective Dateset
forth below (commencing with the fiscal quarter ending September 30, 2019) to
exceed the ratio set forth below opposite such fiscal quarter:

 

   Net Fiscal Quarter    First Lien Leverage Ratio JuneSeptember 30, 20182019   
7.008.25:1.00 September 30, 2018December    7.006.25:1.00 31, 2019   
DecemberMarch 31,    7.05.50:1.00 20182020       March 31, 2019    6.50:1.00
June 30, 20192020    5.00:1.00 September 30, 20192020 and    4.75:1.00 each
fiscal quarter ending    thereafter   

 

-88-



--------------------------------------------------------------------------------

(b)          The Borrower will not permit Liquidity to be less than $15,000,000
as of the last day of any fiscal month end, commencing with the month ending
March 31, 2019.

(c)          The Borrower will not permit the Fixed Charge Coverage Ratio as of
the last day of any fiscal quarter set forth below (commencing with the fiscal
quarter ending March 31, 2020) to be below the ratio set forth below opposite
such fiscal quarter:

 

-89-



--------------------------------------------------------------------------------

 

Fiscal Quarter

   Fixed Charge Coverage Ratio Fiscal quarters ended March    0.75:1.00 31, 2020
   December 31, 2019June 30,    4.51.00:1.00 2020 and each fiscal quarter   
ending thereafter   

(d)         The Borrower will not permit Capital Expenditures in any fiscal year
to exceed the amount set forth below opposite such fiscal year (it being
understood that any unused amounts for any fiscal year may be used in the next
succeeding fiscal year):

 

Fiscal Year   

    

Maximum Capital Expenditures

2019    $15,000,000 2020 and each fiscal year    $25,000,000

thereafter

    

  

 

-90-



--------------------------------------------------------------------------------

SECTION 6.14     Use of Proceeds. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a Person organized in the United States or in a
European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

  (a)         the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

  (b)         the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

  (c)         any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or

 

-91-



--------------------------------------------------------------------------------

other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d)         the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 or, 5.11 or 5.13(d) or in
Article VI;

(e)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 3020 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f)         the Borrower or any Subsidiary shall fail to make any payment
(whether of principal, interest or other payment obligations) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period with respect thereto;

(g)         any event or condition occurs (including a “Fundamental Change” as
defined in the Convertible Notes Indenture) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; provided further
that, this clause (g) shall not apply to any Indebtedness outstanding under the
ABL Credit Agreement unless (i) such default shall continue unremedied for a
period of 3015 days (during which period such default is not waived or cured),
(ii) the ABL Agent or the lenders under the ABL Credit Agreement cause the ABL
Loans to become due prior to their stated maturity and/or the Commitments (as
defined in the ABL Credit Agreement) to terminate prior to their stated
termination date or (iii) the ABL Agent and/or the lenders under the ABL Credit
Agreement exercise secured creditor remedies as a result of such default);
provided further that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; and (B) any Permitted
Convertible Indebtedness to the extent such event or condition occurs as a
result of (x) the satisfaction of a conversion contingency, (y) the exercise by
a holder of Permitted Convertible Indebtedness of a conversion right resulting
from the satisfaction of a conversion contingency or (z) a required repurchase
under such Permitted Convertible Indebtedness; in each case of this clause
(B) solely to the extent that the obligation of the Borrower resulting from such
event or condition is satisfied through the issuance of common Equity Interests
of the Borrower other than the payment of cash in lieu of the issuance of
fractional Equity Interests of the Company;

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such

 

-92-



--------------------------------------------------------------------------------

proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)        the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)        the Borrower or any Subsidiary shall become unable, admit in writing
in a court proceeding its inability or fail generally to pay its debts as they
become due;

(k)        one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,0001,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

(l)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m)        any Lien covering property having a book value or fair market value
of $5,000,0001,000,000 or more purported to be created under any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid and perfected Lien on any Collateral, except (i) as a result
of the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Guarantee and Collateral
Agreement;

(n)        the Guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease to be, or shall have been asserted in writing by a Loan
Party not to be, in full force and effect;

(o)        the Borrower or any Subsidiary shall challenge the subordination
provisions of the Subordinated Debt or assert that such provisions are invalid
or unenforceable or that the Obligations of the Borrower, or the Obligations of
any Subsidiary under the Guarantee and Collateral Agreement, are not senior
Indebtedness under the subordination provisions of the Subordinated Debt, or any
court, tribunal or government authority of competent jurisdiction shall judge
the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or such Obligations to be not senior Indebtedness under such
subordination provisions or otherwise cease to be, or shall be asserted not to
be, legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms;

 

-93-



--------------------------------------------------------------------------------

(p)        a Change in Control shall occur;

(q)        a Loan Party denies or contests the validity or enforceability of any
Loan Documents (including any of the Intercreditor AgreementAgreements) or
Obligations, or any Loan Document (including any of the Intercreditor
AgreementAgreements) ceases to be in full force or effect for any reason (other
than a waiver or release by the Administrative Agent and Lenders);

(r)        a loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $5,000,0001,000,000;
or

(s)        any event occurs or condition exists that has a Material Adverse
Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees, and including any fee payable pursuant to Section 2.11(b)
that would be payable if the Loans had been repaid in full at such time, and
other obligations of the Borrower, accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

Without limiting the generality of the foregoing, in the event the Loans are
accelerated or otherwise become due, in each case, in respect of any Event of
Default (including, but not limited to, upon the occurrence of an any event with
respect to the Borrower described in clause (h) or (i) of this Article
(including the acceleration of claims by operation of law)), the fee payable
pursuant to Section 2.11(b) will also be due and payable as though the Loans
were optionally prepaid at such time and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
premium (including the fee payable pursuant to Section 2.11(b)) payable above
shall be presumed to be the liquidated damages sustained by each Lender as the
result of the prepayment and the Borrower agrees that it is reasonable under the
circumstances currently existing. The premium (including the fee payable
pursuant to Section 2.11(b)) shall also be payable in the event the Loans
(and/or this Credit Agreement) are satisfied or released by foreclosure (whether
by power of judicial proceeding), deed in lieu of foreclosure or by any other
means. THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO
SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUM (INCLUDING THE FEE PAYABLE
PURSUANT TO SECTION 2.11(b)) IN CONNECTION WITH ANY SUCH ACCELERATION. The
Borrower expressly agrees (to the fullest extent it may lawfully do so) that:
(A) the premium (including the fee payable pursuant to Section 2.11(b)) is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the premium
(including the fee

 

-94-



--------------------------------------------------------------------------------

payable pursuant to Section 2.11(b)) shall be payable notwithstanding the then
prevailing market rates at the time payment is made; (C) there has been a course
of conduct between Lenders and the Borrower giving specific consideration in
this transaction for such agreement to pay the premium (including the fee
payable pursuant to Section 2.11(b)); and (D) the Borrower shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Borrower expressly acknowledges that its agreement to pay the premium (including
the fee payable pursuant to Section 2.11(b)) to Lenders as herein described is a
material inducement to Lenders to consent to the Sixth Amendment.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints the Administrative Agent (it
being understood that references in this Article VIII to the Administrative
Agent shall be deemed to include the Collateral Agent) as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) and the
Administrative Agent shall not be liable for any action taken or not taken by it
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

-95-



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor from among the Lenders. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

-96-



--------------------------------------------------------------------------------

ARTICLE IX

[Reserved]

ARTICLE X

Miscellaneous

SECTION 10.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a)        if to the Borrower, to Horizon Global Corporation at 39400 Woodward
Avenue, Suite 100, Bloomfield Hills2600 West Big Beaver Rd., Suite 555, Troy, MI
4830448084, Attention of Jay Goldbaum, Legal Director (Telephone No. (248)
593-8838, Telecopy No. (248) 203-6434);

(b)        if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 7, Chicago, Illinois 60603 Attention of Joyce King
(Telecopy: 888-292-9533, Telephone: 312-385-7025); and

(c)        if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02    Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b)        Except as provided in Section 2.21 and Section 2.23, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan

 

-97-



--------------------------------------------------------------------------------

Parties that are parties thereto, in each case with the written consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or any scheduled date
of payment of the principal amount of any Term Loan under Section 2.10, or any
date for the payment of any interest or fees payable hereunder, or reduce or
forgive the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(a), (b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change the percentage set forth
in the definition of “Required Lenders” or any other provision of any Loan
Document (including this Section) specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release all or substantially all of the Subsidiary Loan Parties
from their Guarantees under the Guarantee and Collateral Agreement (except as
expressly provided in the Guarantee and Collateral Agreement), without the
written consent of each Lender, (vii) release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender (except as expressly provided in the Security Documents) or
(viii) change the order of priority of payments set forth in Section 2.4 of the
Guarantee and Collateral Agreement without the written consent of each Lender;
provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent,
without the prior written consent of the Administrative Agent or the Collateral
Agent, as applicable, and (B) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of a particular Class (but not the Lenders of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and requisite percentage in interest of the affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time. Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the
Administrative Agent if (i) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

(c)        In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (v) or (viii) of paragraph (b) of this Section, the
consent of at least 50% in interest of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (b) such Non-Consenting

 

-98-



--------------------------------------------------------------------------------

Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (c) the Borrower or such assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in
Section 10.04(b), (d) such assignee shall consent to such Proposed Change and
(e) if such Non-Consenting Lender is acting as the Administrative Agent, it will
not be required to assign and delegate its interests, rights and obligations as
Administrative Agent under this Agreement. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.

(d)        Notwithstanding the foregoing, (i) the Administrative Agent and the
Borrower may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document, and (ii) the Administrative Agent and the
Borrower may amend this Agreement without the consent of any Lender or Required
Lenders in order to provide the Lenders with the benefits of any additional
covenants, more restrictive covenants or events of default that are included in
any Alternative Incremental Debt or Permitted Term Loan Refinancing Indebtedness
or that are added to the ABL Loan Documents and (iii) except during the Senior
Period, this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing, replacement
or modification of all or any portion of the outstanding Term Loans or
Incremental Term Loans (such Loans, the “Replaced Term Loans”) with a
replacement term loan hereunder (“Replacement Term Loans”); provided, that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans (plus unpaid
accrued interest and premium thereon at such time plus reasonable fees and
expenses incurred in connection with such replacement), (b) the terms of the
Replacement Term Loans (1) (excluding pricing, fees and rate floors and optional
prepayment or redemption terms and subject to clause (2) below) reflect, in the
Borrower’s reasonable judgment, then-existing market terms and conditions and
(2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such Replacement Term Loans than those applicable to the
Replaced Term Loans (in each case, including with respect to mandatory and
optional prepayments); provided that the foregoing shall not apply to covenants
or other provisions applicable only to periods after the Latest Maturity Date in
effect immediately prior to the establishment of such Replacement Term Loans;
provided further that any Replacement Term Loans may add additional covenants or
events of default not otherwise applicable to the Replaced Term Loans or
covenants more restrictive than the covenants applicable to the Replaced Term
Loans, in each case prior to the Latest Maturity Date in effect immediately
prior to the establishment of such Replacement Term Loans so long as all Lenders
receive the benefits of such additional covenants, events of default or more
restrictive covenants, (c) the weighted average life to maturity of any
Replacement Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Replaced Terms Loans, (d) the maturity date with respect
to any Replacement Term Loans shall be no earlier than the maturity date with
respect to the Replaced Term Loans, (e) no Subsidiary that is not originally
obligated with respect to repayment of the Replaced Term Loans is obligated with
respect to the Replacement Term Loans and (f) any Person that the Borrower
proposes to become a lender in respect of the Replacement Term Loans, if such
Person is not then a Lender, must be reasonably acceptable to the Administrative
Agent. Notwithstanding the foregoing, in no event shall there be more than six
maturity dates in respect of the Credit Facilities (including any Extended Term
Loans or Replacement Term Loans)..

 

-99-



--------------------------------------------------------------------------------

SECTION 10.03    Expenses; Indemnity; Damage Waiver.

(a)        The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of one counsel in each applicable jurisdiction for
each of the Agents, in connection with the syndicationprovision, negotiation and
documentation of the credit facilitiesfacility provided for herein, due
diligence investigation, the preparation and administration of the Loan
Documents (including the Sixth Amendment), the monitoring of the performance of
the Borrower and its Affiliates, or any amendments, modifications or waivers of
the provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and, (ii) from and after the Sixth Amendment
Effective Date, reasonable and documented fees, charges and disbursements of one
counsel acting for all the Lenders and one financial advisor acting on behalf of
all Lenders, provided that, unless an Event of Default has occurred and is
continuing, the costs and expenses of the financial advisor for the Lenders in
connection with the regular monitoring of the performance of the Borrower and
its Affiliates with the Loan Documents reimbursable pursuant to this
Section 10.03(a) shall not exceed $50,000 per month, and (iii) all out-of-pocket
expenses incurred by the Agents or any Lenderthe Lenders, including the fees,
charges and disbursements of anyone counsel for the Agents or any Lenderand one
counsel for all of the Lenders (but not for any financial advisor if there is a
financial advisor already retained by the Lenders for which the Borrower is
providing reimbursement pursuant to clause (ii)), in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including (subject to the limitations provided above) all such out-of
pocketout-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans;.

(b)        The Borrower hereby indemnifies the Agents, the Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any Mortgaged Property or
any other property currently or formerly owned or operated by the Borrower or
any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, and whether or not the same are brought by
the Borrower, its equity holders, affiliates or creditors or any other Person
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (B) are determined by a court of competent jurisdiction by final
and non-appealable judgment to have arisen out of a material breach in bad faith
by such Indemnitee of its obligations under the Loan Documents or (C) result
from a dispute solely among Indemnitees, other than any claims against an
Indemnitee in its capacity or in fulfilling its role as an agent or arranger
under the Loan Documents and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. This Section 10.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

 

-100-



--------------------------------------------------------------------------------

(c)        To the extent that any of the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section 10.03 (and without limiting such party’s obligation to do so),
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the outstanding
Term Loans and unused Commitments at the time.

(d)        To the extent permitted by Applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e)        All amounts due under this Section 10.03 shall be payable promptly
after written demand therefor.

(f)        No director, officer, employee, stockholder or member, as such, of
any Loan Party shall have any liability for the Obligations or for any claim
based on, in respect of or by reason of the Obligations or their creation;
provided that the foregoing shall not be construed to relieve any Loan Party of
its Obligations under any Loan Document.

(g)        For the avoidance of doubt, this Section 10.03 shall not apply to any
Taxes, except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

SECTION 10.04    Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)        Any Lender may assign to one or more assignees (other than a natural
person) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (i) except in the case of an assignment to a Lender, a
Lender Affiliate or an Approved Fund, each of the Borrower and the
Administrative Agent must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed) (provided that the
Borrower shall be deemed to have consented to any assignment of Loans or
Commitments unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof), (ii) except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning

 

-101-



--------------------------------------------------------------------------------

Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided, further,
that any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default under clauses (a), (h) or (i) of Article
VII has occurred and is continuing. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c)        The Administrative Agent, acting for this purpose as ana
non-fiduciary agent of the Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e)        Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Loans); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any

 

-102-



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the limitations and requirements therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
provided that such Participant agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. With respect
to any Loan made to the Borrower, each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or in connection with any income tax audit or other income
tax proceeding of the Borrower. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Borrower. A Participant that would be a Non-U.S. Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower to comply with
Section 2.17(f) as though it were a Lender.

(g)        Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)        Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document, except during the Senior Period, any Lender may
assign all or a portion of its Term Loans (or Incremental Term Loans) to the
Borrower or any of its Subsidiaries at a price below the par value thereof;
provided that any such assignment shall be subject to the following additional
conditions: (1) no Default or Event of Default shall have occurred and be
continuing immediately before and after giving effect to such assignment,
(2) any such offer to purchase shall be offered to all Term Lenders of a
particular Class on a pro rata basis, with mechanics to be agreed by the
Administrative Agent and the Borrower, (3) any Loans so purchased shall be
immediately cancelled and retired (provided that any non- cash gain in respect
of “cancellation of indebtedness” resulting from the cancellation of any Loans
so purchased shall not increase Consolidated EBITDA), (4) the Borrower shall
provide, as of the date of its

 

-103-



--------------------------------------------------------------------------------

offer to purchase and as of the date of the effectiveness of such purchase and
assignment, a customary representation and warranty that neither it nor any of
its affiliates is in possession of any material non-public information with
respect to the Borrower, its Subsidiaries or their respective securities and
(5) the Borrower and the applicable purchaser shall waive any right to bring any
action against the Administrative Agent in connection with such purchase or the
Term Loans so purchased. For the avoidance of doubt, in no event shall the
Borrower or any of its Subsidiaries be deemed to be a Lender under this
Agreement or any of the other Loan Documents as a result of an assignment made
under this clause (h).

SECTION 10.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may

 

-104-



--------------------------------------------------------------------------------

be unmatured. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

(b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

-105-



--------------------------------------------------------------------------------

SECTION 10.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Lender Affiliates
and to its and its Lender Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential pursuant to the terms hereof), (b) to the extent requested by any
regulatory or quasi-regulatory authority, (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Subsidiary or
(i) to data service providers, including league table providers, that serve the
lending industry, so long as such information consists of information
customarily provided to such data service providers. For the purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or its business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

-106-



--------------------------------------------------------------------------------

SECTION 10.14    Intercreditor Agreements. Each Lender hereby authorizes and
directs the Administrative Agent and/or the Collateral Agent (a) to enter into
the Intercreditor Agreements on its behalf, perform the Intercreditor Agreements
on its behalf and take any actions thereunder as determined by the
Administrative Agent or the Collateral Agent to be necessary or advisable to
protect the interest of the Lenders, and each Lender agrees to be bound by the
terms of the Intercreditor Agreements and (b) to enter into any other
intercreditor agreement reasonably satisfactory to the Administrative Agent on
its behalf, perform such intercreditor agreement on its behalf and take any
actions thereunder as determined by the Administrative Agent or the Collateral
Agent to be necessary or advisable to protect the interests of the Lenders, and
each Lender agrees to be bound by the terms of such intercreditor agreement.
Each Lender acknowledges that (i) the ABL/Term Loan Intercreditor Agreement
governs, among other things, Lien priorities and rights of the Lenders and the
ABL Secured Parties (as defined in the ABL/Term Loan Intercreditor Agreement)
with respect to the Collateral, including the ABL Priority Collateral and
(ii) the Term Intercreditor Agreement governs, among other things, Lien
priorities and rights of the Lenders and the SeniorJunior Secured Parties (as
defined in the Term Intercreditor Agreement) with respect to the Collateral,
including the Term Priority Collateral. In the event of any inconsistencya
conflict between any Loan Document and any Intercreditor Agreement and any other
Loan Document, the provisionprovisions of the applicable Intercreditor Agreement
shall prevail.

SECTION 10.15    Release of Liens and Guarantees. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Collateral
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section
10.02) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.02 or (ii) under the
circumstances described in paragraph (b) below.

(b)        (i) At such time as the Loans and the other obligations under the
Loan Documents shall have been paid in full and the Commitments have been
terminated, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person and (ii) upon
any sale or other transfer by any Loan Party of any Collateral in a transaction
permitted under Section 6.05(c)(ii) of this Agreement, the security interests in
such Collateral created by the Security Documents shall be automatically
released without delivery of any instrument or performance of any act by any
Person; provided that the Borrower shall, at any time upon request from the
Administrative Agent, provide a certificate, in form and substance reasonably
satisfactory to the Administrative Agent and signed by a Financial Officer of
the Borrower, confirming that (x) such sale or transfer (i) is a “Specified
Vendor Receivables Financing” transaction as defined herein, (ii) constitutes
permitted Indebtedness under Section 6.01(a)(ii)(B), (iii) constitutes permitted
Liens under Section 6.02(c) and (iv) such sale or transfer is a permitted sale
or transfer of Collateral under Section 6.05(c)(ii) and (y) no Default or Event
of Default has occurred or will occur, as applicable, after giving effect to
such sale or transfer. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, such certificate, believed
by it to be genuine and to have been signed, sent or otherwise authenticated by
the proper Person.

(c)        In connection with any termination or release pursuant to this
Section, the Administrative Agent and the Collateral Agent shall execute and
deliver to any Loan Party all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and

 

-107-



--------------------------------------------------------------------------------

delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent or the Collateral Agent.

(d)        The Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent to release or subordinate any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(c), 6.02(e) or 6.02(f) to the extent required by the terms of the
obligations secured by such Liens pursuant to documents reasonably acceptable to
the Administrative Agent.

SECTION 10.16    PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required, or will
be required in the future, to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the PATRIOT Act.

SECTION 10.17    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its stockholders or its affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and there
under) are arm’s-length commercial transactions between the Lenders, on the one
hand, and the Borrower, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other Person. The Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such borrower, in connection
with such transaction or the process leading thereto.

SECTION 10.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

-108-



--------------------------------------------------------------------------------

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

-109-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HORIZON GLOBAL CORPORATION, By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

   Name of Lender,      By:   

 

          Name:           Title:  

For any Lender requiring a second signature line:

   By:     

 

          Name:           Title:  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

   Name of Lender,      By:   

 

          Name:           Title:  

For any Lender requiring a second signature line:

   By:     

 

          Name:           Title:  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-2

New Schedules to Credit Agreement

 

Schedule 6.01    –        Existing Indebtedness as of Sixth Amendment Effective
Date Schedule 6.02    –        Existing Liens as of Sixth Amendment Effective
Date Schedule 6.04    –        Existing Investments as of Sixth Amendment
Effective Date

See attached.

 



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS AS OF THE SIXTH AMENDMENT EFFECTIVE DATE

 

Company    Bank   

Facility

Details

  

 

Outstanding
Amount as of
2/24/2019

  

Secured/Unsecured

 

Westfalia-Automotive GmbH    N/A    Capital Lease with Portikus    $10,075,538
   Secured Cequent Industria E Comerico Ltda., Westfalia-Automotive GmBH, Terwa
Romania Srl Unit 1, Teljs Automotive Srl Unit 2, Horizon Americas, Inc.    N/A
   Capital Leases    $2,683,977    Secured Horizon Global Corporation Pty Ltd.
  

National Australia

Bank Ltd., Australia

   Multi Facility Agreement    $15,276,725    Secured Terwa Romania Srl Unit 1
   ING    Overdraft Credit Facility    $2,023,801    Secured

Terwa Romania Srl Unit 1

 

  

N/A

 

  

Other

 

  

$912,997

 

  

Secured

 

Note: the above schedule is subject to year-end audit adjustments

Intercompany Debt as listed below:

 

Borrower    Lender    Amount Cequent Electrical Products de Mexico S. de R.L. de
C.V.    Cequent Sales Company de Mexico,
S. de R.L. de C.V.    $1,481.19 Horizon Global (South Africa) (PPY) LTD.   
Cequent Nederland Holdings B.V.    $212,463.40



--------------------------------------------------------------------------------

C.P. Witter Limited    Cequent Nederland Holdings B.V.    $2,428,116.42
Trimotive Germany GmbH    Cequent Nederland Holdings B.V.    $974,950.00 Kovil
Oy    Cequent Nederland Holdings B.V.    $297,187.70 HG Germany Holdings GmbH   
Cequent Nederland Holdings B.V.    $126,170,000.00 AH Forgings Proprietary
Limited    Cequent Nederland Holdings B.V.    $54,320.77 Westfalia – Automotive
GmbH    Cequent Nederland Holdings B.V.    $1,720,498.85 Westfalia – Automotive
SAS    Cequent Nederland Holdings B.V.    $277,011.97 Westfalia – Automotive
Denmark ApS    Cequent Nederland Holdings B.V.    $1,270,557.13 Westfalia –
Automotive Polska Sp. Zo.o    Cequent Nederland Holdings B.V.    $556,910.94
Westfalia – Automotive Italia S.r.l    Cequent Nederland Holdings B.V.   
$300,166.46 Teljs Automotive Srl Unit 2    Cequent Nederland Holdings B.V.   
$1,553,635.59 Horizon Global Holdings Australia Pty. Ltd.    Horizon
International Holding LLC    $44,789,896.27 Horizon Global Corporation   
Horizon International Holding LLC    $12,502,710.00 C.P. Witter Limited   
Cequent UK Limited    $637,950.00 HG Germany Holdings GmbH    Horizon Global
Corporation    $45,993,583.97 Cequent Nederland Holdings B.V.    Horizon Global
Company LLC    $117,280,750.00 Westfalia – Automotive GmbH    Horizon Global
Company LLC    $1,147,000,00



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS AS OF THE SIXTH AMENDMENT EFFECTIVE DATE

1.      Indebtedness set forth on Schedule 6.01 encumbering the assets described
on Schedule 6.01, to the extent that such Indebtedness is described as secured
Indebtedness on such Schedule 6.01.

2.      Lien evidenced by Initial Filing Number OH00161477063, filed on
September 25, 2012, by Raymond Leasing Corporation against Cequent Consumer
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting equipment specified in Equipment Master Lease No. 305351.

3.      Lien evidenced by Initial Filing Number 2009 0236023, filed on
January 23, 2009, by Air Liquide Industrial U.S. LP against Cequent Performance
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting specific equipment, including a 13 ton CO2 tank, two gas vessels,
and a vaporizer, located in Goshen, IN.

4.      Lien evidenced by Initial Filing Number 2012 0866626, filed on March 6,
2012, by Wells Fargo Bank, N.A. against Cequent Performance Products, Inc.
(n/k/a Horizon Global Americas Inc.), covering collateral constituting equipment
specified in Master Lease Agreement No. 9679080.

5.      Lien evidenced by Initial Filing Number 2013 2487248, filed on June 27,
2013, by Wells Fargo Financial Leasing, Inc. against Cequent Performance
Products, Inc. (n/k/a Horizon Global Americas Inc.) covering certain collateral
constituting five Xerox Workcentre 5855 copiers.

6.      Lien evidenced by Initial Filing Number 2013 3798981, filed on
September 19, 2013, by LCA Bank Corporation against Cequent Performance
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting equipment specified in the Lease Agreement #122662-003.

7.      Lien evidenced by Initial Filing Number 2013 4703188, filed on
November 29, 2013, by Well Fargo Financial Leasing, Inc. against Cequent
Performance Products, Inc. (n/k/a Horizon Global Americas Inc.), covering
certain collateral constituting two Xerox Workcentre 5855 copiers.

8.      Lien evidenced by Initial Filing Number 2015 5309983, filed on
November 12, 2015, by LCA Bank Corporation against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting equipment specified in Lease Agreement No.122662-005.

9.      Lien evidenced by Initial Filing Number 2016 7591637, filed on
December 7, 2016, by Well Fargo Bank, N.A. against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting specific equipment.

10.    Lien evidenced by Initial Filing Number 2017 0850658, filed on
February 7, 2017, by LCA Bank Corporation against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting equipment specified in Lease Agreement No.122662-06.



--------------------------------------------------------------------------------

11.    Lien evidenced by Initial Filing Number 2016 1548856, filed on March 15,
2016, by Well Fargo Financial Leasing, Inc. against Horizon Global Corporation,
covering certain collateral constituting a Copystar CS 3051ci Copier.

12.    Lien evidenced by Initial Filing Number 2016 1812344, filed on March 28,
2016, by Leaf Capital Funding, LLC and/or its assigns against Horizon Global
Corporation and Horizon Global Company LLC, as amended covering certain
collateral constituting certain Herman Miller Furniture.

13.    Lien evidenced by Initial Filing Number 2016 3880422, filed on June 28,
2016, by Well Fargo Financial Leasing, Inc. against Horizon Global Company LLC,
covering certain collateral constituting a Copystar CS 4551ci Copier.

14.    Lien evidenced by Initial Filing Number 2017 3151500, filed on May 12,
2017, by Mitsubishi UFJ Lease & Finance (U.S.A.) Inc., against Horizon Global
Company LLC and Horizon Global Americas Inc, covering certain collateral
constituting equipment specified in Master Lease Agreement No. 105854.

15.    Lien evidenced by Initial Filing Number 2017 3151542, filed on May 12,
2017, by Corporation Service Company, as representative, against Horizon Global
Company LLC, covering certain collateral constituting equipment specified in
Master Lease Agreement No. 105854.

16.    Lien evidenced by Initial Filing Number 2017 5703415, filed on August 28,
2017, by Summit Funding Group, Inc. against Horizon Global Company LLC, covering
certain collateral constituting certain equipment, goods, assets, and other
tangible and intangible property specified in Master Lease Agreement No. 2677.

17.    Lien evidenced by Initial Filing Number 2017 5906034, filed on
September 6, 2017, by C T Corporation System, as representative, against Horizon
Global Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 1
to Master Lease 300716.

18.    Lien evidenced by Initial Filing Number 2017 8278089, filed on
December 14, 2017, by C T Corporation System, as representative, against Horizon
Global Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 2
to Master Lease 300716.

19.    Lien evidenced by Initial Filing Number 2018 2274419, filed on April 3,
2018, by C T Corporation System, as representative, against Horizon Global
Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 3
to Master Lease 300716.

20.    Lien evidenced by Initial Filing Number 2018 3737521, filed on June 1,
2018, by C T Corporation System, as representative, against Horizon Global
Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 4
to Master Lease 300716.

21.    Lien evidenced by Initial Filing Number 20172702832, filed on April 25,
2017, by MB Financial Bank, N.A. against Horizon Global Americas Inc., covering
specific leased equipment.

22.    Lien evidenced by Initial Filing Number 20174044068, filed on June 20,
2017, by Wells Fargo Bank, N.A. against Horizon Global Americas Inc., covering
specific equipment.



--------------------------------------------------------------------------------

23.    Lien evidenced by Initial Filing Number 20174301955, filed on June 29,
2017, by the Bank of Tokyo-Mitsubishi UFJ, Ltd. against Horizon Global Americas
Inc., covering certain collateral pursuant to Online Supplier Agreement, dated
on or about March 20, 2017.

24.    Lien evidenced by Initial Filing Number 20175797631, filed on August 30,
2017, by Summit Funding Group, Inc. against Horizon Global Americas Inc.,
covering certain collateral identified in the Master Lease Agreement dated
August 17, 2017.

25.    Lien evidenced by Initial Filing Number 20176070772, filed on
September 13, 2017, by Bank of America, N.A. against Horizon Global Americas
Inc. covering certain accounts receivables pursuant to Accounts Receivable
Purchase Agreement.

26.    Lien evidenced by Initial Filing Number 20186000588, filed on August 30,
2018, by Crown Equipment Corporation against Horizon Global Americas Inc.,
covering certain equipment.

27.    Lien evidenced by Initial Filing Number 20189047487, filed on
December 28, 2018, by Shi International Corp. against Horizon Global Americas
Inc., covering certain equipment.

28.    Lien evidenced by Initial Filing Number 20190309851, filed on January 14,
2019, by Raymond Leasing Corporation against Horizon Global Americas Inc.,
covering certain equipment.



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS AS OF THE SIXTH AMENDMENT EFFECTIVE DATE

A. Qualified Foreign Investments

 

  1.

Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Compass, HSBC, Grand Cayman, and in each case such investments shall be in
Mexican Pesos.

 

  2.

Investments by Cequent Trailer Products, S. de R.L. de C.V. in certificates of
deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Compass,
HSBC, Grand Cayman, and in each case such investments shall be in Mexican Pesos.

B. Other Investments

 

  1.

Horizon Global Americas Inc.’s loan to Cequent UK Limited in connection with the
purchase by Cequent UK Limited from Cequent Performance Products, Inc. of
machinery, equipment and inventory to be located in the Juarez, Mexico facility;
the aggregate amount of loans described in this clause (B)(1) and clause (B)(2)
below do not exceed $5.0 million.

 

  2.

Horizon Global Americas Inc.’s loan to Cequent UK Limited in connection with the
purchase by Cequent UK Limited from Cequent Performance Products, Inc. of
machinery, equipment and inventory to be located in the Reynosa, Mexico
facility; the aggregate amount of loans described in this clause (B)(2) and
clause (B)(1) above do not exceed $5.0 million.

 

  3.

Horizon Global Corporation’s investment in the Hong Kong Sourcing Office legal
entity to provide legal restructuring and operational funding in an aggregate
amount not exceeding $2.5 million.

 

  4.

Investments by Horizon Global Corporation in one or more wholly-owned foreign
subsidiaries for the purpose of purchasing one or more foreign manufacturing
facilities, including capital equipment and working capital, in an aggregate
amount not exceeding $3.0 million.

 

  5.

Horizon Global Digital Limited’s investment in 20% of the issued share capital
of Reckless Digital Group Holdings Limited in a total consideration of GBP
360,000 paid to Ellie Warriner (GBP 45,000) and Lindsay Reckless (GBP 315,000)

 

  6.

Horizon Global Digital Limited’s loan to Reckless Digital Group Holdings Limited
to be used for growth initiatives and general working capital purposes, in an
amount equal to GBP 300,000.

 

  7.

Cequent Industria e Comercio’s Ltda’s (fka Cequent Brazil Participacoes)
purchase of Engetran Engenharia, Industria, Comercio de Pecas e Acessorios
Veiculares Ltda from Jorge Correia Karan of which there remains about $100,000
outstanding.



--------------------------------------------------------------------------------

  8.

Cequent Industria e Comercio Ltda’s purchase of Dhelfos Industria E Comercio De
Acessorios Ltda from Ernani Mariano and Maria Luiza Gome De Goes, of which there
remains about $2.5M outstanding.

 

  9.

Westfalia-Automotive GmbH owns 20% of EWV Management Consultancy Pty.

 

  10.

Vendor note from SISS Holding B.V. to Terwa Holding B.V. in connection with
Terwa Holding B.V.’s divestiture of (i) all shares in Terwa B.V. to SISS Holding
B.V; and (ii) construction-related assets of Terwa Romania Srl Unit 1 to Terwa
Construction Systems Srl

Intercompany Debt as listed below:

 

Borrower    Lender    Amount Cequent Electrical Products de Mexico S. de R.L. de
C.V.    Cequent Sales Company de Mexico,
S. de R.L. de C.V.    $1,481.19 Horizon Global (South Africa) (PPY) LTD.   
Cequent Nederland Holdings B.V.    $212,463.40 C.P. Witter Limited    Cequent
Nederland Holdings B.V.    $2,428,116.42 Trimotive Germany GmbH    Cequent
Nederland Holdings B.V.    $974,950.00 Kovil Oy    Cequent Nederland Holdings
B.V.    $297,187.70 HG Germany Holdings GmbH    Cequent Nederland Holdings B.V.
   $126,170,000.00 AH Forgings Proprietary Limited    Cequent Nederland Holdings
B.V.    $54,320.77 Westfalia – Automotive GmbH    Cequent Nederland Holdings
B.V.    $1,720,498.85 Westfalia – Automotive SAS    Cequent Nederland Holdings
B.V.    $277,011.97 Westfalia – Automotive Denmark ApS    Cequent Nederland
Holdings B.V.    $1,270,557.13 Westfalia – Automotive Polska Sp. Zo.o    Cequent
Nederland Holdings B.V.    $556,910.94 Westfalia – Automotive Italia S.r.l   
Cequent Nederland Holdings B.V.    $300,166.46 Teljs Automotive Srl Unit 2   
Cequent Nederland Holdings B.V.    $1,553,635.59 Horizon Global Holdings
Australia Pty. Ltd.    Horizon International Holding LLC    $44,789,896.27
Horizon Global Corporation    Horizon International Holding LLC   
$12,502,710.00 C.P. Witter Limited    Cequent UK Limited    $637,950.00 HG
Germany Holdings GmbH    Horizon Global Corporation    $45,993,583.97 Cequent
Nederland Holdings B.V.    Horizon Global Company LLC    $117,280,750.00
Westfalia – Automotive GmbH    Horizon Global Company LLC    $1,147,000,00



--------------------------------------------------------------------------------

EXHIBIT A-2

New Schedules to Credit Agreement

 

Schedule 6.01   –      Existing Indebtedness as of Sixth Amendment Effective
Date Schedule 6.02      Existing Liens as of Sixth Amendment Effective Date
Schedule 6.04   –      Existing Investments as of Sixth Amendment Effective Date

See attached.



--------------------------------------------------------------------------------

EXHIBIT A-2

New Schedules to Credit Agreement

 

Schedule 6.01         –    Existing Indebtedness as of Sixth Amendment Effective
Date Schedule 6.02         –    Existing Liens as of Sixth Amendment Effective
Date Schedule 6.04         –    Existing Investments as of Sixth Amendment
Effective Date

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

Term Intercreditor Agreement

See attached.



--------------------------------------------------------------------------------

Execution Version

 

TERM INTERCREDITOR AGREEMENT

Among

HORIZON GLOBAL CORPORATION,

as the Borrower,

the other Grantors from time to time party hereto,

JPMORGAN CHASE BANK, N.A.,

as the Senior Collateral Agent for the Senior Secured Parties,

CORTLAND CAPITAL MARKET SERVICES LLC,

as Junior Collateral Agent for the Junior Secured Parties,

and

each Additional Senior Agent and Additional Junior Agent from time to time party
hereto

dated as of March 15, 2019



--------------------------------------------------------------------------------

TERM INTERCREDITOR AGREEMENT dated as of March 15, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among Horizon Global Corporation, a Delaware limited liability
company (the “Borrower”); the other Grantors (as defined below) party hereto;
JPMORGAN CHASE BANK, N.A, as collateral agent for the Senior Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Senior Collateral Agent”); CORTLAND CAPITAL
MARKET SERVICES LLC, as collateral agent for the Junior Credit Agreement Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Junior Collateral Agent”); and each Additional Senior Agent
(as defined below) and each Additional Junior Agent (as defined below) that from
time to time becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Collateral Agent (for itself and on behalf of the
Senior Credit Agreement Secured Parties), the Junior Collateral Agent (for
itself and on behalf of the Junior Secured Parties), each Additional Senior
Agent (for itself and on behalf of the Additional Senior Secured Parties under
the applicable Additional Senior Debt Facility) and each Additional Junior Agent
(for itself and on behalf of the Additional Junior Secured Parties under the
applicable Additional Junior Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Senior Credit Agreement as in
effect on the date hereof or, if defined in the New York UCC, the meanings
specified therein. As used in this Agreement, the following terms have the
meanings specified below:

“ABL Priority Collateral” means the “ABL Priority Collateral” (as defined in the
ABL/Term Loan Intercreditor Agreement).

“ABL/Term Loan Intercreditor Agreement” means the “ABL/Term Loan Intercreditor
Agreement” (as defined in the Senior Credit Agreement).

“Additional Junior Agent” means the collateral agent, administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional Junior Debt Documents, in each case, together with its successors in
such capacity.

“Additional Junior Debt” means any Indebtedness of the Borrower or any other
Grantor (other than Indebtedness constituting Junior Credit Agreement
Obligations), which Indebtedness and any related Guarantees are secured by the
Junior Collateral (or a portion thereof) on a junior basis to the Liens securing
the Senior Credit Agreement Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each then extant Senior Debt Document and Junior Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have become party to
this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof. Additional Junior Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Grantors issued in exchange
therefor.

“Additional Junior Debt Documents” means, with respect to any Series of
Additional Junior Debt Obligations, the notes, credit agreements, indentures,
security documents and other operative



--------------------------------------------------------------------------------

agreements evidencing or governing such Additional Junior Debt Obligations and
each other agreement entered into for the purpose of securing such Additional
Junior Debt Obligations.

“Additional Junior Debt Facility” means each debt facility, credit agreement,
indenture or other governing agreement with respect to any Additional Junior
Debt.

“Additional Junior Debt Obligations” means, with respect to any Series of
Additional Junior Debt, (a) all principal, interest, fees and expenses
(including, without limitation, any interest, fees and expenses which accrue
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to such Additional Junior Debt, (b) all other amounts payable to the related
Additional Junior Secured Parties under the related Additional Junior Debt
Documents (including, without limitation, any other amounts which accrue after
the commencement of any Insolvency or Liquidation Proceeding, whether or not
allowed or allowable as a claim in any such proceeding) and (c) any renewals or
extensions of the foregoing.

“Additional Junior Secured Parties” means, with respect to any Series of
Additional Junior Debt Obligations, the holders of such Additional Junior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Junior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any Grantor under any related Additional Junior Debt Documents.

“Additional Senior Agent” means the collateral agent, administrative agent
and/or trustee (as applicable) under any Additional Senior Debt Documents, in
each case, together with its successors in such capacity.

“Additional Senior Debt” means any Indebtedness of the Borrower or any other
Grantor (other than Indebtedness constituting Senior Credit Agreement
Obligations), which Indebtedness and any related Guarantees are secured by the
Senior Collateral (or a portion thereof) on a senior basis to the Liens securing
Junior Credit Agreement Obligations; provided that (i) such Indebtedness is
permitted to be incurred, secured and guaranteed on such basis by each other
then extant Senior Debt Document, (ii) the principal amount of such Indebtedness
shall not exceed $20,000,000, plus any additional amounts resulting from the
payment of “in-kind” interest , and (iii) the Representative for the holders of
such Indebtedness shall have become party to (A) this Agreement pursuant to, and
by satisfying the conditions set forth in, Section 8.09 hereof and (B) an
applicable Intercreditor Agreement. Additional Senior Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Grantors issued in
exchange therefor; provided, further, that if such Indebtedness will be the
initial Additional Senior Debt incurred by the Borrower after the date hereof,
then the Grantors, the Senior Collateral Agent and the Representative for such
Indebtedness shall have executed and delivered an applicable Intercreditor
Agreement.

“Additional Senior Debt Documents” means, with respect to any Series of
Additional Senior Debt, the notes, credit agreements, indentures, security
documents and other operative agreements evidencing or governing such Additional
Senior Debt and each other agreement entered into for the purpose of securing
such Additional Senior Debt Obligations.

“Additional Senior Debt Facility” means each debt facility, credit agreement,
indenture or other governing agreement with respect to any Additional Senior
Debt.

“Additional Senior Debt Obligations” means, with respect to any Series of
Additional Senior Debt, (a) all principal, interest, fees and expenses
(including, without limitation, any interest, fees and expenses which accrue
after the commencement of any Insolvency or Liquidation Proceeding,

 

2



--------------------------------------------------------------------------------

whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to such Additional Senior Debt, (b) all other amounts payable to
the related Additional Senior Secured Parties under the related Additional
Senior Debt Documents (including, without limitation, any other amounts which
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) and
(c) any renewals or extensions of the foregoing.

“Additional Senior Secured Parties” means, with respect to any Series of
Additional Senior Debt Obligations, the holders of such Additional Senior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any Grantor under any related Additional Senior Debt Documents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Borrower or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Junior Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Junior
Collateral Documents.

“Debt Facility” means any Senior Debt Facility and any Junior Debt Facility.

“Designated Junior Representative” means (i) the Junior Collateral Agent until
such time as the Discharge of Junior Credit Agreement Obligations has occurred
and (ii) thereafter, the Junior Representative designated by all then-existing
Junior Representatives in a notice to the Designated Senior Representative and
the Borrower.

“Designated Senior Representative” means (i) the “Controlling Collateral Agent”
(or equivalent term) as defined in an applicable Intercreditor Agreement or any
comparable designated entity under any successor agreement to such Intercreditor
Agreement or (ii) in the case that no such Intercreditor Agreement or any
successor thereto is then in effect, the remaining Senior Representative.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

3



--------------------------------------------------------------------------------

“Discharge of Junior Credit Agreement Obligations” means notwithstanding any
discharge of the Senior Obligations under any Debtor Relief Laws or in
connection with any Insolvency or Liquidation Proceeding:

(a)        payment in full in cash of all Junior Credit Agreement Obligations
(other than any indemnification obligations for which no claim or demand for
payment, whether oral or written, has been made at such time); and

(b)        termination or expiration of all commitments, if any, to extend
credit that would constitute Junior Credit Agreement Obligations;

provided that the Discharge of Junior Credit Agreement Obligations shall not be
deemed to have occurred in connection with a Refinancing of such Junior Credit
Agreement Obligations with an Additional Junior Debt Facility secured by the
Shared Collateral which has been designated in writing by the Representative
(under the Junior Debt Document so Refinanced) or by the Borrower, in each case,
to each other Representative as the “Junior Credit Agreement” for purposes of
this Agreement.

“Discharge of Senior Obligations” means notwithstanding any discharge of the
Senior Obligations under any Debtor Relief Laws or in connection with any
Insolvency or Liquidation Proceeding, except to the extent otherwise expressly
provided in Section 5.6:

(a)        payment in full in cash of all Senior Obligations (other than any
indemnification for which no claim or demand for payment, whether oral or
written, has been made at such time: provided that the Senior Secured Parties
may, in their reasonable discretion, request the posting of cash collateral for
any possible future indemnification obligations); and

(b)        termination or expiration of all commitments, if any, to extend
credit that would constitute Senior Obligations;

provided that the Discharge of any Series of Senior Obligations shall not be
deemed to have occurred in connection with a Refinancing of such Series of
Senior Obligations with an Additional Senior Debt Facility secured by the Shared
Collateral which has been designated in writing by the Representative (under the
Senior Debt Document so Refinanced) or by the Borrower, in each case, to each
other Representative as “Senior Obligations” for purposes of this Agreement.

“Grantors” means the Borrower and each other Subsidiary of the Borrower which
has granted a security interest pursuant to any Collateral Document to secure
any Secured Obligations. The Grantors existing on the date hereof are set forth
in Annex I hereto.

“Insolvency or Liquidation Proceeding” means:

(1)        any case commenced by or against the Borrower or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(2)        any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

4



--------------------------------------------------------------------------------

(3)        any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in the form of Annex
III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative and the Designated Junior Representative
pursuant to Section 8.09 hereof in order to include an additional Debt Facility
hereunder and to become the Representative hereunder for the Senior Secured
Parties or Junior Secured Parties, as the case may be, under such Debt Facility.

“Junior Class Debt” has the meaning assigned to such term in Section 8.09.

“Junior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Junior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Junior Collateral” means any “Collateral” as defined in any Junior Debt
Document or any other assets of the Borrower or any other Grantor or Subsidiary
of any Grantor with respect to which a Lien is granted or purported or required
to be granted pursuant to a Junior Collateral Document as security for any
Junior Obligation.

“Junior Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

“Junior Collateral Documents” means the Junior Credit Agreement Security
Agreement and the other “Security Documents” as defined in the Junior Credit
Agreement, this Agreement and each of the security agreements and other
instruments and documents executed and delivered by the Borrower or any Grantor
for purposes of providing collateral security for any Junior Obligation.

“Junior Credit Agreement” means that certain Term Loan Credit Agreement dated as
of March, 15, 2019, as amended, restated, amended and restated, supplemented,
increased or otherwise modified, refinanced or replaced from time to time, the
Borrower, the lenders party thereto, and Cortland Capital Market Services LLC,
as administrative agent and as collateral agent.

“Junior Credit Agreement Loan Documents” means the Junior Credit Agreement and
the other “Loan Documents” as defined in the Junior Credit Agreement.

“Junior Credit Agreement Obligations” means “Obligations” as defined in the
Junior Credit Agreement (or any equivalent term in any Refinancing thereof).

“Junior Credit Agreement Secured Parties” means the “Secured Parties” as defined
in the Junior Credit Agreement (or any equivalent term in any Refinancing
thereof).

“Junior Credit Agreement Security Agreement” means the “Guarantee and Collateral
Agreement” as defined in the Junior Credit Agreement (or any equivalent term in
any Refinancing thereof).

“Junior Debt Documents” means (a) the Junior Credit Agreement Loan Documents and
(b) any Additional Junior Debt Documents.

 

5



--------------------------------------------------------------------------------

“Junior Debt Facility” means the Junior Credit Agreement and any Additional
Junior Debt Facilities.

“Junior Obligations” means (a) the Junior Credit Agreement Obligations and
(b) any Additional Junior Debt Obligations.

“Junior Representative” means (i) in the case of the Junior Credit Agreement or
the Junior Credit Agreement Secured Parties, the Junior Collateral Agent and
(ii) in the case of any Additional Junior Debt Facility and the Additional
Junior Secured Parties thereunder, each Additional Junior Agent in respect of
such Additional Junior Debt Facility that is named as such in the applicable
Joinder Agreement.

“Junior Secured Parties” means the Junior Credit Agreement Secured Parties and
any Additional Junior Secured Parties.

“Lien” means with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license of Intellectual Property be deemed to constitute a
Lien.

“Maximum DIP Amount” means an amount equal to (a) $50,000,000 less (b) the
aggregate principal amount of any additional Senior Obligations (including,
without limitation, Additional Senior Debt, but not including any increase of
the principal amount of any Senior Obligations resulting from “in-kind” payments
of interest) incurred after the date hereof.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust, or other enterprise or any
Governmental Authority.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
plan of arrangement, agreement for composition, or other type of dispositive
restructuring plan proposed in or in connection with any Insolvency or
Liquidation Proceeding.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral, any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Representative or any Senior Secured Party from a Junior Secured
Party in respect of Shared Collateral pursuant to this Agreement or any other
intercreditor agreement.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

 

6



--------------------------------------------------------------------------------

“Purchase Right” has the meaning assigned to such term in Section 5.07.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Junior
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Secured Obligations” means the Senior Obligations and the Junior Obligations.

“Secured Parties” means the Senior Secured Parties and the Junior Secured
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any Senior Credit
Agreement Loan Document or any other Senior Debt Document or any other assets of
the Borrower or any other Grantor or Subsidiary of any Grantor with respect to
which a Lien is granted or purported or required to be granted pursuant to a
Senior Collateral Document as security for any Senior Obligation.

“Senior Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

“Senior Collateral Documents” means the Senior Credit Agreement Security
Agreement and the other “Security Documents” as defined in the Senior Credit
Agreement, any applicable Intercreditor Agreement and each of the security
agreements and other instruments and documents executed and delivered by the
Borrower or any Grantor for purposes of providing collateral security for any
Senior Obligation.

“Senior Credit Agreement” means that certain Term Loan Credit Agreement dated as
of June 30, 2015, as amended, restated, amended and restated, supplemented,
increased or otherwise

 

7



--------------------------------------------------------------------------------

modified, refinanced or replaced from time to time, including as amended by the
Sixth Amendment thereto, dated as of the date hereof, among the Borrower, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent
and as collateral agent.

“Senior Credit Agreement Loan Documents” means the Senior Credit Agreement and
the other “Loan Documents” as defined in the Senior Credit Agreement.

“Senior Credit Agreement Obligations” means the “Obligations” as defined in the
Senior Credit Agreement.

“Senior Credit Agreement Secured Parties” means the “Secured Parties” as defined
in the Senior Credit Agreement.

“Senior Credit Agreement Security Agreement” means the “Guarantee and Collateral
Agreement” as defined in the Senior Credit Agreement.

“Senior Debt Documents” means (a) the Senior Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Debt Facilities” means the Senior Credit Agreement and any Additional
Senior Debt Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Senior Credit Agreement Obligations and any
Additional Senior Debt Obligations. For the avoidance of doubt, “Senior
Obligations” shall include any post-petition interest (including at the
applicable default rate), whether or not such post-petition interest is
permissible under applicable Bankruptcy Law.

“Senior Representative” means (i) in the case of any Senior Credit Agreement
Obligations or the Senior Credit Agreement Secured Parties, the Senior
Collateral Agent and (ii) in the case of any Additional Senior Debt Facility and
the Additional Senior Secured Parties thereunder, each Additional Senior Agent
in respect of such Additional Senior Debt Facility that is named as such in the
applicable Joinder Agreement.

“Senior Secured Parties” means the Senior Credit Agreement Secured Parties and
any Additional Senior Secured Parties.

“Series” means (a) (x) with respect to the Senior Secured Parties, each of
(i) the Senior Credit Agreement Secured Parties (in their capacities as such)
and (ii) the Additional Senior Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Representative
(in its capacity as such for such Additional Senior Secured Parties) and
(y) with respect to the Junior Secured Parties, each of (i) the Junior Credit
Agreement Secured Parties (in their capacity as such) and (ii) the Additional
Junior Secured Parties that become subject to this Agreement after the date
hereof that are represented by a common Representative (in its capacity as such
for such Additional Junior Secured Parties) and (b) (x) with respect to any
Senior Obligations, each of (i) the Senior Credit Agreement Obligations and
(ii) the Additional Senior Debt Obligations incurred pursuant to any Additional
Senior Debt Facility and or any Additional Senior Debt Documents, which pursuant
to any Joinder Agreement, are to be represented hereunder by a common
Representative (in its capacity as such for such Additional Senior Debt
Obligations) and (y) with respect to any Junior Obligations, each of

 

8



--------------------------------------------------------------------------------

(i) the Junior Credit Agreement Obligations and (ii) the Additional Junior Debt
Obligations incurred pursuant to any Additional Junior Debt Facility and the
related Additional Junior Debt Documents, which pursuant to any Joinder
Agreement, are to be represented hereunder by a common Representative (in its
capacity as such for such Additional Junior Debt Obligations).

“Shared Collateral” means, at any time, Collateral which (i) constitutes Senior
Collateral (or, in the case of the Senior Debt Facilities, the holders of such
Senior Debt Facilities are deemed to hold a security interest pursuant to
Section 2.04 hereof) and in which the holders of Junior Obligations (or their
Representatives) hold a security interest at such time or (ii) constitutes
Junior Collateral.

“Specified Event of Default” means (i) any Event of Default (as defined in the
Senior Credit Agreement) pursuant to clauses (a), (b), (d) (solely in respect of
Borrower’s failure to observe or perform the covenants contained in
Section 6.13), (h), (i) or (j) of Article VII of the Senior Credit Agreement or
(ii) following any Event of Default (as defined in the Senior Credit Agreement),
any exercise of remedies under the Senior Debt Documents or any declaration of
the loans then outstanding under the Senior Debt Documents to be immediately due
and payable pursuant to Article VII of the Senior Credit Agreement.

“Subsidiary” with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Borrower.

“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, restated, amended and restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all

 

9



--------------------------------------------------------------------------------

tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vi) the term “or” is not exclusive.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination.

(a)        Lien Subordination. Notwithstanding the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Junior Representative or any Junior
Secured Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or the Senior Secured Parties on the Shared Collateral (or any
actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Junior Debt Document or any Senior
Debt Document or any other circumstance whatsoever, each Junior Representative,
on behalf of itself and each Junior Secured Party under its Junior Debt
Facility, hereby agrees that (i) any Lien on the Shared Collateral securing any
Senior Obligations now or hereafter held (or purported to be held) by or on
behalf of any Senior Secured Parties or any Senior Representative or other agent
or trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Junior Obligations; and (ii) any Lien on the Shared Collateral securing any
Junior Obligations now or hereafter held (or purported to be held) by or on
behalf of any Junior Secured Parties or any Junior Representative or other agent
or trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Shared Collateral securing any Senior
Obligations. All Liens on the Shared Collateral securing any Senior Obligations
shall be and remain senior in all respects and prior to all Liens on the Shared
Collateral securing any Junior Obligations for all purposes, whether or not such
Liens securing any Senior Obligations are subordinated to any Lien securing any
other obligation of the Borrower, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

(b)        Claim Subordination. Each Junior Representative, on behalf of itself
and each Junior Secured Party under its Junior Debt Facility, hereby agrees and
acknowledges that, in addition to the other restrictions set forth in this
Agreement, (i) the Junior Obligations shall in all respects be subordinate and
junior in right of payment to all Senior Obligations as set forth in this
Section 2.01(b), (ii) until the Discharge of Senior Obligations, no Junior
Secured Party (x) shall be entitled at any time to receive or collect any
payments in respect of principal, interest or any other amounts payable under
the Junior Obligations by or on behalf of the Borrower or any Subsidiary of the
Borrower (other than (i) to the extent permitted under the Senior Credit
Agreement (as in effect on the date hereof), (ii) amendment or other consent
fees and (iii) agency fees and the reimbursement of expenses that are payable
pursuant to the Junior Credit Agreement Loan Documents (as in effect on the date
hereof)), and (y) shall take, demand or receive from the Borrower, any Grantor
or any of their Subsidiaries (and the Borrower, any Grantor or any of their
Subsidiaries shall not make, give or permit) directly or indirectly, any payment
of the whole or any portion of the Junior Obligations, including without
limitation by way of deduction from or setoff against any amounts due to the
Borrower, any Grantor or any of the Borrower’s other Subsidiaries from any
Junior Secured Party (except as permitted by the parenthetical in the preceding
clause (x)), (iii) in the event the Senior Obligations become due and payable in
full, whether upon maturity, acceleration or otherwise, any payment or
distribution of any kind or character, whether in cash, property or securities
which, but for the provisions of this Agreement (including but not limited to
this Section 2.01(b)), would otherwise be payable or deliverable upon or in
respect of any Junior Obligations, shall instead be paid over and delivered
until the Discharge of Senior Obligations, to the Senior Collateral

 

10



--------------------------------------------------------------------------------

Agent, for application on account of the Senior Obligations, with the result
that the Junior Secured Parties shall not receive any such payment or
distribution or any benefit therefrom, and (iv) under no circumstances shall any
Junior Secured Party or other holder of Junior Obligations assert that it has
any claim with respect to the Junior Obligations to any assets of the Borrower,
any Grantor or any of their Subsidiaries on a parity with or prior to the claims
of the Senior Secured Parties. The Junior Collateral Agent, for itself and on
behalf of each other Junior Secured Party, hereby agrees that if, contrary to
the preceding sentence, other than as expressly permitted by this
Section 2.01(b), the Junior Collateral Agent or any other Junior Secured Party
shall receive or collect any payment or distribution of any kind or character,
whether in cash, property or securities, from the Borrower, any Grantor or any
of their Subsidiaries at any time prior to the Discharge of Senior Obligations,
then until the Discharge of Senior Obligations, it shall hold such amount in
trust for the Senior Collateral Agent and the other Senior Secured Parties and
transfer such amount to the Senior Collateral Agent as promptly as reasonably
practicable, in the form received (with any necessary endorsements).

SECTION 2.02. Nature of Senior Lender Claims. Each Junior Representative, on
behalf of itself and each Junior Secured Party under its Junior Debt Facility,
acknowledges that (a) the terms of the Senior Debt Documents and the Senior
Obligations may be amended, restated, amended and restated, supplemented or
otherwise modified, and the Senior Obligations, or a portion thereof, may be
Refinanced from time to time and (b) the aggregate amount of the Senior
Obligations may be increased in the manner permitted under the then extant
Senior Debt Documents and the Junior Debt Documents, in each case without notice
to or consent by the Junior Representatives or the Junior Secured Parties and
without affecting the provisions hereof. The Lien and claim priorities provided
for in Section 2.01 shall not be altered or otherwise affected by any amendment,
restatement, amendment and restatement, supplement or other modification, or any
Refinancing, of either the Senior Obligations or the Junior Obligations, or any
portion thereof. As between the Borrower and the other Grantors and the Junior
Secured Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrower and the Grantors contained in any Junior Debt
Document with respect to the incurrence of additional Senior Obligations.

SECTION 2.03. Prohibition on Contesting Liens. Each of the Junior
Representatives, for itself and on behalf of each Junior Secured Party under its
Junior Debt Facility, agrees that it shall not (and hereby waives any right to)
challenge, contest or support any other Person in challenging or contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, extent, perfection, allowability, priority or enforceability of any
Lien securing, or claim asserted with respect to, any Senior Obligations held
(or purported to be held) by or on behalf of any of the Senior Secured Parties
or any Senior Representative or other agent or trustee therefor in any Senior
Collateral, and each of the Designated Senior Representative and each other
Senior Representative, for itself and on behalf of each Senior Secured Party
under its Senior Debt Facility, agrees that it shall not (and hereby waives any
right to) challenge, contest or support any other Person in challenging or
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, allowability, priority or
enforceability of any Lien securing any Junior Obligations held (or purported to
be held) by or on behalf of any Junior Representative or any of the Junior
Secured Parties in the Junior Collateral. Notwithstanding the foregoing, no
provision in this Agreement shall be construed to prevent or impair the rights
of the Designated Senior Representative or any other Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

SECTION 2.04. No New Liens.

(a)        The parties hereto agree that, so long as the Discharge of Senior
Obligations has not occurred, (i) none of the Grantors shall grant or permit any
additional Liens on any asset or property of any Person (including any Grantor
or any of its Subsidiaries) to secure any Junior Obligation unless it

 

11



--------------------------------------------------------------------------------

has also granted, or concurrently therewith grants (or offers to grant), a Lien
on such asset or property of such Grantor to secure the Senior Obligations,
(ii) none of the Grantors shall grant or permit any additional guarantees by any
Person (including any Grantor or any of its Subsidiaries) for any Junior
Obligation unless a guarantee is given (or offered to be given) by the same
Grantor or Subsidiary for the Senior Obligations, and (iii) if any Junior
Representative or any Junior Secured Party shall hold any Lien on any assets or
property of any Grantor securing any Junior Obligations that are not also
subject to the senior-priority Liens securing Senior Obligations under the
Senior Collateral Documents, such Junior Representative or Junior Secured Party
(1) shall notify the Designated Senior Representative promptly upon becoming
aware thereof and, unless such Grantor shall promptly grant a similar Lien on
such assets or property to the Senior Representatives as security for the Senior
Obligations, shall assign such Lien to the Senior Representatives as security
for the Senior Obligations (but may retain a junior lien on such assets or
property subject to the terms hereof) and (2) until such assignment or such
grant of a similar Lien to the Senior Representatives, shall be deemed to hold
and have held such Lien for the benefit of the Senior Representatives as
security for the Senior Obligations. If any Junior Representative or any Junior
Secured Party shall, at any time, receive any proceeds or payment from or as a
result of any Liens granted in contravention of this Section 2.04, it shall pay
such proceeds or payments over to the Designated Senior Representative in
accordance with the terms of Section 4.02.

(b)        The parties hereto agree that, so long as the Discharge of Junior
Credit Agreement Obligations has not occurred (i) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Person
(including any Grantor or any of its Subsidiaries) to secure any Senior
Obligation unless it has also granted, or concurrently therewith grants (or
offers to grant), a Lien on such asset or property of such Grantor to secure the
Junior Obligations, (ii) none of the Grantors shall grant or permit any
additional guarantees by any Person (including any Grantor or any of its
Subsidiaries) for any Senior Obligation unless a guarantee is given (or offered
to be given) by the same Grantor or Subsidiary for the Junior Obligations, and
(iii) if any Senior Representative or any Senior Secured Party shall hold any
Lien on any assets or property of any Grantor securing any Senior Obligations
that are not also subject to the junior-priority Liens securing Junior
Obligations under the Junior Collateral Documents, such Senior Representative or
Senior Secured Party (1) shall notify the Designated Junior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to the Junior Representatives as
security for the Junior Obligations, shall assign such Lien to the Junior
Representatives as security for the Junior Obligations (but may retain a senior
lien on such assets or property subject to the terms hereof) and (2) until such
assignment or such grant of a similar Lien to the Junior Representatives, shall
be deemed to hold and have held such Lien for the benefit of the Junior
Representatives as security for the Junior Obligations.

SECTION 2.05. Perfection of Liens. Except for the agreements of the Designated
Senior Representative pursuant to Section 5.05 hereof, none of the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Shared Collateral for the benefit of the Junior
Representatives or the Junior Secured Parties. The provisions of this Agreement
are intended solely to govern the respective Lien and claim priorities as
between the Senior Secured Parties and the Junior Secured Parties and shall not
impose on the Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Junior Representatives, the
Junior Secured Parties or any agent or trustee therefor any obligations in
respect of the disposition of Proceeds of any Shared Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

SECTION 2.06. Similar Liens. The parties hereto agree, subject to the provisions
of this Agreement:

 

12



--------------------------------------------------------------------------------

(a)        To cooperate in order to determine, upon any request by any Senior
Representative or Junior Representative, the specific items included in the
Shared Collateral securing the Senior Obligations and the Shared Collateral
securing the Junior Obligations, the steps taken to perfect the Liens thereon,
and the identity of the respective parties obligated under the Senior Debt
Documents and the Junior Debt Documents; and

(b)        To make the forms, documents and agreements creating or evidencing
the Shared Collateral securing the Senior Obligations and the Junior Obligations
and the Liens of the Senior Secured Parties and the Liens of the Junior Secured
Parties substantially the same, other than with respect to the senior priority
or junior priority lien nature of the Liens created or evidenced thereunder (as
applicable), the identity of the parties thereto or secured thereby and other
matters contemplated by this Agreement.

SECTION 2.07. Refinancings. The Senior Credit Agreement Obligations of any
Series may be Refinanced, in whole or in part, in each case without notice to,
or the consent (except to the extent a consent is otherwise required to permit
the Refinancing transaction under any Senior Debt Document or Junior Debt
Document) of any party hereto, all without affecting the priorities provided for
herein or the other provisions hereof, subject to Section 5.03; provided that
the collateral agent of the holders of any such Refinancing obligations shall
have executed a Joinder Agreement on behalf of the holders of such Refinancing
obligations and such collateral agent and Grantors shall have complied with
Section 8.09 with respect to such obligations. The Junior Credit Agreement
Obligations of any Series may be Refinanced, in whole or in part, in each case
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any Senior Debt Document or
Junior Debt Document) of any party hereto, all without affecting the priorities
provided for herein or the other provisions hereof, subject to Section 5.03;
provided that the collateral agent of the holders of any such Refinancing
obligations shall have executed a Joinder Agreement on behalf of the holders of
such Refinancing obligations and such collateral agent and Grantors shall have
complied with Section 8.09 with respect to such obligations.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies.

(a)        So long as the Discharge of Senior Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor, (i) neither any Junior Representative
nor any Junior Secured Party will (v) file an involuntary petition for an
Insolvency or Liquidation Proceeding against any Grantor or any Subsidiary of a
Grantor, (w) exercise or seek to exercise any rights or remedies (including
setoff or recoupment) with respect to any Shared Collateral in respect of any
Junior Obligations, or institute any action or proceeding with respect to such
rights or remedies (including any action of foreclosure), (x) contest, protest
or object to any foreclosure proceeding or action brought with respect to the
Shared Collateral or any other Senior Collateral by the Designated Senior
Representative, any other Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by the Designated
Senior Representative, any other Senior Representative or any Senior Secured
Party (or any agent or sub-agent on their behalf) in respect of the Senior
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Designated
Senior Representative, any other Senior Representative or any Senior Secured
Party either is a party or may have rights as a third party beneficiary, or any
other exercise by any such party of any rights and remedies relating to the
Shared Collateral under the Senior Debt Documents or otherwise in respect of the
Senior Collateral or the Senior Obligations, (y) object to the forbearance by
the Senior Secured Parties from

 

13



--------------------------------------------------------------------------------

bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral in respect of Senior
Obligations, or (z) assert any marshaling, appraisal, valuation or other similar
right that may otherwise be available to junior secured creditors, (ii) except
as otherwise provided herein, the Designated Senior Representative, the other
Senior Representatives and the Senior Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including setoff, recoupment, and
the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of any Junior Representative or any
Junior Secured Party, and (iii) notwithstanding anything contained in
Section 8.01 or in the ABL/Term Loan Intercreditor Agreement, the Designated
Senior Representative, the other Senior Representatives and the Senior Secured
Parties shall have the exclusive right to exercise, in their sole discretion,
all rights, powers and remedies of the “Term Lenders” under the ABL/Term Loan
Intercreditor Agreement without the consent of or consultation with any Junior
Secured Parties and the Designated Senior Representative shall at all times act
as the “Designated Term Agent” under the ABL/Term Loan Intercreditor Agreement;
provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Borrower or any other Grantor, any Junior
Representative may file a claim, proof of claim, or statement of interest with
respect to the Junior Obligations under its Junior Debt Facility in a manner
consistent with this Agreement, (B) any Junior Representative may take any
action (not adverse to the prior Liens on the Shared Collateral securing the
Senior Obligations or the rights of the Designated Senior Representative, the
other Senior Representatives or the Senior Secured Parties to exercise remedies
in respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) to the extent not otherwise inconsistent with or
prohibited by any express provision of this Agreement, any Junior Representative
and the Junior Secured Parties may exercise any rights and remedies available to
unsecured creditors, to the extent provided in Section 5.04, (D) any Junior
Representative may exercise the rights and remedies provided for in Section 6.03
and may vote on a proposed Plan of Reorganization in any Insolvency or
Liquidation Proceeding of the Borrower or any other Grantor in accordance with
the terms of this Agreement (including Section 6.12), (E) in any Insolvency or
Liquidation Proceeding commenced by or against the Borrower or any other
Grantor, any Junior Representative may credit bid its Junior Obligations, but
only to the extent that such credit bid contains a cash component which results
in the Discharge of Senior Obligations and (F) any Junior Representative and the
Junior Secured Parties may file any necessary or appropriate responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance or, to the extent not inconsistent with this Agreement,
subordination of the claims or Liens of the Junior Secured Parties, including
any claims secured by the Junior Collateral, in each case in accordance with the
terms of this Agreement. In exercising rights and remedies with respect to the
Shared Collateral, the Designated Senior Representative, the other Senior
Representatives and the Senior Secured Parties may enforce the provisions of the
Senior Debt Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion in
compliance with any applicable law. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b)        So long as the Discharge of Senior Obligations has not occurred, each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that any Shared Collateral or any Proceeds of
Shared Collateral or of any property of any Grantor or any Subsidiary of any
Grantor that it receives in connection with the exercise of any right or remedy
(including setoff or recoupment) with respect to any Shared Collateral in
respect of Junior Obligations shall be delivered to the Designated Senior
Representative for application to the Senior Obligations.

 

14



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, unless and until the Discharge
of Senior Obligations has occurred, except as expressly provided in the proviso
in Section 3.01(a) and Section 6.03, the sole right of the Junior
Representatives and the Junior Secured Parties with respect to any Shared
Collateral is to hold a Lien on such Shared Collateral in respect of Junior
Obligations pursuant to the Junior Debt Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
after the Discharge of Senior Obligations has occurred.

(c)        Subject to the proviso in Section 3.01(a) and Section 6.03, (i) each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, agrees that neither such Junior Representative
nor any such Junior Secured Party will take any action that would hinder, delay
or interfere with any exercise of remedies undertaken by the Designated Senior
Representative, any other Senior Representative or any Senior Secured Party with
respect to the Shared Collateral under the Senior Debt Documents, including any
sale, lease, exchange, transfer or other disposition of the Shared Collateral,
whether by foreclosure or otherwise, and (ii) each Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, hereby waives any and all rights it or any such Junior Secured Party
may have as a junior lien creditor to object to the manner in which the
Designated Senior Representative, the other Senior Representatives or the Senior
Secured Parties seek to enforce or collect the Senior Obligations or the Liens
granted on any of the Senior Collateral, regardless of whether any action or
failure to act by or on behalf of the Designated Senior Representative, any
other Senior Representative or any other Senior Secured Party is adverse to the
interests of the Junior Secured Parties.

(d)        Each Junior Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Junior Debt Document shall
be deemed to restrict in any way the rights and remedies of the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties with respect to the Senior Collateral as set forth in this Agreement and
the Senior Debt Documents.

(e)        Subject to the proviso in Section 3.01(a), until the Discharge of
Senior Obligations, the Designated Senior Representative or any Person
authorized by it shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Junior Representative or any
Person authorized by it shall have the exclusive right to exercise any right or
remedy with respect to the Shared Collateral and shall have the exclusive right
to direct the time, method and place of exercising or conducting any proceeding
for the exercise of any right or remedy available to the Junior Secured Parties
with respect to the Shared Collateral, or of exercising or directing the
exercise of any trust or power conferred on the Junior Representatives, or for
the taking of any other action authorized by the Junior Collateral Documents;
provided, however, that nothing in this Section shall impair the right of any
Junior Representative or other agent or trustee acting on behalf of the Junior
Secured Parties to take such actions with respect to the Shared Collateral after
the Discharge of Senior Obligations as may be otherwise required or authorized
pursuant to any intercreditor agreement governing the Junior Secured Parties or
the Junior Obligations.

SECTION 3.02. No Enforcement. Subject to the proviso in Section 3.01(a), each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence, or join with any Person (other
than with the consent of the Senior Secured Parties and the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Junior Debt Documents or otherwise in respect
of the Junior Obligations.

 

15



--------------------------------------------------------------------------------

SECTION 3.03. Actions upon Breach. Should any Junior Representative or any
Junior Secured Party, contrary to this Agreement, in any way take, attempt to
take or threaten to take any action with respect to the Shared Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, the
Designated Senior Representative or any other Senior Representative or other
Senior Secured Party may obtain relief against such Junior Representative or
such Junior Secured Party by injunction, specific performance or other
appropriate equitable relief. Each Junior Representative, on behalf of itself
and each Junior Secured Party under its Junior Debt Facility, hereby (i) agrees
that the Senior Secured Parties’ damages from the actions of the Junior
Representatives or any Junior Secured Party may at that time be difficult to
ascertain and may be irreparable and waives any defense that the Borrower, any
other Grantor or the Senior Secured Parties cannot demonstrate damage or be made
whole by the awarding of damages and (ii) irrevocably waives any defense based
on the adequacy of a remedy at law and any other defense that might be asserted
to bar the remedy of specific performance in any action that may be brought by
the Designated Senior Representative, any other Senior Representative or any
Senior Secured Party.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. Subject to the ABL/Term Loan
Intercreditor Agreement with respect to ABL Priority Collateral, so long as the
Discharge of Senior Obligations has not occurred, the Shared Collateral or any
property of any Grantor or any Subsidiary of any Grantor or Proceeds thereof
received in connection with the sale or other disposition of, or collection on,
such Shared Collateral or of any property of any Grantor or any Subsidiary of
any Grantor upon the exercise of remedies shall be applied by the Designated
Senior Representative to the Senior Obligations in such order as specified in
the relevant Senior Debt Documents (including any relevant Intercreditor
Agreement) until the Discharge of Senior Obligations has occurred. Upon the
Discharge of Senior Obligations, the Designated Senior Representative shall
deliver promptly to the Designated Junior Representative any Shared Collateral
or any property of any Grantor or any Subsidiary of any Grantor or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Junior Representative to the Junior Obligations in
such order as specified in the relevant Junior Debt Documents.

SECTION 4.02. Payments Over. Subject to the ABL/Term Loan Intercreditor
Agreement with respect to ABL Collateral, prior to the Discharge of Senior
Obligations, any Shared Collateral, any other property of any Grantor or any
Subsidiary of any Grantor or Proceeds of any of the foregoing received by any
Junior Representative or any Junior Secured Party in connection with the
exercise of any right or remedy (including setoff or recoupment) or otherwise
relating to the Shared Collateral or such property in contravention of this
Agreement shall be segregated and held in trust for the benefit of and forthwith
paid over to the Designated Senior Representative for the benefit of the Senior
Secured Parties in the same form as received, with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct. The Designated
Senior Representative is hereby authorized to make any such endorsements as
agent for each of the Junior Representatives or any such Junior Secured Party.
This authorization is coupled with an interest and is irrevocable.

ARTICLE V

Other Agreements

SECTION 5.01. Releases.

 

16



--------------------------------------------------------------------------------

(a)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, agrees that, in the event of a
sale, transfer or other disposition of any specified item of Shared Collateral
(including all or substantially all of the equity interests of any Subsidiary of
the Borrower) or the release of any Guarantee for any Secured Obligation that is
either (x) following an Event of Default (as defined in the Senior Debt
Documents) or in connection with any foreclosure or other exercise of remedies
(or a disposition effected in lieu of such a foreclosure or exercise of
remedies) with respect to the Guarantees or the Shared Collateral by the
Designated Senior Representative or (y) pursuant to a transaction that is
permitted under the Senior Debt Documents and the Junior Debt Documents, such
Guarantees and the Liens granted to the Junior Representatives and the Junior
Secured Parties upon such Shared Collateral to secure Junior Obligations (but
not on the Proceeds thereof) (and any Guarantees provided by any Grantors in
respect thereof) shall, in each case, terminate and be released, automatically
and without any further action, concurrently with the termination and release of
all Liens granted upon such Shared Collateral and Guarantees of the Grantors in
respect thereof to secure Senior Obligations and to the same extent as such
Liens granted upon such Shared Collateral and such Guarantees to secured Senior
Obligations are released. Upon delivery to a Junior Representative of an
Officer’s Certificate stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Junior Secured Parties and the Junior Representatives) and any necessary or
proper instruments of termination or release prepared by the Borrower or any
other Grantor, such Junior Representative will promptly execute, deliver or
acknowledge, at the Borrower’s or the other Grantor’s sole cost and expense,
such instruments to evidence such termination and release of the Liens and
Guarantees. Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Junior Representative, for itself and on behalf of the Junior
Secured Parties under its Junior Debt Facility, to release the Liens on the
Junior Collateral as set forth in the relevant Junior Debt Documents.

(b)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, hereby irrevocably constitutes and
appoints each Senior Representative and any officer or agent of each Senior
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Junior Representative or such Junior Secured Party or in such
Senior Representative’s own name, from time to time in such Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c)        Unless and until the Discharge of Senior Obligations has occurred,
each Junior Representative, for itself and on behalf of each Junior Secured
Party under its Junior Debt Facility, hereby consents to the application,
whether prior to or after an event of default under any Senior Debt Document of
Proceeds of Shared Collateral to the repayment of Senior Obligations pursuant to
the Senior Debt Documents, provided that nothing in this Section 5.01(c) shall
be construed to prevent or impair the rights of the Junior Representatives or
the Junior Secured Parties to enforce this Agreement or to receive payments in
connection with the Junior Obligations not otherwise in contravention of this
Agreement.

(d)        Notwithstanding anything to the contrary in any Junior Collateral
Document, in the event the terms of a Senior Collateral Document and a Junior
Collateral Document each require any Grantor (i) to make payment in respect of
any item of Shared Collateral, (ii) to deliver or afford control over any item
of Shared Collateral to, or deposit any item of Shared Collateral with, (iii) to
register ownership of any item of Shared Collateral in the name of or make an
assignment of ownership of any Shared Collateral or the rights thereunder,
(iv) to cause any securities intermediary, commodity intermediary or other
Person acting in a similar capacity to agree to comply, in respect of any item
of Shared Collateral, with instructions or orders from, or to treat, in respect
of any item of Shared Collateral,

 

17



--------------------------------------------------------------------------------

as the entitlement holder, (v) to hold any item of Shared Collateral in trust
for (to the extent such item of Shared Collateral cannot be held in trust for
multiple parties under applicable law), (vi) to obtain the agreement of a bailee
or other third party to hold any item of Shared Collateral for the benefit of or
subject to the control of or, in respect of any item of Shared Collateral, to
follow the instructions of or (vii) to obtain the agreement of a landlord with
respect to access to leased premises where any item of Shared Collateral is
located or waivers or subordination of rights with respect to any item of Shared
Collateral in favor of, in any case, both any Designated Senior Representative
and any Junior Representative or Junior Secured Party, such Grantor may, to the
extent such action cannot be taken with respect to both the Designated Senior
Representative and the Designated Junior Representative after use of
commercially reasonable efforts to do so, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Junior
Collateral Document as it relates to such Shared Collateral by taking any of the
actions set forth above only with respect to, or in favor of, the Designated
Senior Representative.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Junior Representative for the benefit
of the Junior Secured Parties pursuant to the terms of the applicable Junior
Debt Documents and (iii) third, if no Senior Obligations or Junior Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct. If any Junior Representative or any Junior Secured Party shall, at any
time, receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

SECTION 5.03. Amendments to Senior Debt Documents and Junior Debt Documents.

(a)        The Junior Debt Documents and Junior Collateral Documents may be
amended, amended and restated, restated, supplemented or otherwise modified in
accordance with their terms without the consent of any Senior Secured Party;
provided that, without the prior written consent of the Designated Senior
Representative, no Junior Debt Document or Junior Collateral Document may be
amended, restated, supplemented or otherwise modified or entered into to the
extent such amendment, restatement, supplement or modification, or the terms of
any new Junior Debt Document or Junior Collateral Document, would:

(i)        be prohibited by or inconsistent with any of the terms of this
Agreement;

(ii)        increase any “Applicable Rate”, margin, LIBOR or base rate “floor”,
or similar component of the interest rate (whether in cash or in kind)
(excluding default interest) by more than 3.00% (in the aggregate for all such
increases);

(iii)        add or increase any other fees (or any other monetary obligations
which are the substantial equivalent of a fee) of the Borrower or any Grantor
(other than amendment fees or as otherwise permitted by this Section 5.03(a));

 

18



--------------------------------------------------------------------------------

(iv)        increase the amount of any required principal or interest payment or
modify any related amortization schedule in a manner which would have the effect
of increasing the amount of any required principal or interest payment (other
than as otherwise permitted by this Section 5.03(a)(ii));

(v)        change to an earlier date (A) the scheduled final maturity date or
(B) the date of any regularly scheduled amortization or redemption payments of
principal or interest; or

(vi)        add or change any other provision, including any negative covenant,
financial maintenance covenant, or event of default in the Junior Debt Documents
(as in effect on the date hereof) in a manner that is more restrictive or
disadvantageous to the Borrower or any of its Subsidiaries unless the Senior
Secured Parties shall have agreed with the Borrower to make such corresponding
changes or additions in the Senior Debt Documents.

(b)        The Senior Debt Documents may be amended, amended and restated,
restated, supplemented or otherwise modified in accordance with their terms
without the consent of any Junior Secured Party; provided that, without the
prior written consent of the Designated Junior Representative, no Senior Debt
Document or Senior Collateral Document may be amended, restated, supplemented or
otherwise modified or entered into to the extent such amendment, restatement,
supplement or modification, or the terms of any new Senior Debt Document or
Senior Collateral Document, would:

(i)        be prohibited by or inconsistent with any of the terms of this
Agreement;

(ii)        increase any “Applicable Rate”, margin, LIBOR or base rate “floor”,
or similar component of the interest rate (whether in cash or in kind)
(excluding default interest) by more than 3.00% (in the aggregate for all such
increases);

(iii)        modify any amortization schedule in a manner which would have the
effect of increasing the amount of any required principal payment;

(iv)        change to an earlier date (A) the scheduled final maturity date or
(B) the date of any regularly scheduled amortization or redemption payments of
principal or interest; or

(v)        impose any new or additional restrictions on making payments under
the Junior Debt Documents.

(c)        The Borrower agrees to deliver to the Designated Senior
Representative copies of (i) any amendments, supplements or other modifications
to the Junior Collateral Documents and (ii) any new Junior Collateral Documents,
in each case promptly after effectiveness thereof. Each Junior Representative,
for itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, agrees that each Junior Collateral Document under its Junior Debt
Facility shall include the following language (or language to similar effect
reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Junior Representative and the claims of the Junior
Representative and the Junior Secured Parties pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted to
and claims in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to, and claims of, JPMorgan Chase Bank, N.A., as collateral
agent, and the lenders pursuant to or in connection with the Credit Agreement
dated as of June 30, 2015 (as amended, restated, amended and restated,
supplemented or otherwise

 

19



--------------------------------------------------------------------------------

modified from time to time), among the Borrower, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, and
(ii) the exercise of any right or remedy by the Junior Representative hereunder
is subject to the limitations and provisions of the Term Intercreditor Agreement
dated as of March 15, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Borrower, the lenders party thereto, JPMorgan Chase Bank,
N.A., as Senior Collateral Agent, and Cortland Capital Market Services LLC, as
Junior Collateral Agent. In the event of any conflict between the terms of the
Term Intercreditor Agreement and the terms of this Agreement, the terms of the
Term Intercreditor Agreement shall govern.”

(d)        In the event that any Senior Representative enters into any
amendment, waiver or consent in respect of any of the Senior Collateral
Documents for the purpose of adding to or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Designated Senior
Representative, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the comparable Junior Collateral Documents without the consent of
any Junior Representative or any Junior Secured Party and without any action by
any Junior Representative, the Borrower or any other Grantor; provided, however,
no such amendment, waiver or consent shall have the effect of (i) removing
assets subject to the Lien of the Junior Collateral Documents (or Guarantees
thereunder), except (A) to the extent that a release of such Lien (or Guarantee)
is permitted by Section 5.01 of this Agreement and provided that there is a
corresponding release of the Lien securing the Senior Obligations, or
(B) following an Event of Default (as defined in the Senior Debt Documents) or
in connection with any exercise of remedies by the Senior Secured Parties so
long as any proceeds are applied in a manner that is consistent with this
Agreement, including Article IV hereof, (ii) imposing duties that are adverse
on, or altering any rights, indemnities or immunities of, any Junior
Representative without its consent, (iii) altering the terms of the Junior Debt
Documents to permit other Liens on the Collateral not permitted under the terms
of the Junior Debt Documents or (iv) being prejudicial to the interests of the
Junior Secured Parties to a greater extent than the Senior Secured Parties
(other than by virtue of their relative priority and the rights and obligations
hereunder). To the extent practicable, the Borrower will give the Junior
Representatives written notice of any such amendment, waiver or consent in
advance of the effectiveness thereof, provided that the failure to give such
advance notice shall not cause any such amendment, waiver or consent to be
invalid.

SECTION 5.04. Rights as Unsecured Creditors. Each Junior Representatives and the
Junior Secured Parties may exercise rights and remedies as unsecured creditors
against the Borrower and any other Grantor in accordance with the terms of the
Junior Debt Documents and applicable law so long as such rights and remedies do
not violate, or are not otherwise inconsistent with, any express provision of
this Agreement (including any provision prohibiting or restricting the Junior
Secured Parties from taking various actions or making various objections). In
the event any Junior Representative or any Junior Secured Party becomes a
judgment lien creditor in respect of Shared Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Junior
Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Junior
Obligations are so subordinated to such Liens securing Senior Obligations under
this Agreement. Nothing in this Agreement shall impair or otherwise adversely
affect any rights or remedies the Designated Senior Representative, the other
Senior Representatives or the Senior Secured Parties may have with respect to
the Senior Collateral.

SECTION 5.05.        Gratuitous Bailee for Perfection.

 

20



--------------------------------------------------------------------------------

(a)        Each Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Secured Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Representative, or of agents or bailees of such Representative (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall at any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, such Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the benefit of the relevant other Representatives, in each
case solely for the purpose of perfecting the Liens granted under the relevant
Collateral Documents and subject to the terms and conditions of this
Section 5.05.

(b)        Except as otherwise specifically provided herein, until the Discharge
of Senior Obligations has occurred, each Senior Representative shall be entitled
to deal with the Pledged or Controlled Collateral in accordance with the terms
of the Senior Debt Documents as if the Liens under the Junior Collateral
Documents did not exist. The rights of the Junior Representatives and the Junior
Secured Parties with respect to the Pledged or Controlled Collateral shall at
all times be subject to the terms of this Agreement.

(c)        No Senior Representative shall have any obligation whatsoever to the
Junior Representatives or any Junior Secured Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Shared Collateral, except as expressly set forth in this Section 5.05. The
duties or responsibilities of any Representative under this Section 5.05 shall
be limited solely to holding or controlling the Shared Collateral and the
related Liens referred to in paragraph (a) of this Section 5.05 as sub-agent and
gratuitous bailee for the relevant Representatives for purposes of perfecting
the Lien held by such Representative.

(d)        No Senior Representative shall have by reason of the Junior
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Junior Representative or any Junior Secured
Party, and each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, hereby waives and releases each
Senior Representative from all claims and liabilities arising pursuant to such
Senior Representative’s role under this Section 5.05 as sub-agent and gratuitous
bailee with respect to the Shared Collateral. No Junior Representative shall
have by reason of the Senior Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Senior Representative
or any Senior Secured Party, and each Senior Representative, for itself and on
behalf of each Senior Secured Party under its Senior Debt Facility, hereby
waives and releases each Junior Representative from all claims and liabilities
arising pursuant to such Junior Representative’s role under this Section 5.05 as
sub-agent and gratuitous bailee with respect to the Shared Collateral.

(e)        Upon the Discharge of Senior Obligations, each Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated
Junior Representative, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by such
Senior Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, or (B) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct, (ii) notify any applicable insurance carrier that it is no
longer

 

21



--------------------------------------------------------------------------------

entitled to be a loss payee or additional insured under the insurance policies
of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Junior Representative is entitled to
approve any awards granted in such proceeding. The Borrower and the other
Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify each Senior Representative for
loss or damage suffered by such Senior Representative as a result of such
transfer, except for loss or damage suffered by such Senior Representative as a
result of its own willful misconduct or gross negligence as determined by a
final non-appealable judgment by a court of competent of jurisdiction. No Senior
Representative has any obligation to follow instructions from the Designated
Junior Representative in contravention of this Agreement.

(f)        Neither the Designated Senior Representative nor any of the other
Senior Representatives or Senior Secured Parties shall be required to marshal
any present or future collateral security for any obligations of the Borrower or
any other Grantor to the Designated Senior Representative, any other Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed to Not Have Occurred.
If, at any time substantially concurrently with or after the Discharge of Senior
Obligations has occurred, the Borrower or any other Grantor incurs any Senior
Obligations (other than in respect of the payment of indemnities surviving the
Discharge of Senior Obligations), then the Discharge of Senior Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of such
designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the granting by the Designated
Senior Representative of amendments, waivers and consents hereunder, subject to
Section 5.03, and the agent, representative or trustee for the holders of such
Senior Obligations shall be a Senior Representative for all purposes of this
Agreement. Upon receipt of notice of such incurrence (including the identity of
the new Designated Senior Representative), each Junior Representative (including
the Designated Junior Representative) shall promptly (a) enter into such
documents and agreements (at the expense of the Borrower), including amendments
or supplements to this Agreement, as the Borrower or such new Senior
Representative shall reasonably request in writing in order to provide the new
Senior Representative the rights of a Senior Representative contemplated hereby,
(b) deliver to the Designated Senior Representative, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by such Junior Representative or any of its agents
or bailees, including the transfer of possession and control, as applicable, of
the Pledged or Controlled Collateral, together with any necessary endorsements
and notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, (c) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (d) notify any
governmental authority involved in any condemnation or similar proceeding
involving a Grantor that the new Designated Senior Representative is entitled to
approve any awards granted in such proceeding.

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties’ remedies, the Senior Secured Parties agree that (a) at any time
prior to the occurrence of a Specified Event of Default under the Senior Debt
Documents and (b) on a one-time only basis following

 

22



--------------------------------------------------------------------------------

a Specified Event of Default under the Senior Debt Documents (a “Purchase
Event”), one or more of the Junior Secured Parties may request in their sole
discretion, and the Senior Secured Parties hereby offer the Junior Secured
Parties the option, to purchase all, but not less than all, of the aggregate
amount of Senior Obligations outstanding at the time of purchase at par plus any
premium that would be applicable upon prepayment of the Senior Obligations and
accrued and unpaid interest, fees, and expenses without warranty or
representation or recourse (except for representations and warranties required
to be made by assigning lenders pursuant to the Assignment and Assumption (as
such term is defined in the Senior Credit Agreement)) (the “Purchase Right”).
Solely in the case of clause (b) above, the Purchase Right must be exercised
within 15 calendar days after the later of (i) the occurrence of such Specified
Event of Default and (ii) except with respect to a Specified Event of Default
pursuant to clauses (h) or (i) of Article VII of the Senior Credit Agreement,
the date of receipt by the Junior Representative of written notice from the
Senior Representative notifying the Junior Representative of the occurrence of
such Specified Event of Default; it being understood that if the Purchase Right
has not been exercised by the date that is the end of such period, the Purchase
Right shall immediately expire and shall no longer apply, including upon the
occurrence of any subsequent Specified Event of Default. If the Purchase Right
is exercised, the parties shall endeavor to close promptly thereafter but in any
event within ten (10) Business Days of the request. If one or more of the Junior
Secured Parties exercises such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to each of the Designated Senior
Representative and the Junior Representatives, it being understood that such
documentation shall provide for the survival, on a first-lien secured basis, of
any contingent and non-accrued indemnification and other obligations under the
Senior Debt Documents that are expressly stated to survive the termination of
such Senior Debt Documents and that relate to acts or omissions occurring prior
to or in connection with such purchase.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing and Sale Issues.

(a)        Until the Discharge of Senior Obligations has occurred, if the
Borrower or any other Grantor or any of their Subsidiaries shall be subject to
any Insolvency or Liquidation Proceeding and the Designated Senior
Representative shall desire to consent (or not object) to, as applicable, the
sale, use or lease of cash or other collateral or to consent (or not object) to
the Borrower’s or any other Grantor’s or applicable Subsidiary’s obtaining
financing under Section 363 or Section 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law to be secured by the Senior Collateral
(“DIP Financing”), then each Junior Representative, for itself and on behalf of
each Junior Secured Party under its Junior Debt Facility, agrees that it will
(as applicable) raise no objection to and will not otherwise contest (or support
any person in objecting or otherwise contesting) such use of such cash or other
collateral or such DIP Financing and, except to the extent permitted by the
proviso in clause (ii) of Section 3.01(a) and Section 6.03, will not request
adequate protection or any other relief in connection therewith and, to the
extent the Liens securing the Senior Obligations under the Senior Credit
Agreement or, if no Senior Credit Agreement then exists, under the other Senior
Debt Documents are subordinated to or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) the Liens securing such DIP Financing (and all
obligations relating thereto) on the same basis as the Liens securing the Junior
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties and (z) any “carve-out” for professional and United States Trustee fees
agreed to by the Designated Senior Representative, and the Designated Junior
Representative, for itself and on behalf of each Junior Secured Party under its
Junior Debt Facility, agrees that notice received two (2) Business Days prior to
the entry of an order approving such usage of cash or other collateral or
approving such DIP Financing shall be adequate notice; provided that (i) the
principal

 

23



--------------------------------------------------------------------------------

amount of any such DIP Financing (not including any “roll-up” or other
refinancing (in an amount not in excess of the then outstanding principal amount
thereof) of Senior Obligations therein) does not exceed the Maximum DIP Amount
and (ii) the terms of the DIP Financing do not compel the Borrower or any other
Grantor to seek confirmation of a specific Plan of Reorganization (but may
require the filing and consummation of a Plan of Reorganization that results in
the Discharge of Senior Obligations). Without the prior written consent of the
Designated Senior Representative, no Junior Secured Party may, directly or
indirectly, provide DIP Financing to the Borrower, any Grantor or any of their
Subsidiaries (it being understood that this sentence shall not limit the ability
of any Junior Secured Party to enter into discussions with the Borrower, any
Grantor or any of their Subsidiaries to propose or provide DIP Financing to the
Borrower, any Grantor or any of their Subsidiaries), unless (i) the Senior
Secured Parties shall not have made an offer to provide DIP Financing to the
Borrower, any Grantor or any of their Subsidiaries, and (ii) the proceeds of
such DIP Financing provided by such Junior Secured Party shall be sufficient to
cause, and shall be applied, among other uses, to cause a Discharge of Senior
Obligations.

(b)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, further agrees that it will not
object to, contest, or support any other Person in objecting to or contesting
(i) any motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations with respect to the
Senior Collateral made by the Designated Senior Representative, any other Senior
Representative or any other Senior Secured Party, (ii) any lawful exercise by
any Senior Secured Party of the right to credit bid Senior Obligations at any
sale in foreclosure of Senior Collateral (including, without limitation,
pursuant to Section 363(k) of the Bankruptcy Code or any similar provision under
any other applicable Bankruptcy Law) or to exercise any rights under
Section 1111(b) of the Bankruptcy Code or any similar provision under any other
applicable Bankruptcy Law with respect to the Senior Collateral, (iii) any other
request for judicial relief made in any court by any Senior Secured Party
relating to the lawful enforcement of any Lien on Senior Collateral or (iv) any
order relating to a sale or other disposition of any or all of the Senior
Collateral for which the Designated Senior Representative has consented that
provides, to the extent such sale or other disposition is to be free and clear
of Liens, that the Liens securing the Senior Obligations and the Junior
Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Junior Obligations
pursuant to this Agreement.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Junior Representative, for itself and on behalf
of each Junior Secured Party under its Junior Debt Facility, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in derogation thereof,
in each case in respect of any Shared Collateral, without the prior written
consent of the Designated Senior Representative.

SECTION 6.03. Adequate Protection.

(a)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, agrees that none of them shall
object, contest or support any other Person objecting to or contesting (a) any
request by the Designated Senior Representative, the other Senior
Representatives or the Senior Secured Parties for adequate protection in any
form, (b) any objection by the Designated Senior Representative, the other
Senior Representatives or the Senior Secured Parties to any motion, relief,
action or proceeding based on the Designated Senior Representative’s or any
other Senior Representative’s or Senior Secured Party’s claiming a lack of
adequate protection or (c) the allowance and payment of interest, fees, expenses
or other amounts of the Designated Senior Representative, any other Senior
Representative or any other Senior Secured Party as adequate protection

 

24



--------------------------------------------------------------------------------

or otherwise under Section 506(b) or 506(c) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law.

(b)        Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, agrees that none of them may seek
or request adequate protection in any form, except as set forth in this
Section 6.03(b). In any Insolvency or Liquidation Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of a Lien on additional or replacement collateral and/or a superpriority
administrative expense claim in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then each Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, may seek or request adequate protection in the form of a Lien on such
additional or replacement collateral, which Lien is subordinated to the Liens
securing and providing adequate protection for, and claims with respect to, the
Senior Obligations and such DIP Financing (and all obligations relating
thereto), in the case of any such Lien, on the same basis as the Liens securing
the Junior Obligations are so subordinated to the Liens securing the Senior
Obligations under this Agreement and (ii) in the event any Junior
Representatives, for themselves and on behalf of the Junior Secured Parties
under their Junior Debt Facilities, seek or request adequate protection and such
adequate protection is granted in the form of a Lien on additional or
replacement collateral, then such Junior Representatives, for themselves and on
behalf of each Junior Secured Party under their Junior Debt Facilities, agree
that the Senior Representatives shall also be granted (as applicable) a senior
Lien on such additional or replacement collateral as security and adequate
protection for the Senior Obligations, and that any Lien on such additional or
replacement collateral securing or providing adequate protection for the Junior
Obligations shall be subordinated to the Liens on such collateral securing and
claims with respect to the Senior Obligations and any such DIP Financing (and
all obligations relating thereto) and any other Liens and claims granted to the
Senior Secured Parties as adequate protection, in the case of any such Lien, on
the same basis as the other Liens securing the Junior Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff, recoupment or otherwise, then for
all purposes of this Agreement, the Senior Obligations shall be reinstated to
the extent of such Recovery and deemed to be outstanding as if such payment had
not occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, hereby agrees that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, acknowledges and agrees that (a) the grants of
Liens pursuant to the Senior Collateral Documents and the Junior Collateral
Documents constitute separate and distinct grants of Liens, (b) the Junior
Secured Parties’ claims against the Grantors in respect of their Liens on the
Shared Collateral constitute junior claims separate and apart (and of a
different class) from the senior claims of the Senior Secured Parties

 

25



--------------------------------------------------------------------------------

against the Grantors in respect of the Shared Collateral, and (c) because of,
among other things, their differing rights in the Shared Collateral, the Junior
Obligations are fundamentally different from the Senior Obligations and must be
separately classified in any Plan of Reorganization proposed, confirmed, or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Secured Parties and the Junior Secured
Parties in respect of the Shared Collateral constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, hereby acknowledges and agrees that all
distributions from the Shared Collateral shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Shared Collateral (with the effect being that, to the extent that the
aggregate value of the Shared Collateral is sufficient (for this purpose
ignoring all claims held by the Junior Secured Parties), the Senior Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of post-petition interest, fees, and expenses (whether or not
allowed or allowable in such Insolvency or Liquidation Proceeding) before any
distribution is made from the Shared Collateral in respect of the Junior
Obligations, with each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, hereby acknowledging and
agreeing to turn over to the Designated Senior Representative amounts otherwise
received or receivable by them from the Shared Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Junior Secured Parties. This
Section 6.05 is intended to govern the relationship between the classes of
claims held by the Junior Secured Parties, on the one hand, and a collective
class of claims comprised of the Senior Credit Agreement Secured Parties and any
Additional Senior Secured Parties (as opposed to separate classes of each such
series of claims), on the other hand, and, for the avoidance of doubt, nothing
set forth herein shall in any way alter or modify the relationship of each
series of such separate claims held by the Senior Secured Parties or otherwise
cause such different claims to be combined into one or more classes or otherwise
classified in a manner that violates any relevant Intercreditor Agreement.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
the Designated Senior Representative, any other Senior Representative or any
other Senior Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by any Junior Secured Party,
including the seeking by any Junior Secured Party of adequate protection or the
asserting by any Junior Secured Party of any of its rights and remedies under
the Junior Debt Documents or otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 6.08. Other Matters. To the extent that any Junior Representative or any
Junior Secured Party has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law with
respect to any of the Shared Collateral, such Junior Representative, on behalf
of itself and each Junior Secured Party under its Junior Debt Facility, agrees
not to assert any such rights without the prior written consent of the
Designated Senior Representative, provided that if requested by the Designated
Senior Representative, such Junior

 

26



--------------------------------------------------------------------------------

Representative shall timely exercise such rights in the manner requested by the
Designated Senior Representative, including any rights to payments in respect of
such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Junior Representative, on behalf of itself and each Junior
Secured Party under its Junior Debt Facility, agrees that it will not assert or
enforce any claim under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the Liens
securing the Senior Obligations for costs or expenses of preserving or disposing
of any Shared Collateral.

SECTION 6.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a Plan of
Reorganization on account of both the Senior Obligations and the Junior
Obligations, then, to the extent the debt obligations distributed on account of
the Senior Obligations and on account of the Junior Obligations are secured by
Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

SECTION 6.11. Post-Petition Interest. None of the Junior Representatives or any
other Junior Secured Party shall oppose or seek to challenge any claim by any
Senior Representative or any Senior Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Senior Obligations consisting of claims
for post-petition interest, fees, costs, expenses, and/or other charges, under
Section 506(b) of the Bankruptcy Code or otherwise (for this purpose ignoring
all claims and Liens held by the Junior Secured Parties on the Shared
Collateral).

SECTION 6.12. Voting. No Junior Secured Party shall, without the consent of the
Designated Senior Representative, propose, vote in favor of, or otherwise
directly or indirectly support any Plan of Reorganization unless such Plan of
Reorganization (a) provides for the Discharge of Senior Obligations in full in
cash (including any amounts owing in respect of post-petition interest, fees,
and expenses) or (b) is accepted by the class of holders of Senior Obligations
voting thereon in accordance with Section 1126(c) of the Bankruptcy Code.

ARTICLE VII

Reliance; etc.

SECTION 7.01. Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Junior Debt Documents to which the Senior Secured
Parties have consented and all loans and other extensions of credit made or
deemed made on and after the date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary have been given and made in reliance upon this
Agreement. Each Junior Representative, on behalf of itself and each Junior
Secured Party under its Junior Debt Facility, acknowledges that it and such
Junior Secured Parties have, independently and without reliance on the
Designated Senior Representative or any other Senior Representative or other
Senior Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Junior Debt Documents to which they are party or by which they are bound, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decision in taking or not taking any action
under the Junior Debt Documents or this Agreement.

SECTION 7.02. No Warranties or Liability. Each Junior Representative, on behalf
of itself and each Junior Secured Party under its Junior Debt Facility,
acknowledges and agrees that neither the Designated Senior Representative nor
any other Senior Representative or other Secured Party has

 

27



--------------------------------------------------------------------------------

made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Senior Debt Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon. The Senior
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Senior Debt Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Junior Representatives and the Junior
Secured Parties have in the Shared Collateral or otherwise, except as otherwise
provided in this Agreement. Neither the Designated Senior Representative nor any
other Senior Representative or other Senior Secured Party shall have any duty to
any Junior Representative or Junior Secured Party to act in a manner that will
prevent, or refrain from acting in a manner that allows or results in, the
occurrence or continuance of an event of default or default under any agreement
with the Borrower or any Subsidiary of the Borrower (including the Junior Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the Designated Senior
Representative, the other Senior Representatives, the Senior Secured Parties,
the Junior Representatives and the Junior Secured Parties have not otherwise
made to each other, nor do they hereby make to each other, any warranties,
express or implied, nor do they assume any liability to each other with respect
to (a) the enforceability, validity, value or collectability of any of the
Senior Obligations, the Junior Obligations or any guarantee or security which
may have been granted to any of them in connection therewith, (b) any Grantor’s
title to or right to transfer any of the Shared Collateral or (c) any other
matter except as expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Junior Representatives and the
Junior Secured Parties hereunder shall remain in full force and effect
irrespective of:

(a)        any lack of validity or enforceability of any Senior Debt Document or
any Junior Debt Document;

(b)        any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
Senior Debt Document or of the terms of any Junior Debt Document;

(c)        any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

(d)        the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor; or

(e)        any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Borrower or any other Grantor in
respect of the Senior Obligations (other than the Discharge of Senior
Obligations subject to Sections 5.06 and 6.04) or (ii) any Junior Representative
or Junior Secured Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

 

28



--------------------------------------------------------------------------------

SECTION 8.01. Conflicts; ABL/Term Loan Intercreditor Agreement. In the event of
any conflict or inconsistency between (x) the provisions of this Agreement and
the provisions of any Senior Debt Document or any Junior Debt Document, the
provisions of this Agreement shall govern and (y) the provisions of this
Agreement and the provisions of the ABL/Term Loan Intercreditor Agreement with
respect to the ABL Priority Collateral, the ABL/Term Loan Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
exercise of any right or remedy by any Representative or Secured Party hereunder
with respect to ABL Priority Collateral is subject to the terms of the ABL/Term
Loan Intercreditor Agreement.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Junior Representatives or any Junior Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Borrower or any other Grantor constituting Senior Obligations in
reliance hereon. The terms of this Agreement shall survive and continue in full
force and effect in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8.03. Amendments; Waivers.

(a)        No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b)        Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Representative (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrower’s
consent or which affects the Borrower or any other Grantor, with the consent of
the Borrower).

(c)        Notwithstanding the foregoing, without the consent of any Secured
Party, any Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Junior Obligations of the Debt Facility for which such
Representative is acting shall be subject to the terms hereof.

(d)        Notwithstanding the foregoing, without the consent of any other
Representative or Secured Party, the Designated Senior Representative may effect
amendments and modifications to this

 

29



--------------------------------------------------------------------------------

Agreement to the extent necessary to reflect any incurrence of any Additional
Junior Debt Obligations or Additional Senior Debt Obligations in compliance with
the Senior Credit Agreement, the Junior Credit Agreement, any Additional Senior
Debt Documents and any Additional Junior Debt Documents.

SECTION 8.04. Information Concerning Financial Condition of the Borrower and the
other Grantors. The Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Junior Representatives and the
Junior Secured Parties shall each be responsible for keeping themselves informed
of (a) the financial condition of the Borrower and the other Grantors and all
endorsers or guarantors of the Senior Obligations or the Junior Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Junior Obligations. The Designated Senior Representative, the
other Senior Representatives, the Senior Secured Parties, the Junior
Representatives and the Junior Secured Parties shall have no duty to advise any
other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that the
Designated Senior Representative, any other Senior Representative, any Senior
Secured Party, any Junior Representative or any Junior Secured Party, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation to (i) make, and
the Designated Senior Representative, the other Senior Representatives, the
Senior Secured Parties, the Junior Representatives and the Junior Secured
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 8.05. Subrogation. Each Junior Representative, on behalf of itself and
each Junior Secured Party under its Junior Debt Facility, hereby agrees not to
assert any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Junior Representative, on behalf of itself and each Junior Secured
Party under its Junior Debt Facility, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

SECTION 8.07. Additional Grantors. The Borrower agrees that, if any Subsidiary
of the Borrower shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex II. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Designated Senior Representative. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Borrower or any other Grantor to the Designated Senior Representative or the
Designated Junior Representative to take or permit any action under any of the
provisions of this Agreement or under any Collateral Document (if such action is
subject to the provisions hereof), at the request of such

 

30



--------------------------------------------------------------------------------

Representative, such Borrower or such Grantor, as appropriate, shall furnish to
the Designated Junior Representative or the Designated Senior Representative a
certificate of an appropriate officer ( an “Officer’s Certificate”) stating that
all conditions precedent, if any, provided for in this Agreement or such
Collateral Document, as the case may be, relating to the proposed action have
been complied with, except that in the case of any such application or demand as
to which the furnishing of such documents is specifically required by any
provision of this Agreement or any Collateral Document relating to such
particular application or demand, no additional certificate or opinion need be
furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the then extant Senior Debt Documents and
the Junior Debt Documents and this Agreement, the Borrower may incur or issue
and sell one or more series or classes of Additional Junior Debt and one or more
series or classes of Additional Senior Debt. Any such additional class or series
of Additional Junior Debt (the “Junior Class Debt”) may be secured by a junior
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the Junior Collateral Documents for such Junior Class Debt, if and
subject to the condition that the Representative of any such Junior Class Debt
(each, a “Junior Class Debt Representative”), acting on behalf of the holders of
such Junior Class Debt (such Representative and holders in respect of any such
Junior Class Debt being referred to as the “Junior Class Debt Parties”), becomes
a party to this Agreement by satisfying the conditions set forth in clauses
(i) through (v), as applicable, of the immediately succeeding paragraph. Any
such additional class or series of Additional Senior Debt (the “Senior
Class Debt”; and the Senior Class Debt and Junior Class Debt, collectively, the
“Class Debt”) may be secured by a senior Lien on Shared Collateral, in each case
under and pursuant to the Senior Collateral Documents, if and subject to the
condition that the Representative of any such Senior Class Debt (each, a “Senior
Class Debt Representative”; and the Senior Class Debt Representatives and Junior
Class Debt Representatives, collectively, the “Class Debt Representatives”),
acting on behalf of the holders of such Senior Class Debt (such Representative
and holders in respect of any such Senior Class Debt being referred to as the
“Senior Class Debt Parties”; and the Senior Class Debt Parties and Junior
Class Debt Parties, collectively, the “Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(v), as applicable, of the immediately succeeding paragraph. In order for a
Class Debt Representative to become a party to this Agreement:

(i)        such Class Debt Representative shall have executed and delivered a
Joinder Agreement to the Designated Senior Representative and the Designated
Junior Representative substantially in the form of Annex III (if such
Representative is a Junior Class Debt Representative) or Annex IV (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such
Class Debt Representative) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative and the related Class Debt Parties become subject hereto
and bound hereby;

(ii)        the Borrower shall have delivered to the Designated Senior
Representative and the Designated Junior Representative true and complete copies
of each of the Junior Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt, certified as being true and correct by a
Responsible Officer of the Borrower;

(iii)        in the case of any Junior Class Debt, all filings, recordations
and/or amendments or supplements to the Junior Collateral Documents necessary to
confirm and perfect the junior priority Liens securing the relevant Junior
Obligations relating to such Class Debt shall have been made, executed and/or
delivered (or, with respect to any such filings or recordations, acceptable
provisions to perform such filings or recordings have been taken in the
reasonable judgment of the Designated Junior Representative), and all fees and
taxes in connection therewith

 

31



--------------------------------------------------------------------------------

shall have been paid (or acceptable provisions to make such payments have been
taken in the reasonable judgment of the Designated Senior Representative);

(iv)        the Borrower shall have delivered to the Designated Senior
Representative and the Designated Junior Representative an Officer’s Certificate
stating that such Additional Senior Debt Obligations or Additional Junior Debt
Obligations are permitted by each applicable Senior Debt Document and Junior
Debt Document to be incurred, or to the extent a consent is otherwise required
to permit the incurrence of such Additional Senior Debt Obligations or
Additional Junior Debt Obligations under any applicable Senior Debt Document and
Junior Debt Document, each Grantor has obtained the requisite consent; and

(v)        the Junior Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Designated Senior Representative, that each Class Debt Party with respect
to such Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Class Debt.

SECTION 8.10. Consent to Jurisdiction; Waivers. The Designated Senior
Representative and each other Representative, on behalf of itself and the
Secured Parties of the Debt Facility for which it is acting, irrevocably and
unconditionally:

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(d)        agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to enforce any judgment obtained in a court referred to in the preceding
clause (a) in any other jurisdiction; and

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i)        if to the Borrower or any other Grantor, to Horizon Global
Corporation at 2600 West Big Beaver Rd., Suite 555, Troy, MI 48084, Attention of
Jay Goldbaum, Legal Director (Telephone No. (248) 593-8838, Telecopy No. (248)
203-6434);

 

32



--------------------------------------------------------------------------------

(ii)        if to the Senior Collateral Agent, to JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 7, Chicago, Illinois 60603, Attention: Joyce King,
Telecopy: 888-292-9533, with a copy to Simpson Thacher & Bartlett LLP, 425
Lexington Avenue, New York, NY 10017, Attention: Jessica Tchinsky; and
Email: jtuchinsky@stblaw.com;

(iii)        if to the Junior Collateral Agent, to: Cortland Capital Market
Services LLC, 225 W. Washington St., 9th Floor, Chicago, Illinois 60606
Attention of Legal Department and Frances Real (Telecopy: (312) 376-0751,
Telephone: (312) 564-5100, Email: legal@cortlandglobal.com and
CPCAgency@cortlandglobal.com), with a copy (which shall not constitute notice)
to Holland & Knight LLP, 131 South Dearborn Street, 30th Floor, Chicago, IL
60603 Attention of Joshua M. Spencer (Telecopy: (312) 578-6666, Telephone: (312)
928-6033, Email: Joshua.Spencer@hklaw.com); and

(iv)        if to any other Representative, to it at the address specified by it
in the Joinder Agreement delivered by it pursuant to Section 8.09.

Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing, may be personally served,
telecopied or sent by courier service or U.S. mail and shall be deemed to have
been given when delivered in person or by courier service, upon receipt of a
telecopy or upon receipt via U.S. mail (registered or certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto shall be as set forth above or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties. If and to the extent agreed to in writing among the Designated
Senior Representative any other Representative from time to time, notices and
other communications may also be delivered to any person so agreeing by e-mail
to the e-mail address provided from time to time by such person.

SECTION 8.12. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under its Senior Debt Facility, and each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that it will take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the other parties hereto may reasonably request to
effectuate the terms of, and the Lien priorities contemplated by, this
Agreement.

SECTION 8.13. GOVERNING LAW; WAIVER OF JURY TRIAL.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

(b)        EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.14. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

 

33



--------------------------------------------------------------------------------

SECTION 8.15. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 8.16. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 8.17. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Senior
Collateral Agent represents and warrants that this Agreement is binding upon the
Senior Credit Agreement Secured Parties. The Junior Collateral Agent represents
and warrants that this Agreement is binding upon the Junior Credit Agreement
Secured Parties. Each Additional Senior Agent and Additional Junior Agent
represents and warrants that this Agreement is binding upon the Additional
Senior Secured Parties or Additional Junior Secured Parties for which it is
acting as an agent.

SECTION 8.18. Provisions Solely to Define Relative Rights. The lien priorities
set forth in this Agreement and the rights and benefits hereunder in respect of
such lien priorities shall inure solely to the benefit of the Designated Senior
Representative, the other Senior Representatives, the Senior Secured Parties,
the Junior Representatives and the Junior Secured Parties, and their respective
permitted successors and assigns, and no other Person (including the Grantors,
or any trustee, receiver, debtor in possession or bankruptcy estate in a
bankruptcy or like proceeding) shall have or be entitled to assert such rights.
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor, which are absolute and unconditional, to pay the Secured Obligations as
and when the same shall become due and payable in accordance with their terms.

SECTION 8.19. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.20. Senior Collateral Agent and Junior Collateral Agent. It is
understood and agreed that (a) the Senior Collateral Agent is entering into this
Agreement in (i) its capacities as administrative agent and collateral agent
under the Senior Credit Agreement and the provisions of Article VIII of the
Senior Credit Agreement applicable to it as administrative agent and collateral
agent thereunder shall also apply to it as Designated Senior Representative
hereunder and (ii) its capacity as Senior Collateral Agent under any relevant
Intercreditor Agreement (if applicable) and (b) the Junior Collateral Agent is
entering in this Agreement in its capacity as administrative agent and
collateral agent under the Junior Credit Agreement Loan Documents and the
provisions of Article VIII of the Junior Credit Agreement applicable to the
administrative agent and collateral agent thereunder shall also apply to the
Junior Collateral Agent hereunder.

For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the Senior Collateral Agent or the Junior Collateral Agent be responsible
or liable for special, indirect, or consequential damages of any kind whatsoever
(including, but not limited to, damages for loss of profit) irrespective of
whether any such party has been advised of the likelihood of such damages and
regardless of the form of action.

SECTION 8.21. Relative Rights. Except to the extent expressly contemplated
herein, nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of any Senior Debt Documents or any Junior Debt
Documents, or permit the Borrower or any other Grantor

 

34



--------------------------------------------------------------------------------

to take any action, or fail to take any action, to the extent such action or
failure would otherwise constitute a breach of, or default under, any Senior
Debt Documents or any Junior Debt Documents, (b) change the relative priorities
of the Senior Obligations or the Liens granted under the Senior Collateral
Documents on the Shared Collateral (or any other assets) as among the Senior
Secured Parties, (c) otherwise change the relative rights of the Senior Secured
Parties in respect of the Shared Collateral as among such Senior Secured Parties
or (d) obligate the Borrower or any other Grantor to take any action, or fail to
take any action, that would otherwise constitute a breach of, or default under,
any Senior Debt Document or any Junior Debt Document.

SECTION 8.22. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 8.23. Integration. This Agreement together with the other Senior Debt
Documents and Junior Debt Documents represents the entire agreement of each of
the Grantors and the Senior Secured Parties with respect to the subject matter
hereof and there are no promises, undertakings, representations or warranties by
any Grantor, any Representative or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Senior Debt Documents or Junior Debt Documents.

[Remainder of page intentionally left blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

      JPMORGAN CHASE BANK, N.A.,  

    as Senior Collateral Agent and Designated Senior

    Representative

  By:  

/s/ Krys Szremski

        Name:   Krys Szremski     Title:     Executive Director



--------------------------------------------------------------------------------

  CORTLAND CAPITAL MARKET SERVICES LLC, as Junior Collateral Agent and
Designated Junior Representative,   By:  

/s/ Emily Ergang Pappas

                 Name: Emily Ergang Pappas     Title: Associate Counsel

 

[Signature Page to Term Intercreditor Agreement]



--------------------------------------------------------------------------------

 

HORIZON GLOBAL CORPORATION, as Borrower

 

By:

  

/s/ Brian Whittman                                                           

    

Name: Brian Whittman

    

Title: Vice President, Finance

 

HORIZON GLOBAL COMPANY LLC, as a Grantor

 

By:

  

/s/ Brian Whittman

    

Name: Brian Whittman

    

Title: Vice President, Finance

 

HORIZON GLOBAL AMERICAS INC., as a Grantor

 

By:

  

/s/ Brian Whittman

    

Name: Brian Whittman

    

Title: Vice President, Finance

 

HORIZON INTERNATIONAL HOLDINGS LLC, as a Grantor

 

By:

  

/s/ Brian Whittman

    

Name: Brian Whittman

    

Title: Vice President, Finance

 

CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as a Grantor

 

By:

  

/s/ Jay Goldbaum                                                     

 

Name:  Jay Goldbaum

 

Title:  Director

 

[Signature Page to Term Intercreditor Agreement]



--------------------------------------------------------------------------------

 

CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as a Grantor

 

By:

  

/s/ Jay Goldbaum                                        

 

Name:  Jay Goldbaum

 

Title:  Vice President and Secretary

 

CEQUENT NEDERLAND HOLDINGS B.V., a company formed under the laws of the
Netherlands, as a Grantor

 

By:

  

/s/ Jay Goldbaum                                        

 

Name:  Jay Goldbaum

 

Title:  Director

 

CEQUENT MEXICO HOLDINGS B.V.,

 

a company formed under the laws of the Netherlands, as a Grantor

 

By:

  

/s/ Jay Goldbaum                                        

 

Name:  Jay Goldbaum

 

Title:  Director

 

CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V., a limited liability company
formed under the laws of Mexico, as a Grantor

 

By:

  

/s/ Jay Goldbaum                                        

 

Name:  Jay Goldbaum

 

Title:  Vice President and Director

 

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V., a limited liability
company formed under the laws of Mexico, as a Grantor

 

By:

  

/s/ Jay Goldbaum                                        

 

Name:  Jay Goldbaum

 

Title:  Vice President and Director

 

[Signature Page to Term Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

   

Name

 

 

Jurisdiction of Organization

 

         

Horizon Global Corporation

  Delaware    

Horizon Global Company LLC

  Delaware    

Horizon Global Americas Inc.

  Delaware    

Horizon International Holdings LLC

  Delaware



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO. [    ] dated as of [            ], 20[    ], to the TERM
INTERCREDITOR AGREEMENT dated as of March 15, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Intercreditor Agreement”), among Horizon Global Corporation, a Delaware
limited liability company (the “Borrower”); the other Grantors (as defined
below) party hereto; JPMorgan Chase Bank, N.A., as collateral agent for the
Senior Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Senior Collateral Agent”);
CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent for the Junior Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Junior Collateral Agent”); and each
Additional Senior Agent (as defined below) and each Additional Junior Agent (as
defined below) that from time to time becomes a party thereto.

Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Term Intercreditor Agreement.

The Grantors have entered into the Term Intercreditor Agreement. Pursuant to
certain Senior Debt Documents and certain Junior Debt Documents, certain newly
acquired or organized Restricted Subsidiaries of Holdings are required to enter
into the Term Intercreditor Agreement. Section 8.07 of the Term Intercreditor
Agreement provides that such Restricted Subsidiaries may become parties to the
Term Intercreditor Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Restricted Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Senior Credit Agreement, the Junior Credit Agreement, the Additional Junior
Debt Documents and the Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

SECTION 1.    In accordance with Section 8.07 of the Term Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Term Intercreditor Agreement with the same force and effect as if originally
named therein as a Grantor, and the New Grantor hereby agrees to all the terms
and provisions of the Term Intercreditor Agreement applicable to it as a Grantor
thereunder. Each reference to a “Grantor” in the Term Intercreditor Agreement
shall be deemed to include the New Grantor. The Term Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2.    The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Designated Senior Representative shall have received a counterpart of this
Supplement that bears the signature of the New Grantor. Delivery of an executed
signature page to this Supplement by facsimile transmission or other electronic
method shall be as effective as delivery of a manually signed counterpart of
this Supplement.



--------------------------------------------------------------------------------

SECTION 4.    Except as expressly supplemented hereby, the Term Intercreditor
Agreement shall remain in full force and effect.

SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Term Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Term Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the Term Intercreditor Agreement.

SECTION 8.    The Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Term Intercreditor Agreement as of the
day and year first above written.

 

[NAME OF NEW GRANTOR], By:  

 

  Name:   Title:

 

Acknowledged by: [                    ], as Designated Senior Representative,
By:                                                                            
Name:   Title:



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] JOINDER NO. [    ] dated as of [            ], 20[    ] to the TERM
INTERCREDITOR AGREEMENT dated as of March 15, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Intercreditor Agreement”), among Horizon Global Corporation, a Delaware
limited liability company (the “Borrower”); the other Grantors (as defined
below) party hereto; JPMORGAN CHASE BANK, N.A., as collateral agent for the
Senior Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Senior Collateral Agent”);
CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent for the Junior Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Junior Collateral Agent”); and each
Additional Senior Agent (as defined below) and each Additional Junior Agent (as
defined below) that from time to time becomes a party thereto.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Term Intercreditor Agreement.

As a condition to the ability of the Borrower to incur Junior Class Debt after
the date of the First Lien/Secured Lien Intercreditor Agreement and to secure
such Junior Class Debt with a Lien pari passu with the Lien securing the
existing Junior Debt Facilities and to have such Junior Class Debt guaranteed by
the Grantors, in each case under and pursuant to the Junior Collateral
Documents, the Junior Class Representative in respect of such Junior Class Debt
is required to become a Representative under, and such Junior Class Debt and the
Junior Class Debt Parties in respect thereof are required to become subject to
and bound by, the Term Intercreditor Agreement. Section 8.09 of the Term
Intercreditor Agreement provides that such Junior Class Debt Representative may
become a Representative under, and such Junior Class Debt and such Junior
Class Debt Parties may become subject to and bound by, the Term Intercreditor
Agreement pursuant to the execution and delivery by the Junior Class Debt
Representative of an instrument in the form of this Joinder and the satisfaction
of the other conditions set forth in Section 8.09 of the Term Intercreditor
Agreement. The undersigned Junior Class Debt Representative (the “New
Representative”) is executing this Joinder in accordance with the requirements
of the Senior Debt Documents and the Junior Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1.    In accordance with Section 8.09 of the Term Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Junior Class Debt and Junior Class Debt
Parties become subject to and bound by, the Term Intercreditor Agreement with
the same force and effect as if the New Representative had originally been named
therein as a Representative, and the New Representative, on behalf of itself and
such Junior Class Debt Parties, hereby agrees to all the terms and provisions of
the Term Intercreditor Agreement applicable to it as a Junior Representative and
to the Junior Class Debt Parties that it represents as Junior Secured Parties.
Each reference to a “Representative,” “Junior Representative” or “Additional
Junior Agent” in the Term Intercreditor Agreement shall be deemed to include the
New Representative. The Term Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2.    The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Joinder, in its capacity as [agent] [trustee]
under [describe new Junior Debt Facility], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding



--------------------------------------------------------------------------------

obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Junior Debt Documents relating to such Junior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Junior Class Debt Parties in respect of such Junior Class Debt will be subject
to and bound by the provisions of the Term Intercreditor Agreement as Junior
Secured Parties.

SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Designated Senior
Representative shall have received a counterpart of this Joinder that bears the
signature of the New Representative. Delivery of an executed signature page to
this Joinder by facsimile transmission (or other electronic method) shall be
effective as delivery of a manually signed counterpart of this Joinder.

SECTION 4.    Except as expressly supplemented hereby, the Term Intercreditor
Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Term Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Term Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8.    The Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Joinder, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Joinder to the Term Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                      ] for the holders of
[                              ], By:  

                                                              

  Name:   Title: Address for notices:

 

 

attention of:                                 
                                     Telecopy:                                  
                                        [                              ], as
Designated Senior Representative, By:  

                                                              

  Name:   Title:



--------------------------------------------------------------------------------

Acknowledged by:

 

  HORIZON GLOBAL CORPORATION, as Borrower   By:  

                                          

    Name:     Title:   HORIZON GLOBAL COMPANY LLC, as a Grantor   By:  

                                          

    Name:     Title:   HORIZON GLOBAL AMERICAS INC., as a Grantor   By:  

                                          

    Name:     Title:   HORIZON INTERNATIONAL HOLDINGS LLC, as a Grantor   By:  

                                          

    Name:     Title:



--------------------------------------------------------------------------------

Schedule I to the

Joinder to the

Term Intercreditor Agreement

Grantors

[                    ]



--------------------------------------------------------------------------------

ANNEX IV

[FORM OF] JOINDER NO. [    ] dated as of [            ], 20[    ] to the TERM
INTERCREDITOR AGREEMENT dated as of March 15, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Intercreditor Agreement”), among Horizon Global Corporation, a Delaware
limited liability company (the “Borrower”); the other Grantors (as defined
below) party hereto; JPMorgan Chase Bank, N.A., as collateral agent for the
Senior Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Senior Collateral Agent”);
CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent for the Junior Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Junior Collateral Agent”); and each
Additional Senior Agent (as defined below) and each Additional Junior Agent (as
defined below) that from time to time becomes a party thereto.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Term Intercreditor Agreement.

As a condition to the ability of the Borrower to incur Senior Class Debt after
the date of the Second Lien Intercreditor Agreement and to secure such Senior
Class Debt with the Senior Lien and to have such Senior Class Debt guaranteed by
the Grantors, in each case under and pursuant to the Senior Collateral
Documents, the Senior Class Debt Representative in respect of such Senior
Class Debt is required to become a Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Term Intercreditor Agreement. Section 8.09
of the Term Intercreditor Agreement provides that such Senior Class Debt
Representative may become a Representative under, and such Senior Class Debt and
such Senior Class Debt Parties may become subject to and bound by, the Term
Intercreditor Agreement, pursuant to the execution and delivery by the Senior
Class Debt Representative of an instrument in the form of this Joinder and the
satisfaction of the other conditions set forth in Section 8.09 of the Term
Intercreditor Agreement. The undersigned Senior Class Debt Representative (the
“New Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Junior Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1.    In accordance with Section 8.09 of the Term Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Term Intercreditor Agreement with
the same force and effect as if the New Representative had originally been named
therein as a Representative, and the New Representative, on behalf of itself and
such Senior Class Debt Parties, hereby agrees to all the terms and provisions of
the Term Intercreditor Agreement applicable to it as a Senior Representative and
to the Senior Class Debt Parties that it represents as Senior Debt Parties. Each
reference to a “Representative,” “Senior Representative” or “Additional Senior
Agent” in the Term Intercreditor Agreement shall be deemed to include the New
Representative. The Term Intercreditor Agreement is hereby incorporated herein
by reference.

SECTION 2.    The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Joinder, in its capacity as [agent] [trustee]
under [describe new Senior Debt Facility], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior



--------------------------------------------------------------------------------

Debt Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the Term Intercreditor Agreement as Senior Secured Parties.

SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Designated Senior
Representative shall have received a counterpart of this Joinder that bears the
signature of the New Representative. Delivery of an executed signature page to
this Joinder by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Joinder.

SECTION 4.    Except as expressly supplemented hereby, the Term Intercreditor
Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Term Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Term Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

SECTION 8.    The Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Joinder, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Joinder to the Term Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                ] for the holders of
[                        ],

By:  

 

  Name:   Title:

Address for notices:

 

 

attention of:  

 

Telecopy:  

 

[                                ], as Designated Senior Representative,

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Acknowledged by: [    ], By:  

 

  Name:   Title: [    ], By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I to the

Joinder to the

Term Intercreditor Agreement

Grantors

[                        ]



--------------------------------------------------------------------------------

EXHIBIT C

Amendment to ABL/Term Loan Intercreditor Agreement

See attached.



--------------------------------------------------------------------------------

 

 

  EXECUTION  

  VERSION  

 

AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

as ABL Agent,

JPMORGAN CHASE BANK, N.A.,

as First Lien Term Agent

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Second Lien Term Agent

Dated as of March 15, 2019

Relating to:

Horizon Global Corporation and Affiliates



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page No.  

ARTICLE 1 DEFINITIONS

     3  

Section 1.1

    

Certain Definitions

     3  

Section 1.2

    

Other Definitions

     3  

Section 1.3

    

Rules of Construction

     16  

ARTICLE 2 LIEN PRIORITY

     16  

Section 2.1

    

Priority of Liens

     16  

Section 2.2

    

Waiver of Right to Contest Liens

     17  

Section 2.3

    

Remedies Standstill

     18  

Section 2.4

    

Exercise of Rights

     19  

Section 2.5

    

No New Liens

     21  

Section 2.6

    

Waiver of Marshalling

     21  

ARTICLE 3 ACTIONS OF THE PARTIES

     22  

Section 3.1

    

Certain Actions Permitted

     22  

Section 3.2

    

Agent for Perfection

     22  

Section 3.3

    

Insurance

     23  

Section 3.4

    

No Additional Rights For the Loan Parties Hereunder

     23  

Section 3.5

    

Inspection and Access Rights

     23  

Section 3.6

    

Tracing of and Priorities in Proceeds

     25  

Section 3.7

    

Payments Over

     25  

Section 3.8

    

Rights as Unsecured Creditors

     26  

ARTICLE 4 APPLICATION OF PROCEEDS

     26  

Section 4.1

    

Application of Proceeds

     26  

Section 4.2

    

Specific Performance

     28  

ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

     29  

Section 5.1

    

Notice of Acceptance and Other Waivers

     29  

Section 5.2

    

Modifications to ABL Documents and Term Documents

     30  

Section 5.3

    

Reinstatement and Continuation of Agreement

     31  

Section 5.4

    

Purchase Right

     32  

ARTICLE 6 INSOLVENCY PROCEEDINGS

     33  

Section 6.1

    

DIP Financing

     33  

Section 6.2

    

Relief From Stay

     36  

Section 6.3

    

No Contest; Adequate Protection

     36  

Section 6.4

    

Asset Sales

     37  

Section 6.5

    

Separate Grants of Security and Separate Classification

     39  

Section 6.6

    

Reorganization Securities

     39  

Section 6.7

    

[Reserved]

     39  

Section 6.8

    

ABL Obligations Unconditional

     39  

Section 6.9

    

Term Obligations Unconditional

     40  

Section 6.10

    

Claims

     40  

Section 6.11

    

Bankruptcy – Plan Support

     40  

Section 6.12

    

Applicability

     40  

Section 6.13

    

Other Bankruptcy Laws

     41  

 

i



--------------------------------------------------------------------------------

ARTICLE 7 MISCELLANEOUS

     41  

Section 7.1

    

Rights of Subrogation

     41  

Section 7.2

    

Further Assurances

     41  

Section 7.3

    

Representations

     42  

Section 7.4

    

Amendments

     42  

Section 7.5

    

Addresses for Notices

     42  

Section 7.6

    

No Waiver; Remedies

     43  

Section 7.7

    

Continuing Agreement, Transfer of Secured Obligations

     43  

Section 7.8

    

Governing Law; Entire Agreement

     44  

Section 7.9

    

Counterparts

     44  

Section 7.10

    

No Third Party Beneficiaries

     44  

Section 7.11

    

Headings

     44  

Section 7.12

    

Severability

     44  

Section 7.13

    

[Reserved]

     44  

Section 7.14

    

VENUE; JURY TRIAL WAIVER

     44  

Section 7.15

    

Intercreditor Agreement

     45  

Section 7.16

    

No Warranties or Liability

     45  

Section 7.17

    

Conflicts

     45  

Section 7.18

    

Information Concerning Financial Condition of the Loan Parties

     46  

Section 7.19

    

Additional Loan Parties

     46  

Section 7.20

    

Amendment and Restatement

     46  

Section 7.21

    

Additional Intercreditor Agreements

     46  

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented,
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of March 15, 2019 between

(a) BANK OF AMERICA, N.A., in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”) for (i) the financial institutions, Issuing Banks (as defined
below) and other entities party from time to time to the ABL Credit Agreement
referred to below (such financial institutions, Issuing Banks and other
entities, together with their respective successors, assigns and transferees,
the “ABL Lenders”) and (ii) any ABL Bank Product Providers (as defined below)
(such ABL Bank Product Providers, together with the ABL Agent and the ABL
Lenders, the “ABL Secured Parties”),

(b) JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “First Lien Term Agent”) for the financial institutions and other entities
party from time to time to the First Lien Term Loan Credit Agreement referred to
below (such financial institutions and other entities, together with their
respective successors, assigns and transferees, the “First Lien Term Lenders”)
and

(c)        CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Second Lien Term Agent”) for the financial
institutions and other entities party from time to time to the Second Lien Term
Loan Credit Agreement referred to below (such financial institutions and other
entities, together with their respective successors, assigns and transferees,
the “Second Lien Term Lenders”).

The First Lien Term Agent and the Second Lien Term Agent are referred to
collectively herein as the “Term Agents” and the First Lien Term Lenders and the
Second Lien Term Lenders are referred to collectively herein as the “Term
Lenders”).

RECITALS

A.           Pursuant to that certain Amended and Restated Loan Agreement dated
on or about December 22, 2015 by and among Horizon Global Corporation, a
Delaware corporation (“Company”), Horizon Global Americas Inc., a Delaware
corporation (f/k/a Cequent Performance Products, Inc., a Delaware corporation
and successor by merger with Cequent Consumer Products, Inc., an Ohio
corporation) (“Horizon Americas”), Cequent UK Limited, a company incorporated in
England and Wales with company number 08081641 (“Cequent UK”), Cequent Towing
Products of Canada Ltd., a company formed under the laws of the Province of
Ontario (“Cequent Canada”, and together with the Company, Horizon Americas and
Cequent UK, collectively, “ABL Borrowers”), the ABL Lenders and the ABL Agent
(as amended through the Seventh Amendment thereto and as such agreement may be
further Amended or Refinanced or otherwise further modified from time to time in
accordance with the terms hereof and thereof, the “ABL Credit Agreement”), the
ABL Lenders have agreed to make certain loans and provide other financial
accommodations in an initial aggregate principal amount of up to $90,000,000 to
or for the benefit of the ABL Borrowers.



--------------------------------------------------------------------------------

B.        Pursuant to the ABL Credit Agreement, the ABL Guarantors (as defined
below) have guaranteed the payment and performance of the ABL Obligations of the
ABL Borrowers under the ABL Documents (as defined below).

C.        As a condition of the ABL Credit Agreement and to secure the ABL
Obligations, the ABL Borrowers and the ABL Guarantors (together with the ABL
Borrowers, collectively, the “ABL Loan Parties”) under and in connection with
the ABL Documents have granted to the ABL Agent for the benefit of the ABL
Secured Parties (as defined below) Liens on the Collateral (as defined below).

D.        Pursuant to that certain Term Loan Credit Agreement dated on or about
June 30, 2015 by and among Company (the “Term Loan Borrower”), the First Lien
Term Lenders and the First Lien Term Agent (as amended by the Sixth Amendment
thereto and as such agreement may be Amended or Refinanced or otherwise further
modified from time to time in accordance with the terms hereof and thereof, the
“First Lien Term Loan Credit Agreement”), the First Lien Term Lenders have made
a term loan to the Term Loan Borrower having a principal balance as of the date
hereof of $190,524,141.07.

E.        Pursuant to the First Lien Term Loan Credit Agreement, the Term
Guarantors (as defined below) have guaranteed the payment and performance of the
First Lien Term Obligations (as defined below) of the Company under the First
Lien Term Documents (as defined below).

F.        As a condition of the First Lien Term Loan Credit Agreement and to
secure the First Lien Term Obligations, the Term Loan Borrower and the Term
Guarantors (together with the Term Loan Borrowers, collectively, the “Term Loan
Parties”) under and in connection with the First Lien Term Documents have
granted to the First Lien Term Agent for the benefit of the applicable First
Lien Term Secured Parties (as defined below) Liens on the Collateral (as defined
below).

G.        Pursuant to that certain Term Loan Credit Agreement dated on or about
the date hereof by and among the Term Loan Borrower, the Second Lien Term
Lenders and the Second Lien Term Agent (as such agreement may be Amended or
Refinanced or otherwise modified from time to time in accordance with the terms
hereof and thereof, the “Second Lien Term Loan Credit Agreement”), the Second
Lien Term Lenders have agreed to make a term loan in the original principal
amount of $51,020,408 to the Term Loan Borrower.

E.        Pursuant to the Second Lien Term Loan Credit Agreement, the Term
Guarantors have guaranteed the payment and performance of the Second Lien Term
Obligations (as defined below) of the Company under the Second Lien Term
Documents (as defined below).

F.        As a condition to the effectiveness of the Second Lien Term Loan
Credit Agreement and to secure the Second Lien Term Obligations, the Term Loan
Parties under and in connection with the Second Lien Term Documents have granted
to the Second Lien Term Agent for the benefit of the applicable Second Lien Term
Secured Parties (as defined below) Liens on the Collateral (as defined below).

G.        ABL Agent, First Lien Agent, the Company, and certain of Company’s
subsidiaries party thereto have entered into that certain Intercreditor
Agreement dated as of June 30, 2015 (as amended from time to time prior to the
date of this Agreement, the “Prior Intercreditor Agreement”)

H.        Each of the ABL Agent (on behalf of the ABL Secured Parties), the
First Lien Term Agent (on behalf of the First Lien Term Secured Parties) and the
Second Lien Term Agent (on behalf of the Second Lien Term Secured Parties)
desires to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein and to amend and
restate the Prior Intercreditor Agreement in its entirety to read as provided in
this Agreement.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1        Certain Definitions. Unless otherwise defined herein, all
capitalized terms used herein shall have the same meaning herein as in the
Uniform Commercial Code.

Section 1.2        Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Security Trustee”, “Collateral Trustee” or similar term under any
ABL Credit Agreement.

“ABL Bank Product Provider” shall mean any ABL Lender or any Affiliate (or any
Person that was an ABL Lender or an Affiliate of an ABL Lender at the time it
entered into a Bank Product with an ABL Loan Party) of any ABL Lender that has
entered into a Bank Product or agreement relating to any Bank Products with an
ABL Loan Party with the obligations of such ABL Loan Party thereunder being
secured by one or more ABL Collateral Documents, together with their respective
successors, assigns and transferees.

“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.

“ABL Collateral Documents” shall mean the Security Documents (as defined in the
ABL Credit Agreement) and all security agreements, pledge agreements, hypothecs,
charges, debentures, account control agreements, bailment agreements, freight
forwarder and/or customs broker’s agreements, collateral access agreements,
mortgages, deeds of trust, and other collateral documents executed and delivered
in connection with the ABL Credit Agreement, in each case as Amended or
Refinanced or otherwise modified from time to time, in accordance with the terms
hereof.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and any other agreements or facilities which Amend or
Refinance all or any portion of the ABL Obligations under any then extant ABL
Credit Agreement (including without limitation under any agreement with respect
to ABL DIP Financing provided by any or all of the ABL Secured Parties,
including any use, whether consensual or non-consensual, of cash collateral
constituting the Proceeds of the ABL Priority Collateral); provided that at the
time of any refinancing or replacement of the then extant ABL Credit Agreement
(other than the Non-US Loan Parties Restructuring), the Company shall have
delivered to each Term Agent an officer’s certificate certifying that such
refinancing or replacement ABL Credit Agreement is permitted to be incurred
under the Term Loan Credit Agreement and each Additional Term Debt Facility.

“ABL Deposit and Security Accounts” shall mean any and all deposit accounts and
securities accounts of the ABL Loan Parties subject to a control agreement in
favor of or otherwise controlled by the ABL Agent.

“ABL DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

3



--------------------------------------------------------------------------------

“ABL Documents” shall mean the ABL Credit Agreement, ABL Guaranty, the ABL
Collateral Documents, those other ancillary agreements to which any ABL Secured
Party is a party or beneficiary and all other agreements, instruments, documents
and certificates, now or hereafter executed by or on behalf of any ABL Loan
Party and delivered to the ABL Agent or any other ABL Secured Party, in
connection with any of the foregoing or with the ABL Credit Agreement, ABL
Guaranty or the ABL Collateral Documents, in each case, as the same may be
Amended or Refinanced or otherwise modified from time to time in accordance with
the terms hereof and thereof.

“ABL Guarantors” shall mean the collective reference to any direct or indirect
Subsidiary or direct or indirect parent of the ABL Borrowers who is or becomes a
guarantor under the ABL Guaranty with respect to the ABL Borrowers’ ABL
Obligations.

“ABL Guaranty” shall mean the collective reference to the “Guaranties” (as
defined in the ABL Credit Agreement”) entered into by the ABL Guarantors and any
other guarantee of the ABL Obligations entered into in connection with an
Amendment or Refinancing of the ABL Credit Agreement, whether by the same or any
other agent, lender or group of lenders.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person which is a “lender” or “issuing bank”
under any ABL Credit Agreement.

“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Secured Parties, or any of them, under
any ABL Document or in respect of any “Secured Bank Product Obligations” (as
defined in the ABL Credit Agreement), including, without limitation, all
“Obligations” of each ABL Loan Party or similar term as defined in any ABL
Credit Agreement, whether for principal, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification, or otherwise,
and all other amounts owing or due under the terms of the ABL Documents
(including interest, fees, indemnification payments, expense reimbursements and
other amounts which, but for the commencement of an Insolvency Proceeding with
respect to such ABL Loan Party, would have accrued on or been payable with
respect to the ABL Obligations, whether or not a claim is allowed or allowable
against such ABL Loan Party for such interest, fees, indemnification payments,
expense reimbursements and other amounts in the related Insolvency Proceeding),
as the same may be Amended or Refinanced in whole or in part or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

(1)        all Accounts (and including for this purpose all amounts payable by
the issuer or processor thereof in connection with the use of a credit card,
debit card or similar instrument, whether deemed to be an Account or a Payment
Intangible) and other receivables (other than Accounts and other receivables
arising from the sale or other Disposition of Term Priority Collateral);

(2)        cash, money and cash equivalents, other than identifiable cash
Proceeds from the sale or Disposition of Term Priority Collateral;

(3)        all (i) Deposit Accounts (other than the Term Collateral Proceeds
Account), (ii) Securities Accounts (other than the Term Collateral Proceeds
Account), Security Entitlements and Securities credited to such a Securities
Account (other than Equity Interests in any Loan Party or its Subsidiaries), or
(iii) all Commodity Accounts (other than the Term Collateral Proceeds

 

4



--------------------------------------------------------------------------------

Account) and commodity contracts and, in each case, all cash, money, cash
equivalents, checks and other property held therein or credited thereto, other
than identifiable Proceeds of Term Priority Collateral;

(4)        all Inventory;

(5)        all proceeds of business interruption insurance (which, for the
avoidance of doubt, shall not include proceeds of any casualty insurance
relating to Term Priority Collateral);

(6)        to the extent relating to or arising from, evidencing or governing
any of the items referred to in the preceding clauses (1) through (5)
constituting ABL Priority Collateral, all Documents, General Intangibles
(including all rights under contracts but excluding any Intellectual Property
and any Equity Interests in any Loan Party or its Subsidiaries), Instruments
(including Promissory Notes other than any Promissory Notes constituting Term
Priority Collateral), Chattel Paper (including Tangible Chattel Paper and
Electronic Chattel Paper), and Commercial Tort Claims, insurance proceeds,
Supporting Obligations and Letter-of-Credit Rights relating thereto; provided
that to the extent any of the foregoing also relates to Term Priority Collateral
only that portion related to the items referred to in the preceding clauses
(1) through (5) shall be included in the ABL Priority Collateral;

(7)        all books and Records relating to the items referred to in the
preceding clauses (1) through (6) constituting ABL Priority Collateral
(including all books, databases, customer lists, engineer drawings, and Records,
whether tangible or electronic, which contain any information relating to any of
the items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral but, in each case, excluding any Intellectual Property); and

(8)        to the extent not otherwise included, all Proceeds (including all
insurance proceeds) of any and all of the foregoing described in clauses
(1) through (7) and all collateral security and guarantees with respect to any
of the foregoing.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning to that term in the introduction to
this Agreement.

“ABL Standstill Period” has the meaning set forth in Section 2.3(b).

“Additional Term Joinder” means a Joinder Agreement substantially in the form of
Exhibit I hereto or such other form as agreed by the ABL Agent and each Term
Agent.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agent(s)” means individually the ABL Agent or any Term Agent and collectively
means both the ABL Agent and each Term Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Amended or Refinanced” shall mean, in respect of any obligation, or the
agreement or contract pursuant to which such obligation is incurred, (a) such
obligation (or any portion thereof) or related agreement or contract as
extended, renewed, defeased, amended, amended and restated, supplemented,

 

5



--------------------------------------------------------------------------------

modified, restructured, consolidated, refinanced, replaced, refunded or repaid
from time to time and (b) any other obligation issued in exchange or replacement
for or to refinance such obligation, in whole or in part, whether with same or
different lenders, arrangers and/or agents and whether with a larger or smaller
aggregate principal amount, in each case to the extent not prohibited under the
terms of this Agreement and the ABL Documents or the Term Documents, as
applicable, then in effect. “Amend or Refinance” and “Amendment or Refinancing”
shall have correlative meanings and, for the avoidance of doubt, the parties
hereto agree that “Amended or Refinanced”, when applicable to any ABL Document
shall include such ABL Document as amended, amended and restated, supplemented,
modified or restructured by, and after giving effect to, any Non-US Loan Parties
Restructuring.

“Bank Products” shall have the meaning assigned to such term in the ABL Credit
Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrower” shall mean the ABL Borrowers and the Term Loan Borrower.

“Business Day” shall mean any day other than (a) Saturday or Sunday; (b) any day
on which banks in Chicago, Illinois or New York City, New York, generally are
not open to the general public for the purpose of conducting commercial banking
business; or (c) a day on which the principal office of any Term Agent or any
ABL Agent is not open to the general public to conduct business.

“Collateral” shall mean (a) with respect to any Term Agent or any Term Secured
Party, all Property now owned or hereafter acquired by any Term Loan Party in or
upon which a Lien is granted or purported to be granted to any Term Agent under
any of the Term Collateral Documents, together with all substitutions,
additions, products and Proceeds thereof and (b) with respect to the ABL Agent
or any ABL Secured Party, all Property now owned or hereafter acquired by any
ABL Loan Party in or upon which a Lien is granted or purported to be granted to
the ABL Agent under any of the ABL Collateral Documents, together with all
substitutions, additions, products and Proceeds thereof.

“Company” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Control Collateral” shall mean any Collateral consisting of any Deposit
Account, Securities Account, Commodities Accounts, Instruments, Equity Interests
and any other Collateral as to which a Lien may be perfected through possession
or control by the secured party, or any agent therefor.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Documents” shall mean the ABL Documents and the Term Documents.

“Debtor Relief Laws” shall mean the Bankruptcy Code, as now or hereafter in
effect or any successors thereto, as well as all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or any state law or of any applicable foreign
law from time to time in effect affecting the rights of creditors generally.

 

6



--------------------------------------------------------------------------------

“Designated Term Agent” means (i) the First Lien Term Agent, until such time as
(A) the Discharge of First Lien Term Obligations with respect to the First Lien
Term Loan Credit Agreement has occurred (which occurrence shall be confirmed in
writing by a Term Agent) or (B) the First Lien Term Agent has notified other
parties hereto in writing that the Second Lien Term Agent shall be the
Designated Term Agent, pursuant to the Term Lender Intercreditor Agreement or
otherwise, and (ii) thereafter, the Second Lien Term Agent.

“Discharge of ABL Obligations” shall mean (a) the termination of all commitments
to extend credit under the ABL Documents, and (b) the payment in full in cash or
immediately available funds of all outstanding ABL Obligations (excluding
contingent indemnification obligations for which a claim or demand for payment
has not then been asserted) including, with respect to (i) amounts available to
be drawn under outstanding Letters of Credit (or indemnities or other
undertakings issued in respect of outstanding Letters of Credit), the
cancellation of such Letters of Credit or the Cash Collateralization (as defined
in the ABL Credit Agreement) thereof or the delivery and provision of backstop
letters of credit in respect thereof in compliance with the terms of any ABL
Credit Agreement (which shall not exceed an amount equal to 105% of the
aggregate undrawn amount of such Letters of Credit), (other than Letters of
Credit denominated in a currency other than Dollars, in which case shall not
exceed 110% of the aggregate undrawn amount of such Letters of Credit) and
(ii) outstanding ABL Obligations with respect to Bank Products (or indemnities
or other undertakings issued pursuant thereto in respect of outstanding Bank
Products), the delivery or provision of cash collateral or backstop letters of
credit in respect thereof, other than (x) unasserted contingent indemnification
obligations, and (y) any ABL Obligations relating to Bank Products that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or collateralized.

“Discharge of First Lien Term Obligations” shall mean the payment in full in
cash of all outstanding First Lien Term Obligations (excluding contingent
indemnification obligations for which a claim or demand for payment has not then
been asserted).

“Discharge of Second Lien Term Obligations” shall mean the payment in full in
cash of all outstanding Second Lien Term Obligations (excluding contingent
indemnification obligations for which a claim or demand for payment has not then
been asserted).

“Discharge of Term Obligations” shall mean the Discharge of First Lien Term
Obligations and the Discharge of Second Lien Term Obligations shall have both
occurred.

“Disposition” shall mean the sale, transfer, license, lease or other disposition
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. As used herein, “Dispose” and “Disposed”
shall have correlative meanings.

“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Designated Term Agent to the other applicable party announcing that
an Enforcement Period has commenced.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or any Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in case of an Enforcement Period
commenced by any Term Agent, the Discharge of Term Obligations (or the written
termination of, or agreement in writing to terminate, the Enforcement Period by
the applicable Term Agent) or (b) in the case of an Enforcement Period commenced
by the ABL Agent, the Discharge of

 

7



--------------------------------------------------------------------------------

ABL Obligations (or the written termination of, or agreement in writing to
terminate, the Enforcement Period by the ABL Agent).

“Equity Interests” shall mean as to any Person, the stock (common, preferred or
in any other manner designated), limited liability company membership or other
interest or any other right or interest (or right to acquire such interest)
however designated, evidencing ownership interests in such Person.

“Event of Default” shall mean an Event of Default as defined in the ABL Credit
Agreement or any Term Document, as applicable.

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a)        the taking by any Secured Party of any action to enforce or realize
upon any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code or other applicable law;

(b)        the exercise by any Secured Party of any right or remedy provided to
a secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c)        the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set off
against, marshaling of, injunction respecting or foreclosure on the Collateral
or the Proceeds thereof;

(d)        the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

(e)        the sale, lease, license, or other Disposition of all or any portion
of the Collateral by private or public sale conducted by a Secured Party or any
other means at the direction of a Secured Party permissible under applicable law
(including without limitation the solicitation of any bids from third persons to
conduct liquidation or Disposition of Collateral or engage any agents for
purposes of valuing, marketing, promoting or selling Collateral);

(f)        the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law the exercise by a Secured Party of any voting rights
relating to any Pledged Shares; and

(g)        instituting any action or proceeding to effect any of the foregoing.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection (subject to and in
accordance with Section 6.3 below), (ii) the exercise of rights by the ABL Agent
during the continuance of a Dominion Trigger Period (as defined in the ABL
Credit Agreement), including, without limitation, with respect to Deposit
Accounts and Securities Accounts and the notification of account debtors,
depository institutions, securities intermediaries, or any other Person to
deliver Proceeds of ABL Priority Collateral to the ABL Agent, (iii) the consent
by the ABL Agent to any Disposition by any ABL Loan Party of any of the ABL
Priority Collateral (other than any such sale conducted at the direction of the
ABL Agent in connection with any Exercise of Secured Creditor Remedies after the
occurrence of an Event of Default under the ABL Credit Agreement), (iv) the
modification of advance rates or sub-limits,

 

8



--------------------------------------------------------------------------------

or the addition or modification of eligibility criteria, by the ABL Agent,
(v) the imposition or modification of any component of the Availability Reserve
(as defined in the ABL Credit Agreement) by the ABL Agent, (vi) any collection,
adjustment or settlement of insurance claims, or any application to a court of
competent jurisdiction to make a determination as to the collection, adjustment
or settlement of an insurance claim, in each case in accordance with
Section 3.3, (vii) the exercise of rights by the ABL Agent under the ABL
Documents to require any ABL Loan Party to take actions in the nature of
“further assurances” with respect to the Collateral permitted by the ABL
Documents and not inconsistent with this Agreement, (viii) the consent by any
Term Agent to any Disposition by the Borrower or any Term Guarantor of any of
the Term Priority Collateral (other than any such sale conducted at the
direction of any Term Agent in connection with any Exercise of Secured Creditor
Remedies after the occurrence of an Event of Default under the applicable Term
Documents), (ix) the exercise of rights by any Term Agent under the applicable
Term Documents to require any Term Loan Party to take actions in the nature of
“further assurances” with respect to the Collateral permitted by the Term
Documents and not inconsistent with this Agreement, (x) the exercise of any
rights or remedies by the ABL Agent against any ABL Loan Party which is not a
Term Loan Party or (xi) the exercise of any rights or remedies by any Term Loan
Agent against any Term Loan Party which is not an ABL Loan Party.

“First Lien Term Agent” shall have the meaning set forth in the Preamble hereto.

“First Lien Term Collateral Documents” shall mean the Security Documents (as
defined in the First Lien Term Loan Credit Agreement) and all security
agreements, pledge agreements, hypothecs, charges, debentures, bailment
agreements, account control agreements, freight forwarder and/or customs
broker’s agreements, collateral access agreements, mortgages, deeds of trust and
other collateral documents executed and delivered in connection with the First
Lien Term Loan Credit Agreement, in each case as Amended or Refinanced or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“First Lien Term Documents” shall mean the First Lien Term Loan Credit
Agreement, the First Lien Term Guaranty, the First Lien Term Collateral
Documents and those other ancillary agreements to which any First Lien Term
Secured Party is a party or beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Term Loan Party or any of its respective Affiliates, and delivered to the
applicable First Lien Term Agent or any other First Lien Term Secured Party, in
connection with any of the foregoing or any First Lien Term Loan Credit
Agreement, First Lien Term Guaranty or the First Lien Term Collateral Documents,
in each case as the same may be Amended or Refinanced or otherwise modified from
time to time in accordance with the terms hereof and thereof.

“First Lien Term Guaranty” shall mean the collective reference to the guaranty
agreements, if any, entered into by the Term Guarantors and any other guarantee
of the First Lien Term Obligations entered into in connection with an Amendment
or Refinancing of the First Lien Term Loan Credit Agreement.

“First Lien Term Loan Credit Agreement” shall have the meaning assigned to such
term in the recitals to this Agreement and any other agreements, indentures or
facilities which Amend or Refinance all or any portion of the First Lien Term
Obligations under any then extant First Lien Term Loan Credit Agreement
(including, without limitation, under any agreement with respect to Term DIP
Financing provided by any or all of the Term Secured Parties, including any use,
whether consensual or non-consensual, of cash collateral constituting the
Proceeds of the Term Priority Collateral), whether by the same or any other
agent, lender or group of lenders; provided that at the time of any refinancing
or replacement of the then extant First Lien Term Loan Credit Agreement, the
Company shall have delivered to the ABL Agent an officer’s certificate
certifying that such refinancing or replacement First Lien Term

 

9



--------------------------------------------------------------------------------

Loan Credit Agreement is permitted to be incurred under the ABL Credit Agreement
and the First Lien Term Loan Agreement.

“First Lien Term Obligations” shall mean all obligations of every nature of each
Term Loan Party from time to time owed to the First Lien Term Secured Parties,
or any of them, under any First Lien Term Document, including, without
limitation, all “Obligations” of each Term Loan Party or similar term as defined
in any First Lien Term Document, whether for principal, prepayment premium,
interest, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the First Lien Term Documents (including
interest, fees, indemnification payments, expense reimbursements and other
amounts which, but for the filing of an Insolvency Proceeding with respect to
such Term Loan Party, would have accrued on or been payable with respect to any
First Lien Term Obligation, whether or not a claim is allowed or allowable
against such Term Loan Party for such interest, fees, indemnification payments,
expense reimbursements and other amounts in the related Insolvency Proceeding),
as the same may be Amended or Refinanced in whole or in part or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“First Lien Term Secured Parties” shall mean each First Lien Term Agent and all
First Lien Term Lenders.

“Foreign Borrower” means any Foreign Subsidiary that may become a party to the
ABL Credit Agreement as a “Borrower” from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Governmental Authority” shall mean the government of the United States or any
other nation, or any political subdivision thereof, whether state, local,
provincial, territorial or municipal and any agency, authority, instrumentality,
regulatory body, court, tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Indebtedness” shall mean (i) “Debt” as defined in the ABL Credit Agreement and
(ii) “Indebtedness” as defined in the Term Loan Credit Agreement, respectively
and as applicable.

“Insolvency Proceeding” shall mean, with respect to any Loan Party, (a) any
case, action, proposal, or proceeding before any court or other Governmental
Authority relating to (or any corporate action or other procedure or step being
taken in relation to) such Loan Party’s bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors (whether
voluntary or involuntary), or (b) any general assignment for the benefit of its
creditors, composition, marshalling of assets for its creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case covered by clauses (a) and (b) undertaken under any
Debtor Relief Laws.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Issuing Bank” shall have the meaning assigned to such term in the ABL Credit
Agreement.

 

10



--------------------------------------------------------------------------------

“Lender(s)” means individually, the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.

“Letter of Credit” shall mean “Letter of Credit” as defined in the ABL Credit
Agreement.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.

“Loan Parties” shall mean the ABL Loan Parties and the Term Loan Parties.

“Non-US Loan Parties” any Foreign Borrower and/or any Foreign Subsidiary that
may from time to time guaranty the obligations under the ABL Credit Agreement.

“Non-US Loan Parties (Existing)” shall mean (a) CEQUENT UK LIMITED, a company
incorporated in England and Wales with company number 08081641 (b) CEQUENT
TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the Province
of Ontario, (c) CEQUENT NEDERLAND HOLDINGS B.V., a company formed under the laws
of the Netherlands, (d) CEQUENT MEXICO HOLDINGS B.V., a company formed under the
laws of the Netherlands, (e) CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de
C.V., a limited liability company formed under the laws of Mexico, and
(f) CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V., a limited
liability company formed under the laws of Mexico.

“Non-US Loan Parties Restructuring” shall mean the amendment, amendment and
restatement, and/or other modification of the ABL Documents solely to implement
(a) the addition of certain Non-US Loan Parties and (b) the granting of Liens in
favor of the ABL Secured Parties on certain assets of the Non-US Obligors and/or
the ABL Loan Parties as security for the ABL Obligations as contemplated by the
ABL Credit Agreement, such restructuring to include the addition of terms and
provisions and additional loan documentation for the Non-US Obligors as
contemplated by the ABL Credit Agreement.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

 

11



--------------------------------------------------------------------------------

“Pledged Shares” shall mean any Equity Interests of, or other equity interests
in, any Loan Party, any Subsidiary thereof or any other Person, to the extent,
in each case, constituting part of the Collateral.

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Purchasing ABL Secured Parties” shall have the meaning set forth in
Section 5.4(a)(ii).

“Purchasing Term Secured Parties” shall have the meaning set forth in
Section 5.4(a)(i).

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Second Lien Term Agent” shall have the meaning set forth in the Preamble
hereto.

“Second Lien Term Collateral Documents” shall mean the Security Documents (as
defined in the Second Lien Term Loan Credit Agreement) and all security
agreements, pledge agreements, hypothecs, charges, debentures, bailment
agreements, account control agreements, freight forwarder and/or customs
broker’s agreements, collateral access agreements, mortgages, deeds of trust and
other collateral documents executed and delivered in connection with the Second
Lien Term Loan Credit Agreement, in each case as Amended or Refinanced or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Second Lien Term Documents” shall mean the Second Lien Term Loan Credit
Agreement, the Second Lien Term Guaranty, the Second Lien Term Collateral
Documents and those other ancillary agreements to which any Second Lien Term
Secured Party is a party or beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Term Loan Party or any of its respective Affiliates, and delivered to the
applicable Second Lien Term Agent or any other Second Lien Term Secured Party,
in connection with any of the foregoing or any Second Lien Term Loan Credit
Agreement, Second Lien Term Guaranty or the Second Lien Term Collateral
Documents, in each case as the same may be Amended or Refinanced or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“Second Lien Term Guaranty” shall mean the collective reference to the guaranty
agreements, if any, entered into by the Term Guarantors and any other guarantee
of the Second Lien Term Obligations entered into in connection with an Amendment
or Refinancing of the Second Lien Term Loan Credit Agreement.

“Second Lien Term Loan Credit Agreement” shall have the meaning assigned to such
term in the recitals to this Agreement and any other agreements, indentures or
facilities which Amend or Refinance all or any portion of the Second Lien Term
Obligations under any then extant Second Lien Term Loan Credit Agreement
(including, without limitation, under any agreement with respect to Term DIP
Financing provided by any or all of the Term Secured Parties, including any use,
whether consensual or

 

12



--------------------------------------------------------------------------------

non-consensual, of cash collateral constituting the Proceeds of the Term
Priority Collateral), whether by the same or any other agent, lender or group of
lenders; provided that at the time of any refinancing or replacement of the then
extant Second Lien Term Loan Credit Agreement, the Company shall have delivered
to the ABL Agent an officer’s certificate certifying that such refinancing or
replacement Second Lien Term Loan Credit Agreement is permitted to be incurred
under the ABL Credit Agreement and the First Lien Term Loan Agreement.

“Second Lien Term Obligations” shall mean all obligations of every nature of
each Term Loan Party from time to time owed to the Second Lien Term Secured
Parties, or any of them, under any Second Lien Term Document, including, without
limitation, all “Obligations” of each Term Loan Party or similar term as defined
in any Second Lien Term Document, whether for principal, prepayment premium,
interest, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Second Lien Term Documents (including
interest, fees, indemnification payments, expense reimbursements and other
amounts which, but for the filing of an Insolvency Proceeding with respect to
such Term Loan Party, would have accrued on or been payable with respect to any
Second Lien Term Obligation, whether or not a claim is allowed or allowable
against such Term Loan Party for such interest, fees, indemnification payments,
expense reimbursements and other amounts in the related Insolvency Proceeding),
as the same may be Amended or Refinanced in whole or in part or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“Second Lien Term Secured Parties” shall mean each Second Lien Term Agent and
all Second Lien Term Lenders.

“Secured Bank Product Obligations” shall have the meaning assigned to such term
in the ABL Credit Agreement.

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

“Term Agents” shall have the meaning set forth in the Preamble hereto.

“Term Collateral Documents” shall mean the First Lien Term Collateral Document
and the Second Lien Term Collateral Documents.

“Term Collateral Proceeds Account” shall mean the deposit account identified in
writing to the ABL Agent from time to time in the name of any Designated Term
Agent or the Company which contains (or was established to contain) only
Proceeds of Term Priority Collateral.

“Term DIP Financing” shall have the meaning set forth in Section 6.1(b).

“Term Documents” shall mean the First Lien Term Loan Documents and the Second
Lien Term Loan Documents.

 

13



--------------------------------------------------------------------------------

“Term Guarantors” shall mean the collective reference to each direct or indirect
Subsidiary or direct or indirect parent of the Term Loan Borrower who is or
becomes a guarantor under any Term Guaranty with respect to the Term Loan
Borrowers’ Term Obligations.

“Term Guaranty” shall mean the First Lien Term Guaranty and the Second Lien Term
Guaranty.

“Term Lender Intercreditor Agreement” shall mean that certain Term Lender
Intercreditor Agreement dated as of the date hereof by and between the First
Lien Term Agent and the Second Lien Term Agent, as amended, supplemented or
replaced from time to time.

“Term Lenders” shall mean the First Lien Term Lenders and the Second Lien Term
Lenders.

“Term Loan Credit Agreements” shall mean the First Lien Term Loan Credit
Agreement and the Second Lien Term Loan Credit Agreement.

“Term Loan Borrower” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“Term Obligations” shall mean the First Lien Term Obligations and the Second
Lien Term Obligations.

“Term Priority Collateral” shall mean all Collateral, other than ABL Priority
Collateral, including the following:

(1)        Pledged Shares;

(2)        Equipment;

(3)        Intellectual Property;

(4)        Real Property;

(5)        Payment intangibles of, and promissory notes in favor of, any Term
Loan Party (other than payments in respect of business interruption insurance
constituting ABL Priority Collateral);

(6)        all Goods other than Inventory;

(7)        General intangibles, including goodwill, not constituting ABL
Priority Collateral;

(8)        the Term Collateral Proceeds Account; provided, however, that to the
extent that identifiable Proceeds of ABL Priority Collateral are deposited into
such account, any such identifiable Proceeds shall be treated as ABL Priority
Collateral;

(9)        all specifically identifiable Proceeds of Term Priority Collateral
contained in any Deposit Account (other than the Term Collateral Proceeds
Account), Securities Account or Commodity Account;

 

14



--------------------------------------------------------------------------------

(10)        tax refunds or rebates;

(11)        all Documents, Instruments, Chattel Paper (including Tangible
Chattel Paper and Electronic Chattel Paper), Letters of Credit Rights,
Commercial Tort Claims, and books and Records, in each case relating to the
items referred to in the preceding clauses (including all books, databases, and
Records, whether tangible or electronic, which contain any information relating
to any of the items referred to in the preceding clauses);

(12)        to the extent not otherwise included, all Proceeds (including all
insurance proceeds), Supporting Obligations and products of any of the foregoing
described in clauses (1) through (11) and all collateral security and guarantees
with respect to any of the foregoing; and

(13)        all other Collateral other than ABL Priority Collateral.

“Term Recovery” shall have the meaning set forth in Section 5.3(b).

“Term Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Term Secured Parties” means, collectively, the First Lien Term Secured Parties
and the Second Lien Term Secured Parties.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided further that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“Use Period” means, with respect to each parcel or item of Term Priority
Collateral, the period, following the commencement of any Exercise of Any
Secured Creditor Remedies, which begins on the earlier of (a) the day on which
the ABL Agent provides the Designated Term Agent with the notice of its election
to request access to such parcel or item of Term Priority Collateral pursuant to
Section 3.5(b) and (b) the fifth Business Day after the Designated Term Agent
provides the ABL Agent with notice that the any Term Agent (or its agent) has
obtained possession or control of such parcel or item of Term Priority
Collateral and ends on the earliest of (i) the day which is 180 days after the
date on which the ABL Agent initially obtains the ability to take physical
possession of, remove or otherwise control physical access to,

 

15



--------------------------------------------------------------------------------

or actually uses, such parcel or item of Term Priority Collateral, plus such
number of days, if any, during such 180 day period that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to associated ABL Priority Collateral, (ii) the date on which (A) all or
substantially all of the ABL Priority Collateral associated with such parcel or
item of Term Priority Collateral is sold, collected or liquidated or (B) the ABL
Agent has abandoned the ABL Priority Collateral at such parcel or permanently
ceases efforts to liquidate, complete, sell, prepare for sale, store or
otherwise exercise the rights provided under Section 3.5(b) with respect to the
ABL Priority Collateral with respect to any item or parcel of Term Priority
Collateral and confirms in writing such facts to the Designated Term Agent (or
fails to respond within ten (10) Business Days to a written request from the
Designated Term Agent to so confirm) or, (iii) the Discharge of ABL Obligations
and (iv) the date on which the default which resulted in such Exercise of Any
Secured Creditor Remedies has been waived in writing.

Section 1.3        Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, Amendments or
Refinancings, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, Amendments and
Refinancings, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation. Any reference herein to a time of
day means Eastern time. Any term referenced herein by cross-reference to a
defined term in the ABL Credit Agreement shall be deemed to be a cross-reference
to a defined term in the ABL Credit Agreement or the same or comparable term in
any other ABL Credit Agreement. Any term referenced herein by cross-reference to
a defined term in the Term Loan Credit Agreement shall be deemed to be a
cross-reference to a defined term in the Term Loan Credit Agreement or the same
or comparable term in any other Term Loan Credit Agreement.

ARTICLE 2

LIEN PRIORITY

Section 2.1        Priority of Liens.

(a)        Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection of, or any defect or deficiency in, or failure
to perfect, any Liens granted to the ABL Secured Parties in respect of all or
any portion of the Collateral or any Liens granted to the Term Secured Parties
in respect of all or any portion of the Collateral and regardless of how any
such Lien was acquired (whether by grant, statute, operation of law, subrogation
or otherwise), (ii) the order or time of filing or recordation of any document
or instrument for perfecting the Liens in favor of the ABL Agent for the benefit
of the ABL Secured Parties or any Term Agent for the benefit of the Term Secured
Parties in any Collateral, (iii) any provision of the Uniform Commercial Code,
Debtor Relief Laws or any other applicable law, or of the ABL Documents or the
Term Documents, (iv) whether the ABL Agent or any Term Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Collateral, (v) the date on which the ABL Obligations or the
Term Obligations are advanced or made available to the

 

16



--------------------------------------------------------------------------------

Loan Parties, or (vi) any failure of the ABL Agent or any Term Agent to perfect
its Lien in the Collateral, the subordination of any Lien on the Collateral
securing any ABL Obligations or Term Obligations, as applicable, to any Lien
securing any other obligation of any Borrower or Term Guarantor, or the
avoidance, invalidation or lapse of any Lien on the Collateral securing any ABL
Obligations or Term Obligations, the ABL Agent, on behalf of itself and the ABL
Secured Parties, and each Term Agent, on behalf of itself and the applicable
Term Secured Parties, hereby agree that the following priorities apply to the
Liens upon and right to payment from Proceeds of the ABL Priority Collateral and
the Term Priority Collateral:

(1)        any Lien on the ABL Priority Collateral securing any ABL Obligations
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
or any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien now or hereafter held by any Term Secured
Party on the ABL Priority Collateral securing any Term Obligations; and

(2)        any Lien on the Term Priority Collateral securing any Term
Obligations now or hereafter held by or on behalf of any Term Agent, any Term
Secured Party or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Liens now or
hereafter held by the ABL Secured Parties on the Term Priority Collateral
securing any ABL Obligations.

(b)        Each Term Agent, for and on behalf of itself and the applicable Term
Secured Parties, acknowledges and agrees that, concurrently herewith, the ABL
Agent, for the benefit of itself and the other ABL Secured Parties, has been, or
may be, granted Liens upon all of the Term Priority Collateral and each Term
Agent hereby consents thereto. The ABL Agent, for and on behalf of itself and
the ABL Secured Parties, acknowledges and agrees that, concurrently herewith,
each Term Agent, for the benefit of itself and the other Term Secured Parties
represented by it, has been, or may be, granted Liens upon all of the ABL
Priority Collateral and the ABL Agent hereby consents thereto. The subordination
of Liens by each Term Agent and the ABL Agent in favor of one another as set
forth herein shall not be deemed to subordinate any Term Agent’s Liens or the
ABL Agent’s Liens to the Liens of any other Person.

Section 2.2        Waiver of Right to Contest Liens.

(a)        Each Term Agent, for and on behalf of itself and the applicable Term
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. Each
Term Agent, for itself and on behalf of the applicable Term Secured Parties,
agrees that none of the Term Agents or the Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the ABL Agent or any ABL Secured Party under the ABL Documents
with respect to the ABL Priority Collateral. Each Term Agent, for itself and on
behalf of the applicable Term Secured Parties, hereby waives any and all rights
it or the Term Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the ABL
Agent or any ABL Lender seeks to enforce its Liens in any ABL Priority
Collateral. The foregoing shall not be construed to prohibit any Term Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.

 

17



--------------------------------------------------------------------------------

(b)        The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Agent or any Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in Section 3.5 of this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any Term
Agent under the Term Documents with respect to the Term Priority Collateral. The
ABL Agent, for itself and on behalf of the ABL Secured Parties, hereby waives
any and all rights it or the ABL Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Term Agent seeks to enforce its Liens in any Term Priority
Collateral. The foregoing shall not be construed to prohibit the ABL Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.

Section 2.3        Remedies Standstill.

(a)        Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that, from the date hereof until the date upon which the
Discharge of ABL Obligations shall have occurred, no Term Agent nor any Term
Secured Party will Exercise Any Secured Creditor Remedies with respect to any of
the ABL Priority Collateral; provided, however, that the Designated Term Agent
or any person authorized by it may Exercise Any Secured Creditor Remedies with
respect to any ABL Priority Collateral (but not rights the exercise of which is
otherwise prohibited by this Agreement including Article 6 hereof) after a
period (the “Term Standstill Period”) of 180 consecutive days has elapsed from
the date of delivery of written notice from the Designated Term Agent to the ABL
Agent stating that (i) an Event of Default (as defined under the applicable Term
Documents) has occurred and is continuing thereunder, (ii) the Term Obligations
under the Term Documents are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of
such Term Documents, and (iii) the Designated Term Agent intends to exercise its
rights to the Exercise of Secured Creditor Remedies; provided, further, that the
Term Agents shall not be entitled to Exercise Any Secured Creditor Remedies with
respect to any ABL Priority Collateral in the event (x) the ABL Agent or any ABL
Secured Parties are then diligently pursuing their rights and remedies with
respect to all or a material portion of the ABL Priority Collateral or
diligently attempting to vacate any stay or prohibition against such exercise or
(y) a Loan Party is then a debtor under or with respect to (or otherwise subject
to) any Insolvency Proceeding. From and after the date that is the earlier of
(x) the date upon which the Discharge of ABL Obligations shall have occurred and
(y) the date the Term Standstill Period shall have expired (subject to the
second proviso in the preceding sentence), any Term Agent may Exercise Any
Secured Creditor Remedies under the Term Documents or applicable law as to any
ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any ABL Priority Collateral by any Term Agent
is at all times subject to the provisions of this Agreement, including the
provisions of Section 4.1.

(b)        The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, from the date hereof until the date upon which the Discharge of
Term Obligations shall have occurred, neither the ABL Agent nor any ABL Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the
Term Priority Collateral; provided, however, that the ABL Agent may Exercise Any
Secured Creditor Remedies with respect to any Term Priority Collateral (but not
rights the exercise of which is otherwise prohibited by this Agreement including
Article 6 hereof) after a period (the “ABL Standstill Period”) of 180
consecutive days has elapsed from the date of delivery of written notice from
the ABL Agent to each Term Agent stating that (i) an Event of Default (as
defined under the applicable ABL Documents) has occurred and is continuing
thereunder, (ii) the ABL Obligations under such ABL

 

18



--------------------------------------------------------------------------------

Documents are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of such ABL
Documents, and (iii) the ABL Agent intends to exercise its rights to the
Exercise of Secured Creditor Remedies; provided, further, that the ABL Agent
shall not be entitled to Exercise Any Secured Creditor Remedies with respect to
any Term Priority Collateral in the event (x) any Term Agent or any Term Secured
Parties are then diligently pursuing their rights and remedies with respect to
all or a material portion of the Term Priority Collateral or diligently
attempting to vacate any stay or prohibition against such exercise or (y) a Loan
Party is then a debtor under or with respect to (or otherwise subject to ) any
Insolvency Proceeding. From and after the date that is the earlier of (A) the
date upon which the Discharge of Term Obligations shall have occurred and
(B) the date the ABL Standstill Period shall have expired (subject to the second
proviso in the preceding sentence), the ABL Agent or any ABL Secured Party may
Exercise Any Secured Creditor Remedies under the ABL Documents or applicable law
as to any Term Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Term Priority Collateral by the
ABL Agent or the ABL Secured Parties is at all times subject to the provisions
of this Agreement, including the provisions of Section 4.1.

(c)        Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any
other provision of this Agreement, nothing contained herein shall be construed
to prevent any Agent or any Secured Party from (i) filing a claim or statement
of interest with respect to the ABL Obligations or Term Obligations owed to it
in any Insolvency Proceeding commenced by or against any Loan Party, (ii) taking
any action (not adverse to the Lien Priority of the Liens of the other Agent or
other Secured Parties on the Collateral in which such other Agent or other
Secured Party has a priority Lien or the rights of the other Agent or any of the
other Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) its
Lien on any Collateral, (iii) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any
Person objecting to or otherwise seeking disallowance of the claim or Lien of
such Agent or Secured Party, (iv) filing any pleadings, objections, motions, or
agreements which assert rights available to unsecured creditors of the Loan
Parties arising under any Insolvency Proceeding or applicable non-bankruptcy law
to the extent not inconsistent with the terms of this Agreement, (v) Subject to
Section 6.11, voting on any plan of reorganization or filing any proof of claim
in any Insolvency Proceeding of any Loan Party, or (vi) bidding for and
purchasing Collateral at any private or judicial foreclosure sale of such
Collateral initiated by the applicable Agent (so long as such bid is subject to
the limitations on credit bidding set forth in Section 6.4(a) and
Section 6.4(b)), in each case (i) through (vi) above to the extent not
inconsistent with the terms of this Agreement.

Section 2.4        Exercise of Rights.

(a)        No Other Restrictions. The ABL Agent may enforce the provisions of
the ABL Documents, each Term Agent may enforce the provisions of the applicable
Term Documents and each may Exercise Any Secured Creditor Remedies, all in such
order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement; provided, however, that
each of the ABL Agent and each Term Agent agrees to provide to the other (x) an
Enforcement Notice prior to the commencement of an Exercise of Secured Creditor
Remedies and (y) copies of any notices that it is required under applicable law
to deliver to any Loan Party; provided further, however, that the ABL Agent’s
failure to provide any such copies to each Term Agent shall not impair any of
the ABL Agent’s rights hereunder or under any of the ABL Documents and any Term
Agent’s failure to provide any such copies to the ABL Agent shall not impair any
of such Term Agent’s rights hereunder or under any of the applicable Term
Documents. Each of the Term Agents (on behalf of itself and the applicable Term
Secured Parties) and the ABL Agent (on behalf of itself and the ABL Secured
Parties) agrees (i) that it will not institute any suit or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, in the
case of each of the Term Agents and the applicable Term Secured Parties, against
the ABL Agent or any

 

19



--------------------------------------------------------------------------------

other ABL Secured Party, and in the case of the ABL Agent and each other ABL
Secured Party, against the Term Agents or any other Term Secured Party, seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to, any action taken or omitted to be taken by such
Person with respect to the Collateral which is consistent with the terms of this
Agreement, and none of such parties shall be liable for any such action taken or
omitted to be taken, or (ii) without the other Agent’s prior written consent, it
will not be a petitioning creditor or otherwise assist in the filing of an
involuntary Insolvency Proceeding.

(b)        Release of Liens.

(i)        In the event of (A) any private or public sale of all or any portion
of the ABL Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by the ABL Agent or any Disposition by the ABL Loan Parties
with the consent of the ABL Agent while an Event of Default under the ABL
Documents has occurred and is continuing (so long as the proceeds of such sale
or Disposition are applied in accordance with Section 4.1(b)), or (B) any sale,
transfer or other Disposition of all or any portion of the ABL Priority
Collateral (other than in connection with an Amendment or Refinancing as
described in Section 5.2(c)), so long as such sale, transfer or other
Disposition is then permitted by the ABL Documents and the Term Documents or
consented to by the requisite ABL Lenders and the requisite Term Lenders, as
applicable, each Term Agent agrees, on behalf of itself and the applicable Term
Secured Parties that such sale, transfer or other Disposition will be free and
clear of the Liens on such ABL Priority Collateral securing the applicable Term
Obligations, and such Term Agent’s and the applicable Term Secured Parties’
Liens with respect to the ABL Priority Collateral so sold, transferred, or
disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Priority Collateral; provided, that the Liens of the
parties shall attach to the Proceeds of any such Disposition of the ABL Priority
Collateral with the same relative priority as the Liens which attached to the
ABL Priority Collateral so released. In furtherance of, and subject to, the
foregoing, each Term Agent agrees that it will promptly execute and deliver any
and all Lien releases or other documents reasonably requested by the ABL Agent
in connection therewith.

(ii)        In the event of (A) any private or public sale of all or any portion
of the Term Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by any Term Agent or any Disposition by the Term Loan Parties
with the consent of the applicable Term Agent while an Event of Default under
the Term Documents has occurred and is continuing (so long as the proceeds of
such sale or Disposition are applied in accordance with Section 4.1(c)), or
(B) any sale, transfer or other Disposition of all or any portion of the Term
Priority Collateral (other than in connection with an Amendment or Refinancing
as described in Section 5.2(c)), so long as such sale, transfer or other
Disposition is then permitted by the applicable Term Documents and the ABL
Documents or consented to by the requisite applicable Term Lenders and the
requisite ABL Lenders, as applicable, the ABL Agent agrees, on behalf of itself
and the ABL Lenders, that such sale, transfer or Disposition will be free and
clear of the Liens on such Term Priority Collateral securing the ABL Obligations
and the ABL Agent’s and the ABL Secured Parties’ Liens with respect to the Term
Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the applicable Term Secured Parties’ Liens on such
Term Priority Collateral; provided, that the Liens of the parties shall attach
to the Proceeds of any such Disposition of the Term Priority Collateral with the
same relative priority as the Liens which attached to the Term Priority
Collateral so released. In furtherance of, and subject to, the foregoing, the
ABL Agent agrees that it will promptly execute and deliver any and all Lien
releases or other documents reasonably requested by the applicable Term Agent in
connection therewith.

 

20



--------------------------------------------------------------------------------

Section 2.5        No New Liens.

(a)        Subject to Article 6, until the Discharge of ABL Obligations, and for
so long as the Term Obligations are secured by any ABL Priority Collateral, the
parties hereto agree that no Loan Party shall grant any Lien on any assets of
any Loan Party securing any Term Obligation which assets are not also subject to
the Lien of the ABL Agent under the ABL Documents. If any Term Secured Party
shall nonetheless acquire or hold any Lien on any assets of any Loan Party
securing any Term Obligation which assets are not also subject to the Lien of
the ABL Agent under the ABL Documents, then the applicable Term Agent (or the
relevant Term Secured Party) shall, without the need for any further consent of
any other Term Secured Party or any Term Loan Party and notwithstanding anything
to the contrary in any other Term Document, be deemed to also hold and have held
such Lien as agent or bailee for the benefit of the ABL Agent as security for
the ABL Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the ABL Agent in writing of the existence of such Lien.

(b)        Subject to Article 6 and the proviso at the end of this sentence,
until the Discharge of Term Obligations, and for so long as the ABL Obligations
are secured by any Term Priority Collateral, the parties hereto agree that no
Loan Party shall grant any Lien on any of its assets securing any ABL Obligation
which assets are not also subject to the Lien of each Term Agent under the
applicable Term Documents; provided, that, the parties acknowledge and agree
that prior to the date of this agreement, Non-US Loan Parties (Existing)
previously granted Liens on assets of such Non-US Loan Parties (Existing) to
secure the ABL Obligations and such prior grant of Liens shall not be deemed to
be a violation of this Section 2.5(a). If any ABL Secured Party shall
nonetheless acquire or hold any Lien on any assets of any such Loan Party (other
than Non-US Loan Parties (Existing)) securing any ABL Obligation which assets
are not also subject to the Lien of each Term Agent under the applicable Term
Documents, then the ABL Agent (or the relevant ABL Secured Party) shall, without
the need for any further consent of any other ABL Secured Party or any ABL Loan
Party and notwithstanding anything to the contrary in any other ABL Document, be
deemed to also hold and have held such Lien as agent or bailee for the benefit
of each Term Agent as security for the Term Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Term Agent in
writing of the existence of such Lien.

(c)        Each of the Secured Parties acknowledges and agrees that the Agents
and Secured Parties may obtain Liens on certain of the assets of Non-US Loan
Parties (including Equity Interests owned by such Non-US Loan Parties) which
assets will not constitute Collateral for purposes of this Agreement if the
applicable Loan Party is not both an ABL Loan Party and a Term Loan Party.

Section 2.6        Waiver of Marshalling.

(a)        Until the Discharge of ABL Obligations, each Term Agent, on behalf of
itself and the applicable Term Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the ABL Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(b)        Until the Discharge of Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

 

21



--------------------------------------------------------------------------------

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1        Certain Actions Permitted. Each Term Agent and the ABL Agent
may make such demands or file such claims in respect of the Term Obligations or
the ABL Obligations, as applicable, as are necessary to prevent the waiver or
bar of such claims under applicable statutes of limitations or other statutes,
court orders, or rules of procedure at any time; provided that any judgment lien
obtained in connection with such action shall be subject to the terms of this
Agreement.

Section 3.2        Agent for Perfection.

(a)        The ABL Agent, for and on behalf of itself and each ABL Secured
Party, and each Term Agent, for and on behalf of itself and each applicable Term
Secured Party, as applicable, each agrees to hold all Collateral in its
respective possession, custody, or control (including as defined in Sections
9-104, 9-105, 9-106, 9-107 and 8-106 of the UCC) (or in the possession, custody,
or control of agents or bailees for either) as agent for each other Agent solely
for the purpose of perfecting the security interest granted to each in such
Collateral, subject to the terms and conditions of this Section 3.2. The ABL
Agent agrees to act as agent of each Term Agent for and on behalf of itself and
each applicable Term Secured Party under each ABL Deposit and Security Account
solely for the purpose of perfection of each applicable Term Secured Parties’
security interest therein. In furtherance thereof, (i) each Term Agent and the
Term Secured Parties hereby appoint the ABL Agent as their agent for the
purposes of perfecting their security interest in all ABL Deposit and Security
Accounts of any ABL Loan Party and the ABL Agent hereby accepts such appointment
and acknowledges and agrees that it shall act for the benefit of each Term Agent
and the other Term Secured Parties under each control agreement and (ii) each
ABL Loan Party hereby grants a security interest to the ABL Agent for the
benefit of the Term Secured Parties in all ABL Deposit and Security Accounts as
security for the Term Obligations. Each Term Agent agrees to act as agent of the
ABL Agent for and on behalf of itself and each ABL Secured Party under the Term
Collateral Proceeds Account solely for the purpose of perfection of each
applicable ABL Secured Parties’ security interest therein. In furtherance
thereof, (i) the ABL Agent and the ABL Secured Parties hereby appoint each Term
Agent as their agent for the purposes of perfecting their security interest in
the Term Collateral Proceeds Account and each Term Agent hereby accepts such
appointment and acknowledges and agrees that it shall act for the benefit of the
ABL Agent and the other ABL Secured Parties under each control agreement and
(ii) each Term Loan Party hereby grants a security interest to each Term Agent
for the benefit of the ABL Secured Parties in the Term Collateral Proceeds
Account as security for the ABL Obligations. None of the ABL Agent, the other
ABL Secured Parties, the Term Agents, or the other Term Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the Collateral is genuine or owned by any Loan Party or any other Person or to
preserve rights or benefits of any Person. The duties or responsibilities of the
ABL Agent and each Term Agent under this Section 3.2 are and shall be limited
solely to holding or maintaining control of the Control Collateral as agent for
the other party for purposes of perfecting the Lien held by each Term Agent or
the ABL Agent, as applicable. The ABL Agent is not and shall not be deemed to be
a fiduciary of any kind for the Term Secured Parties or any other Person. Each
Term Agent is not and shall not be deemed to be a fiduciary of any kind for the
ABL Secured Parties, or any other Person. Each Agent, for itself and on behalf
of each Secured Party represented by it, hereby waives and releases each other
Agent from all claims and liabilities arising pursuant to its role under this
Section 3.2 as agent and bailee with respect to the Collateral. Without limiting
the generality of the foregoing, (A) other than as set forth in Section 3.6(b),
the ABL Secured Parties shall not be obligated to ensure or otherwise see to the
application of any Proceeds of the Term Priority Collateral deposited into any
ABL Deposit and Security Account or be answerable in any way for the
misapplication thereof and (B) other than as set forth in Section 3.6(c), the
Term Secured Parties shall not be obligated to ensure or

 

22



--------------------------------------------------------------------------------

otherwise see to the application of any Proceeds of the ABL Priority Collateral
deposited into the Term Collateral Proceeds Account or be answerable in any way
for the misapplication thereof.

(b)        The ABL Agent agrees on behalf of itself and the other ABL Secured
Parties that all mortgages, deeds of trust, deeds and similar instruments
(collectively, “mortgages”) now or thereafter filed against Real Property in
favor of or for the benefit of the ABL Agent shall contain the following
notation: “The lien created by this mortgage on the property described herein is
junior and subordinate to the lien on such property created by any mortgage,
deed of trust or similar instrument now or hereafter granted to JPMorgan Chase
Bank, N.A., as First Lien Term Agent, or Cortland Capital Market Services LLC,
as Second Lien Term Agent, in accordance with the provisions of the Amended and
Restated Intercreditor Agreement dated as of March 15, 2019, as amended from
time to time.”

Section 3.3        Insurance. Proceeds of Collateral include insurance proceeds
and, therefore, the Lien Priority shall govern the ultimate disposition of
casualty insurance proceeds. The ABL Agent and each Term Agent shall each be
named as additional insured or lender loss payee, as applicable, with respect to
all insurance policies relating to the Collateral as set forth in the ABL Credit
Agreement or any Term Loan Credit Agreement, as applicable. Until Discharge of
ABL Obligations, the ABL Agent shall have the sole and exclusive right, as
against each Term Agent, to adjust settlement of insurance claims in the event
of any covered loss, theft or destruction of ABL Priority Collateral and take
other such actions with respect to insurance covering the ABL Priority
Collateral as set forth in the ABL Credit Agreement. Until Discharge of the Term
Obligations, the Term Agents shall have the sole and exclusive right, as against
the ABL Agent, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Priority Collateral and take other
such actions with respect to insurance covering the Term Priority Collateral as
set forth in the Term Documents. To the extent that an insured claim covers both
ABL Priority Collateral and Term Priority Collateral, then the ABL Agent and
each Term Agent will work jointly and in good faith to collect, adjust and/or
settle under the insurance policy, as applicable. If the parties are unable
after negotiating in good faith to agree on the collection, adjustment or
settlement for such claim and the insurer will not settle such claim separately
with respect to ABL Priority Collateral and Term Priority Collateral, either
party may apply to a court of competent jurisdiction to make a determination as
to the settlement of such claim, and the court’s determination shall be binding
upon the parties. All proceeds of such insurance shall be remitted to the ABL
Agent or the Designated Term Agent, as the case may be, and each of the Term
Agents and ABL Agent shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.

Section 3.4        No Additional Rights For the Loan Parties Hereunder. If any
ABL Secured Party or Term Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, the Loan Parties shall not be entitled
to use such violation as a defense to any action by any ABL Secured Party or
Term Secured Party, nor to assert such violation as a counterclaim or basis for
set off or recoupment against any ABL Secured Party or Term Secured Party.

Section 3.5        Inspection and Access Rights.

(a)        In the event that the ABL Agent shall, in the exercise of its rights
under the ABL Documents or otherwise, receive possession or control of any books
and Records of any Loan Party which contain information identifying or
pertaining to the Term Priority Collateral, the ABL Agent shall, upon request
from any Term Agent and as promptly as practicable thereafter, either make
available to such Term Agent such books and records for inspection and
duplication or provide to such Term Agent copies thereof. In the event that any
Term Agent shall, in the exercise of its rights under the Term Documents or
otherwise, receive possession or control of any books and records of any Loan
Party which contain information identifying or pertaining to any of the ABL
Priority Collateral, such Term Agent shall, upon request from

 

23



--------------------------------------------------------------------------------

the ABL Agent and as promptly as practicable thereafter, either make available
to the ABL Agent such books and records for inspection and duplication or
provide the ABL Agent copies thereof. Each Term Agent hereby irrevocably grants
the ABL Agent a non-exclusive worldwide license and/or right, to the maximum
extent permitted by applicable law, exercisable without payment of royalty or
other compensation, to use, license or sublicense any of the Intellectual
Property (including the right to access to all media in which any of the
Intellectual Property may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) now or hereafter owned
by, licensed to, or otherwise used by the Loan Parties in order for ABL Agent
and ABL Secured Parties to purchase, use, market, repossess, possess, store,
assemble, manufacture, process, sell, transfer, distribute or otherwise Dispose
of any asset included in the ABL Priority Collateral in connection with
liquidation, Disposition or Realization upon the ABL Priority Collateral in
accordance with the terms of this Agreement. Each Term Agent agrees that any
sale, transfer or other disposition of any of the Loan Parties’ Intellectual
Property (whether by foreclosure or otherwise) will be subject to the ABL
Agent’s rights as set forth in this Section 3.5.

(b)        If any Term Agent, or any agent or representative of any Term Agent,
or any receiver, shall, after the commencement of any Exercise of Any Secured
Creditor Remedies, obtain possession or physical control of any of the Term
Priority Collateral, such Term Agent shall promptly notify the ABL Agent in
writing of that fact, and the ABL Agent shall, within ten Business Days
thereafter, notify such Term Agent in writing as to whether the ABL Agent
desires to exercise access rights under this Agreement. In addition, the ABL
Agent shall promptly notify such Term Agent that the ABL Agent is exercising its
access rights under this Agreement and its rights under Section 3.5 under either
circumstance. Upon delivery of such notice by the ABL Agent to such Term Agent,
ABL Agent shall have (i) an irrevocable, non-exclusive right to have access to,
and a rent-free right to use, the relevant parcel or item the Term Priority
Collateral and (ii) the right during normal business hours during the Use
Period, and with reasonable prior notice, to use the Term Priority Collateral in
order to assemble, inspect, copy or download information stored on, take action
to perfect its Liens on, complete a production run of inventory, take possession
of, move, prepare and advertise for sale, sell (by public auction, private sale
or a “going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Loan Party’s
business), store or otherwise deal with the ABL Priority Collateral, in each
case without liability to any Term Secured Party, except as set forth herein.
Consistent with the definition of “Use Period,” access rights will apply to
differing parcels or items of Term Priority Collateral at differing times, in
which case, a differing Use Period will apply to each such parcel or items. The
Term Agents may not sell, assign or otherwise transfer the related Term Priority
Collateral prior to the expiration of the Use Period applicable thereto unless
such sale, assignment or transfer is subject to the ABL Agent’s rights of access
pursuant to the terms of this Agreement (including the Use Period afforded to
the ABL Agent hereunder).

(c)        The ABL Agent shall take proper and reasonable care under the
circumstances of any Term Priority Collateral that is used by the ABL Agent
during the Use Period and repair and replace any damage (ordinary wear-and-tear
excepted) caused by the ABL Agent or its agents, representatives or designees
and the ABL Agent shall comply with all applicable laws in all material respects
in connection with its use or occupancy or possession of the Term Priority
Collateral. The ABL Agent shall indemnify and hold harmless the Term Agents and
the Term Secured Parties for any injury or damage to Persons or property
(ordinary wear-and-tear excepted) caused directly by the acts or omissions of
Persons under its control and except for injury or damage arising from the gross
negligence or willful misconduct of any Term Secured Party as determined by a
final non-appealable judgment by a court of competent jurisdiction; provided,
however, that the ABL Agent and the ABL Secured Parties will not be liable for
any diminution in the value of Term Priority Collateral caused by the absence of
the ABL Priority Collateral therefrom. Notwithstanding the foregoing, in no
event shall the ABL Secured Parties or the ABL Agent have any

 

24



--------------------------------------------------------------------------------

liability to the Term Secured Parties and/or to any Term Agent pursuant to this
Section 3.5 as a result of any condition (including any environmental condition,
claim or liability) on or with respect to the Term Priority Collateral existing
prior to the date of the exercise by the ABL Secured Parties (or the ABL Agent,
as the case may be) of their rights under this Section 3.5 and the ABL Secured
Parties shall have no duty or liability to maintain the Term Priority Collateral
in a condition or manner better than that in which it was maintained prior to
the use thereof by the ABL Secured Parties. The ABL Agent and each Term Agent
shall cooperate and use reasonable efforts to ensure that their activities
during the Use Period as described in this Section 3.5 do not interfere
materially with the activities of the other as described in this Section 3.5,
including the right of the Term Agents to show the Term Priority Collateral to
prospective purchasers and to ready the Term Priority Collateral for sale.

Section 3.6        Tracing of and Priorities in Proceeds.

(a)        The ABL Agent, for itself and on behalf of the ABL Secured Parties,
and each Term Agent, for itself and on behalf of the applicable Term Secured
Parties, agree that prior to an issuance of any Enforcement Notice by such
Secured Party, any Proceeds of Collateral, whether or not deposited under
control agreements, which are used by any Loan Party to acquire other property
which is Collateral shall not (solely as between the Agents and the Lenders) be
treated as Proceeds of Collateral for purposes of determining the relative
priorities in the Collateral which was so acquired.

(b)        Notwithstanding anything to the contrary in this Agreement, each Term
Agent on behalf of the Term Secured Parties agrees that, unless (and only to the
extent that) the ABL Agent has prior actual knowledge (as a result of written
notice from a Term Agent or otherwise) that any deposit in, funds credited to or
other payment into, any of the ABL Deposit and Security Accounts (other than the
Term Collateral Proceeds Account) include Term Priority Collateral or Proceeds
thereof, such deposits or payments may be treated as ABL Priority Collateral and
swept, applied and otherwise dealt with in accordance with the terms of the ABL
Documents. In accordance with the foregoing and the other terms of this
Agreement, each ABL Secured Party shall segregate and pay over to the Term
Agents upon written request after delivery of an Enforcement Notice by any Term
Agent, in the same form as received and with any necessary endorsements, all
Term Priority Collateral and/or identifiable Proceeds of Term Priority
Collateral contained in any ABL Deposit and Security Account (and the ABL Loan
Parties hereby authorize and direct the ABL Agent to pay over to the applicable
Term Agent such amounts to the extent required hereunder).

(c)        Notwithstanding anything to the contrary in this Agreement, the ABL
Agent on behalf of the ABL Secured Parties agrees that, unless (and only to the
extent that) a Term Agent has prior actual knowledge (as a result of written
notice from the ABL Agent or otherwise) that any deposit in, funds credited to
or other payment into, the Term Collateral Proceeds Account include ABL Priority
Collateral or Proceeds thereof, such deposits or payments may be treated as Term
Priority Collateral and swept, applied and otherwise dealt with in accordance
with the terms of the Term Documents. In accordance with the foregoing and the
other terms of this Agreement, each Term Secured Party shall segregate and pay
over to the ABL Agent upon written request after delivery of an Enforcement
Notice by the ABL Agent, in the same form as received and with any necessary
endorsements, all ABL Priority Collateral and/or identifiable Proceeds of ABL
Priority Collateral contained in the Term Collateral Proceeds Account (and the
Term Loan Parties hereby authorize and direct the Term ABL Agents to pay over to
the ABL Agent such amounts to the extent required hereunder).

Section 3.7        Payments Over.

 

25



--------------------------------------------------------------------------------

(a)        So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by any Term Agent or any Term Secured Parties in connection
with any Exercise of Secured Creditor Remedies relating to the ABL Priority
Collateral shall be segregated and held in trust and forthwith paid over to the
ABL Agent for the benefit of the ABL Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for any Term Agent or any such Term Secured
Parties. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.

(b)        So long as the Discharge of Term Obligations has not occurred, any
Term Priority Collateral or Proceeds thereof not constituting ABL Priority
Collateral received by the ABL Agent or any other ABL Secured Party in
connection with any Exercise of Secured Creditor Remedies relating to the Term
Priority Collateral shall be segregated and held in trust and forthwith paid
over to the Designated Term Agent for the benefit of the Term Secured Parties in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Designated Term Agent is hereby
authorized to make any such endorsements as agent for the ABL Agent or any such
other ABL Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.

(c)        Nothing in this Agreement shall prohibit the receipt by the ABL Agent
or any Term Agent or any Secured Party of payments of interest, principal and
other amounts owed in respect of the ABL Obligations or the Term Obligations so
long as such receipt is not the direct or indirect result of the Exercise of Any
Secured Creditor Remedies by the ABL Agent or any Term Agent or any Secured
Party in contravention of this Agreement.

Section 3.8        Rights as Unsecured Creditors. The Secured Parties may, in
accordance with the terms of the Term Documents or the ABL Documents (as
applicable) and applicable law, enforce rights and exercise remedies against the
Company and any other Loan Party as unsecured creditors so long as such action
is not prohibited by or inconsistent with the terms of this Agreement (including
the limitations set forth in Article 6) or any other provisions prohibiting,
limiting or restricting certain actions or objections by the Term Secured
Parties or the ABL Secured Parties, as applicable; provided further that in the
event any Secured Party becomes a judgment Lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to any of its obligations, such judgment Lien shall be subject to
the terms of this Agreement, including the relative Lien priorities set forth in
Section 2.1 and Section 4.1.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1        Application of Proceeds.

(a)        Revolving Nature of ABL Obligations. Each Term Agent, for and on
behalf of itself and the applicable Term Secured Parties, expressly acknowledges
and agrees that (i) the ABL Credit Agreement includes a revolving commitment,
that in the ordinary course of business the ABL Agent and the ABL Lenders will
apply payments and make advances thereunder, and that no application of any
Collateral or the release of any Lien by the ABL Agent upon any portion of the
Collateral in connection with a permitted Disposition by the ABL Loan Parties
under any ABL Credit Agreement shall constitute the Exercise of Secured Creditor
Remedies under this Agreement; (ii) the amount of the ABL Obligations that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently

 

26



--------------------------------------------------------------------------------

reborrowed; and (iii) all Collateral or Proceeds thereof received by the ABL
Agent may be applied, reversed, reapplied, reborrowed or credited, in whole or
in part, to the ABL Obligations at any time; provided, however, that from and
after the date on which the ABL Agent (or any ABL Secured Party) or any Term
Agent (or any Term Secured Party) commences the Exercise of Any Secured Creditor
Remedies, all amounts received by the ABL Agent or any ABL Lender or any Term
Agent or any Term Secured Party as a result of such enforcement shall be applied
as specified in Sections 4.1(b) and (c). The Lien Priority shall not be altered
or otherwise affected by any such Amendment or Refinancing, repayment,
reborrowing, or increase of either the ABL Obligations or the Term Obligations,
or any portion thereof.

(b)        Application of Proceeds of ABL Priority Collateral. The ABL Agent and
each Term Agent hereby agree that all ABL Priority Collateral and all Proceeds
thereof, received by any of them in connection with any Exercise of Secured
Creditor Remedies with respect to the ABL Priority Collateral shall be applied,

first, (i) to the payment of costs and expenses of the ABL Agent in connection
with such Exercise of Secured Creditor Remedies to the extent provided in the
ABL Documents and (ii) in an Insolvency Proceeding and in connection with ABL
DIP Financing that otherwise complies with Section 6.1(a) hereof, to the payment
of any reasonable administrative claim, professional fee and U.S. trustee or
clerk of the court fee “carveouts”, in each case under this clause (ii),
consented to in writing by the ABL Agent to be paid prior to the Discharge of
ABL Obligations,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the Designated Term Agent to be applied to the payment of the Term
Obligations in accordance with the Term Documents and the Term Lender
Intercreditor Agreement until the Discharge of Term Obligations shall have
occurred, and

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(c)        Application of Proceeds of Term Priority Collateral. The ABL Agent
and each Term Agent hereby agree that all Term Priority Collateral and all
Proceeds thereof, received by either of them in connection with any Exercise of
Secured Creditor Remedies with respect to the Term Priority Collateral shall be
applied,

first, (i) to the payment of costs and expenses of each Term Agent in connection
with such Exercise of Secured Creditor Remedies to the extent provided in the
Term Documents and (ii) in an Insolvency Proceeding and in connection with Term
DIP Financing that otherwise complies with Section 6.1(b) hereof, to the payment
of any reasonable administrative claim, professional fee and U.S. trustee or
clerk of the court fee “carveouts”, in each case under this clause (ii),
consented to in writing by the Designated Term Agent to be paid prior to the
Discharge of Term Obligations,

second, to the payment of the Term Obligations in accordance with the Term
Documents and the Term Lender Intercreditor Agreement until the Discharge of
Term Obligations shall have occurred,

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and

 

27



--------------------------------------------------------------------------------

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(d)        Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to any Term Agent or to any Term Secured Party, and no Term Agent
shall have any obligation or liability to the ABL Agent or any ABL Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
except solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement.

(e)        Turnover of Collateral after Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Designated Term Agent or shall
execute such documents as any Term Agent may reasonably request (at the expense
of the ABL Borrowers) to enable each Term Agent to have control over, any
Control Collateral of the Term Loan Parties still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct,
subject to the reinstatement provisions of Section 5.3 below. The ABL Agent also
agrees to deliver notices to landlords, bailees, warehousemen, credit card
processors, shippers and other third parties that the ABL Agent is no longer a
“secured party” and, if applicable, the “controlling party” (or comparable
concepts) under the applicable landlord agreement, collateral access agreement,
credit card processor agreement, shipper waiver or other third party document.
Upon the Discharge of Term Obligations, each Term Agent shall deliver to the ABL
Agent or shall execute such documents as the ABL Agent may reasonably request
(at the expense of the Term Loan Borrower) to enable the ABL Agent to have
control over any Control Collateral still in such Term Agent’s possession,
custody or control in the same form as received with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct, subject to the
reinstatement provisions of Section 5.3 below. Each Term Agent also agrees to
deliver notices to landlords, bailees, warehousemen, credit card processors,
shippers and other third parties that such Term Agent is no longer a “secured
party” or, if applicable, the “controlling party” (or comparable concepts) under
the applicable landlord agreement, collateral access agreement, credit card
processor agreement, shipper waiver or other third party document.

(f)        Notwithstanding anything to the contrary contained above or in the
definition of the ABL Priority Collateral or Term Loan Priority Collateral, in
the event that Proceeds of Collateral are received from (or are otherwise
attributable to the value of) any collection, sale, foreclosure or other
realization upon or any other Enforcement Action that involves a combination of
ABL Priority Collateral and Term Loan Priority Collateral, the ABL Agent and the
Designated Term Agent shall use commercially reasonable efforts in good faith to
allocate such Proceeds to the ABL Priority Collateral and the Term Loan Priority
Collateral. If the ABL Agent and the Designated Term Agent are unable to agree
on such allocation within five (5) Business Days (or such other period of time
as the ABL Agent and the Designated Term Agent agree) of the consummation of
such collection, sale, foreclosure or other realization upon or any other
Enforcement Action, the portion of such Proceeds that shall be allocated as
Proceeds of ABL Priority Collateral for purposes of this Agreement shall be an
amount equal to (i) the net book value of such ABL Priority Collateral
consisting of Accounts, (ii) the orderly liquidation value of such ABL Priority
Collateral consisting of Inventory based on and consistent with the then most
current appraisal thereof received by the ABL Agent with respect thereto, and
(iii) to the extent the Proceeds of ABL Priority Collateral include Proceeds of
Collateral other than Accounts and Inventory, the appraised value of such other
Collateral based on and consistent with the then most current satisfactory
appraisal received by the ABL Agent with respect thereto

Section 4.2        Reinstatement.

 

28



--------------------------------------------------------------------------------

(a)        The ABL Agent agrees that if at any time all or part of any payment
with respect to any Term Loan Obligation secured by any Term Priority Collateral
previously received by any Term Secured Party shall be rescinded or required to
be repaid or turned over to any Term Loan Party for any reason whatsoever, the
ABL Agent will upon request promptly pay over to the Designated Term Agent any
payment received by it in respect of any such Term Priority Collateral and shall
promptly turn over to the Designated Term Agent any such Term Priority
Collateral then held by it and the provisions set forth in this Agreement will
be reinstated as if such payment had not been made, until the payment and
satisfaction in full of such Term Loan Obligation.

(b)        Each Term Agent agrees that if at any time all or part of any payment
with respect to any ABL Obligation secured by any ABL Priority Collateral
previously received by any ABL Secured Party shall be rescinded or required to
be repaid or turned over to any ABL Loan Party for any reason whatsoever, the
applicable Term Agent will upon request promptly pay over to the ABL Agent any
payment received by it in respect of any such ABL Priority Collateral and shall
promptly turn over to the ABL Agent any such ABL Priority Collateral then held
by it and the provisions set forth in this Agreement will be reinstated as if
such payment had not been made, until the payment and satisfaction in full of
such ABL Obligation.

Section 4.3        Specific Performance. Each of the ABL Agent and each Term
Agent is hereby authorized to demand specific performance of this Agreement,
whether or not any Loan Party shall have complied with any of the provisions of
any of the Credit Documents, at any time when the other party shall have failed
to comply with any of the provisions of this Agreement applicable to it. Each of
the ABL Agent, for and on behalf of itself and the ABL Secured Parties, and each
Term Agent, for and on behalf of itself and the applicable Term Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1        Notice of Acceptance and Other Waivers.

(a)        All ABL Obligations at any time made or incurred by any ABL Borrower
or ABL Guarantor shall be deemed to have been made or incurred in reliance upon
this Agreement, and any Term Agent, on behalf of itself and the applicable Term
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
ABL Agent or any ABL Secured Party of this Agreement and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations. All Term Obligations at any time made or
incurred by the Term Loan Borrower or any Term Guarantor shall be deemed to have
been made or incurred in reliance upon this Agreement, and the ABL Agent, on
behalf of itself and the ABL Secured Parties, hereby waives notice of
acceptance, or proof of reliance, by any Term Agent or any Term Secured Party of
this Agreement and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the Term Obligations.

(b)        None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any ABL Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party have knowledge that
the honoring of (or failure to honor) any

 

29



--------------------------------------------------------------------------------

such request would constitute or result in a default under the terms of any Term
Loan Credit Agreement or any other Term Document or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute or result in such a default, or if the ABL Agent or any ABL Secured
Party otherwise should exercise any of its contractual rights or remedies under
any ABL Documents (subject to the express terms and conditions hereof), neither
the ABL Agent nor any ABL Secured Party shall have any liability whatsoever to
any Term Agent or any Term Secured Party as a result of such action, omission,
or exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The ABL Agent and the ABL Secured Parties shall
be entitled to manage and supervise their loans and extensions of credit under
any ABL Credit Agreement and any of the other ABL Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any Term
Agent or any of the Term Secured Parties have in the Collateral, except as
otherwise expressly set forth in this Agreement. Each Term Agent, on behalf of
itself and the Term Secured Parties, agrees that neither the ABL Agent nor any
ABL Secured Party shall incur any liability as a result of a sale, lease,
license, application, or other Disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
Disposition does not breach the provisions of this Agreement.

(c)        None of the Term Agents, any Term Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute or result in a default under any ABL Document, or if any Term Agent
or any Term Secured Party otherwise should exercise any of its contractual
rights or remedies under the Term Documents (subject to the express terms and
conditions hereof), neither the Term Agents nor any Term Secured Party shall
have any liability whatsoever to the ABL Agent or any ABL Secured Party as a
result of such action, omission, or exercise (so long as any such exercise does
not breach the express terms and provisions of this Agreement). The Term Agents
and the Term Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under the Term Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement. The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Agents or the Term Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
Disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Documents, so long as such Disposition does not breach the provisions of
this Agreement.

Section 5.2        Modifications to ABL Documents and Term Documents.

(a)        Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, hereby agrees that, without affecting the obligations of such Term
Agent and the applicable Term Secured Parties hereunder, the ABL Agent and the
ABL Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to any Term Agent or any Term
Secured Party, and without incurring any liability to any Term Agent or any Term
Secured Party or impairing or modifying the Lien Priority provided for herein,
Amend or Refinance any of the ABL Documents in any manner whatsoever, other than
in a manner which would have the effect of contravening the terms of this
Agreement.

(b)        The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, each Term

 

30



--------------------------------------------------------------------------------

Agent and the Term Secured Parties may, at any time and from time to time, in
their sole discretion without the consent of or notice to the ABL Agent or any
ABL Secured Party, and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or modifying the Lien Priority provided for
herein, Amend or Refinance any of the Term Documents other than in a manner
which would have the effect of contravening the terms of this Agreement.

(c)        Subject to (i) Section 5.2(a) and (b) above and (ii) the applicable
requirements set forth in the defined terms “ABL Credit Agreement” and “Term
Loan Credit Agreement,” the ABL Obligations and the Term Obligations may be
Amended or Refinanced, in whole or in part, in each case, without notice to, or
the consent (except to the extent a consent is required under any ABL Document
or any Term Document to permit the Amendment or Refinancing transaction) of the
ABL Agent, the ABL Secured Parties, the Term Agents or the Term Secured Parties,
as the case may be, all without affecting the Lien Priority provided for herein
or the other provisions hereof, provided, however, such amendment or refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
amendment or refinancing and, unless the agent, trustee or other representative
with respect to such Amended or Refinanced facility is already a party to this
Agreement, such agent, trustee or other representative shall have executed and
delivered an Additional Term Joinder (with such changes as may be reasonably
approved by such agent, trustee or other representative and each other party
hereto).

Section 5.3        Reinstatement and Continuation of Agreement.

(a)        If the ABL Agent or any ABL Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Loan Party, or any other Person any payment made in satisfaction of all
or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agents, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Loan Party or any other
circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Term
Obligations. No priority or right of the ABL Agent or any ABL Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Loan Party or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.

(b)        If any Term Agent or any Term Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Term Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Obligations (a “Term Recovery”),
then the Term Obligations shall be reinstated to the extent of such Term
Recovery. If this Agreement shall have been terminated prior to such Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agents, the ABL Secured Parties, and the
Term Secured Parties under this Agreement shall remain in full force and effect
and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Term Guarantor or any other circumstance

 

31



--------------------------------------------------------------------------------

which otherwise might constitute a defense available to, or a discharge of any
Borrower or any Term Guarantor in respect of the ABL Obligations or the Term
Obligations. No priority or right of any Term Agent or any Term Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Borrower or any Term Guarantor or by the noncompliance by
any Person with the terms, provisions, or covenants of any of the Term
Documents, regardless of any knowledge thereof which any Term Agent or any Term
Secured Party may have.

Section 5.4            Purchase Right.

(a)             Notice of Exercise.

(i)        On or after the occurrence and during the continuance of (A) the
acceleration of all of the ABL Debt, (B) the commencement of an Insolvency
Proceeding as to any ABL Loan Party or (C) the termination of any ABL Standstill
Period (unless the ABL Agent or any ABL Secured Party shall have commenced and
be diligently pursuing the exercise of their rights or remedies with respect to
substantially all or any material portion of the ABL Priority Collateral) (the
events listed in subparts (A) through (C) hereof, each being a “Term Purchase
Option Trigger Event”), all or a portion of the Term Secured Parties, acting as
a single group (the “Purchasing Term Secured Parties”), shall have the option,
which must be exercised within thirty (30) days of the occurrence of a Term
Purchase Option Trigger Event by delivery of notice to the ABL Agent and the
Company, to purchase all of the ABL Obligations from the ABL Secured Parties.
Such notice from such Term Secured Parties to the ABL Agent shall be
irrevocable.

(ii)        On or after the occurrence and during the continuance of (A) the
acceleration of all of the First Lien Term Debt and/or Second Lien Term Debt,
(B) the commencement of an Insolvency Proceeding as to any Term Loan Party or
(C) the termination of any Term Standstill Period (unless a Term Agent or any
Term Secured Party shall have commenced and be diligently pursuing the exercise
of their rights or remedies with respect to substantially all or any material
portion of the Term Priority Collateral) (the events listed in subparts
(A) through (C) hereof, each being an “ABL Purchase Option Trigger Event”), all
or a portion of the ABL Secured Parties, acting as a single group (the
“Purchasing ABL Secured Parties”), shall have the option, which must be
exercised within thirty (30) days of the occurrence of an ABL Purchase Option
Trigger Event by delivery of notice to the applicable Term Agent(s) and the
Company, to purchase all of the First Lien Term Obligations or Second Lien Term
Obligations, as applicable, from the applicable Term Secured Parties. Such
notice from such ABL Secured Parties to Designated Term Agent shall be
irrevocable.

(b)             Purchase and Sale.

(i)        On the date specified by the Purchasing Term Secured Parties in the
notice contemplated by Section 5.4(a)(i) above (which shall not be less than
five (5) Business Days, nor more than ten (10) Business Days, after the receipt
by the ABL Agent of the notice of the relevant Term Secured Parties’ election to
exercise such option), the ABL Secured Parties shall sell (which obligation
shall be several and not joint) to the Purchasing Term Secured Parties, and the
relevant Term Secured Parties shall purchase from the ABL Secured Parties, the
ABL Obligations, provided that, the ABL Agent and the ABL Secured Parties shall
retain all rights to be indemnified or held harmless by the Loan Parties in
accordance with the terms of the ABL Documents but shall not retain any rights
to the security therefor.

(ii)        On the date specified by the Purchasing ABL Secured Parties in the
notice contemplated by Section 5.4(a)(ii) above (which shall not be less than
five (5) Business Days, nor more than ten (10) Business Days, after the receipt
by the applicable Term Agent(s) of the notice of the relevant ABL Secured
Party’s election to exercise such option), the Term Secured Parties shall sell
(which obligation

 

32



--------------------------------------------------------------------------------

shall be several and not joint) to the relevant ABL Secured Parties, and the
relevant ABL Secured Parties shall purchase from the Term Secured Parties, the
Term Obligations, provided that, the Term Agents and the Term Secured Parties
shall retain all rights to be indemnified or held harmless by the Loan Parties
in accordance with the terms of the Term Documents but shall not retain any
rights to the security therefor.

(c)        [Reserved.]

(d)        Payment of Purchase Price. Upon the date of such purchase and sale,
the relevant Term Secured Parties or the relevant ABL Secured Parties, as
applicable, shall (i) pay to the ABL Agent for the benefit of the ABL Secured
Parties (with respect to a purchase of the ABL Obligations) or to the applicable
Term Agent(s) for the benefit of the applicable Term Secured Parties (with
respect to a purchase of the Term Obligations) as the purchase price therefor
the full amount of all the ABL Obligations or Term Obligations, as applicable,
then outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses but specifically
excluding any prepayment premium, termination or similar fees), (ii) with
respect to a purchase of the ABL Obligations, furnish cash collateral to the ABL
Agent in a manner and in such amounts as the ABL Agent determines is reasonably
necessary to secure the ABL Agent and the ABL Secured Parties with respect to
issued and outstanding letters of credit and Secured Bank Product Obligations,
(iii) with respect to a purchase of the ABL Obligations, agree to reimburse the
ABL Agent, the ABL Secured Parties for any loss, cost, damage or expense
(including reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to the ABL Obligations, and/or as to which the ABL Agent
has not yet received final payment, (iv) agree to reimburse the ABL Secured
Parties or the Term Secured Parties, as applicable, in respect of
indemnification obligations of the Loan Parties under the ABL Documents or the
Term Documents, as applicable, as to matters or circumstances known to the ABL
Agent or the applicable Term Agent(s), as applicable, at the time of the
purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) to the ABL Secured Parties, the Term Secured Parties or letter of
credit issuing banks, as applicable, and (v) agree to indemnify and hold
harmless the ABL Secured Parties or the Term Secured Parties, as applicable,
from and against any loss, liability, claim, damage or expense (including
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by a third party in respect of the ABL Obligations or the Term Obligations, as
applicable, as a direct result of any acts by any Purchasing Term Secured Party
or any Purchasing ABL Secured Party, as applicable, occurring after the date of
such purchase. Such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account in New York, New York as the ABL
Agent or the applicable Term Agent(s), as applicable, may designate in writing
for such purpose.

(e)        Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the applicable representative or the Term Agent) and without recourse
of any kind, except that the selling party shall represent and warrant: (i) the
amount of the ABL Obligations or Term Obligations, as applicable, being
purchased from it, (ii) that such ABL Secured Party or Term Secured Party, as
applicable, owns the ABL Obligations or Term Obligations, as applicable, free
and clear of any Liens or encumbrances and (iii) that such ABL Secured Party or
Term Secured Party, as applicable, has the right to assign such ABL Obligations
or Term Obligations, as applicable, and the assignment is duly authorized.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1        DIP Financing.

 

33



--------------------------------------------------------------------------------

(a)        If any Loan Party shall be subject to any Insolvency Proceeding at
any time prior to the Discharge of ABL Obligations, and the ABL Agent or any of
the ABL Secured Parties shall seek to provide any Loan Party with, or consent to
a third party providing, any financing under Section 364 of the Bankruptcy Code
or consent to any order for the use of cash collateral constituting ABL Priority
Collateral under Section 363 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws or under a court order in respect of measures
granted with similar effect under any foreign Debtor Relief Laws, (which may
include a “roll-up” or “roll-over” of all or any of the ABL Obligations),
whether provided by any ABL Secured Party or any other Person (each, including
any such order for the use of cash collateral, an “ABL DIP Financing”), with
such ABL DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be ABL Priority Collateral), then each Term Agent, on behalf of
itself and the applicable Term Secured Parties, agrees that (i) it will raise no
objection and will not support any objection to such ABL DIP Financing or use of
cash collateral or to the Liens securing the same on any basis, including,
without limitation, on the grounds of a failure to provide “adequate protection”
for the Liens of such Term Agent securing the Term Obligations (and will not
request any adequate protection solely as a result of such ABL DIP Financing or
use of cash collateral that is ABL Priority Collateral, and will not offer or
support any debtor-in-possession financing which would compete with such ABL DIP
Financing), and (ii) it will subordinate (and will be deemed hereunder to have
subordinated) the Liens of such applicable Term Agent or any other Term Secured
Parties on the ABL Priority Collateral (but not the Term Priority Collateral) to
(1) the Liens on the ABL Priority Collateral pursuant to such ABL DIP Financing
(to the extent the Liens securing the ABL DIP Financing are pari passu or senior
in priority to the ABL Obligations), (2) any adequate protection provided to the
ABL Secured Parties and (3) any reasonable administrative claim, professional
fee and U.S. trustee or clerk of the court fee “carve-outs”, in each case,
consented to in writing by the ABL Agent to be paid prior to the Discharge of
ABL Obligations, in each case, on the same terms as the Liens of the Term
Secured Parties are subordinated to the Liens granted with respect to such ABL
DIP Financing (and such subordination will not alter in any manner the terms of
this Agreement); provided that (A) each Term Agent retains its Lien on the ABL
Priority Collateral to secure the Term Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under any Debtor
Relief Laws), (B) unless it shall otherwise consent, each Term Agent shall
retain its Lien on the Term Priority Collateral with the same priority as
existed prior to the commencement of the case under the subject Debtor Relief
Laws and any Lien of the ABL Agent (or other provider of ABL DIP Financing) on
the Term Priority Collateral securing such ABL DIP Financing shall be junior and
subordinate to the Lien of each Term Agent on the Term Priority Collateral,
(C) all Liens on ABL Priority Collateral securing any such ABL DIP Financing,
shall be senior to or on a parity with the Liens of the ABL Agent and the ABL
Secured Parties securing the ABL Obligations on ABL Priority Collateral and
(D) the foregoing provisions of this Section 6.1(a) shall not prevent any Term
Agent or the other Term Secured Parties from objecting to any provision in any
ABL DIP Financing (x) relating to any provision or content of a plan of
reorganization or other plan of similar effect under any Debtor Relief Laws or
(y) that provides for the use of any Term Priority Collateral or Proceeds
thereof other than for the payment of the Term Obligations.

(b)        If any Loan Party shall be subject to any Insolvency Proceeding at
any time prior to the Discharge of Term Obligations, and any Term Agent or any
of the Term Secured Parties shall seek to provide any Loan Party with, or
consent to a third party providing, any financing under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral
constituting Term Priority Collateral under Section 363 of the Bankruptcy Code
(or any similar provision of any foreign Debtor Relief Laws or under a court
order in respect of measures granted with similar effect under any foreign
Debtor Relief Laws, (which may include a “roll-up” or “roll-over” of all or any
of the Term Obligations), whether provided by any Term Secured Party or any
other Person (each, including any such order for the use of cash collateral, a
“Term DIP Financing”), with such Term DIP Financing to be secured by all or any
portion of the Collateral (including assets that, but for the application of
Section 552 of the Bankruptcy Code would

 

34



--------------------------------------------------------------------------------

be Term Priority Collateral), then the ABL Agent, on behalf of itself and the
ABL Secured Parties, agrees that (i) it will raise no objection and will not
support any objection to such Term DIP Financing or use of cash collateral or to
the Liens securing the same on any basis, including, without limitation, on the
grounds of a failure to provide “adequate protection” for the Liens of the ABL
Agent securing the ABL Obligations (and will not request any adequate protection
solely as a result of such Term DIP Financing or use of cash collateral that is
Term Priority Collateral, and will not offer or support any debtor-in-possession
financing which would compete with such Term DIP Financing), and (ii) it will
subordinate (and will be deemed hereunder to have subordinated) the Liens of the
ABL Agent or any other ABL Secured Parties on the Term Priority Collateral (but
not the ABL Priority Collateral) to (1) the Liens on the Term Priority
Collateral pursuant to such Term DIP Financing (to the extent the Liens securing
the Term DIP Financing are pari passu or senior in priority to the Term
Obligations), (2) any adequate protection provided to the Term Secured Parties
and (3) any reasonable administrative claim, professional fee and U.S. trustee
or clerk of the court fee “carve-outs”, in each case, consented to in writing by
any Term Agent to be paid prior to the Discharge of Term Obligations, in each
case, on the same terms as the Liens of the ABL Secured Parties are subordinated
to the Liens granted with respect to such Term DIP Financing (and such
subordination will not alter in any manner the terms of this Agreement);
provided that (A) the ABL Agent retains its Lien on the Term Priority Collateral
to secure the ABL Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under any Debtor Relief Laws), (B) unless it
shall otherwise consent, the ABL Agent shall retain its Lien on the ABL Priority
Collateral with the same priority as existed prior to the commencement of the
case under the subject Debtor Relief Laws and any Lien of any Term Agent (or
other provider of Term DIP Financing) on the ABL Priority Collateral securing
such Term DIP Financing shall be junior and subordinate to the Lien of the ABL
Agent on the ABL Priority Collateral, (C) all Liens on Term Priority Collateral
securing any such Term DIP Financing, shall be senior to or on a parity with the
Liens of each Term Agent and the Term Secured Parties securing the Term
Obligations on Term Priority Collateral and (D) the foregoing provisions of this
Section 6.1(b) shall not prevent the ABL Agent or the other ABL Secured Parties
from objecting to any provision in any Term DIP Financing (x) relating to any
provision or content of a plan of reorganization or other plan of similar effect
under any Debtor Relief Laws or (y) that provides for the use of any ABL
Priority Collateral or Proceeds thereof other than for the payment of the ABL
Obligations.

(c)        All Liens granted to the ABL Agent or any Term Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement. For clarity, none of the Term
Agents or the Term Secured Parties shall seek to “prime” the Lien of the ABL
Agent and the ABL Secured Parties on the ABL Priority Collateral or request,
seek or receive a Lien on the ABL Priority Collateral pursuant to Section 364(d)
or 363(c)(4) of the Bankruptcy Code on the ABL Priority Collateral. For clarity,
the ABL Agent and the ABL Secured Parties shall not seek to “prime” the Liens of
the Term Agents or the Term Secured Parties on the Term Priority Collateral or
request, seek or receive a Lien on the Term Priority Collateral pursuant to
Section 364(d) or 363(c)(4) of the Bankruptcy Code on the Term Priority
Collateral.

(d)        No ABL Secured Party shall, directly or indirectly, provide, or seek
to provide, or support any other Person providing or seeking to provide, any ABL
DIP Financing secured by Liens on the Term Priority Collateral equal or senior
in priority to the Liens on the Term Priority Collateral (including any assets
or property arising after the commencement of a case under the Bankruptcy Code)
of any Term Agent, without the prior written consent of such Term Agent. No Term
Secured Party shall, directly or indirectly, provide, or seek to provide, or
support any other Person providing or seeking to provide, any Term DIP Financing
secured by Liens on the ABL Priority Collateral equal or senior in priority to
the Liens on the ABL Priority Collateral (including any assets or property
arising after the commencement of a case under the Bankruptcy Code) of the ABL
Agent, without the prior written consent of the ABL Agent. For

 

35



--------------------------------------------------------------------------------

purposes hereof, all references to Collateral shall include any assets or
property of Loan Parties arising after the commencement of any Insolvency
Proceeding that are subject to the Liens of Agents.

Section 6.2        Relief From Stay. Until the Discharge of ABL Obligations has
occurred, each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of Term Obligations has occurred, the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees not to seek relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without each Term Agent’s express written consent. In addition, none
of the Term Agents nor the ABL Agent shall seek any relief from the automatic
stay with respect to any Collateral without providing three (3) days’ prior
written notice to the other, unless such period is agreed by both the ABL Agent
and each Term Agent to be modified or unless the ABL Agent or any Term Agent, as
applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or any Term Agent’s ability to realize upon its
Collateral.

Section 6.3        No Contest; Adequate Protection.

(a)        Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or support any other Person contesting) (i) any request by the
ABL Agent or any ABL Secured Party for adequate protection of its interest in
the Collateral (unless in contravention of Section 6.1(b) or Section 6.3(b) or
if the adequate protection sought is in the form of a cash payment, periodic
cash payments or otherwise, in each case to the extent such payments are made
from the Proceeds of the Term Priority Collateral), (ii) subject to
Section 6.1(a) above, any proposed provision of ABL DIP Financing, including any
consensual use of cash collateral constituting ABL Priority Collateral, by the
ABL Agent and the ABL Secured Parties (or any other Person proposing to provide
ABL DIP Financing with the consent of the ABL Agent), (iii) any objection by the
ABL Agent or any ABL Secured Party to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Secured Party that its interests in
the Collateral are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
the ABL Agent as adequate protection of its interests are subject to this
Agreement (unless in contravention of Section 6.1(b) or Section 6.3(b)), or
(iv) any request by the ABL Agent or any ABL Secured Party for payment of
interest (including post-petition interest), fees, expenses or other amounts to
any ABL Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
other applicable law (unless in contravention of Section 6.1(b) or
Section 6.3(b) or to the extent such payments are to be made from the Proceeds
of the Term Priority Collateral or from the proceeds of Term DIP Financing).

(b)        The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Term Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by any Term
Agent or any Term Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(a) or 6.3(a) or if the
adequate protection sought is in the form of a cash payment, periodic cash
payments or otherwise, in each case to the extent such payments are made from
the Proceeds of the ABL Priority Collateral), (ii) subject to Section 6.1(b)
above, any proposed provision of Term DIP Financing, including any consensual
use of cash collateral constituting Term Priority Collateral, by any Term Agent
and the applicable Term Secured Parties (or any other Person proposing to
provide Term DIP Financing with the consent of any Term Agent), (iii) any
objection by any Term Agent or any Term Secured Party to any motion, relief,
action or proceeding based on a claim by any Term Agent

 

36



--------------------------------------------------------------------------------

or any Term Secured Party that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to any Term Agent as
adequate protection of its interests are subject to this Agreement (unless in
contravention of Section 6.1(a) or Section 6.3(a)), or (iv) any request by any
Term Agent or any Term Secured Party for payment of interest (including
post-petition interest), fees, expenses or other amounts to any Term Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or other applicable
law (unless in contravention of Section 6.1(a) or Section 6.3(a) or to the
extent such payments are to be made from the Proceeds of the ABL Priority
Collateral or from the proceeds of ABL DIP Financing).

(c)        Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i)        if the ABL Secured Parties (or any subset thereof) are granted
adequate protection with respect to the ABL Priority Collateral in the form of
additional or replacement collateral (even if such collateral is not of a type
which would otherwise have constituted ABL Priority Collateral) and/or a
superpriority claim, then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that each Term Agent, on behalf of itself or any of the
applicable Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request), as applicable, adequate protection with
respect to its interests in such Collateral in the form of a Lien on the same
additional or replacement collateral, which Lien will be subordinated to the
Liens securing the ABL Obligations on the same basis as the other Liens of each
Term Agent on ABL Priority Collateral or a superpriority claim junior in all
respects to such superpriority claim granted to the ABL Secured Parties; and

(ii)        if any Term Secured Parties (or any subset thereof), are granted
adequate protection in respect of Term Priority Collateral in the form of
additional or replacement collateral (even if such collateral is not of a type
which would otherwise have constituted Term Priority Collateral) and/or a
superpriority claim, then each Term Agent, on behalf of itself and the
applicable Term Secured Parties, agrees that the ABL Agent on behalf of itself
or any of the ABL Secured Parties, may seek or request (and the Term Secured
Parties will not oppose such request), as applicable, adequate protection with
respect to its interests in such Collateral in the form of a Lien on the same
additional or replacement collateral, which Lien will be subordinated to the
Liens securing the Term Obligations on the same basis as the other Liens of the
ABL Agent on Term Priority Collateral or a superpriority claim junior in all
respects to such superpriority claim granted to the Term Secured Parties

(d)        The Term Loan Parties shall not be entitled to, and shall not seek,
adequate protection in the form of cash payment to the extent such payment is
sought to be paid from an ABL DIP Financing or the ABL Priority Collateral or
the Proceeds (or advances) in respect thereof. The ABL Secured Parties shall not
be entitled to, and shall not seek, adequate protection in the form of cash
payment to the extent such payment is sought to be paid from a Term Loan DIP
Financing or the Term Priority Collateral or the Proceeds (or advances) in
respect thereof.

Section 6.4        Asset Sales.

(a)        Until the Discharge of ABL Obligations has occurred, each Term Agent,
for itself and on behalf of the other Term Secured Parties agrees that in the
event of any Insolvency Proceeding, the Term Secured Parties will not object or
oppose (or support any Person in objecting or opposing), and will be deemed to
have consented to pursuant to Section 363(f) of the Bankruptcy Code or any other
applicable law, (i) a motion to sell or otherwise Dispose of any ABL Priority
Collateral under Sections 363, 365 or 1129 of the Bankruptcy Code or any similar
provisions under any other applicable Debtor Relief Laws, free and clear of any
Liens or other claims, (ii) a motion establishing notice, sale or bidding
procedures for such

 

37



--------------------------------------------------------------------------------

Disposition (including any break-up fee or other bidder protections) or (iii) a
motion to permit a credit bid on all or any portion of the claims of the ABL
Secured Parties against ABL Priority Collateral under Section 363(k) of the
Bankruptcy Code, in each case, if the ABL Agent has consented to such sale or
other Disposition of such ABL Priority Collateral; provided, that, (A) the terms
of any proposed order approving such transaction provide for the parties’
respective Liens to attach to the proceeds of the ABL Priority Collateral that
is the subject of such sale or Disposition, subject to the Lien Priorities in
Section 2.1 and the other terms and conditions of this Agreement; (B) such
proceeds are applied among the ABL Obligations or the Term Obligations in
accordance with Section 4.1; and (C) such motion to sell or otherwise Dispose of
any ABL Priority Collateral does not impair the rights of the Term Secured
Parties under Section 363(k) of the Bankruptcy Code (except that (1) the Term
Secured Parties will be permitted to “credit bid” their claims against ABL
Priority Collateral (including under Section 363, 365 or 1129 of the Bankruptcy
Code, or any comparable provision of other applicable Debtor Relief Laws) in
such sale only if the cash proceeds of such bid result in Discharge of ABL
Obligations on the closing date of such sale, including all principal of and
accrued and unpaid interest and fees on and all prepayment or acceleration
penalties and premiums in respect of all ABL Obligations outstanding at the time
of any Disposition, and (2) the Term Secured Parties will be permitted to
“credit bid” their claims against Term Priority Collateral (including under
Section 363, 365 or 1129 of the Bankruptcy Code, or any comparable provision of
other applicable Debtor Relief Laws) in such sale and in accordance with the
terms of the Term Documents and the Term Lender Intercreditor Agreement. Each
Term Agent for itself and the applicable Term Secured Parties further agree that
they will not object to or oppose, or support any party in opposing, the right
of the ABL Secured Parties to credit bid under Section 363(k) of the Bankruptcy
Code (or any similar provision under any other applicable Debtor Relief Laws)
with respect to the ABL Priority Collateral, subject to the provision of the
immediately preceding sentence; provided, that, the Term Secured Parties shall
not be deemed to have agreed to any credit bid in connection with a single sale
or other Disposition of both Term Priority Collateral and ABL Priority
Collateral unless such credit bid would result in the Discharge of Term
Obligations on the closing date of such sale.

(b)        Until the Discharge of all Term Obligations has occurred, the ABL
Agent, for itself and on behalf of the other ABL Secured Parties agrees that in
the event of any Insolvency Proceeding, the ABL Secured Parties will not object
or oppose (or support any Person in objecting or opposing), and will be deemed
to have consented to pursuant to Section 363(f) of the Bankruptcy Code or any
other applicable law, (i) a motion to sell or otherwise Dispose of any Term
Priority Collateral under Sections 363, 365 or 1129 of the Bankruptcy Code or
any similar provisions under any other applicable Debtor Relief Laws, free and
clear of any Liens or other claims, (ii) a motion establishing notice, sale or
bidding procedures for such Disposition (including any break-up fee or other
bidder protections) or (iii) a motion to permit a credit bid all or any portion
of the claims of the Term Secured Parties against Term Priority Collateral under
Section 363(k) of the Bankruptcy Code, in each case, if Term Agents have
consented to such sale or Disposition of such Term Priority Collateral;
provided, that, (A) the terms of any proposed order approving such transaction
provide for the parties’ respective Liens to attach to the proceeds of the Term
Priority Collateral that is the subject of such sale or Disposition, subject to
the Lien Priorities in Section 2.1 and the other terms and conditions of this
Agreement, (B) such proceeds are applied among the ABL Obligations and the Term
Obligations in accordance with Section 4.1; and (C) such motion to sell or
otherwise Dispose of any Term Priority Collateral does not impair the rights of
the ABL Secured Parties under Section 363(k) of the Bankruptcy Code (except that
(1) the ABL Secured Parties will be permitted to “credit bid” their claims
against Term Priority Collateral (including under Section 363, 365 or 1129 of
the Bankruptcy Code, or any comparable provision of other applicable Debtor
Relief Laws) in such sale only if such bid results in a Discharge of Term
Obligations in cash on the closing date of such sale, including all principal of
and accrued and unpaid interest and fees on and all prepayment or acceleration
penalties and premiums in respect of all Term Obligations outstanding at the
time of any Disposition, and (2) the ABL Secured Parties will be permitted to
“credit bid” their claims against ABL Priority Collateral (including under
Section 363,

 

38



--------------------------------------------------------------------------------

365 or 1129 of the Bankruptcy Code, or any comparable provision of other
applicable Debtor Relief Laws) in such sale and in accordance with the terms of
the ABL Documents. The ABL Agent for itself and the other ABL Secured Parties
further agree that it will not object to or oppose, or support any party in
opposing, the right of the Term Secured Parties to credit bid under
Section 363(k) of the Bankruptcy Code (or any similar provision under any other
applicable Debtor Relief Laws) with respect to the Term Priority Collateral,
subject to the provision of the immediately preceding sentence; provided, that,
the ABL Secured Parties shall not be deemed to have agreed to any credit bid in
connection with a single sale or other Disposition of both ABL Priority
Collateral and Term Priority Collateral unless such credit bid would result in
the Discharge of ABL Obligations on the closing date of such sale.

Section 6.5        Separate Grants of Security and Separate Classification. Each
Term Secured Party and each ABL Secured Party acknowledges and agrees that
(i) the grants of Liens pursuant to the ABL Collateral Documents and the Term
Collateral Documents constitute at least two separate and distinct grants of
Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Term Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any plan of reorganization (or
other plan of similar effect under any Debtor Relief Laws) proposed or adopted
in an Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Term Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the ABL Secured Parties and the Term
Secured Parties hereby acknowledge and agree that all distributions from the
Collateral shall be made as if there were separate classes of ABL Obligation
claims and Term Obligation claims against the Loan Parties, with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or Term Priority Collateral is sufficient (for this purpose ignoring
all claims held by the other Secured Parties), the ABL Secured Parties or the
Term Secured Parties, respectively, shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, fees and
expenses that is available from each pool of Priority Collateral for each of the
ABL Secured Parties and the Term Secured Parties, respectively, (whether or not
allowed or allowable in any such Insolvency Proceeding) before any distribution
is made in respect of the claims held by the other Secured Parties from such
Priority Collateral, with the other Secured Parties hereby acknowledging and
agreeing to turn over to the respective other Secured Parties amounts otherwise
received or receivable by them from such Priority Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries of the Secured Parties turning
over such amounts.

Section 6.6        Reorganization Securities. If, in any Insolvency Proceeding,
debt obligations of the reorganized debtor secured by Liens on any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or a
similar dispositive restructuring plan, both on account of the ABL Obligations
and on account of the Term Obligations, then to the extent that the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

Section 6.7        [Reserved].

Section 6.8        ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of each Term Agent hereunder,
shall, except as otherwise specifically provided herein, remain in full force
and effect irrespective of:

(i)        any lack of validity or enforceability of any ABL Document;

 

39



--------------------------------------------------------------------------------

(ii)        any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document (but
solely to the extent permitted pursuant to Section 5.2(a) hereof);

(iii)        any exchange, release, voiding, avoidance or nonperfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

(iv)        any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the ABL
Obligations, or of any Term Agent or any Loan Party, to the extent applicable,
in respect of this Agreement.

Section 6.9        Term Obligations Unconditional. All rights of each Term Agent
hereunder, all agreements and obligations of the ABL Agent hereunder, shall,
except as otherwise specifically provided herein, remain in full force and
effect irrespective of:

(i)        any lack of validity or enforceability of any Term Document;

(ii)        any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document (but
solely to the extent permitted pursuant to Section 5.2(b) hereof);

(iii)        any exchange, release, voiding, avoidance or nonperfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Obligations or any guarantee or guaranty
thereof; or

(iv)        any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Term
Obligations, or of the ABL Agent or any Loan Party, to the extent applicable, in
respect of this Agreement.

Section 6.10        Claims. Each Agent, for itself and on behalf of the
respective applicable Secured Parties, agrees not to object to (or support any
other Person objecting) and hereby waives any objection to any election under
Section 1111(b)(2) of the Bankruptcy Code by any ABL Secured Party (to any
claims of such ABL Secured Party in respect of the ABL Priority Collateral) or
Term Secured Party (to any claims of such Term Secured Party in respect of the
Term Priority Collateral), as applicable, in or from such Insolvency or
Liquidation Proceeding.

Section 6.11        Bankruptcy – Plan Support. Without the consent of the ABL
Secured Parties prior to the Discharge of ABL Obligations, the Term Secured
Parties will not propose, support or vote, directly or indirectly (including by
any restructuring plan support agreement) for any Plan that is inconsistent with
this Agreement. Without the consent of the Term Secured Parties prior to the
Discharge of Term Obligations, the ABL Secured Parties will not propose, support
or vote, directly or indirectly (including by any restructuring plan support
agreement) for any Plan that is inconsistent with this Agreement.

Section 6.12        Applicability. This Agreement shall be applicable both
before and after the institution of any Insolvency Proceeding involving any
Borrower or any other Loan Party, including,

 

40



--------------------------------------------------------------------------------

without limitation, the filing of any petition by or against any Borrower or any
other Loan Party under any Debtor Relief Laws and all converted or subsequent
cases in respect thereof, and all references herein to any Loan Party shall be
deemed to apply to the trustee for such Loan Party and such Loan Party as
debtor-in- possession. The relative rights of the ABL Secured Parties and the
Term Secured Parties in or to any distributions from or in respect of any
Collateral or Proceeds shall continue after the institution of any Insolvency
Proceeding involving any Borrower or any other Loan Party, including, without
limitation, the filing of any petition by or against any Borrower or any other
Loan Party under any Debtor Relief Laws and all converted cases and subsequent
cases, on the same basis as prior to the date of such institution, subject to
any court order approving the financing of, or use of cash collateral by any
Borrower or other Loan Party as debtor-in-possession, or any other court order
affecting the rights and interests of the parties hereto not inconsistent with
this Agreement. This Agreement shall constitute a subordination agreement for
the purposes of Section 510(a) of the Bankruptcy Code and shall be enforceable
in any Insolvency Proceeding in accordance with its terms.

Section 6.13        Other Bankruptcy Laws. In the event that an Insolvency
Proceeding is filed in a jurisdiction other than the United States or is
governed by any Debtor Relief Laws other than the Bankruptcy Code, each
reference in this Agreement to a section of the Bankruptcy Code shall be deemed
to refer to the substantially similar or corresponding provision of the Debtor
Relief Laws applicable to such Insolvency Proceeding, or, in the absence of any
specific similar or corresponding provision of such Debtor Relief Laws, such
other general Debtor Relief Law as may be applied in order to achieve
substantially the same result as would be achieved under each applicable section
of the Bankruptcy Code.

ARTICLE 7

MISCELLANEOUS

Section 7.1        Rights of Subrogation. Each Term Agent, for and on behalf of
itself and the applicable Term Secured Parties, agrees that no payment to the
ABL Agent or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle any Term Agent or any Term Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of ABL Obligations.
Thereafter, the ABL Agent agrees to execute such documents, agreements, and
instruments as any Term Agent or any Term Secured Party may reasonably request
to evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof. The ABL Agent, for and on behalf
of itself and the ABL Secured Parties, agrees that no payment to any Term Agent
or any Term Secured Party pursuant to the provisions of this Agreement shall
entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Obligations.
Thereafter, each Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Obligations resulting from payments to any Term Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by such Term Agent are paid by
such Person upon request for payment thereof.

Section 7.2        Further Assurances. The parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or any Term Agent to exercise and enforce their rights and remedies
hereunder; provided, however, that no party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any

 

41



--------------------------------------------------------------------------------

other action referred to in this Section 7.2, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

Section 7.3        Representations. Each Term Agent represents and warrants to
the ABL Agent that it has the requisite power and authority under the applicable
Term Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the applicable Term Secured Parties and that
this Agreement shall be binding obligations of such Term Agent and the
applicable Term Secured Parties, enforceable against each Term Agent and the
applicable Term Secured Parties in accordance with its terms. The ABL Agent
represents and warrants to each Term Agent that it has the requisite power and
authority under the ABL Documents to enter into, execute, deliver, and carry out
the terms of this Agreement on behalf of itself and the ABL Secured Parties and
that this Agreement shall be binding obligations of the ABL Agent and the ABL
Secured Parties, enforceable against the ABL Agent and the ABL Secured Parties
in accordance with its terms.

Section 7.4        Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any party hereto shall be effective
unless it is in a written agreement executed by each Term Agent and the ABL
Agent and, in the case of any amendment adversely affecting the rights or
obligations of any Loan Party, the applicable Loan Party, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. It is understood that the ABL Agent and each Term
Agent, without the consent of any other ABL Secured Party or Term Secured Party,
may in their discretion determine that a supplemental agreement (which may take
the form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional Indebtedness or other obligations of
any of the Loan Parties become ABL Obligations or Term Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such additional Indebtedness constitutes ABL Obligations or Term Obligations;
provided that such additional Indebtedness is permitted to be incurred under any
ABL Credit Agreement and any Term Loan Credit Agreement then extant in
accordance with the terms thereof and the Company shall have delivered an
officer’s certificate to the ABL Agent and each Term Agent certifying to such
and the holders of such additional Indebtedness (or an authorized agent or
trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents as shall be reasonably requested by, and in
a form reasonably acceptable to, the ABL Agent and each Term Agent.

Section 7.5        Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or three (3) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

ABL Agent:      Bank of America, N.A.      Business Capital      2600 West Big
Beaver Road      Troy, Michigan 48084      Attn: Kindra Mullarky      Telecopy:
248-631-0515

 

42



--------------------------------------------------------------------------------

     With a copy to:      McGuireWoods LLP      77 West Wacker Drive, Suite 4100
     Chicago, Illinois 60601      Attention: Philip J. Perzek      Email:
pperzek@mcguirewoods.com First Lien      Term Agent:      JPMorgan Chase Bank,
N.A.      10 South Dearborn, Floor 7      Chicago, Illinois 60603     
Attention: Joyce King      Telecopy: 888-292-9533      With a copy to:     
                                                                               
                                                Attention:
                                  Email:                             
Second Lien      Term Agent:      Cortland Capital Market Services LLC      225
W. Washington St., 9th Floor      Chicago, Illinois 60606      Attention: Legal
Department and Frances Real      Email: legal@cortlandglobal.com and
CPCAgency@cortlandglobal.com      Telecopy: (312) 376-0751      With a copy to
(which shall not constitute notice):      Holland & Knight LLP      131 South
Dearborn Street, 30th Floor      Chicago, IL 60603      Attention: Joshua M.
Spencer      Email: Joshua.Spencer@hklaw.com

Section 7.6        No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

Section 7.7        Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the earlier of the Discharge of ABL Obligations or the Discharge of
Term Obligations, (b) be binding upon the parties and their successors and

 

43



--------------------------------------------------------------------------------

assigns, and (c) inure to the benefit of and be enforceable by the parties and
their respective successors, transferees and assigns. Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral. All
references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent or any Term Agent may resign as ABL Agent or Term Agent, as
applicable, and any ABL Secured Party or any Term Secured Party may assign or
otherwise transfer all or any portion of the ABL Obligations or the Term
Obligations, as applicable, to any other Person (other than any Loan Party or
any Subsidiary or Affiliate of any Loan Party), and such successor ABL Agent or
successor Term Agent, or other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, any Term
Agent, any ABL Secured Party, or any Term Secured Party, as the case may be,
herein or otherwise. The ABL Secured Parties and the Term Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide Indebtedness
to, or for the benefit of, any Loan Party on the faith hereof.

Section 7.8        Governing Law; Entire Agreement. The validity, performance,
and enforcement of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflicts
of laws principles thereof but including Section 5-1401 and 5-1402 of the New
York General Obligations Law. This Agreement constitutes the entire agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes any prior agreements, written or oral, with respect thereto.

Section 7.9        Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.10        No Third Party Beneficiaries. This Agreement is solely for
the benefit of the ABL Agent, ABL Secured Parties, each Term Agent and Term
Secured Parties. Except as set forth in Section 7.4, no other Person (including
any Loan Party or any Subsidiary or Affiliate of any Loan Party) shall be deemed
to be a third party beneficiary of this Agreement; provided that the Loan
Parties and their respective Subsidiaries are intended beneficiaries and third
party beneficiaries with respect to Sections 7.4 and 7.20 hereof.

Section 7.11        Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.12        Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

Section 7.13        [Reserved].

Section 7.14        VENUE; JURY TRIAL WAIVER.

(a)        EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW

 

44



--------------------------------------------------------------------------------

YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY OR ANY TERM SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM DOCUMENTS, OR ANY ABL
DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b)        EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c)        EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

Section 7.15        Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement and the Term Loan Credit
Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due to (i) any ABL Secured Party to the obligations due to any Term
Secured Party or (ii) any Term Secured Party to the obligations due to any ABL
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.

Section 7.16        No Warranties or Liability. Each Term Agent and the ABL
Agent acknowledge and agree that neither has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, each Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

Section 7.17        Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Document or any Term
Document, the provisions of this Agreement shall govern; provided that nothing
in this Agreement shall permit any Loan Party to incur Indebtedness or Liens not
otherwise permitted by the ABL Documents and Term Documents.

 

45



--------------------------------------------------------------------------------

Section 7.18        Information Concerning Financial Condition of the Loan
Parties.

(a)        Each of the Term Agent, any other Term Agent and the ABL Agent hereby
assumes responsibility for keeping itself informed of the financial condition of
the Loan Parties and all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the Term Obligations. Each Term Agent and the ABL
Agent hereby agree that no party shall have any duty to advise any other party
of information known to it regarding such condition or any such circumstances.
In the event any Term Agent or the ABL Agent, in their sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, (a) they shall be under no obligation (i) to
provide any such information to such other party or any other party on any
subsequent occasion, (ii) to undertake any investigation not a part of its
regular business routine, or (iii) to disclose any other information, (b) they
make no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the party receiving such information hereby agrees to hold the providing
party harmless from any action the receiving party may take or conclusion the
receiving party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving party may become subject arising out of or in connection with the
use of such information.

(b)        The Loan Parties agree that any information provided to the ABL
Agent, any Term Agent, any ABL Secured Party or any Term Secured Party may be
shared by such Person with any ABL Secured Party, any Term Secured Party, the
ABL Agent or any Term Agent notwithstanding a request or demand by such Loan
Party that such information be kept confidential; provided that such information
shall otherwise be subject to the respective confidentiality provisions in the
ABL Credit Agreement and the Term Loan Credit Agreement, as applicable.

Section 7.19        Additional Loan Parties. The Company agrees that if any
Subsidiary shall become both an ABL Loan Party and a Term Loan Party after the
date hereof, it will promptly cause such Subsidiary to execute and deliver to
the ABL Agent and each Term Agent an instrument in the form of the
Acknowledgement attached hereto. The execution and delivery of such
Acknowledgement shall not require the consent of any other party hereunder.

Section 7.20        Amendment and Restatement. This Agreement amends and
restates the Prior Intercreditor Agreement in its entirety. This Agreement shall
supersede the Prior Intercreditor Agreement. The parties acknowledge and agree
that this Agreement does not constitute a termination of the rights and
obligations under the Prior Intercreditor Agreement, all of which are in all
respects continuing under this Agreement with only the terms being modified from
and after the date hereof as provided in this Agreement.

Section 7.21        Additional Term Lender Intercreditor Agreements; ABL Agent
Reliance.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
each party hereto agrees that the Term Secured Parties (as among themselves) may
enter into the Term Lender Intercreditor Agreement or other intercreditor
agreements (or similar arrangements) with the Term Agents governing the rights,
benefits and privileges of Term Secured Parties with respect to the Term
Obligations or a portion thereof (as among themselves), in respect of any or all
of the Collateral and the applicable Term Documents, including as to the
application of Proceeds of any Collateral, voting rights, control of any
Collateral and waivers with respect to any Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement.

(b)        Except with respect to instructions or notices which this Agreement
expressly provides may only be issued to the ABL Agent by the Designated Term
Agent (with respect to which the

 

46



--------------------------------------------------------------------------------

terms of this Section 7.21(b) shall not apply), each of the Loan Parties and the
Secured Parties agree that ABL Agent (i) will have no obligation to determine
the validity or propriety (including under the Term Lender Intercreditor
Agreement or otherwise) of any Enforcement Notice or other notice or instruction
it reasonably believes delivered by the Designated Term Agent or other Term
Agent, as applicable, (ii) shall have no liability to any Secured Party for
action based upon or in response to any such notice or instruction and (iii) if
the ABL Agent receives notices or instructions from the Term Agents that it
reasonably believes to be contradictory or inconsistent with other notices or
instructions from any Term Agent or the terms of this Agreement, it may refuse
to take any action or refuse to treat such notice or instruction as effective
until and unless (1) it receives separate indemnification from a Term Agent on
terms acceptable to ABL Agent or (2) a court of competent jurisdiction otherwise
directs the ABL Agent to take action based upon such notice or instruction. None
of the foregoing provisions of this clause (b) will limit the obligation of ABL
Agent to deliver notices to any Term Agent otherwise specifically required under
this Agreement.

[SIGNATURE PAGES FOLLOW]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and each Term Agent, for and on behalf of itself and the Term Lenders,
have caused this Agreement to be duly executed and delivered as of the date
first above written.

 

  BANK OF AMERICA, N.A., in its capacity as the ABL Agent   By:      

/s/ Kindra S. Mullarky

    Name: Kindra M. Mullarky     Title: SVP   JPMORGAN CHASE BANK, N.A., in its
capacity as the First Lien Term Agent   By:  

/s/ Krys Szremski

    Name: Krys Szremski     Title: Executive Director   CORTLAND CAPITAL MARKET
SERVICES LLC, in its capacity as the Second Lien Term Agent   By:  

/s/ Matthew Trybula

    Name: Matthew Trybula     Title: Associate Counsel

 

[Signature Page to Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

  The undersigned acknowledges and agrees by its signature below that concurrent
with the delivery of this counterpart that Discharge of the Term Obligations
owing in respect of the Bridge Credit Agreement (as such terms are defined in
the Prior Intercreditor Agreement) has occurred, it is no longer the Designated
Term Agent and no longer party to the Intercreditor Agreement.   CORTLAND
CAPITAL MARKET SERVICES LLC, as a Term Agent   By:  

/s/ Matthew Trybula

    Name: Matthew Trybula     Title: Associate Counsel

 

[Signature Page to Amended and Restated Intercreditor A.greement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower, each ABL Guarantor and each Term Guarantor hereby acknowledges
that it has received a copy of this Agreement and consents thereto, agrees to
recognize all rights granted thereby to the ABL Agent and each Term Agent, and
will not do any act or perform any obligation which is not in accordance with
the agreements set forth in this Agreement. Each Borrower, each ABL Guarantor
and each Term Guarantor further acknowledges and agrees that, except as set
forth in Section 7.10, it is not an intended beneficiary or third party
beneficiary under this Agreement and (i) as between the ABL Secured Parties and
the ABL Loan Parties, the ABL Documents remain in full force and effect as
written and are in no way modified hereby, and (ii) as between the Term Secured
Parties, the Company and Term Guarantors, the Term Documents remain in full
force and effect as written and are in no way modified hereby. For the avoidance
of doubt, the consent and acknowledgement of the Borrowers, the ABL Guarantors
and the Term Guarantors herein, shall not constitute a waiver of any of their
rights available under the Loan Documents, at law or in equity.

 

  HORIZON GLOBAL CORPORATION,   a Delaware corporation
                                                                                
                            By:   /s/ Brian
Whittman                                           Name: Brian Whittman   Title:
Vice President, Finance   HORIZON GLOBAL AMERICAS INC.,   a Delaware corporation
  By:   /s/ Brian Whittman                                           Name: Brian
Whittman   Title: Vice President, Finance   CEQUENT UK LIMITED, a company
incorporated in England and Wales with company number 08081641   By:   /s/ Jay
Goldbaum                                              Name: Jay Goldbaum  
Title: Director   CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under
the laws of the Province of Ontario   By:   /s/ Jay
Goldbaum                                              Name: Jay Goldbaum  
Title: Vice President and Secretary

 

[Signature Page to Acknowledgment to Amended and Restated Intercreditor
Agreement]



--------------------------------------------------------------------------------

HORIZON GLOBAL COMPANY LLC, a Delaware limited liability company By:   /s/ Brian
Whittman                                 Name: Brian Whittman Title:
Vice President, Finance HORIZON INTERNATIONAL HOLDINGS LLC, a Delaware limited
liability company By:   /s/ Brian Whittman                                 Name:
Brian Whittman Title: Vice President, Finance CEQUENT NEDERLAND HOLDINGS B.V., a
company formed under the laws of the Netherlands By:   /s/ Jay
Goldbaum                                 Name: Jay Goldbaum Title: Director
CEQUENT MEXICO HOLDINGS B.V., a company formed under the laws of the Netherlands
By:   /s/ Jay Goldbaum                                 Name: Jay Goldbaum Title:
Director CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V., a limited
liability company formed under the laws of Mexico By:   /s/ Jay
Goldbaum                                 Name: Jay Goldbaum Title: Vice
President and Director

 

[Signature Page to Acknowledgment to Amended and Restated Intercreditor
Agreement]



--------------------------------------------------------------------------------

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V., a limited liability
company formed under the laws of Mexico By:   /s/ Jay
Goldbaum                                 Name: Jay Goldbaum Title: Vice
President and Director

 

[Signature Page to Acknowledgment to Amended and Restated Intercreditor
Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] JOINDER AGREEMENT

JOINDER AGREEMENT dated as of [            ], 20[    ] to the AMENDED AND
RESTATED INTERCREDITOR AGREEMENT dated as of March 15, 2019 (the “Intercreditor
Agreement”), among (I) BANK OF AMERICA, N.A., in its capacity as agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”), (II) JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “First Lien Term Agent”) and (III) CORTLAND
CAPITAL MARKET SERVICES LLC, in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Second Lien Term Agent” and together with the First Lien Term Agent,
collectively, the “Term Agents”)).

A.        Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

B.        As a condition to the ability of [    ] to [refinance the ABL Credit
Agreement, First Lien Term Loan Credit Agreement, Second Lien Term Loan Credit
Agreement or [    ]] after the date of the Intercreditor Agreement and to secure
[ABL Credit Agreement, Term Loan Credit Agreement, Second Lien Term Loan Credit
Agreement or [    ]] with a Lien on the Collateral, in each case under and
pursuant to the collateral documents relating thereto, [the agent, trustee or
other representative in respect of such [    ]] is required, unless such agent,
trustee or other representative is already a party to the Intercreditor
Agreement, to become a party under, and such Indebtedness and holders of such
Indebtedness in respect thereof are required to become subject to and bound by,
the Intercreditor Agreement. The undersigned (the “New Representative”) is
executing this Joinder in accordance with the requirements of the ABL Documents
and the Term Documents.

Accordingly, the ABL Agent, each Term Agent and each New Representative agree as
follows:

Section 1. In accordance with the Intercreditor Agreement, the New
Representative by its signature below becomes a party under, and the related
Indebtedness and holders of such Indebtedness become subject to and bound by,
the Intercreditor Agreement as [ABL Obligations and ABL Secured Parties][ First
Lien Term Obligations and First Lien Term Secured Parties][Second Lien Term
Obligations and Second Lien Term Secured Parties], respectively, with the same
force and effect as if the New Representative had originally been named therein
as a party thereto, and the New Representative, on behalf of itself and such
holders of such Indebtedness, hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it. Each reference to a [“Term Agent”]
[“ABL Agent”] in the Intercreditor Agreement shall be deemed to include the New
Representative. The Intercreditor Agreement is hereby incorporated herein by
reference.

Section 2. The New Representative represents and warrants that (a) it has full
power and authority to enter into this Joinder, in its capacity as [agent]
[trustee] [representative] under [describe new facility] and (b) this Joinder
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
the terms of such Joinder.



--------------------------------------------------------------------------------

Section 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when executed and delivered
by the parties hereto. Delivery of an executed signature page to this Joinder by
facsimile transmission or other electronic method shall be effective as delivery
of a manually signed counterpart of this Joinder.

Section 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.  All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, each Term Agent and each New Representative
have duly executed this Joinder to the Intercreditor Agreement as of the day and
year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

      as [                     ] for the holders of

      [                                         ],

     By:                                       
                                                Name:            Title:      
                        Address for notices:        
                                                                                
                                                                              
            Attention of:                                                       
       Telecopy:                                                 

 

[Signature Page to Joinder to Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A., in its capacity as the   ABL Agent   By:      
                                                                  Name:    
Title:   JPMORGAN CHASE BANK, N.A., in its capacity as the First Lien Term Agent
  By:                                                                     Name:
    Title:   CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity as the Second
Lien Term Agent   By:                                        
                            Name:     Title:

 

[Signature Page to Joinder to Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

Amendment to Guarantee and Collateral Agreement

See attached.



--------------------------------------------------------------------------------

Execution Version

THIRD AMENDMENT AND JOINDER TO

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT

This Third Amendment and Joinder to Term Loan Guarantee and Collateral Agreement
(this “Amendment”) is dated as of March 15, 2019, and is by and among HORIZON
GLOBAL CORPORATION, a Delaware corporation (the “Borrower”), certain of its
Subsidiaries party to the Guarantee and Collateral Agreement as of the date
hereof (the Borrower and each such Subsidiary an “Existing Grantor”), the
entities that are becoming a party to the Guarantee and Collateral Agreement
pursuant to this Agreement (each, an “Additional Grantor” and, together with the
Existing Grantors, collectively, the “Grantors”) and JPMORGAN CHASE BANK, N.A.
(the “Collateral Agent”), as collateral agent for the Secured Parties.

RECITALS:

WHEREAS, the Borrower, the Collateral Agent and certain other financial
institutions are party to that certain Term Loan Credit Agreement, dated as of
June 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Collateral Agent and the
Existing Grantors entered into a Term Loan Guarantee and Collateral Agreement
dated as of June 30, 2015 (as amended, restated, supplemented, or otherwise
modified before the date of this Amendment, the “Guarantee and Collateral
Agreement”), in favor of the Collateral Agent for itself and for the benefit of
the Secured Parties;

WHEREAS, the Credit Agreement requires each Additional Grantor to become a party
to the Guarantee and Collateral Agreement;

WHEREAS, each Additional Grantor has agreed to execute and deliver this
Amendment in order to become a party to the Guarantee and Collateral Agreement;

WHEREAS, the parties desire to make such other modifications and amendments to
the Guarantee and Collateral Agreement more particularly set forth herein;

NOW, THEREFORE, in consideration of the premises, the parties agree as follows:

1.        Definitions. Defined terms used but not defined in this Amendment are
as defined in the Guarantee and Collateral Agreement or the Credit Agreement
referenced therein, as applicable.

2.        Amendments to Guarantee and Collateral Agreement. With effect as of
the Effective Date, the Guarantee and Collateral Agreement is hereby amended
with the stricken text deleted (indicated textually in the same manner as the
following example: stricken text) and with the double-underlined text added
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Guarantee and
Collateral Agreement attached as

 

1



--------------------------------------------------------------------------------

Exhibit A hereto.

3.        Representations. To induce the Collateral Agent to enter into this
Amendment, each Grantor hereby represents to the Collateral Agent and the
Lenders as follows:

 

(1)

that such Grantor (A) is duly authorized to execute and deliver this Amendment;
and (B) is and will continue to be duly authorized to perform its obligations
under the Guarantee and Collateral Agreement, as amended by this Amendment;

 

(2)

that the execution and delivery of this Amendment and the performance by such
Grantor of its obligations under the Guarantee and Collateral Agreement, as
amended by this Amendment, will not (A) violate any Applicable Law or regulation
or the charter, by-laws or other organizational documents of such Grantor or any
order of any Governmental Authority or (B) violate or result in a default under
any indenture, agreement or other instrument binding upon such Grantor or its
assets, or give rise to a right thereunder to require any payment to be made by
such Grantor, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect;

 

(3)

that each of this Amendment and the Guarantee and Collateral Agreement, as
amended by this Amendment, is a legal, valid, and binding obligation of such
Grantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(4)

that the representations and warranties set forth in Article IV of the Guarantee
and Collateral Agreement, as amended by this Amendment, are true and correct in
all material respects (but if any such representation or warranty is by its
terms qualified or modified by materiality in the text thereof, that
representation or warranty is true and correct in all respects), on and as of
the date of this Amendment, as though made on and as of such date (except to the
extent that any such representation or warranty relates solely to an earlier
date, in which case that representation or warranty is true and correct in all
material respects as of such earlier date (but if any such representation or
warranty is by its terms qualified or modified by materiality in the text
thereof, that representation or warranty is true and correct in all respects as
of such earlier date));

 

(5)

that such Grantor has complied with and is in compliance with all of the
covenants set forth in the Guarantee and Collateral Agreement, as amended by
this Amendment, in all material respects, including those set forth in Article V
of the Guarantee and Collateral Agreement; and

 

(6)

that as of the date of this Amendment, no Default or Event of Default has
occurred and is continuing.

4.        Conditions. This Amendment shall be effective upon the Collateral
Agent’s receipt of this Amendment executed by the Collateral Agent and the
Grantors.

5.        Joinder. By executing and delivering this Amendment, each Additional
Grantor hereby becomes a party to the Guarantee and Collateral Agreement as a
Guarantor and Grantor thereunder solely for the purposes of Article I
(Definitions), Article II (Guarantee), Article III (Grant of

 

2



--------------------------------------------------------------------------------

Security Interest) and Article IX (General Provisions) with the same force and
effect as if originally named therein as a Guarantor and Grantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and Grantor under Article II
(Guarantee) and Article III (Grant of Security Interest) of the Guarantee and
Collateral Agreement. The undersigned hereby agrees to be bound as a Guarantor
and Grantor for the purposes of Article I (Definitions), Article II (Guarantee),
Article III (Grant of Security Interest) and Article IX (General Provisions) of
the Guarantee and Collateral Agreement. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Exhibits A, C (with
respect to all registered or applied for Patents, Trademarks or Copyrights owned
by an Additional Grantor, regardless of in which jurisdiction such Intellectual
Property has been registered or applied for) and D (solely with respect to any
pledged Instruments). The Additional Grantor makes no representations or
warranties and does not agree to any covenants, in each case, set forth in any
Loan Document. Any representation, warranty or affirmative covenant made under
any Loan Document with respect to a “guarantor,” “Loan Party,” or “Subsidiary
Loan Party,” shall exclude each Additional Grantor. The Guarantee and grant of
the security interest by the Additional Grantors under the Guarantee and
Collateral Agreement shall be subject to the Agreed Security Principles. If the
grant of the security interest in any of an Additional Grantor’s assets
conflicts with the Agreed Security Principles, such assets shall be deemed to be
Excluded Property.

6.        Miscellaneous.

 

(1)

This Amendment is governed by, and is to be construed in accordance with laws of
the State of New York, without giving effect to any conflict of law principles
except federal laws relating to national banks. Each provision of this Amendment
is severable from every other provision of this Amendment for the purpose of
determining the legal enforceability of any specific provision.

 

(2)

This Amendment binds the Collateral Agent and each Grantor and their respective
successors and assigns, and will inure to the benefit of the Collateral Agent,
the Lenders, and each Grantor and the successors and assigns of the Collateral
Agent and each Lender.

 

(3)

Except as specifically modified or amended by the terms of this Amendment, all
other terms and provisions of the Guarantee and Collateral Agreement are
incorporated by reference in this Amendment and in all respects continue in full
force and effect. Each Grantor, by execution of this Amendment, hereby
reaffirms, assumes, and binds itself to all of the obligations, duties, rights,
covenants, terms, and conditions that are contained in the Guarantee and
Collateral Agreement.

 

(4)

Each reference in the Guarantee and Collateral Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import, and each reference to the
Guarantee and Collateral Agreement in any and all instruments or documents
delivered in connection therewith, will be deemed to refer to the Guarantee and
Collateral Agreement, as amended by this Amendment.

 

(5)

This Amendment is a Loan Document. Each Grantor hereby acknowledges that the
Collateral Agent’s reasonable costs and expenses (including reasonable
documented attorneys’ fees and expenses) incurred in drafting this Amendment and
in amending the Guarantee and Collateral Agreement as provided in this Amendment
constitute Obligations owing pursuant to Section 10.03(a) of the Credit
Agreement.

 

(6)

The parties may sign this Amendment in several counterparts, each of which will
be deemed to

 

3



--------------------------------------------------------------------------------

be an original but all of which together will constitute one instrument.

[Signature pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Amendment as of the date first above written.

 

EXISTING GRANTORS: HORIZON GLOBAL CORPORATION, as the Borrower By: /s/ Brian
Whittman Name:   Brian Whittman Title:   Vice President, Finance HORIZON GLOBAL
AMERICAS, INC., as a Guarantor By: /s/ Brian Whittman Name:   Brian Whittman
Title:   Vice President, Finance HORIZON INTERNATIONAL HOLDINGS LLC, as a
Guarantor By: /s/ Brian Whittman Name:   Brian Whittman Title:   Vice President,
Finance HORIZON GLOBAL COMPANY LLC, as a Guarantor By: /s/ Brian Whittman Name:
  Brian Whittman Title:   Vice President, Finance



--------------------------------------------------------------------------------

ADDITIONAL GRANTORS:

CEQUENT UK LIMITED, a company

incorporated in England and Wales with

company number 08081641

By: /s/ Jay Goldbaum                             Name:  Jay Goldbaum Title:
  Director

CEQUENT TOWING PRODUCTS OF

CANADA LTD., a company formed

under the laws of the Province of Ontario

By: /s/ Jay Goldbaum                             Name:  Jay Goldbaum Title:
  Vice President and Secretary CEQUENT NEDERLAND HOLDINGS B.V., a company formed
under the laws of the Netherlands By: /s/ Jay
Goldbaum                                     Name:  Jay Goldbaum Title:
  Director CEQUENT MEXICO HOLDINGS B.V., a company formed under the laws of the
Netherlands By: /s/ Jay Goldbaum                                     Name:   Jay
Goldbaum Title:   Director CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,
a limited liability company formed under the laws of Mexico By: /s/ Jay
Goldbaum                                     Name:  Jay Goldbaum Title:   Vice
President and Director



--------------------------------------------------------------------------------

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V., a limited liability
company formed under the laws of Mexico By:   /s/ Jay
Goldbaum                                   Name:  Jay Goldbaum Title:   Vice
President and Director



--------------------------------------------------------------------------------

COLLATERAL AGENT:

JPMORGAN CHASE BANK, N.A., as

Collateral Agent

By:   /s/ Krys Szremski            

Name:   Krys Szremski Title:   Executive Director



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Guarantee and Collateral Agreement

See attached.



--------------------------------------------------------------------------------

Execution CopyVersion

 

 

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT

made by

HORIZON GLOBAL CORPORATION

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

Dated as of June 30, 2015

 

 



--------------------------------------------------------------------------------

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT

THIS TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”) is entered into as of June 30, 2015 by and among HORIZON
GLOBAL CORPORATION, a Delaware corporation (the “Borrower”), certain of its
Subsidiaries signatories hereto (the Borrower and each such Subsidiary a
“Grantor”, and collectively, the “Grantors”) and JPMORGAN CHASE BANK, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Term Loan Credit Agreement, dated as of June 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the Lenders, the
Collateral Agent, and the other agents party thereto.

PRELIMINARY STATEMENT

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

1.1        Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2        Terms Defined in UCC or PPSA. Terms defined in the UCC or the PPSA
which are not otherwise defined in this Agreement are used herein as defined in
Articles 8 or 9 of the UCCshall have the meanings set forth in the UCC or the
PPSA, as applicable and as the context requires.

1.3        Definitions and Rules of Construction. Whenever the words “include”,
“including”, or “includes” appear in this Agreement, they shall be read to be
followed by the words “without limitation” or words having similar import.



--------------------------------------------------------------------------------

1.4        Definitions of Certain Terms Used Herein. As used in this Agreement,
in addition to the terms defined in the Preliminary Statement, the following
terms shall have the following meanings:

“ABL Priority Collateral” has the meaning set forth in the ABL/Term Loan
Intercreditor Agreement.

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Agreed Security Principles” shall mean, with respect to the Foreign Domiciled
Grantors, principles in recognition of certain legal and practical difficulties
in obtaining effective guarantees and security from such Foreign Domiciled
Grantors in jurisdictions in which it has been agreed that a Lien on Collateral
will be granted in order to secure the Obligations, and the agreement that in
such jurisdictions or with respect to the Obligations of such Foreign Domiciled
Grantors:

(a)         general statutory limitations, financial assistance, capital
maintenance, corporate benefit, corporate interest (vennootschappelijk belang),
fraudulent preference, “thin capitalization” rules, tax restrictions or costs,
retention of title claims, liquidity maintenance and similar principles may
limit the ability of any such Foreign Domiciled Grantors to provide a guarantee
or security or may require that the guarantee or security be limited by an
amount or otherwise;

(b)         the consent of certain supervisory boards, works councils or other
external bodies or persons may be required under Applicable Law in such
jurisdiction to enable any such Foreign Domiciled Grantors to provide a
guarantee or security, and such Foreign Domiciled Grantors shall use best
efforts to obtain such consent, but such guarantee and/or security shall not be
required unless such consent has been received;

(c)         any such Foreign Domiciled Grantor will not be required to give
guarantees or enter into Security Documents if it would conflict with the
fiduciary duties of the directors, officers, managers (or equivalent) of such
Foreign Domiciled Grantor or contravene any legal prohibition or would result in
(or in a material risk of) the contravention of the fiduciary duties of, or in
civil, personal or criminal liability on the part of any directors, officers,
managers (or equivalent) of any such Foreign Domiciled Grantor;

(d)         the Liens (including, for the avoidance of doubt, the maximum amount
secured thereunder to the extent required by any Applicable Law) securing the
Obligations and the extent of their perfection will be agreed by the Lender
Representative and the Borrower, taking into account the cost (including
material adverse tax consequences or material adverse effects on interest
deductibility and stamp duty, notarization and registration fees) to such
Foreign Domiciled Grantor of providing such Liens so as to ensure that it is not
excessive in light of the benefit accruing to the Secured Parties;

(e)         in certain jurisdictions it may be either legally impossible or
impractical (such impossibility or impracticality to be agreed by the Lender
Representative and the Borrower) to grant guarantees or create Liens over
certain categories of assets in which event such guarantees will not be granted
and Liens will not be taken over such assets; provided that, to the extent a
change in law makes it possible or practical to grant a Lien where it was
previously considered impossible or impractical, such Foreign Domiciled Grantors
will provide such guarantees and/or Liens subject to these Agreed Security
Principles as soon as reasonably practicable;

(f)         no such Foreign Domiciled Grantors shall be required to guarantee or
grant Liens to secure the Obligations to the extent that providing such
guarantee or Liens would result in material



--------------------------------------------------------------------------------

adverse tax consequences to a Grantor or a Subsidiary of a Grantor, as
reasonably determined by Borrower in consultation with the Lender
Representative; and

(g)         perfection of Liens, when required, and other legal formalities will
be completed as soon as reasonably practicable and, in any event, within the
time periods specified in the relevant Security Documents or this Agreement (as
such times may be extended by Lender Representative in its reasonable discretion
if the relevant provision so allows).

As of the Sixth Amendment Effective Date, the Grantors agree that no condition
of any of the types described in the foregoing clauses (a) through (g) exists,
and that the Agreed Security Principles shall not, as of the Sixth Amendment
Effective Date, limit the guarantees provided (or to be provided) and Liens
granted (or to be granted) by the Foreign Domiciled Grantors party to this
Agreement on the Sixth Amendment Effective Date.

“Applicable Law” all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles
(including, without limitation, any banking, exchange control, financial
assistance, minimum capitalization, fraudulent conveyance, mandatory labor
advice or similar rules or regulations), and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“Canadian Domiciled Grantor” each Grantor that is incorporated or organized
under the laws of Canada or any province or territory of Canada.

“Civil Code” the Civil Code of Québec, or any successor statute, as amended from
time to time, and includes all regulations thereunder.

“Collateral” has the meaning set forth in Article III.

“Collateral Deposit Account” means each Deposit Account of a Grantor other than
an Excluded Account.

“Collection Account” has the meaning set forth in Section 8.1(b).

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Dutch Domiciled Grantor” each Grantor that is incorporated or organized under
the laws of the Netherlands or any jurisdiction of the Netherlands.

“Excluded Accounts” means (a) Excluded Trust Accounts, (b) Deposit Accounts and
Securities Accounts of the Loan Parties containing not more than $50,000
individually or $250,000 in the aggregate at any time, and (c) zero-balance
accounts that sweep on a daily basis to an account



--------------------------------------------------------------------------------

maintained with the ABL Collateral Agent or subject to a Deposit Account control
agreement for the benefit of the ABL Collateral Agent pursuant to the terms of
the ABL Loan Documents.

“Excluded Contract” means any contract or agreement to which a Grantor is a
party or any governmental permit held by a Grantor to the extent that (a) the
terms of such contract, agreement or permit prohibit or restrict the creation,
incurrence or existence of the security interest granted hereunder therein or
the assignment thereof without the consent of any party thereto other than the
Borrower or any Subsidiary and (b) such prohibition or restriction is permitted
under Section 6.10 of the Credit Agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law, pursuant to the PPSA,
pursuant to the Civil Code or pursuant to any other Applicable Law or principles
of equity); provided that (i) the term “Excluded Contract” shall not include any
rights for any amounts due or to become due pursuant to any Excluded Contract
and (ii) the Liens in favor of the Secured Parties shall attach immediately at
such time as the condition causing such unenforceability shall be remedied and,
to the extent severable, shall attach immediately to any portion of such
contract or agreement in which the creation, incurrence or existence of the
security interest granted hereunder, or the assignment thereof, as the case may
be, is not so prohibited or restricted; provided, further, that such Grantor
shall use commercially reasonable efforts to obtain all consents or waivers
necessary to permit the grant of Liens in favor of the Secured Parties in such
Excluded Contract.

“Excluded Property” means (a) any asset, including, without limitation, Accounts
and proceeds of Inventory, of any kind, to the extent that (i) such asset is
sold pursuant to any Specified Vendor Receivables Financing and in accordance
with the applicable Specified Vendor Receivables Financing Documents and
(ii) such sale or intended sale is permitted by Section 6.05(c)(ii) of the
Credit Agreement, (b) any asset acquired, constructed or improved pursuant to a
capital lease or purchase money indebtedness permitted by Section 6.01(a)(viii)
of the Credit Agreement, (c) Excluded Contracts, (d) any Trademark applications
and/or registrations with the Mexican Trademark Office by a Grantor (other than
a Mexican Domiciled Grantor) filed in the United States Patent and Trademark
Office in each case on the basis of such Grantor’s “intent-to-use” such
trademark solely to the extent that, and solely during the period in which,
granting a security interest in such Trademark application prior to such filing
would adversely affect the enforceability or validity or result in the voiding
thereof, unless and until acceptable evidence of use of the Trademark has been
filed with and accepted by the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), whereupon such trademark application will, without any further action
taken on the part of such Grantor or the Collateral Agent, be deemed to
constitute Collateral, (e) any shares of Voting Stock of any Foreign Subsidiary
or CFC in excess of 65% of the issued and outstanding shares of Voting Stock of
such Foreign Subsidiary or CFC (other than any CFC or Foreign Subsidiary
organized under the laws of Germany, the United Kingdom (or any political
subdivision thereof) or the Netherlands), (f) any property or assets for which
the creation or perfection of pledges of, or security interests in, pursuant to
the Security Documents would result in material adverse tax consequences to
theany Loan PartiesParty or any Subsidiary of Loan Party, as reasonably
determined by the Borrower in consultation with the Collateral Agent, (gf)
assets in circumstances where the cost of obtaining a security interest in such
assets, including, without limitation, the cost of title insurance, surveys or
flood insurance (if necessary) would be excessive in light of the practical
benefit to the Secured Parties afforded thereby as reasonably determined by the
Borrower and the Collateral Agent, (hg) any asset subject to a purchase money
security interest, capital lease obligations or similar arrangement, in each
case, to the extent the grant of a security interest therein would violate or
invalidate such purchase money or similar arrangement or create a right of
termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the New York UCC, the PPSA, the Civil
Code or other applicable lawApplicable Law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the New
York UCC or other applicable lawApplicable Law notwithstanding such



--------------------------------------------------------------------------------

prohibition, (ih) any property of a personPerson existing at the time such
personPerson is acquired or, merged or amalgamated with or into or consolidated
with any Loan Party that is subject to a Lien permitted by Section 6.02(e) of
the Credit Agreement to the extent and for so long as the contract or other
agreement in which such Lien is granted validly prohibits the creation of any
other Lien on such property, (ji) any Excluded Trust Accounts and, (kj) Equity
Interests in any non-wholly owned Subsidiaries, but only to the extent that (x)
the organizational documents or other agreements with equity holders of such
non-wholly owned Subsidiaries do not permit or restrict the pledge of such
Equity Interests, or (y) the pledge of such Equity Interests (including any
exercise of remedies) would result in a change of control, repurchase obligation
or other adverse consequence to any of the Loan Parties or such Subsidiary and
(k) any assets excluded from constituting Collateral in accordance with
Section 9.26.

“Excluded Trust Accounts” means Deposit Accounts or Securities Accounts used
exclusively (a) for payroll, taxes or employee benefits, (b) to receive proceeds
of Accounts sold to third parties pursuant to Specified Vendor Receivables
Financings permitted under the Loan Documents, (c) to hold cash and/or cash
equivalents pledged to secure other obligations of the Borrower or any
Subsidiary thereof pursuant to Liens permitted under the Loan Documents, (d) as
escrow accounts, (e) as fiduciary or trust accounts, and accounts otherwise held
exclusively for the benefit of third parties, other than a Grantor and (f) that
contain solely deposits permitted by clauses (c) and (d) of the definition of
“Permitted Encumbrances” in the Credit Agreement, including in connection with
any letters of credit issued pursuant to such clauses, if the documents
governing such deposits prohibit the granting of a Lien on such deposits.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“Foreign Domiciled Grantor” any Grantor that is not a U.S. Domiciled Grantor.

“German Domiciled Grantor” means any Grantor which is formed or organized under
the laws of Germany.

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article II), whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Collateral Agent or to the Secured Parties that are required
to be paid by such Guarantor pursuant to the terms of this Agreement).

“Guarantors” means the Grantors; provided that each Grantor shall be considered
a Guarantor only with respect to the Primary Obligations of any other Loan
Party.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement, misappropriation or violation thereof,
including the right to receive all proceeds and damages therefrom.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable



--------------------------------------------------------------------------------

under and with respect thereto, including, without limitation, damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

“Mexican Domiciled Grantors” means each Grantor organized or incorporated under
the laws of Mexico or any jurisdiction thereof.

“Obligations” means, with respect to any Grantor, the collective reference to
its Primary Obligations and its Guarantor Obligations.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisionals, continuations, renewals, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Pledged Chattel Paper” means all Chattel Paper, but only to the extent not
constituting Excluded Property.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors (other than Excluded Property), whether or not
physically delivered to the Collateral Agent pursuant to this Agreement.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, (or any successor statute) and the regulations thereunder; provided,
however, if validity, perfection and effect of perfection and non-perfection and
opposability of the Collateral Agent’s security interest in and Lien on any
Collateral of any Canadian Domiciled Grantor are governed by the personal
property security laws of any jurisdiction other than Ontario, PPSA shall mean
those personal property security laws (including the Civil Code) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

“Primary Obligations” means, with respect to any Loan Party, the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of such Loan Party to the Administrative Agent, the
Collateral Agent or any other Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, any other Loan Documents (other than this Agreement) or any other
document made, delivered or given in connection herewith or therewith (other
than this Agreement), whether on account of principal, interest, premium
(including the Prepayment Premium) reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent, the Collateral Agent or to any other Secured Party



--------------------------------------------------------------------------------

that are required to be paid by such Loan Party pursuant to the terms of any of
the foregoing agreements) or otherwise.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC or in any other Applicable Law, as applicable, and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Parties” means the collective reference to the Administrative Agent,
the Collateral Agent and the Lenders.

“Specified Permitted Liens” means the Liens permitted under Sections 6.02(a) and
6.02(r) of the Credit Agreement, provided that such Liens on the Collateral
securing the obligations of the Loan Parties under the ABL Loan Documents remain
subject to the ABL/Term Loan Intercreditor Agreement.

“STA” means the Securities Transfer Act, 2006 (Ontario) (or any successor
statute), as amended from time to time, and the regulations thereunder.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interests constituting Collateral, any right
to receive Equity Interests and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interests.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“U.S. Domiciled Grantor” means each Grantor that is organized under the laws of
a jurisdiction of the United States of America or any State thereof or the
District of Columbia.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Lender’s
Lien on any Collateral.

“UK Domiciled Grantor” means each Grantor that is incorporated or organized
under the laws of any legal jurisdiction of the United Kingdom.



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even where the right so to vote
has been suspended by the happening of such a contingency.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GUARANTEE

2.1    Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Primary Obligations of the Loan Parties.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors (after giving effect to
the right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Primary Obligations of the Loan Parties may
at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Article II
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(d) The guarantee contained in this Article II shall remain in full force and
effect until all the Primary Obligations of the Loan Parties (other than
contingent obligations, indemnification, expense reimbursement, tax gross-up or
yield protection as to which no claim has been made) and the obligations of each
Guarantor under the guarantee contained in this Article II shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Loan Parties may be free from any Primary Obligations.

(e) No payment made by the Borrower, any other Loan Party, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Collateral Agent or any Lender from the Borrower,
any other Loan Party, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Primary Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Primary Obligations of the Loan Parties or any payment received or collected
from such Guarantor in respect of the Primary Obligations of the Loan Parties),
remain liable for the Primary Obligations of the Loan Parties up to the maximum
liability of such Guarantor hereunder until the Primary Obligations of the Loan
Parties (other than contingent obligations, indemnification, expense
reimbursement, tax gross-up or yield protection in each case as to which no
claim has been made) are paid in full and the Commitments are terminated.

2.2     Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall



--------------------------------------------------------------------------------

be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the Secured
Parties, and each Guarantor shall remain liable to the Secured Parties for the
full amount guaranteed by such Guarantor hereunder.

2.3        No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any other Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Collateral Agent or any other Secured
Party against the Borrower, any other Loan Party or any other Guarantor or any
collateral security or guarantee or right of offset held by the Collateral Agent
or any other Secured Party for the payment of the Primary Obligations of the
Loan Parties, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower, any other Loan Party or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Collateral Agent and the other Secured Parties by the
Loan Parties on account of the Primary Obligations (other than contingent
obligations for indemnification, expense reimbursement, tax gross-up or yield
protection as to which no claim has been made) are paid in full and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Primary
Obligations of the Loan Parties (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Collateral Agent and the other
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Collateral Agent
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Collateral Agent, if required), to be applied against the Primary
Obligations of the Loan Parties, whether matured or unmatured, in such order as
the Collateral Agent may determine.

2.4        Amendments, etc. with respect to the Primary Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Primary
Obligations of the Loan Parties made by the Collateral Agent or any other
Secured Party may be rescinded by the Collateral Agent or such other Secured
Party and any of the Primary Obligations of the Loan Parties continued, and the
Primary Obligations of the Loan Parties, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Secured Party, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent (or the
Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Collateral Agent or any other Secured Party for the payment of
the Primary Obligations of the Loan Parties may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Primary Obligations of the Loan
Parties or for the guarantee contained in this Article II or any property
subject thereto.

2.5        Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Primary
Obligations of the Loan Parties and notice of or proof of reliance by the
Collateral Agent or any other Secured Party upon the guarantee contained in this
Article II or acceptance of the guarantee contained in this Article II; the
Primary Obligations of the Loan Parties, and any of them, shall conclusively be
deemed to have been created, contracted or



--------------------------------------------------------------------------------

incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Article; and all dealings between the Loan Parties,
on the one hand, and the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Article II. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower, any other Loan Party or any of
the Guarantors with respect to the Primary Obligations of the Loan Parties. Each
Guarantor understands and agrees that the guarantee contained in this Article II
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Primary Obligations of the Loan
Parties or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Collateral Agent or any other Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower, any other
Loan Party or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Loan Parties for the Primary
Obligations, or of such Guarantor under the guarantee contained in this Article
II, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Loan Party, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Primary Obligations of the Loan Parties or any right of offset with
respect thereto, and any failure by the Collateral Agent or any other Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any other Loan Party, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Loan Party with Primary Obligations, any other Guarantor or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent or any other Secured Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

2.6        Reinstatement. The guarantee contained in this Article II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Primary Obligations of the Loan
Parties is rescinded or must otherwise be restored or returned by the Collateral
Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, any other Loan Party or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower, any other
Loan Party or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7        Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent without set-off or counterclaim in Dollars
at its offices at 383 Madison Avenue, New York, New York 10017 or such other
office designated by the Collateral Agent in writing to the Borrower.

2.8            Mexican Domiciled Grantors. Each Mexican Domiciled Grantor hereby
expressly acknowledges and agrees that this Agreement is governed by the laws of
the State of New York as set forth in Section 9.16 and expressly agrees that any
rights and privileges that it might otherwise have under the laws of Mexico
shall not be applicable to this Agreement, indemnities and other assurances
contained herein or any guarantee granted by such Mexican Domiciled Grantor, on
the date hereof or in



--------------------------------------------------------------------------------

the future, pursuant to this Agreement. For such purposes, each Mexican
Domiciled Grantor hereby unconditionally and irrevocably waives any rights to
which it may be entitled (including the rights to excusión, orden, división and
subrogación), to the extent applicable, under Articles 2813, 2814, 2815, 2816,
2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2826, 2827, 2828, 2830, 2835,
2836, 2837, 2838, 2839, 2840, 2842, 2844, 2846, 2847, 2848 and 2849 of the
Federal Civil Code (Código Civil Federal) and the corresponding provisions of
the Civil Codes of the States of Mexico and the Federal District of Mexico (or
any successor provisions). Each Mexican Domiciled Grantor represents that (a) it
is familiar with the contents of the articles referred to above; (b) it will
receive valuable direct and indirect benefits as a result of the entering into
this Agreement and any other Loan Document to which it is a party; (c) it is
solvent pursuant to the terms of the Mexican Bankruptcy Law; (d) it has not been
declared in concurso mercantil or bankruptcy (quiebra) or other similar
insolvency procedure; and (e) there is no pending and, to the best of its
knowledge, threatened action, claim, requirement or proceeding before any court,
governmental agency, arbitrator or jurisdictional entity that affects or could
affect the legality, validity or enforceability of this Agreement.

2.9 German Domiciled Grantors.

(a) German Guarantor. For the purpose of this Agreement, a “German Guarantor”
means any Grantor that is established in Germany as (i) a limited liability
company (Gesellschaft mit beschränkter Haftung) or (ii) a limited partnership
(Kommanditgesellschaft) or a general partnership (offene Handelsgesellschaft)
with, in each case, a limited liability company (Gesellschaft mit beschränkter
Haftung) as personally liable partner (persönlich haftender Gesellschafter) (the
“PLP”).

(b) German Guaranty and Collateral Limitation. If a German Guarantor guarantees
or secures otherwise obligations or liabilities (including guarantees, letters
of credit or similar instruments) of any of its affiliated companies (verbundene
Unternehmen) within the meaning of section 15 et seq. of the German Stock
Corporation Act (AktG) that is not a direct or indirect subsidiary of the German
Guarantor, the secured parties under this Agreement agree to enforce the
guarantee granted in Article II of this Agreement (the “Guaranty”) and the
Collateral granted in Article III of this Agreement against the German Guarantor
or its PLP only to the extent that such enforcement would not:

(i) result in a negative balance (Unterbilanz) of the German Guarantor or its
PLP, i.e. reducing the net assets (Reinvermögen) of the Grantor or its PLP to an
amount less than its registered share capital (Stammkapital), or

(ii) if the net assets of the German Guarantor or its PLP are already less than
the registered share capital result in its net assets (Reinvermögen) to be
further reduced (Vertiefung einer Unterbilanz)

and would thus in each case constitute a violation of the German capital
maintenance rules pursuant to sections 30 and 31 of the German Limited Liability
Company’s Act (GmbHG).

(c) Net Assets. For the purposes of paragraph (b) above, “net assets” means the
assets calculated on the basis of the balance sheet items listed in sections 266
para. 2 A, B (in deviation from section 272 para. 1 of the German Commercial
Code (HGB) including not yet called outstanding contributions (nicht
eingeforderte ausstehende Einlagen)), C, D and E of the German Commercial Code
(HGB) less all liabilities listed in section 266 para. 3 B, C, D and E HGB and
less such amounts being subject to a distribution barrier pursuant to section
268 para. 8 HGB, section 253 para. 6 HGB or section 272 para. 5 HGB, always
provided that for the purpose of calculating the enforceable amount (if any) the
following balance sheet items shall be disregarded:



--------------------------------------------------------------------------------

(i)          the amount of any increase of the registered share capital of the
German Guarantor or its PLP other than as permitted pursuant to the Loan
Documents and/or that has been effected without the prior written consent of the
Agent;

(ii)          liabilities incurred by the German Guarantor or its PLP not
permitted pursuant to the Loan Documents;

(iii)          liabilities of the German Guarantor or its PLP owed to any group
member; and

(iv)          liabilities of the German Guarantor or its PLP owed to
shareholders to the extent that such liabilities are subordinated pursuant to
section 39 para. 1 no. 5 or section 39 para. 2 of the German Insolvency Code
(InsO).

Unless deviations are required by mandatory law, the relevant net assets are to
be determined in accordance with generally accepted accounting principles
observing the accountings principles applied in the previous years for the
creation of the non-consolidated financial statement.

(d)         Management Calculation.    The enforcement of the Guarantee and of
the Collateral against the German Guarantor shall initially only be excluded if
and to the extent that no later than ten (10) Business Days following a written
notice of the Collateral Agent to enforce the Guaranty and/or the Collateral
(the “Enforcement Notice”), the managing directors of the German Guarantor or
its PLP have submitted to the Agent an updated balance sheet of that German
Guarantor or its PLP derived from the latest annual financial statement together
with a detailed written calculation based on the date of receipt of the
Enforcement Notice (the “Management Calculation”) confirming to their best
knowledge which amount cannot be enforced as this would cause the net assets of
the relevant German Guarantor or its PLP being less than (or to fall further
below) its registered share capital.

(e)          Auditors’ Determination.    The Collateral Agent is entitled to
enforce the Guarantee and the Collateral in such an amount that is undisputed
according to the Management Calculation and the German Guarantor is obliged to
pay such undisputed amount to the Agent.

With regard to the disputed amount, the German Guarantor shall submit to the
Collateral Agent within thirty (30) Business Days after the Collateral Agent has
partly or totally rejected the calculation in the Management Calculation a
determination prepared by auditors of international standard and reputation (or
otherwise accepted by the Collateral Agent) appointed (in coordination with the
Collateral Agent) by and at the costs of the German Guarantor confirming to
which extent the Guaranty and Collateral can be enforced against the German
Guarantor on the date of receipt of the Enforcement Notice (the “Auditors’
Determination”). The Auditors’ Determination has to refer to a recent balance
sheet of the German Guarantor or its PLP. The calculation of the Auditors’
Determination is final and binding upon the parties, safe for obvious mistakes.
In case the Auditors’ Determination will not be submitted within the stipulated
time period, the Agent is entitled to enforce the Guaranty and Collateral
against the German Guarantor in full.

(f)          Required Actions. Provided that the Guarantee cannot be fully
enforced against the German Guarantor due to the aforementioned provisions the
German Guarantor or its PLP is obliged (to the extent legally permitted and
necessary to enable the Collateral Agent to enforce the Guarantee and Collateral
in full or with less limitations) to:

(i)          immediately dispose of any of its assets that are not required for
the German Guarantor’s or its PLP’s business and the book value of which is
significantly lower than its market value;



--------------------------------------------------------------------------------

(ii)         otherwise realize all hidden reserves in relation to assets that
are required for the German Guarantor’s or its PLP’s business; and

(iii)         adopt all other reasonable measures which are necessary to allow
the Collateral Agent to fully enforce the Guarantee and the Collateral.

The German Guarantor will notify the Collateral Agent about the sale proceeds
and the book value of its respective assets and of the realized hidden reserves.

(g)         No restrictions. The restrictions pursuant to Section 2.2 do not
apply to the extent that:

(i)         the Guarantee is enforced against the German Guarantor or its PLP
with regard to an amount that the German Guarantor or its PLP or any of their
subsidiaries has utilized under or in connection with the Loan Documents;

(ii)         the Guarantee and/or Collateral is granted (i) in relation to
amounts (not yet repaid) being on-lent or otherwise passed on to the German
Guarantor or its PLP or its subsidiaries or otherwise be used for their purposes
or (ii) in relation to liabilities deriving from letters of credit issued in
order to secure liabilities of the German Guarantor or its PLP or their
subsidiaries;

(iii)         insolvency proceedings against the German Guarantor’s assets are
opened, unless the Federal High Court (BGH) has confirmed that section 30 of the
German Limited Liability Company’s Act (GmbHG) remains applicable in such event;

(iv)         according to statutory law or according to case law of the Federal
High Court it has been established that the restrictions pursuant to paragraph
(b) above are not (or not anymore) necessary in order to avoid that the managing
directors of the German Guarantor or its PLP become personal liable, in
particular pursuant to section 43 para. 2 and 3 of the German Limited Liability
Company’s Act (GmbHG); or

(v)         the German Guarantor or its PLP is a dependent (abhängig) and/or
profit pooling (gewinnabführend) company subject to a domination and/or a profit
and loss pooling agreement rendering section 30 para. 1 of the German Limited
Liability Company’s Act (GmbHG) inapplicable.

(h)         No prejudice. No limitation of enforcement will prejudice the right
of the Collateral Agent to enforce the Guarantee and the Collateral pursuant to
the provisions set forth above again at a later time.

2.10 Dutch Guaranty Limitations. Any guaranty pursuant to this Agreement given
by a guarantor incorporated under the laws of the Netherlands (a “Dutch
Guarantor”) is subject to the limitations on unlawful financial assistance
within the meaning of section 2:98c of the Dutch Civil Code.

2.11         Guarantor Intent. Without prejudice to the generality of Sections
2.4 and 2.5, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
facility or amount made available under any of the Loan Documents for the
purposes of or in connection with any of the following: business acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or



--------------------------------------------------------------------------------

extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

2.12     Additional Security. This guarantee is in addition to and is not in any
way prejudiced by any other guarantee or security now or subsequently held by
any Secured Party or its respective successors, indorsees, transferees and
assigns.

ARTICLE III

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Secured Parties, to secure the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations, a security interest in
all of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

 

  (a)

all Accounts;

 

  (b)

all Chattel Paper;

 

  (c)

all Deposit Accounts;

 

  (d)

all Documents (other than title documents with respect to Vehicles);

 

  (e)

all Equipment;

 

  (f)

all Fixtures;

 

  (g)

all General Intangibles;

 

  (h)

all Goods;

 

  (i)

all Instruments;

 

  (j)

all Intellectual Property;

 

  (k)

all Inventory;

 

  (l)

all Investment Property;

 

  (m)

all cash or cash equivalents;

 

  (n)

all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

 

  (o)

all Commercial Tort Claims;

(p)         all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer



--------------------------------------------------------------------------------

lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto and any General Intangibles at any time
evidencing or relating to any of the foregoing;

(q) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

(r) all books and records pertaining to the Collateral; and

(s)    to the extent not otherwise included in the foregoing, all Proceeds,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Agreement or the other Loan Documents, no Excluded Property shall
constitute Collateral under this Agreement. In addition, in no event shall
perfection by control or similar arrangements be required with respect to any
Deposit Account (other than the Term Collateral Proceeds Account) or Securities
Account; provided that, to the extent any Deposit Accounts and Securities
Accounts are under the control of the ABL Collateral Agent at any time pursuant
to the terms of the ABL/Term Loan Intercreditor Agreement, the ABL Collateral
Agent shall act as agent and gratuitous bailee for the Collateral Agent for the
purpose of perfecting the Collateral Agent’s Liens in such Deposit Account and
Securities Account.

Each Grantor acknowledges that (i) value has been given, (ii) it has rights in
the Collateral (other than after-acquired collateral), (iii) it has not agreed
to postpone the time of attachment of the security interest, and (iv) it has
received a copy of this Agreement. In addition, the security interest granted
herein does not attach to consumer goods (as defined in the PPSA) or extend to
the last day of the term of any lease or agreement for lease of real property.

The Collateral Agent and the Lenders acknowledge that the granting of any
Collateral pursuant to this Article III by any German Domiciled Grantor may not
be valid, effective or enforceable in the jurisdiction (other than the U.S.)
where such Collateral is located.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor other than any German Domiciled
Grantor hereby represents and warrants to the Collateral Agent and each Lender
that:

4.1 Title, Perfection and Priority. Such Grantor has good and valid rights in
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder and has full power and authority to grant to the
Collateral Agent the security interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained. When financing statements naming
such Grantor as debtor and the Collateral Agent as secured party and providing a
description of the Collateral with respect to which such Grantor has purported
to grant a security interest hereunder have been filed in the appropriate
offices against such Grantor in the locations listed on Schedule 1.04 to the
Perfection Certificate delivered on the Closing Date (or specified by notice
from the Borrower to the Collateral Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 5.12 or 5.13 of the
Credit Agreement) and at Companies House in



--------------------------------------------------------------------------------

England and Wales with respect to UK Domiciled Grantors, and in the RUG with
respect to Mexican Domiciled Grantors, the Collateral Agent will have a fully
perfected first priority security interest (or such other priority as required
by the Intercreditor Agreements), subject only to Liens permitted under Section
5.1(e), in that Collateral of thesuch Grantor and in which a security interest
may be perfected by filing of an initial financing statement in the appropriate
office against such Grantor; provided (a) with respect to all Grantors, that the
filing of this Agreement (or a fully executed short-form agreement in form and
substance reasonably satisfactory to the Collateral Agent) with the United
States Patent and Trademark Office and the United States Copyright Office or any
successor office thereof (collectively, the “U.S. IP Filing Offices”) is
necessary to perfect the security interest of the Collateral Agent in respect of
any United States issued and applied for Patents, United States federally
registered and applied for Trademarks and United States registered and applied
for Copyrights (the “U.S. IP Filing Collateral”) acquired by such Grantor after
the date hereof; (b) with respect to Canadian Domiciled Grantors, that the
filing of this Agreement (or a fully executed short-form agreement in form and
substance reasonably satisfactory to the Agent) with the Canadian Intellectual
Property Office or any successor office thereof (the “Canadian IP Filing
Office”) is necessary to perfect the security interest of the Agent in respect
of any Canadian issued and applied for Patents, Canadian federally registered
and applied for Trademarks and Canadian registered and applied for Copyrights
(the “Canadian IP Filing Collateral”) acquired by such Grantor after the date
hereof, (c) with respect to Mexican Domiciled Grantors, that the filing of the
corresponding Mexican Asset Pledge (or a fully executed short-form agreement in
form and substance reasonably satisfactory to the Agent) with the Mexican
Institute of Intellectual Property (Instituto Mexicano de la Propiedad
Intelectual) or any successor office thereof (the “Mexican IP Filing Office”
and, together with the U.S. IP Filing Office and the Canadian IP Filing Office,
the “IP Filing Offices”) is necessary to perfect the security interest of the
Agent in respect of any Mexican issued and applied for Patents, Mexican
federally registered and applied for Trademarks and Mexican registered and
applied for Copyrights (the “Mexican IP Filing Collateral” and, together with
the U.S. IP Filing Collateral, the Canadian IP Filing Collateral and the Mexican
IP Filing Collateral, the “IP Filing Collateral”) acquired by such Grantor after
the date hereof. When the Collateral Agent (or its agent or designee) takes
possession or Control of all Collateral with respect to which a security
interest may only be perfected by possession or Control under all Applicable
Laws, the Collateral Agent will have a fully perfected first priority (or such
other priority required by any of the Intercreditor Agreements) security
interest, subject only to Liens permitted under Section 5.1(e), in such
Collateral.

Such Grantor represents and warrants that fully executed security agreements in
the form hereof (or a fully executed short-form agreement in form and substance
reasonably satisfactory to the Collateral Agent) and containing a description of
all applicable Collateral consisting of Intellectual Property with respect to
United States issued Patents and Patent applications and United States federally
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered (and applied for)
CopyrightsIP Filing Collateral have been delivered to the Collateral Agent for
recording by the United States Patent and Trademark Office and the United States
Copyright Office or any successor office thereofapplicable IP Filing Offices,
with respect to the U.S. IP Filing Collateral pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
and, with respect to the other IP Filing Collateral, pursuant to Applicable Law,
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral consisting of United States issued Patents and Patent applications
and United States federally registered Trademarks (and Trademarks for which
United States registration applications are pending) and United States
registered (and applied for) Copyrights in which a security interest may be
perfected by filing or recording in the United States Patent and Trademark
Office and the United States Copyright Office or any successor office thereofIP
Filing Collateral. When such security agreements or short-form agreements have
been filed in the United States Patent and Trademark Office and the United
States Copyright Officeapplicable IP Filing Offices against such



--------------------------------------------------------------------------------

Grantor, the Collateral Agent will have a fully perfected first priority
security interest, subject only to Liens permitted under Section 5.1(e), in
respect of all Collateral consisting of United States issued Patents and Patent
applications and United States federally registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered (and applied for) Copyrights in which a security interest may be
perfected by filing or recording in such offices,IP Filing Collateral, and no
further or subsequent filing or recording will be necessary (other than the
financing statements referred to in the paragraph above and such actions as are
necessary to perfect the security interest in favor of the Collateral Agent (for
the benefit of the Secured Parties) with respect to any IP Filing Collateral
consisting of United States issued Patents and Patent applications and United
States federally registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered (and applied
for) Copyrights acquired by such Grantor after the date hereof). Within the time
period set forth in Exhibit E to the Fifth Amendment (or such later date as the
Collateral Agent may agree in its sole discretion), each Grantor party to this
Agreement as of the Fifth Amendment Effective Date shall provide a perfected
security interest over substantially all material intellectual property owned by
such Grantor but registered or licensed in a foreign country other than the U.S.
where such a perfected security interest can readily be provided, omitting only
that material intellectual property the pledge and/or perfection of which would,
in such Grantor’s good faith reasonable judgment, would impose upon the Grantor
or applicable Subsidiary material costs or material operational issues, or which
the cost of doing do would, as reasonably agreed between such Grantor and the
Administrative Agent, exceed the benefit thereof..

None of the U.S. Domiciled Grantors shall be required, nor is the Collateral
Agent authorized, to perfect the security interests granted by this Agreement
with respect to Intellectual Property arising out of or located outside of the
United States. None of the Foreign Domiciled Grantors shall be required, nor is
the Collateral Agent authorized, to perfect the security interests granted by
this Agreement with respect to Collateral arising out of or located outside of
both the United States and the country under the laws of which such Foreign
Domiciled Grantor is organized, incorporated or formed.

4.2   Type and Jurisdiction of Organization. The state of organization of such
Grantor; Organizational and Identification Numbers. The (a) type of entity of
such Grantor, (b) its jurisdiction or country and state or province of
organization, incorporation or formation, (c) the organizational number issued
to it by the competent authority or by its jurisdiction, state or province of
organization, incorporation or formation and (d) its federal taxpayer
identification number, VAT number or equivalent, in each case as of the Closing
Date is set forth on Exhibit A.

4.3    Principal Location. The address of such Grantor’s chief executive office
or corporate domicile (and if different, its registered office) as of the
Closing Date and each other location where such Grantor maintains its books and
records relating to any material portion of the Collateral, including accounts
receivable and General Intangibles, are disclosed in Exhibit B.

4.4  Absence of Other Liens. The Collateral is owned by the Grantors free and
clear of any Lien, except for Liens expressly permitted pursuant to Section 6.02
of the Credit Agreement. Such Grantor has not filed or consented to the filing
of (a) any financing statement or analogous document under the Uniform
Commercial CodeUCC, the PPSA or any other applicable lawsApplicable Laws
covering any Collateral, (b) any assignment in which such Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with the United States Patent and Trademark Office or the United
States Copyright Officeany IP Filing Office or in the records of the appropriate
governmental office in such Grantor’s country of organization (or incorporation
or formation, as applicable), if different, or (c) any assignment in which such
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security



--------------------------------------------------------------------------------

agreement or similar instrument is still in effect, except, in each case, for
Liens expressly permitted pursuant to Section 6.02 of the Credit Agreement. Such
Grantor does not hold any commercial tort claim with a value in excess of
$500,000 as of the Closing Date except as indicated on the Perfection
Certificate.

4.5      Deposit Accounts. All of such Grantor’s Deposit Accounts and Securities
Accounts in existence on the Closing Date are listed on Exhibit E.

4.6      [Reserved].

4.7    Chattel Paper. Such Grantor’s Pledged Chattel Paper is maintained at its
chief executive office set forth in Exhibit B. None of the Pledged Chattel Paper
has any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person, other than those that have been terminated.
The names of the obligors, amounts owing, due dates and other information with
respect to its Pledged Chattel Paper are and will be correctly stated in all
material respects in all records of such Grantor relating thereto.

4.8      [Reserved].

4.9 Intellectual Property. Exhibit C sets forth a true and complete list of
(i) each registered or applied for United States Patent, Trademark or Copyright
owned by each Grantor as of the Closing Date (other than expired, abandoned or
lapsed properties) and (ii) all Licenses under which a Grantor is an exclusive
licensee of a registered or applied for Patent, Trademark or Copyright as of the
Closing Date. All Intellectual Property listed on Exhibit C is subsisting and
unexpired, and to the knowledge of such Grantor, valid and enforceable.

4.10      [Reserved].

4.11  Pledged Collateral. (a) Exhibit D sets forth a complete and accurate list
of all Pledged Securities (provided that, with respect to Pledged Securities
constituting promissory notes and debt securities, Exhibit D only sets forth
such Pledged Securities evidencing Indebtedness having an aggregate principal
amount in excess of $500,000, payable or due to such Grantor by or from any
other Person (including any other Grantor)) owned by such Grantor as of the
Closing Date. As of the Closing Date, such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Securities listed on
Exhibit D as being owned by it, free and clear of any Liens, except for the
security interest granted to the Collateral Agent for the benefit of the Lenders
hereunder, Permitted Encumbrances and Specified Permitted Liens. Such Grantor
further represents and warrants that (i) all Pledged Collateral (solely with
respect to Pledged Collateral issued by a Person other than a wholly owned
Subsidiary of a Grantor, to the best of the Grantors’ knowledge) owned by it
constituting Equity Interests has been (to the extent such concepts are relevant
with respect to such Pledged Collateral) duly authorized and validly issued and
are fully paid and non-assessable; (ii) with respect to any certificates
delivered to the Collateral Agent (or its agent or designee) representing Equity
Interests, either such certificates are Securities as defined in Article 8 of
the UCC (or with respect to the Equity Interests owned by Foreign Domiciled
Grantors, as defined in any other Applicable Law, as applicable) as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Collateral Agent so that the Collateral Agent
may take steps to perfect its security interest therein as a General Intangible;
(iii) all such Pledged Collateral held by a securities intermediary (other than
in an Excluded Account) is covered by a control agreement among such Grantor,
the securities intermediary and the ABL Collateral Agent pursuant to which the
ABL Collateral Agent has Control; provided that no such control agreements shall
be required prior to the date that is 60 days after the Closing Date (or such
later date as may be agreed by the ABL Collateral Agent in its reasonable
discretion) and (iv) all Pledged



--------------------------------------------------------------------------------

Collateral which represents Indebtedness owed to such Grantor (solely with
respect to Pledged Collateral issued by a Person other than a wholly owned
Subsidiary of a Grantor, to the best of the Grantors’ knowledge) has been duly
authorized, authenticated or issued and delivered by the issuer of such
Indebtedness, is the legal, valid and binding obligation of such issuer and such
issuer is not in default thereunder.

(b) In addition, (i) the pledge of the Pledged Collateral pursuant to this
Agreement does not violate Regulation T, U or X of the Federal Reserve Board or
any successor thereto, (ii) to the best of such Grantor’s knowledge, none of the
Pledged Collateral owned by it has been issued or transferred in material
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject, (iii) as
of the Closing Date there are existing no options, warrants, calls or
commitments of any character whatsoever (A) relating to such Pledged Collateral
or (B) which obligate the issuer of any Equity Interests included in the Pledged
Collateral that is a direct or indirect subsidiary of any Borrower to issue
additional Equity Interests, and (iv) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by such Grantor of such
Pledged Collateral pursuant to this Agreement or for the execution, delivery and
performance of this Agreement by such Grantor, or for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement in
accordance with the Intercreditor Agreements or for the remedies in respect of
the Pledged Collateral pursuant to this Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally or where the absence of which could not reasonably be
expected to have a Material Adverse Effect.

ARTICLE V

COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:

5.1 General.

(a) Collateral Records.    Such Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Collateral owned
by it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Collateral, and, at such time or times as the
Collateral Agent may reasonably request, promptly to prepare and deliver to the
Collateral Agent a duly certified schedule or schedules in form and detail
satisfactory to the Collateral Agent showing the identity, amount and location
of any and all Collateral.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be reasonably requested by the Collateral
Agent in order to maintain a first priority perfected security interest (subject
to the Intercreditor Agreements) in and, if applicable, Control of, the
Collateral owned by such Grantor. Any financing statement filed by the
Collateral Agent may be filed in any filing office in any applicable UCC, PPSA
or other jurisdiction andthat the Collateral Agent determines to be applicable
(which shall include, with respect to the UK Domiciled Grantors, at Companies
House in England and Wales, and may (i) indicate such Grantor’s Collateral
(1) as “all assets of the Grantor” or words of similar effect,



--------------------------------------------------------------------------------

regardless of whether any particular asset included in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Agreement, and (ii) contain any other information required by part 5 of
Article 9 of the UCC or any other Applicable Law for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether
such Grantor is an organization, the type of organization and any
organizationorganizational identification number (or equivalent) issued to such
Grantor. Such Grantor also agrees to furnish any such information described in
the foregoing sentence to the Collateral Agent promptly upon request.

(c)    Further Assurances.    Such Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the security interest of the Secured Parties in the Collateral and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Liens hereunder and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith. If any amount in excess of $500,000 payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be immediately pledged and
promptly delivered to the Collateral Agent (or its agent or designee), duly
endorsed in a manner satisfactory to the Collateral Agent.

(d) Disposition of Collateral. Such Grantor shall not make or permit to be made
an assignment for security, pledge or hypothecation of the Collateral or grant
any other Lien in respect of the Collateral, except as expressly permitted by
the Credit Agreement. Such Grantor shall not make or permit to be made any
transfer of the Collateral and such Grantor shall remain at all times in
possession of the Collateral owned by it, except that (a) Inventory may be sold
in the ordinary course of business and (b) unless and until the Collateral Agent
shall notify the Borrower that an Event of Default shall have occurred and be
continuing and that during the continuance thereof the Grantors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Collateral (which
notice may be given by telephone if promptly confirmed in writing), such Grantor
may use and dispose of the Collateral in any lawful manner not prohibited by
this Agreement, the Credit Agreement or any other Loan Document.

(e)    Liens. Such Grantor will not create, incur, or suffer to exist any Lien
on the Collateral owned by it except for the Specified Permitted Liens and Liens
otherwise permitted by the Credit Agreement.

(f)    Other Financing Statements.    Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement naming the Collateral Agent as secured
party without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC or other similar
Applicable Law.

(g) Protection of Security. Such Grantor shall, at its own cost and expense and
at the request of the Collateral Agent, take any and all commercially reasonable
actions necessary to defend title to the Collateral against all persons and to
defend the security interest of the Collateral Agent in the Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

(h) Compliance with Terms. Such Grantor shall remain liable, as between itself
and any relevant counterparty, to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance



--------------------------------------------------------------------------------

with the terms and conditions thereof, and such Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.

5.2 Receivables.

(a)  Certain Agreements on Receivables. Except with respect to Excluded
Property, during the continuance of an Event of Default, such Grantor will not,
without the Collateral Agent’s prior written consent, grant any extension of the
time of payment of any of the Accounts, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with its
current practices and in accordance with such prudent and standard practices
used in industries that are the same as or similar to those in which such
Grantor is engaged.

(b)        [Reserved].

(c)        [Reserved].

(d)  Assignment of Security Interest. If at any time such Grantor shall take a
security interest in any property of an Account Debtor or any other person to
secure payment and performance of an Account (except with respect to Excluded
Property), such Grantor shall promptly assign such security interest to the
Collateral Agent to the extent legally permissible. Such assignment need not be
filed of public record unless necessary to continue the perfected status of the
security interest against creditors of and transferees from the Account Debtor
or other person granting the security interest.

(e)   Electronic Chattel Paper and Transferable Records. If such Grantor at any
time holds or acquires an interest with a value in excess of $500,000 in any
Electronic Chattel Paper or any “transferable record,” as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in §16 of the Uniform Electronic Transactions Act as in effect
in any relevant jurisdiction that constitutes Collateral, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take, to the extent legally permissible, such action as
the Collateral Agent may reasonably request to vest in the Collateral Agent
control under UCC §9-105 of such Electronic Chattel Paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, §16 of the Uniform Electronic Transactions Act, as
so in effect in such jurisdiction, of such transferable record. The Collateral
Agent agrees with such Grantor that the Collateral Agent will arrange, pursuant
to procedures satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC §9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or §16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

5.3 [Reserved].

5.4 Delivery of Tangible Chattel Paper. If such Grantor shall at any time hold
or acquire any Tangible Chattel Paper with a value in excess of $500,000 that
constitutes Collateral, such Grantor shall promptly endorse, assign and deliver
the same to the Collateral Agent, accompanied by such



--------------------------------------------------------------------------------

instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request (which may take the form of
Exhibit F hereto).

5.5 Uncertificated Securities. If any securities now or hereafter acquired by
any Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent thereof and, at the Collateral Agent’s reasonable request and
option (with respect to a German Domiciled Grantor or a Dutch Domiciled Grantor,
in a manner consistent with the Agreed Security Principles), pursuant to an
agreement in form and substance satisfactory to the Collateral Agent, either
(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such securities, without further consent of any Grantor or such
nominee, or (ii) arrange for the Collateral Agent to become the registered owner
of the securities. Such Grantor further agrees to promptly delivery to the Agent
such documents, agreements and other material as may be reasonably necessary or
advisable from time to time to provide the Collateral Agent with control over
such uncertificated Collateral in the manner provided under section 24 of the
STA (and, for purposes of section 27(1) of the STA, this Agreement shall
constitute each Grantor’s irrevocable consent to entry into an agreement of the
kind referred to in clause 24(1)(b) of the STA); provided however, that such
consent shall be automatically revoked upon termination of this Agreement as set
forth in Section 9.24 of this Agreement.

5.6         Pledged Collateral.

(a)    Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee at any time at the request of the Collateral
Agent during the continuance of an Event of Default. Such Grantor will promptly
give to the Collateral Agent copies of any notices or other communications
received by it with respect to Pledged Collateral registered in the name of such
Grantor during the continuance of an Event of Default. The Collateral Agent
shall at all times during the continuance of an Event of Default have the right
to exchange the certificates representing Pledged Collateral for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

(a)      Exercise of Rights in Pledged Collateral.

(i)     Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Agreement, the Credit Agreement or any other Loan
Document; provided, however, that each Grantor agrees that it shall not exercise
any such right for any purpose prohibited by the terms of, or if the result
thereof could materially and adversely affect the rights inuring to a holder of
the Pledged Collateral or the rights and remedies of any of the Secured Parties
under, this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

(ii)    Such Grantor will, to the extent legally permissible, permit the
Collateral Agent or its nominee at any time after the occurrence and during the
continuation of an Event of Default, without notice, to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interests or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.

(iii)     Unless an Event of Default shall have occurred and be continuing, such
Grantor shall be entitled to collect and receive for its own use all cash
dividends and interest paid



--------------------------------------------------------------------------------

in respect of the Pledged Collateral owned by it to the extent not in violation
of the Credit Agreement. If an Event of Default shall occur and be continuing
and the Collateral Agent shall give notice of its intent to exercise such rights
to the relevant Grantor or Grantors, the Collateral Agent shall have the right
to receive all such cash dividends, interest, payments and other Proceeds paid
in respect of the Pledged Collateral.

5.7    Intellectual Property.

(a)        Such Grantor shall notify the Collateral Agent immediately if it
knows or has reason to know that any application or registration relating to any
material Patent, Trademark or Copyright (now or hereafter existing) may become
abandoned or dedicated, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark any IP Filing Office, the
United States Copyright Officeany governmental office in such Grantor’s country
of organization or any court, but excluding routine matters during the course of
any prosecution of applications before the United States Patent and Trademarkany
IP Filing Office, the United States Copyright Officeany successor office thereof
or any similar authority or successor office thereof) regarding such Grantor’s
ownership of any material Patent, Trademark or Copyright, its right to register
the same, or to keep and maintain the same.

(b)        Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall (i) file an application for the
registration of any Patent, Trademark or Copyright with the United States Patent
and Trademark Office or the United States Copyright Office or any successor
office thereofthat constitutes Collateral with any IP Filing Office or any other
governmental office in such Grantor’s country of organization or (ii) acquire
any United States issued Patents or Patent applications, United States federally
registered Trademarks (or Trademarks for which United States registration
applications are pending) or United States registered (or applied for)
CopyrightsIntellectual Property that constitutes Collateral, such Grantor shall
report such filing or acquisition to the Collateral Agent within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of such
Grantor and within 90 days after the end of each fiscal year of such Grantor.
Promptly after the provision of such reports, such Grantor shall execute and
deliver to the Collateral Agent, and have recorded with the United States Patent
and Trademark Office or the United States Copyright Office or any successor
office thereofapplicable IP Filing Office or the applicable governmental office
in such Grantor’s country of organization, if different, one or more security
agreements or short-form agreements, as applicable, as described in Section 4.1
of this Agreement and any and all other agreements, instruments, documents, and
papers as the Collateral Agent may reasonably request to evidence the Collateral
Agent’s and the Secured Parties’ first priority (or such other priority as
required by the Intercreditor Agreement) security interest in any Copyright,
Patent or Trademark and the goodwill of such Grantor relating thereto or
represented thereby, but only to the extent that the same constitute Collateral.

(c)        Such Grantor shall take all actions necessary to maintain and pursue
each application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless such Grantor (in its reasonable business judgment) or the
Collateral Agent shall reasonably determine that such Patent, Trademark or
Copyright is in no way material to the conduct of such Grantor’s business.

(d)        Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,



--------------------------------------------------------------------------------

misappropriation or dilution and shall take such other actions as the Collateral
Agent shall reasonably deem appropriate under the circumstances to protect such
Patent, Trademark or Copyright. In the event that such Grantor institutes suit
because any of its Patents, Trademarks or Copyrights constituting Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall comply with Section 5.8.

(e)        Notwithstanding the foregoing provisions of this Section 5.7 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from abandoning or discontinuing the use or maintenance of any Intellectual
Property that is immaterial to the conduct of its business, or from failing to
take action to enforce license agreements or pursue actions against infringers
or take any other actions with respect to such Intellectual Property, if such
Grantor determines in its reasonable business judgment that such abandonment,
discontinuance, or failure to take action is desirable in the conduct of its
business.

5.8        Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim having a value in excess of $500,000, the
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor, including a summary description of such claim, and enter into
an amendment to this Agreement, in the form of Exhibit F hereto, granting to the
Collateral Agent a first priority (or such other priority required by any of the
Intercreditor Agreements) security interest therein and in the proceeds thereof.

5.9         Letter-of-Credit Rights. If such Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor with a value in excess of $500,000, such Grantor shall promptly notify
the Collateral Agent thereof and, at the request and option of the Collateral
Agent, such Grantor shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Grantor unless an Event of Default has occurred or is continuing.

5.10     [Reserved].

5.11     [Reserved].

5.12        No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Collateral Agent provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies.

5.13        Insurance. Such Grantor, at its own expense, shall maintain or cause
to be maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 5.07 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto, in each case, upon prior notice from the
Collateral Agent to the Grantors of its intention to exercise such rights. In
the event that any Grantor at any time or times shall fail to obtain or maintain
any of the policies of insurance required hereby or to pay any premium in whole
or part relating thereto,



--------------------------------------------------------------------------------

the Collateral Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
Section 5.13, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Collateral Agent and shall be additional Obligations secured hereby.

5.14      Change of Name; Location of Collateral; Place of Business. Such
Grantor agrees promptly to notify the Collateral Agent in writing of any change
(i) in its corporate name, (ii) in the location of its chief executive office,
or (iii) in itssuch Grantor’s type of organization, identity or structure or
(iv) in such Grantor’s jurisdiction of organization or incorporation. Such
Grantor agrees not to effect or permit any change referred to in the preceding
sentence unless written notice has been delivered to the Collateral Agent and
all filings have been made under the Uniform Commercial CodeUCC, PPSA or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
(or such other priority required by the Intercreditor Agreements) Lien upon all
the Collateral. Such Grantor agrees promptly to notify the Collateral Agent if
any material portion of the Collateral owned or held by such Grantor is damaged
or destroyed.

5.15         Credit Agreement Covenants. SuchExcept to the extent prohibited by
an Applicable Law, such Grantor shall take, or shall refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Grantor or any of its
Subsidiaries.

5.16      Delivery of the Pledged Equity.

(a)        Each Grantor agrees promptly to deliver or cause to be delivered to
the Collateral Agent, for the benefit of the Secured Parties, any and all
Pledged Securities if and to the extent such Pledged Securities are
certificated; provided that the Grantors shall only be required to deliver
Pledged Securities evidencing Indebtedness to the extent the principal amount
thereof exceeds $500,000.

(b)        Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $500,000 owed to such Grantor by any
Person to be evidenced by a duly executed promissory note that is, if legally
capable of being pledged, pledged and delivered to the Collateral Agent (or its
agent or designee), for the benefit of the Secured Parties, pursuant to the
terms hereof.

(c)         Upon delivery to the Collateral Agent (or its agent or designee),
any Pledged Securities shall be accompanied by stock or security powers duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request (subject to the Collateral and Guarantee
Requirement). Each delivery of Pledged Securities shall be accompanied by a
schedule describing the securities, which schedule shall be deemed to supplement
Exhibit D and made a part thereof; provided that failure to supplement Exhibit D
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

(d)         Notwithstanding anything to the contrary in this Section 5.16, if
the actions described in this Section 5.16 have been taken in favor of the
SeniorJunior Agent or the ABL Agent and, pursuant to the Term Intercreditor
Agreement or the ABL/Term Intercreditor Agreement, as applicable,



--------------------------------------------------------------------------------

the SeniorJunior Agent or the ABL Agent, as applicable, acts as agent and
gratuitous bailee for the Collateral Agent for the purpose of perfecting the
Collateral Agent’s Liens hereunder, the requirement to take any sduchsuch action
shall be deemed to be satisfied.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.1        Remedies. (a) Subject to the terms of the Term Intercreditor
AgreementAgreements, upon the occurrence and during the occurrence and
continuance of an Event of Default, the Collateral Agent may exercise any or all
of the following rights and remedies:

(i)         those rights and remedies provided in this Agreement, the Credit
Agreement, or any other Loan Document; provided that this Section 6.1(a) shall
not be understood to limit any rights or remedies available to the Collateral
Agent and the Secured Parties prior to an Event of Default;

(ii)         those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral), the PPSA
(whether or not the PPSA applies to the affected Collateral) or under any other
applicable lawApplicable Law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

(iii)         without notice (except as specifically provided in Section 9.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Collateral Agent may deem commercially reasonable; and

(iv)         concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, collect and receive all cash dividends, interest,
principal and other distributions made thereon and otherwise act with respect to
the Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

(b)         The Collateral Agent, on behalf of the Secured Parties, may comply
with any applicable state, provincial or federal law or other Applicable Law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.

(c)         The Collateral Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase (including by credit bidding) for the benefit of the
Collateral Agent and the Secured Parties, the whole or any part of the



--------------------------------------------------------------------------------

Collateral so sold, free of any right of equity redemption, which equity
redemption theeach Grantor hereby expressly releases.

(d)        Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver, trustee or keeper to take possession
of Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e)        [Reserved].

(f)        Notwithstanding the foregoing, neither the Collateral Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any of its rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Obligations or to resort to
the Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(g)        Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral for the period of time necessary to permit any Grantor or the issuer
of the Pledged Collateral to register such securities for public sale under the
Securities Act of 1933, as amended, or under applicable state or provincial
securities laws, or under other Applicable Law, even if the applicable Grantor
and the issuer would agree to do so.

6.2        Grantor’s Obligations Upon Default. Upon the request of the
Collateral Agent after the occurrence and during the occurrence and continuance
of an Event of Default, each Grantor will:

(a)        assemble and make available to the Collateral Agent the Collateral
and all books and records relating thereto at any place or places reasonably
specified by the Collateral Agent, whether at a Grantor’s premises or elsewhere;

(b)        permit the Collateral Agent, by the Collateral Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c)        prepare and file, or cause an issuer of Pledged Collateral to prepare
and file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Collateral Agent
may request, all in form and substance satisfactory to the Collateral Agent, and
furnish



--------------------------------------------------------------------------------

to the Collateral Agent, or cause an issuer of Pledged Collateral to furnish to
the Collateral Agent, any information regarding the Pledged Collateral in such
detail as the Collateral Agent may specify;

(d)        take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Collateral Agent to consummate a public sale or other disposition of the Pledged
Collateral; and

(e)        at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Collateral Agent, at any time, and from time to time, promptly upon the
Collateral Agent’s request, the following reports with respect to the applicable
Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all Accounts;
(iii) trial balances; and (iv) a test verification of such Accounts.

6.3        Grant of Intellectual Property License. For the exclusive purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies at any time upon the occurrence and during the
continuance of an Event of Default, each Grantor hereby (a) grants to the
Collateral Agent a non-exclusive, irrevocable (until the termination of this
Agreement) license (exercisable without payment of royalty or other compensation
to any Grantor) to use, license or sublicense any rights in, to or under any or
all Intellectual Property now owned or hereafter acquired by such Grantor,
wherever such Intellectual Property may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof and (b) irrevocably agrees that the Collateral Agent may, upon
the occurrence and during the continuation of an Event of Default, sell any of
such Grantor’s Inventory directly to any Person, including, without limitation,
Persons who have previously purchased such Grantor’s Inventory from any Grantor
and in connection with any such sale or other enforcement of the Collateral
Agent’s rights under this Agreement, may sell Inventory which bears any
Trademark owned by or licensed to any Grantor and any Inventory that is covered
by any Copyright owned by or licensed to any Grantor and the Collateral Agent
may finish any work in process and affix any Trademark owned by or licensed to
any Grantor and sell such Inventory as provided herein (it being understood that
the Trademarks and Copyrights licensed to any such Grantor shall be subject to,
and as permitted by, the terms of licenses governing such licensed Trademarks
and Copyrights); provided, however, that nothing in this Section 6.3 shall
require any Grantor to grant any license that is prohibited by any rule of law,
statute or regulation, or is prohibited by, or constitutes a breach or default
under or results in the termination of any contract, license, agreement,
instrument or other document. With respect to Trademarks included in the
foregoing license, such license shall be subject to the requirement that the
quality of goods and services offered under the Trademarks by the Collateral
Agent be substantially consistent with the quality of the goods and services
offered thereunder by such Grantor prior to the Collateral Agent’s exercise of
such license. Any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the applicable
Grantor notwithstanding any subsequent cure of an Event of Default. Upon the
occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s request, such Grantor will use its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
assignment to the Collateral Agent of any material License held by such Grantor
and to enforce the security interests granted hereunder.

6.4        Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent (in its capacity as the Collateral Agent or Administrative
Agent hereunder or under any



--------------------------------------------------------------------------------

other Loan Document) in connection with such collection or sale or otherwise in
connection with this Agreement or any of the Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent (or the Administrative
Agent) hereunder or under any other Loan Document on behalf of any Grantor and
any other reasonable costs or expenses incurred by the Collateral Agent (or the
Administrative Agent) in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

6.6        Proceeds to be Turned Over or Received by the Collateral Agent. In
addition to the rights of the Collateral Agent and the Secured Parties specified
in Section 7.2 with respect to payments of Accounts, if an Event of Default
shall occur and be continuing, upon the request of the Collateral Agent, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Collateral Agent and the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a collateral account
established by the Collateral Agent maintained under its sole dominion and
control. All such Proceeds while held by the Collateral Agent in such a
collateral account (or by such Grantor in trust for the Collateral Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in the Intercreditor Agreements.

ARTICLE VII

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

7.1        Account Verification. The Collateral Agent may at any time after the
occurrence and during the occurrence and continuance of an Event of Default, in
the Collateral Agent’s own name, in the name of a nominee of the Collateral
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Collateral Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

7.2        Authorization for Collateral Agent to Take Certain Action. (a) Each
Grantor irrevocably authorizes the Collateral Agent at any time and from time to
time in the sole discretion of the



--------------------------------------------------------------------------------

Collateral Agent and appoints the Collateral Agent as its attorney in fact
(i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Collateral Agent’s sole discretion to
perfect and to maintain the perfection and priority of the Collateral Agent’s
security interest in the Collateral, (ii) to endorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement in such offices as the Collateral Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Collateral Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Collateral Agent to
the Obligations as provided in the Credit Agreement, (vi) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens that are permitted by the Credit Agreement), (vii) to contact Account
Debtors for any reason, (viii) to demand payment or enforce payment of the
Receivables in the name of the Collateral Agent or such Grantor and to endorse
any and all checks, drafts, and other instruments for the payment of money
relating to the Receivables, (ix) to sign such Grantor’s name on any invoice or
bill of lading relating to the Receivables, drafts against any Account Debtor of
the Grantor, assignments and verifications of Receivables, (x) to exercise all
of such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (xi) to settle, adjust, compromise, extend
or renew the Receivables, (xii) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (xiii) to prepare, file and sign
such Grantor’s name on a proof of claim in bankruptcy or similar document
against any Account Debtor of such Grantor, (xiv) to prepare, file and sign such
Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Collateral, (xv) to change the address
for delivery of mail addressed to such Grantor to such address as the Collateral
Agent may designate and to receive, open and dispose of all mail addressed to
such Grantor, and (xvi) to do all other acts and things necessary to carry out
this Agreement; and such Grantor agrees to reimburse the Collateral Agent on
demand for any payment made or any expense incurred by the Collateral Agent in
connection with any of the foregoing; provided that (a) this authorization shall
not relieve such Grantor of any of its obligations under this Agreement or under
the Credit Agreement and (b) the Collateral Agent shall exercise the foregoing
rights in accordance with the Intercreditor Agreements, if effective and only
after the occurrence and during the continuation of an Event of Default. All
acts of said attorney or designee are hereby ratified and approved. The powers
conferred on the Collateral Agent, for the benefit of the Collateral Agent and
Lenders, under this Section 7.2 are solely to protect the Collateral Agent’s
interests in the Collateral and shall not be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

7.3        Proxy.    EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
7.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
ANY OF THE PLEDGED COLLATERAL OR TO EXERCISE SUCH GRANTOR’S VOTING RIGHTS IN
RESPECT OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO
AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT. IN
ADDITION TO THE RIGHT TO VOTE ANY



--------------------------------------------------------------------------------

OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF ANY OF THE PLEDGED COLLATERAL WOULD
BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT.

7.4        Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VII IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT
IS TERMINATED IN ACCORDANCE WITH SECTION 9.23. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE
SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING
SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VIII

[Reserved].

ARTICLE IX

GENERAL PROVISIONS

9.1        Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable lawApplicable Law, any notice made shall be deemed
reasonable if sent to the Grantors, addressed as set forth in Article X, at
least ten days prior to (i) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable lawApplicable Law, each Grantor waives
all claims, damages, and demands against the Collateral Agent or any Secured
Party arising out of the repossession, retention or sale of the Collateral,
except such as arise solely out of the gross negligence or willful misconduct of
the Collateral Agent or such Secured Party as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Collateral Agent or any Secured Party,
any valuation, stay, appraisal, extension, moratorium, redemption or similar
laws and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Agreement, or otherwise. Except as
otherwise specifically provided herein, each Grantor hereby waives



--------------------------------------------------------------------------------

presentment, demand, protest or any notice (to the maximum extent permitted by
applicable lawApplicable Law) of any kind in connection with this Agreement or
any Collateral.

9.2        Limitation on Collateral Agent’s and Secured Parties’ Duty with
Respect to the Collateral. The Collateral Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Collateral Agent and
each Secured Party shall use reasonable care with respect to the Collateral in
its possession or under its control. Neither the Collateral Agent nor any
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the
Collateral Agent or such Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable lawApplicable Law imposes duties on the
Collateral Agent to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is commercially reasonable for the
Collateral Agent (i) to fail to incur expenses deemed significant by the
Collateral Agent to prepare Collateral for disposition or otherwise to transform
raw material or work in process into finished goods or other finished products
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 9.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 9.2. Without limitation upon the foregoing,
nothing contained in this Section 9.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Agreement or by applicable lawApplicable Law in
the absence of this Section 9.2.

9.3        Compromises and Collection of Collateral. The Grantors and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially



--------------------------------------------------------------------------------

reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

9.4        Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Agreement and the
Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 9.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be an
Obligation payable on demand.

9.5        Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 5.1(d),
5.1(e), 5.4, 5.5, 5.6, 5.7, 5.8, 5.10, 5.11, 5.13, 5.14, 5.16, 6.2, or 9.7 or in
Article VIII will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Collateral Agent or the Secured Parties to seek and
obtain specific performance of other obligations of the Grantors contained in
this Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 9.5 shall be specifically enforceable against the
Grantors.

9.6        Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 5.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell,
transfer or otherwise dispose of the Collateral (except as set forth in
Section 5.1(d)) shall be binding upon the Collateral Agent or the Secured
Parties unless such authorization is in writing signed by the Collateral Agent
with the consent or at the direction of the Required Lenders.

9.7        No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Collateral Agent or any Secured Party to exercise any right or remedy
granted under this Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Agreement whatsoever shall be valid unless in writing signed by the
Collateral Agent with the concurrence or at the direction of the Lenders
required under Section 10.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Agreement or by law afforded shall be cumulative and all shall be available
to the Collateral Agent and the Secured Parties until the Obligations have been
paid in full.

9.8        Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Agreement may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law or the
Intercreditor Agreements (if effective), and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law and the Intercreditor Agreements (if effective) that may be controlling and
to be limited to the extent necessary so that they shall not render this
Agreement invalid, unenforceable or not entitled to be recorded or registered,
in whole or in part. Any provision in any this Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.

9.9        Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for insolvency, administration, liquidation or reorganization, should
any Grantor become insolvent or make an assignment for the



--------------------------------------------------------------------------------

benefit of any creditor or creditors or should a receiver, administrator or
trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable lawApplicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

9.10        Benefit of Agreement. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Agreement), except
that no Grantor shall have the right to assign its rights or delegate its
obligations under this Agreement or any interest herein, without the prior
written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, hereunder or under any of the other
Security Documents.

9.11        Survival of Representations. All representations and warranties of
the Grantors contained in this Agreement shall survive the execution and
delivery of this Agreement.

9.12        [Reserved].

9.13        Headings. All headings used herein are for the purpose of reference
only, are not part of this Agreement and are not to affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.14        Security Interest Absolute. All rights of the Collateral Agent
hereunder, the security interest granted hereunder and all obligations of the
Grantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

9.15        Entire Agreement. This Agreement and the other Security Documents
embody the entire agreement and understanding between the Grantors and the
Collateral Agent relating to the Collateral and supersede all prior agreements
and understandings between the Grantors and the Collateral Agent relating to the
Collateral.

9.16             GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)        UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE CONSTRUED



--------------------------------------------------------------------------------

IN ACCORDANCE WITH AND GOVERNED BY THE LAWLAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO
NATIONAL BANKS. Each of the Grantors hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York, the courts of the United States District Court
of the Southern District of New York, and any appellate court from any thereof
(and, to the extent necessary to enforce the Secured Parties’ rights under the
Loan Documents, courts where Collateral may be located or deemed to be located
and any appellate court thereof), in any legal action or proceeding arising out
of or relating to any Loan Document, or for recognition and enforcement of any
judgment in respect thereof, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court; provided, that nothing contained herein
or in any other Loan Document will prevent any Lender, the Administrative Agent
or the Collateral Agent from bringing any action to enforce any award or
judgment or exercise any right under the Security Documents or against any
Collateral or any other property of any Grantor in any other forum in which
jurisdiction can be established. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent or the
Lenders may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Grantors or their respective
properties in the courts of any jurisdiction.

(c)        Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

(e)        Nothing herein shall limit the right of Collateral Agent or any
Lender to bring proceedings against any Grantor (other than a Mexican Domiciled
Grantor) in any other court, nor limit the right of any party to serve process
in any other manner permitted by Applicable Law (except with respect to service
of process to Mexican Domiciled Grantor). Nothing in this Agreement shall be
deemed to preclude enforcement by the Collateral Agent of any judgment or order
obtained in any forum or jurisdiction. Final judgment against a Grantor in any
action, suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction, including the country in which such Grantor is domiciled, by suit
on the judgment. If any party incorporated under the laws of the Netherlands, is
represented by an attorney (pursuant to a power of attorney governed by the laws
of the Netherlands) in connection with the signing and/or execution of this
Agreement or any other agreement, deed or document referred to in or made
pursuant to this Agreement, it is hereby expressly acknowledged and accepted by
the other parties to this Agreement that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands,

(f)         Notwithstanding anything on the contrary set forth above, with
respect to any action or proceeding arising out of or relating to this Agreement
involving any party incorporated or organized under the laws of Mexico, each of
the parties hereto (a) irrevocably submits to the exclusive



--------------------------------------------------------------------------------

jurisdiction of the Supreme Court of the State of New York sitting in New York
City and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof; and (b) waives any other
jurisdiction to which it may be entitled by reason of its present or future
domicile or otherwise.

9.17        WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO
TRIAL BY JURY (WHICH AGENT HEREBY ALSO WAIVES) IN ANY LEGAL ACTION OR PROCEEDING
OR DISPUTE OF ANY KIND RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.ANY LOAN DOCUMENTS, OBLIGATIONS OR
COLLATERAL. EACH GRANTOR HAS REVIEWED THE FOREGOING WAIVER WITH ITS LEGAL
COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL AND OTHER RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
Notwithstanding the above, each Mexican Domiciled Grantor further waives any
right to any jurisdiction (other than as provided under Section 9.16 above) to
which they may be entitled under Applicable Law, by reason of its present or
future domicile, or otherwise, for the purposes of proceedings against or
involving any of the Mexican Domiciled Grantors, and waives any objection to
those courts on the ground of venue or forum non conveniens.

9.18        Indemnity. Each Grantor jointly and severally agrees to pay upon
demand to the Collateral Agent the amount of any and all reasonable expenses,
including the reasonable fees, disbursements and other charges of its counsel
and of any experts or agents, which the Collateral Agent may incur in connection
with (i) the administration of this Agreement (including the customary fees and
charges of the Collateral Agent for any monitoring or audits conducted by it or
on its behalf with respect to the Accounts or Inventory), (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Collateral Agent hereunder or (iv) the failure of any Grantor to
perform or observe any of the provisions hereof.

Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates.

Any such amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 9.18 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the Loans, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any Lender. All amounts due under this Section 9.18 shall be payable on
written demand therefor.



--------------------------------------------------------------------------------

9.19        Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.

9.20         Judgment Currency Conversion. If, for the purposes of enforcing
judgment in any court or for any other purpose hereunder or in connection
herewith, it is necessary to convert a sum due hereunder in any currency into
another currency, such conversion should be carried out to the extent and in the
manner provided in the Credit Agreement.

9.20 9.21         Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability ofWherever possible, each
provision of this Agreement shall be interpreted in such manner as to be valid
under Applicable Law. If any provision is found to be invalid under Applicable
Law, it shall be ineffective only to the extent of such invalidity and the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction)of this Agreement shall
remain in full force and effect. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

9.22              Intercreditor Agreements.

(a)        The terms of this Agreement, any Lien granted to the Collateral Agent
(for the benefit of the Secured Parties) pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreements (if effective). In the event of
any inconsistency between the provisions of this Agreement and the Intercreditor
Agreements (if effective), the provisions of the Intercreditor Agreements shall
supersede the provisions of this Agreement.

(b)        Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Collateral Agent
(and the Secured Parties) shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement (if effective), and until the Discharge of ABL
Obligations (as defined in the ABL/ Term Loan Intercreditor Agreement), (i) no
Grantor shall be required hereunder or under any other Loan Document to take any
action with respect to ABL Priority Collateral that is inconsistent with such
Grantor’s obligations under the applicable ABL Loan Documents and (ii) any
obligation of any Grantor hereunder or under any other Loan Document with
respect to the delivery or control of any ABL Priority Collateral, bill of
lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person shall be deemed to be satisfied if such Grantor complies with the
requirements of the similar provision of the applicable ABL Loan Document. Until
the Discharge of ABL Obligations (as defined in the ABL/Term Loan Intercreditor
Agreement), the Collateral Agent may not require any



--------------------------------------------------------------------------------

Grantor to take any action with respect to the creation, perfection or priority
of its security interest in the ABL Priority Collateral, whether pursuant to the
express terms hereof or of any other Loan Document or pursuant to the further
assurances provisions hereof or any other Loan Document, unless the ABL
Collateral Agent (as defined in the ABL/Term Loan Intercreditor Agreement) shall
have required such Grantor to take similar action pursuant to the terms of the
applicable Loan Documents, and delivery of any ABL Priority Collateral to the
ABL Collateral Agent (as defined in the ABL/Term Loan Intercreditor Agreement)
pursuant to the applicable ABL Loan Documents and the ABL/Term Loan
Intercreditor Agreement shall satisfy any delivery requirement hereunder or
under any other Loan Document.

(c)         Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Collateral Agent pursuant to this Agreement
are expressly subject and subordinate to the liens and security interests
granted in favor of the Senior Secured Parties (as defined in the Term
Intercreditor Agreement referred to below), including liens and security
interests granted to Cortland Capital Market Services LLC, as collateral agent,
pursuant to or in connection with the Credit Agreement dated as of February 20,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), among the Borrower, the lenders party thereto, and
Cortland Capital Market Services LLC, as administrative agent and collateral
agent and (ii) the exercise of any right or remedy by the Junior Representative
hereunder is subject to the limitations and provisions of the Term Intercreditor
Agreement dated as of February 20, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term
Intercreditor Agreement”), among the Borrower, the lenders party thereto and
Cortland Capital Market Services LLC, as administrative agent and collateral
agent. In the event of any conflict between the terms of the Term Intercreditor
Agreement and the terms of this Agreement, the terms of the Term Intercreditor
Agreement shall govern.

9.229.23         Additional Grantors. Each Subsidiary of a Borrower that is
required to become a party to this Agreement pursuant to Section 5.12 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be discharged, diminished or otherwise affected (a) by the
addition or release of any other Grantor hereunder, (b) by any failure by the
Borrower or any Grantor to cause any Subsidiary of the Borrower to become a
Grantor hereunder or (c) by reason of the Collateral Agent’s or any of the other
Secured Party’s actions in effecting, or failure to effect, any such joinder, or
in releasing any Grantor hereunder, in each case, whether or not notice is given
or consent is obtained from any Grantor. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.

9.239.24        Releases. (a) This Agreement and the security interest of the
Secured Parties on the Collateral provided hereunder shall terminate when all
the Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) have been paid in full and the Lenders have no further commitment to lend,
at which time the Collateral Agent shall execute and deliver to the Grantors or
the Grantors’ designee, at the Grantors’ expense, all Uniform Commercial Code
termination statements and similar documents which the Grantors shall reasonably
request from time to time to evidence such termination. Any execution and
delivery of termination statements or documents pursuant to this Section 9.23(a)
shall be without recourse to or warranty by the Collateral Agent.

(b)        A Guarantor shall automatically be released from its obligations
hereunder and the security interest of the Secured Parties in the Collateral of
such Guarantor shall be automatically released in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
to a person that is not an Affiliate of the Borrower in accordance with the
terms of the Credit



--------------------------------------------------------------------------------

Agreement; provided that the Required Lenders (or, if required by the terms of
the Credit Agreement, such greater percentage of the Lenders specified in the
Credit Agreement) shall have consented to such sale, transfer or other
disposition (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise. The security interest of the Secured
Parties in any Collateral that is sold, transferred or otherwise disposed of in
accordance with this Agreement, the Credit Agreement and the other Loan
Documents (including pursuant to a waiver or amendment of the terms thereof)
shall automatically terminate and be released, and such Collateral shall be sold
free and clear of the security interest created hereby. In connection with any
of the foregoing, the Collateral Agent shall execute and deliver to the Grantors
or the Grantors’ designee, at the Grantors’ expense, all Uniform Commercial Code
termination statements and similar documents (including any such documents as
may be reasonably necessary in connection with the entry into by any Grantor of
a Specified Vendor Receivables Financing) that the Grantors shall reasonably
request from time to time to evidence such termination. Any execution and
delivery of termination statements or documents pursuant to this Section 9.23(b)
shall be without recourse to or warranty by the Collateral Agent.

9.249.25        Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Secured Party to or
for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement and
the other Loan Documents held by such Secured Party, irrespective of whether or
not such Secured Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of each Secured Party under this Section 9.24 are in addition to other rights
and remedies (including other rights of setoff) which such Secured Party may
have.

9.26         Agreed Security Principles; Excluded Property. Notwithstanding
anything to the contrary in this Agreement, (a) the guaranty and grant of the
security interest by the Grantors hereunder that are Foreign Domiciled Grantors
and the Collateral of the Grantors hereunder that are Foreign Domiciled Grantors
shall be subject to Agreed Security Principles and all representations,
warranties, covenants and other provisions hereof shall be subject to the Agreed
Security Principles, (b) with respect to any property or asset of any Foreign
Domiciled Grantor, in the event of any irreconcilable conflict between this
Agreement and any other Security Document with respect to such property or
asset, the terms of such other Security Document shall govern and control and
(c) to the extent any provision of the Credit Agreement, this Agreement or any
of the other Security Documents excludes assets from the scope of the Collateral
(including any Excluded Property), or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent in the
Collateral, the representations, warranties and covenants made by any relevant
Grantor in this Agreement with respect to the creation, perfection or priority
(as applicable) of the security interest granted in favor of the Agent shall be
deemed not to apply to such excluded assets.

9.27             Parallel Debt Undertaking.

(a)         Purpose of the Parallel Debt Undertaking. The parallel debt
undertaking created hereunder (“Parallel Debt Undertaking”) (abstraktes
Schuldanerkenntnis) is constituted in order to secure the prompt and complete
satisfaction of any Obligations. The Parallel Debt Undertaking shall also cover
any future extension, prolongation, increase or novation of the Obligations.

(b)         Parallel Debt Undertaking. For the purposes of taking and ensuring
the continuing validity of Liens under those Security Documents subject to the
laws of (or to the extent affecting assets situated in) Germany, the Netherlands
and such other jurisdictions as the Secured Parties



--------------------------------------------------------------------------------

and the Grantors (each acting reasonably) agree, notwithstanding any contrary
provision in this Agreement:

(i)    each Grantor undertakes (such undertakings, the “Parallel Obligations”)
to pay to the Collateral Agent amounts equal to all present and future amounts
owing by it to the Secured Parties under the Loan Documents (“Original
Obligations”);

(ii)    the Agent shall have its own independent right to demand and receive
payment of the Parallel Obligations;

(iii)    the Parallel Obligations shall, subject to subsection (iv) below, not
limit or affect the existence of the Original Obligations for which the Secured
Parties shall have an independent right to demand payment;

(iv)    notwithstanding subsections (ii) and (iii) above, payment by a Grantor
of its Parallel Obligations shall to the same extent decrease and be a good
discharge of the corresponding Original Obligations owing to the relevant
Secured Parties and payment by a Grantor of its Original Obligations to the
relevant Secured Parties shall to the same extent decrease and be a good
discharge of the Parallel Obligations owing by it to the Collateral Agent;

(v)    the Parallel Obligations are owed to the Collateral Agent in its own name
on behalf of itself and not as agent or representative of any other person nor
as trustee and the Parallel Debt Security shall secure the Parallel Obligations
so owing;

(vi)    without limiting or affecting the Agent’s right to protect, preserve or
enforce its rights under any Security Document, the Agent undertakes to each
Secured Parties not to exercise its rights in respect of the Parallel
Obligations without the consent of the relevant Secured Parties; and

(vii)    the Agent shall distribute any amount so received to the Secured
Parties in accordance with the terms of this Agreement and the Loan Agreement
(subject, in each case, to the terms of the Intercreditor Agreement) as if such
amounts had been received in respect of the Original Obligations.

(c)         Release (Sicherheitenfreigabe). Upon complete and irrevocable
satisfaction of the Secured Obligations, the Agent shall as soon as reasonably
practical at the cost and expense of the Grantors release the Parallel Debt
Undertaking.

ARTICLE X

NOTICES

10.1        Sending Notices. Any notice required or permitted to be given under
this Agreement shall be sent in accordance with Section 10.01 of the Credit
Agreement (with any notice to a Grantor (other than the Borrower) being sent
care of the Borrower).



--------------------------------------------------------------------------------

10.2        Change in Address for Notices. Each of the Grantors, the Collateral
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE XI

THE COLLATERAL AGENT

JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Lenders
hereunder pursuant to Article VIII of the Credit Agreement. It is expressly
understood and agreed by the parties to this Agreement that any authority
conferred upon the Collateral Agent hereunder is subject to the terms of the
delegation of authority made by the Lenders to the Collateral Agent pursuant to
the Credit Agreement, and that the Collateral Agent has agreed to act (and any
successor Collateral Agent shall act) as such hereunder only on the express
conditions contained in such Section 1Article VIII. Any successor Collateral
Agent appointed pursuant to Article VIII of the Credit Agreement shall be
entitled to all the rights, interests and benefits of the Collateral Agent
hereunder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Agreement as of the date first above written.

 

GRANTORS: HORIZON GLOBAL CORPORATION, as the
    Borrower By:                                        
                                Name:    Title: [●], as a Guarantor By:  
                                                                          Name:
   Title:

    

JPMORGAN CHASE BANK, N.A., as Collateral Agent

By:                                                                            
Name:    Title:



--------------------------------------------------------------------------------

EXHIBIT A

GRANTORS; IDENTIFYING INFORMATION

 

 

Grantor

  

 

Jurisdiction of

Organization &

Type of

Organization

 

  

 

Organizational

Identification

Number

 

  

 

Federal Tax

Identification

Number

 



--------------------------------------------------------------------------------

EXHIBIT B

COLLATERAL RECORD LOCATIONS

 

 

Grantor

 

  

 

Location of Chief Executive Office

 

  

 

Location of Books and Records

 



--------------------------------------------------------------------------------

EXHIBIT C

INTELLECTUAL PROPERTY RIGHTS

PATENTS

PATENTS OWNED BY EACH GRANTOR

[For each Grantor state if no patents are owned. List in numerical order by
Patent No./Patent Application No.]

U.S. Patent Registrations

 

     

Grantor

 

  

Patent Numbers

 

  

Issue Date

 

U.S. Patent Applications

 

     

Grantor

 

  

Patent Application No.

 

  

Filing Date

 

Non-U.S. Patent Registrations

 

       

Grantor

 

  

Country

 

  

Issue Date

 

  

Patent No.

 

Non-U.S. Patent Applications

 

       

Grantor

 

  

Country

 

  

Filing Date

 

  

Patent Application No.

 



--------------------------------------------------------------------------------

Patent Licenses; Grantor as Licensor

U.S. Patents

 

         

Grantor/Licensor

  

Licensee Name

and Address

 

  

Date of License/ Sublicense

 

   Issue Date    Patent No.

U.S. Patent Applications

 

 

         

Grantor/Licensor

  

Licensee Name

and Address

 

  

Date of License/ Sublicense

 

   Date Filed    Application No.

Non-U.S. Patents

 

 

Grantor/Licensor    Country   

Licensee Name

and Address

 

   Date of License/ Sublicense   

Issue

Date

  

Non-U.S.

Patent No.

Non-U.S. Patent Applications

 

 

Grantor/Licensor    Country   

Licensee Name

and Address

 

   Date of License/ Sublicense   

Date

Filed

  

Application

No.



--------------------------------------------------------------------------------

Patent; Licenses; Grantor as Licensee

U.S. Patents

 

         

Grantor/Licensee

  

Licensor Name

and Address

 

  

Date of

License/ Sublicense

 

   Issue Date    Patent No.

U.S. Patent Applications

 

         

Grantor/Licensee

  

Licensor Name

and Address

 

  

Date of

License/ Sublicense

 

   Date Filed    Application No.

Non-U.S. Patents

 

           

Grantor/Licensee

   Country   

Licensor Name

and Address

 

  

Date of License/    

Sublicense

 

  

Issue

Date

  

Non-U.S.

Patent No.

Non-U.S. Patent Applications

 

           

Grantor/Licensee

   Country   

Licensor Name

and Address

 

  

Date of License/    

Sublicense

 

  

Date

Filed

  

Application

No.

TRADEMARKS

OWNED TRADEMARK/TRADE NAMES

[For each Grantor state if no trademarks/trade names are owned. List in
numerical order by trademark registration/application no.]

U.S. Trademark Registrations

 

       

Grantor

 

  

Mark

 

  

Reg. Date

 

  

Reg. No.

 



--------------------------------------------------------------------------------

U.S. Trademark Applications

 

       

Grantor

 

  

Mark

 

  

Filing Date

 

  

Application No.

 

                

State Trademark Registrations

 

Grantor

 

 

State

 

  

Mark

 

  

Reg. Date

 

  

Reg. No.

 

   

    

              

State Trademark Applications

 

Grantor

 

 

State

 

  

Mark

 

  

Filing Date

 

  

Application No.

 

   

    

              

Non-U.S. Trademark Registrations

 

Grantor

 

  

Country

 

  

Mark

 

  

Reg. Date

 

  

Reg. No.

 

                     

Non-U.S. Trademark Applications

 

Grantor

 

  

Country

 

  

Mark

 

  

Date Filed

 

  

Application No.

 

                     

Trade Names

 

Grantor   

Country(s) Where Used

   Trade Name



--------------------------------------------------------------------------------

Trademark Licenses; Grantor as Licensor

U.S. Trademarks

 

Grantor/Licensor

  

Licensee Name

and Address

  

Date of

License/Sublicense

   U.S. Mark    Reg. Date    Reg. No.                           

U.S. Trademark Applications

 

Grantor/Licensor

   Country    Licensee Name and Address    Date of License/ Sublicense   

Date

Filed

  

Application

No.

                          

Non-U.S. Trademarks

 

Grantor/Licensor    

   Country      Licensee Name     and Address          Date of License/  
Sublicense        Non-U.S. Mark      Reg. Date    Reg. No.                      
         



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/Licensor    

   Country   

  Licensee Name  

and Address  

 

  

    Date of License/    

Sublicense

       Non-U.S. Mark            Date Filed      

Application

No.

D. Others

 

Grantor/Licensor

  

Licensee Name

and Address

  

Date of License/

Sublicense

  

Subject

Matter

Trademark Licenses; Grantor as Licensee

U.S. Trademarks

 

Grantor/Licensee        

 

Licensor Name

and Address

 

Date of Licensee/

Sublicensee

 

  U.S. Mark   Reg. Date   Reg. No.

U.S. Trademark Applications

 

Grantor/Licensee        

 

Licensor Name

and Address

 

Date of Licensee/

Sublicensee

 

  U.S. Mark  

Date

Filed

 

Application

No.

Non-U.S. Trademarks

 

Grantor/Licensee        

  Country  

Licensor Name

and Address

 

Date of License/

Sublicense

 

 

Non-U.S.

Mark

  Reg. Date   Reg. No.



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/Licensee    

  Country  

Licensor Name

and Address

 

 

Date of License/

Sublicense

 

Non-U.S.

Mark

  Date Filed  

Application

No.

D. Others

 

Grantor/Licensee        

 

Licensor Name

and Address

 

Date of License/

Sublicense

 

Subject

Matter

COPYRIGHTS

COPYRIGHTS OWNED BY EACH GRANTOR

[State for each Grantor if no copyrights are owned. List in numerical order by
Registration No.]

U.S. Copyright Registrations

 

       

Grantor

 

Title

 

  Reg. No.   Author

Pending U.S. Copyright Applications for Registration

 

Grantor

 

Title

 

  Author   Class   Date Filed

Non-U.S. Copyright Registrations

 

Grantor

 

Title

 

  Author   Class   Date Filed



--------------------------------------------------------------------------------

Non-U.S. Pending Copyright Applications for Registration

 

           

Grantor

 

  

Country

 

  

Title

 

  

Author

 

  

Class

 

  

Date Filed

 



--------------------------------------------------------------------------------

[State for each Grantor whether such Grantor is not a party to a
license/sublicense.]

Copyright Licenses; Grantor as Licensor

U.S. Copyrights

 

Grantor/Licensor            Licensee Name        


And Address        

   Date of Licensee/
         Sublicense            Title of        


U.S.        

Copyright        

 

 

   Author            

Non-U.S. Copyrights

 

Grantor/Licensor            Licensee Name        


And Address        

   Date of Licensee/        
Sublicense             Title of        


U.S.        

Copyright        

 

 

   Author            

Copyright Licenses; Grantor as Licensee

U.S. Copyrights

 

Grantor/Licensor            Licensee Name        


And Address        

   Date of Licensee/        
Sublicense             Title of        


U.S.        

Copyright        

 

 

   Author            

Non-U.S. Copyrights

 

Grantor/Licensor            Licensee Name        


And Address        

   Country           

Date of        


License/        

Sublicense        

  

Title of Non-U.S.        

Copyright        

 

 



--------------------------------------------------------------------------------

EXHIBIT D

PLEDGED EQUITY

 

Owner        Issuer            Type of           Equity        
Interests           

Issued and Outstanding         Equity Interests of each         class;        

Options, Warrants and        

Similar Rights        

 

 

  

Number (and         percentage)         of Pledged        

Equity Interests        

   Certificate No.         (if any)        

PLEDGED DEBT

 

   Grantor            Issuer/Borrower       

Original Amount; Principal

Amount Outstanding

   Date of Note           



--------------------------------------------------------------------------------

EXHIBIT E

DEPOSIT ACCOUNTS

 

Grantor

  

Name of Institution and    

Address        

  

Pledged Account Name    

  

Pledged Account Number    

SECURITIES ACCOUNTS

 

Grantor

  

Name of Institution and    

  Address        

  

Pledged Account Name    

  

Pledged Account Number    



--------------------------------------------------------------------------------

EXHIBIT F

AMENDMENT

This Amendment, dated                     ,     is delivered pursuant to
[Section 5.4] [Section 5.8] of the Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Agreement. The undersigned hereby certifies that the
representations and warranties in Article IV of the Agreement are and continue
to be true and correct. The undersigned further agrees that this Amendment may
be attached to that certain Term Loan Guarantee and Collateral Agreement, dated
as of June 30, 2015, between the undersigned, as the Grantors, and JPMorgan
Chase Bank, N.A., as the Collateral Agent (as amended, restated, amended and
restatement, supplemented or otherwise modified from time to time prior to the
date hereof, the “Agreement”) and that the Collateral listed on Schedule I to
this Amendment shall be and become a part of the Collateral referred to in said
Agreement and shall secure all Obligations referred to in the Agreement.

 

 

 

 

By:

    Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of        

Grantor        

   Issuer            Certificate        
Number(s)             Number of        
Shares             Class of Stock            Percentage of        
Outstanding         
  Shares                                                                        
                                           

BONDS

 

Name of        

Grantor        

   Issuer            Number            Face Amount        Coupon Rate           
Maturity                                                                        
                                           

GOVERNMENT SECURITIES

 

Name of        

Grantor        

   Issuer            Number            Type            Face Amount           
Coupon Rate            Maturity                                               
                                                                              
         

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

        Name of Grantor         

           Issuer                         Description of Collateral            
    Percentage Ownership        
         Interest                                                             
              

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Name of Grantor            Description of Claim           
            Parties                 Case Number; Name of        
Court where Case was        

Filed    

                                 



--------------------------------------------------------------------------------

Annex 1 to

Term Loan Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of         , 20     , made by                 
(the “Additional Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as Collateral
Agent (in such capacity, the “Collateral Agent”) for the banks and other
financial institutions or entities (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, HORIZON GLOBAL CORPORATION (the “Borrower”), the Lenders, the
Collateral Agent and the other agents party thereto have entered into a Term
Loan Credit Agreement, dated as of June 30, 2015 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the Term
Loan Guarantee and Collateral Agreement, dated as of June 30, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Collateral Agent
for itself and for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1.  Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.22 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Exhibits A through E to the Guarantee and Collateral Agreement and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties,
as collateral security for the prompt and complete payment or performance when
due of the Obligations, a security interest in all of the Collateral (it being
understood that, as provided in the Guarantee and Collateral Agreement,
“Collateral” does not include any Excluded Property). The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Article IV of the Guarantee and Collateral Agreement with respect
to itself is true and correct in all material respects (other than in the case
of representations qualified by materiality, in which case such representations



--------------------------------------------------------------------------------

shall be true and correct) on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.1

2.    Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTOR]   By:   Name:        Title:   

 

 

1 To the extent applicable, such Additional Grantor shall also provide an
Amendment in the form of Exhibit F



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Exhibit A

Supplement to Exhibit B

Supplement to Exhibit C

Supplement to Exhibit D

Supplement to Exhibit E



--------------------------------------------------------------------------------

ANNEX 1-A

See attached.



--------------------------------------------------------------------------------

EXHIBIT A

GRANTORS; IDENTIFYING INFORMATION

 

        Grantor   

Jurisdiction of

Organization &

Type of

Organization

 

  

Organizational
Identification

Number or

Equivalent

  

Federal Tax
Identification

Number or

Equivalent

       

Cequent UK Limited            

  

UK Company

limited by

shares

   8081641    98-1055665        

Cequent Towing Products of

Canada Ltd.

  

Ontario

Corporation

   1635725    10444 5614        

Cequent Nederland Holdings B.V.

  

Netherlands

Private Limited

Company

   820987384    98-1057837        

Cequent Mexico Holdings B.V.

  

Netherlands

Private Limited

Company

   851710591    98-105656        

Cequent Sales Company de

Mexico, S. de R.L. de C.V.

  

Mexico Limited

Liability

Company

   3672*2    CSM150325QK4        

Cequent Electrical Products de

Mexico, S. de R.L. de C.V.

  

Mexico Limited

Liability

Company

   21743*3    CEP050203BUI

Exhibit A / Page 1



--------------------------------------------------------------------------------

EXHIBIT C

PATENTS

[See attached]



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country         App. No.      
  Filing Date     Patent No.             Issue Date  

Horizon Global Americas

Inc.

  Pending   BRACKET   DES   AU   201616204   04-Nov-2016        

Horizon Global Americas

Inc.

  Granted   HITCH STEP   DES   BR   BR302013004585-4   11-Sep-2013  
BR302013004585-4   08-Dec-2015

Horizon Global Americas

Inc.

  Granted   HANDLE   DES   BR   3020130046893   13-Sep-2013   BR302013004689-3  
21-Feb-2017

Horizon Global Americas

Inc.

  Granted   POINT OF
SALE
PACKAGING   DES   BR   BR302014000738-6   20-Feb-2014   BR302014000738-6  
22-Apr-2015

Horizon Global Americas

Inc.

  Granted   GOOSENECK
COUPLER   DDV   CA   167890   06-Aug-2015   167890   21-Apr-2016

Horizon Global Americas

Inc.

  Granted   GOOSENECK
COUPLER   DDV   CA   167891   06-Aug-2015   167891   21-Apr-2016

Horizon Global Americas

Inc.

  Granted   GOOSENECK
COUPLER   DES   CA   163716   06-Aug-2015   163716   21-Apr-2016

Horizon Global Americas

Inc.

  Granted   LARGE
POWERED
JACK   DES   CA   165986   16-Dec-2015   165986   08-Nov-2016

Horizon Global Americas

Inc.

  Granted   LARGE
POWERED
JACK   DDV   CA   170066   16-Dec-2015   170066   08-Nov-2016

Horizon Global Americas

Inc.

  Granted   HITCH STEP   DES   CA   153007   06-Sep-2013   153007   13-Feb-2015

Horizon Global Americas

Inc.

  Granted   TRAILER JACK   DES   CA   152707   30-Aug-2013   152707  
29-Jul-2014

Horizon Global Americas

Inc.

  Granted   TRAILER JACK   DDV   CA   157636   14-Jul-2014   157636  
29-Jul-2014

Horizon Global Americas

Inc.

  Granted   HANDLE   DDV   CA   157788   06-Sep-2013   157788   03-Sep-2014

Horizon Global Americas

Inc.

  Granted   HANDLE   DES   CA   153006   06-Sep-2013   153006   03-Sep-2014

Horizon Global Americas

Inc.

  Granted   WING STYLE
SINGLE BIKE
RACK   DES   CA   153763   06-Nov-2013   153763   27-Jun-2014

Horizon Global Americas

Inc.

  Granted   ECONOMY
CAST
ALUMINUM
RATCHET
FOR 1” WIDE
WEBBING   DES   CA   153560   23-Oct-2013   153560   23-May-2014

Horizon Global Americas

Inc.

  Granted   HITCH STEP
WITH LIGHT   DES   CA   156196   17-Apr-2014   156196   13-Feb-2015

Horizon Global Americas

Inc.

  Granted   COUPLER
LOCK   DES   CA   155468   04-Mar-2014   155468   04-Mar-2015

Horizon Global Americas

Inc.

  Granted   COUPLER
LOCK   DDV   CA   160696   04-Mar-2014   160696   04-Mar-2015



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country         App. No.      
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   CA   165751   19-Feb-2015   165751  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   CA   165752   19-Feb-2014   165752  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   CA   165753   19-Feb-2014   165753  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   CA   165754   19-Feb-2014   165754  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   CA   165755   19-Feb-2014   165755  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   CA   165756   19-Feb-2014   165756  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   CA   165757   19-Feb-2014   165757  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DES   CA   155208   19-Feb-2014   155208  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   CA   161046   18-Feb-2015   161046  
21-Dec-2015

Horizon Global Americas

Inc.

  Granted   ACCESSORY ATTACHMENT DEVICE   DES   CA   158387   26-Aug-2014  
158387   19-Aug-2015

Horizon Global Americas

Inc.

  Granted   ACCESSORY ATTACHMENT DEVICE   DDV   CA   163069   26-Aug-2014  
163069   19-Aug-2015

Horizon Global Americas

Inc.

  Granted   ACCESSORY ATTACHMENT DEVICE   DDV   CA   163337   26-Aug-2014  
163337   19-Aug-2015

Horizon Global Americas

Inc.

  Granted   ONE-PIECE RAMP   DDV   CA   163846   27-Nov-2014   163846  
08-Sep-2015

Horizon Global Americas

Inc.

  Granted   ONE-PIECE RAMP   DES   CA   159768   27-Nov-2014   159768  
08-Sep-2015

Horizon Global Americas

Inc.

  Granted   IMPLEMENT HANDLE CONNECTOR   DES   CA   159461   07-Nov-2014  
159461   13-Jun-2016

Horizon Global Americas

Inc.

  Granted   IMPLEMENT HANDLE CONNECTOR   DDV   CA   163070   19-Jun-2015  
163070   13-Jun-2016

Horizon Global Americas

Inc.

  Granted   IMPLEMENT HANDLE   DES   CA   159462   07-Nov-2014   159462  
25-Sep-2015

Horizon Global Americas

Inc.

  Granted   RATCHET   DES   CA   173932   31-Mar-2017   173932   29-May-2018

Horizon Global Americas

Inc.

  Granted   RATCHET   DES   CA   179191   31-Mar-2017   179191   29-May-2018



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country         App. No.      
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Granted   HITCH STEP   DES   CN   1330438745.2   12-Sep-2013  
ZL201330438745.2   16-Apr-2014

Horizon Global Americas

Inc.

  Granted   TRAILER JACK   DES   CN   1330423982.1   03-Sep-2013  
ZL201330423982.1   12-Mar-2014

Horizon Global Americas

Inc.

  Granted   HANDLE   DES   CN   1330440993.0   13-Sep-2013   ZL201330440993.0  
12-Mar-2014

Horizon Global Americas

Inc.

  Granted   ECONOMY CAST ALUMINUM RATCHET FOR 1” WIDE WEBBING   DES   CN  
1330515662.9   30-Oct-2013   ZL201330515662.9   07-May-2014

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DES   CN   201430031079.5   20-Feb-2014  
ZL201430031079.5   30-Jul-2014

Horizon Global Americas

Inc.

  Granted   ONE-PIECE RAMP   DES   CN   201430489618.X   01-Dec-2014  
ZL201430489618.X   28-Oct-2015

Horizon Global Americas

Inc.

  Granted   STORMPROOF SHIELDED CARGO BAG   DES   CN   201630043414.2  
05-Feb-2016   ZL201630043414.2   30-Nov-2016

Horizon Global Americas

Inc.

  Granted   T-HANDLE RATCHET   DES   CN   201730111959.7   07-Apr-2017  
ZL201730111959.7   19-Jan-2018

Horizon Global Americas

Inc.

  Granted   TRAILER JACK   DES   EM   002301093   02-Sep-2013   002301093  
02-Sep-2013

Horizon Global Americas

Inc.

  Granted   HANDLE   DES   EM   001383293   13-Sep-2013   001383293  
13-Sep-2013

Horizon Global Americas

Inc.

  Granted   HITCH STEP   DES   MX   2013/002711   11-Sep-2013   42694  
16-Oct-2014

Horizon Global Americas

Inc.

  Granted   TRAILER JACK   DES   MX   2013/002571   29-Aug-2013   43336  
30-Jan-2015

Horizon Global Americas

Inc.

  Granted   TRAILER JACK   DDV   MX   2015/000299   29-Jan-2015   44730  
05-Aug-2015

Horizon Global Americas

Inc.

  Granted   HANDLE   DDV   MX   2014/001098   07-Apr-2014   43067   16-Dec-2014

Horizon Global Americas

Inc.

  Granted   WING STYLE SINGLE BIKE RACK   DES   MX   MX/f/2013/003414  
07-Nov-2013   44680   29-Jul-2015

Horizon Global Americas

Inc.

  Granted   ECONOMY CAST ALUMINUM RATCHET FOR 1” WIDE WEBBING   DES   MX  
2013/003305   24-Oct-2013   43947   06-May-2015

Horizon Global Americas

Inc.

  Pending   HITCH STEP WITH LIGHT   DES   MX   2014/001229   21-Apr-2014   43326
   

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   MX   MX/f/2015/002956   01-Oct-2015   47683  
24-Aug-2016

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   MX   MX/f/2014/000722   03-Mar-2014   45619  
19-Nov-2015



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country         App. No.        
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DES   MX   MX/f/2016/000443   20-Feb-2014
  49331   31-Mar-2017

Horizon Global Americas

Inc.

  Pending   MODELO INDUSTRIAL DE EMBALAJE DE PUNTO DE VENTA   DES   MX  
MX/f/2016/000443   12-Feb-2016        

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   MX   MX/f/2016/003959   20-Feb-2014
  51679   08-Jan-2018

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DES   MX   2014/000591   20-Feb-2014  
44806   19-Aug-2015

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   MX   2015/001257   16-Apr-2015  
47047   09-Jun-2016

Horizon Global Americas

Inc.

  Granted   ACCESSORY ATTACHMENT DEVICE   DDV   MX   2016/000227   21-Jan-2016  
48035   12-Oct-2016

Horizon Global Americas

Inc.

  Granted   ACCESSORY ATTACHMENT DEVICE   DES   MX   2014/002611   26-Aug-2014  
46674   07-Apr-2016

Horizon Global Americas

Inc.

  Granted   ONE-PIECE RAMP   DDV   MX   MX/f/2017/004161   19-Dec-2017   53898  
24-Oct-2018

Horizon Global Americas

Inc.

  Granted   ONE-PIECE RAMP   DES   MX   2014/003665   27-Nov-2014   51671  
20-Dec-2017

Horizon Global Americas

Inc.

  Granted   FOLDING WRENCH   DES   MX   MX/f/2017/001474   25-May-2017   54425  
17-Dec-2018

Horizon Global Americas

Inc.

  Granted   POD LIGHT FIXTURE   DES   MX   MX/f/2018/000114   11-Jan-2018  
53995   07-Nov-2018

Horizon Global Americas

Inc.

  Pending   T-HANDLE RATCHET   DDV   MX   MX/f/2018/002387   16-Aug-2018        

Horizon Global Americas

Inc.

  Granted   T-HANDLE RATCHET   DES   MX   MX/f/2017/001009   06-Apr-2017   54212
  21-Nov-2018

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   NZ   418566   04-Mar-2014   418566  
04-Jun-2014

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   NZ   418565   04-Mar-2014   418565  
04-Jun-2014

Horizon Global Americas

Inc.

  Pending   FOLDING WRENCH ASSEMBLY   ORD   AU   2016203808   08-Jun-2016      
 

Horizon Global Americas

Inc.

  Published   DUAL WIND JACK   PCT   BR   BR112015018513-4   28-Feb-2014        

Horizon Global Americas

Inc.

  Published   ONE-PIECE RAMP   ORD   BR   BR102014013323-2   02-Jun-2014        

Horizon Global Americas

Inc.

  Published   FOLDING WRENCH ASSEMBLY   ORD   BR   BR102016013191-0  
08-Jun-2016        



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country         App. No.      
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Published   DUAL WIND JACK   PCT   CA   2,897,213   28-Feb-2014        

Horizon Global Americas

Inc.

  Published   ONE-PIECE RAMP   ORD   CA   2,852,782   30-May-2014        

Horizon Global Americas

Inc.

  Published   FOLDING WRENCH ASSEMBLY   ORD   CA   2,932,382   08-Jun-2016      
 

Horizon Global Americas

Inc.

  Published   HITCH MOUNT ASSEMBLY   PCT   CN   201680033149.7   15-Apr-2016    
   

Horizon Global Americas

Inc.

  Pending   DUAL WIND JACK   DIV   MX   MX/a/2018/009146   26-Jul-2018        

Horizon Global Americas

Inc.

  Pending   DUAL WIND JACK   PCT   MX   2015/011136   28-Feb-2014        

Horizon Global Americas

Inc.

  Granted   ONE-PIECE RAMP   ORD   MX   2014/006576   02-Jun-2014   349880  
16-Aug-2017

Horizon Global Americas

Inc.

  Pending   FOLDING WRENCH ASSEMBLY   ORD   MX   MX/a/2016/007428   07-Jun-2016
       

Horizon Global Americas

Inc.

  Granted   ECONOMY CAST ALUMINUM RATCHET FOR 1” WIDE WEBBING   DES   AR  
86.243   31-Oct-2013   86243   31-Oct-2013

Horizon Global Americas

Inc.

  Granted   UNIVERSAL JACK MOUNTS   DES   CA   170059   19-Aug-2016   170059  
20-Oct-2017

Horizon Global Americas

Inc.

  Granted   JUMBO DEBRIS PAN   DES   CA   134721   26-Mar-2010   134721  
08-Nov-2010

Horizon Global Americas

Inc.

  Granted   RATCHET   DES   CA   174087   07-Apr-2017   174087   29-May-2018

Horizon Global Americas

Inc.

  Granted   RATCHET   DDV   CA   178894   07-Apr-2017   178894   29-May-2018

Horizon Global Americas

Inc.

  Granted   RATCHET   DDV   CA   179194   07-Apr-2017   179194   29-May-2018

Horizon Global Americas

Inc.

  Granted   RATCHET   DDV   CA   179195   07-Apr-2017   179195   29-May-2018

Horizon Global Americas

Inc.

  Granted   RATCHET   DES   CA   179192   31-Mar-2017   179192   29-May-2018

Horizon Global Americas

Inc.

  Granted   RATCHET   DDV   CA   179193   07-Apr-2017   179193   29-May-2018

Horizon Global Americas

Inc.

  Granted   RATCHET   DES   CA   178893   31-Mar-2017   178893   29-May-2018

Horizon Global Americas

Inc.

  Granted   UNIVERSAL HITCH MOUNT BRACKET   DES   CN   201630046230.1  
17-Feb-2016   ZL201630046230.1   23-Nov-2016



--------------------------------------------------------------------------------

Owner   Status   Title   Case Type   Country   App. No.   Filing Date  
Patent No.   Issue Date

Horizon Global Americas

Inc.

  Granted   UNIVERSAL JACK MOUNTS   DES   CN   201630475970.7   20-Sep-2016  
ZL201630475970.7   07-Jul-2017

Horizon Global Americas

Inc.

  Granted   RATCHET   DES   CN   201730111878.7   07-Apr-2017   ZL201730111878.7
  23-Jan-2018

Horizon Global Americas

Inc.

  Granted   UNIVERSAL JACK MOUNTS   DES   MX   MX/f/2016/002880   20-Sep-2016  
53950   31-Oct-2018

Horizon Global Americas

Inc.

  Pending   RATCHET   DDV   MX   MX/f/2018/002388   16-Aug-2018        

Horizon Global Americas

Inc.

  Granted   RATCHET   DES   MX   MX/f/2017/001030   07-Apr-2017   54211  
21-Nov-2018

Horizon Global Americas

Inc.

  Published   ARTICULATING COUPLER   ORD   CA   2,951,861   16-Dec-2016        

Horizon Global Americas

Inc.

  Published   ARTICULATING COUPLER   ORD   MX   2016/016759   15-Dec-2016      
 

Horizon Global Americas

Inc.

  Granted   ONE PIECE FORMED HITCH BALL MOUNT   PCT   AU   2012238262  
09-Oct-2012   2012238262   25-Aug-2016

Horizon Global Americas

Inc.

  Granted   HITCH STEP ASSEMBLY   PCT   AU   2013202600   03-Apr-2013  
2013202600   03-Apr-2013

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   AU   201410987   04-Mar-2014   AU 354445  
20-Mar-2014

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   AU   201410986   04-Mar-2014   AU 354444  
20-Mar-2014

Horizon Global Americas

Inc.

  Granted   HITCH ADAPTER   ORD   BR   BR302015005036-5   04-Nov-2015  
BR302015005036-5   16-May-2017

Horizon Global Americas

Inc.

  Granted   HITCH ADAPTER   DDV   BR   BR322017000351-9   27-Jan-2017  
BR322017000351-9   23-Jan-2018

Horizon Global Americas

Inc.

  Granted   HITCH ADAPTER   DDV   BR   BR322017000335-7   27-Jan-2017  
BR322017000335-7   21-Nov-2017

Horizon Global Americas

Inc.

  Published   ONE PIECE FORMED HITCH BALL MOUNT   PCT   BR   BR112014008937-0  
11-Oct-2012        

Horizon Global Americas

Inc.

  Published   HITCH STEP ASSEMBLY   PCT   BR   BR112014025467-2   03-Apr-2013  
     

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DES   BR   3020120067006   21-Dec-2012  
BR302012006700-6   14-Nov-2017

Horizon Global Americas

Inc.

  Published   HITCH STEP   DDV   BR   BR322015000748-9   18-Feb-2015        

Horizon Global Americas

Inc.

  Pending   HITCH STEP WITH LIGHT   DES   BR   BR302014001815-9   24-Apr-2014  
     



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country         App. No.      
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Granted   MOUNTING BRACKET FOR TRAILER WIRING CONNECTOR   ORD   CA   2,687,855
  08-Dec-2009   2687855   02-May-2017

Horizon Global Americas

Inc.

  Granted   ADJUSTABLE TARP STRAP   ORD   CA   2,709,666   13-Jul-2010  
2,709,666   30-May-2017

Horizon Global Americas

Inc.

  Granted   ADAPTER 7-WAY BLADE TO 7-WAY ROUND   DES   CA   143995   12-Jan-2012
  143995   24-Oct-2012

Horizon Global Americas

Inc.

  Granted  

HITCH BALL MOUNT AND METHOD OF FORMING THE HITCH BALL

MOUNT

  PCT   CA   2,852,040   11-Oct-2012   2852040   13-Dec-2016

Horizon Global Americas

Inc.

  Granted   ANCHOR POINT CLAMPING SYSTEM   DES   CA   145306   16-Apr-2012  
145306   29-Apr-2013

Horizon Global Americas

Inc.

  Granted   ANCHOR POINT CLAMPING SYSTEM   DDV   CA   149424   16-Apr-2012  
149424   29-Apr-2013

Horizon Global Americas

Inc.

  Published   HITCH STEP ASSEMBLY   PCT   CA   2,870,277   03-Apr-2013        

Horizon Global Americas

Inc.

  Granted   RATCHET HANDLE ASSEMBLY   DES   CA   148409   08-Nov-2012   148409  
15-Jul-2014

Horizon Global Americas

Inc.

  Granted   RATCHET HANDLE ASSEMBLY   DDV   CA   157402   26-Jun-2014   157402  
15-Jul-2014

Horizon Global Americas

Inc.

  Granted   RATCHET HANDLE ASSEMBLY   DDV   CA   155223   19-Feb-2014   155223  
15-Jul-2014

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DDV   CA   154493   21-Dec-2012   154493  
16-Jan-2015

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DDV   CA   157406   27-Jun-2014   157406  
16-Jan-2015

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DDV   CA   160177   21-Dec-2012   160177  
16-Jan-2015

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DDV   CA   160178   21-Dec-2012   160178  
16-Jan-2015

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DES   CA   149169   21-Dec-2012   149169  
16-Jan-2015

Horizon Global Americas

Inc.

  Published   ADJUSTABLE FLEXIBLE CARGO STRAP   ORD   CA   2,819,914  
03-Jul-2013        

Horizon Global Americas

Inc.

  Published   POINT OF SALE PACKAGING   PCT   CA   2,922,103   22-Aug-2014      
 

Horizon Global Americas

Inc.

  Granted   CARABINEER TOW HOOK   DES   CA   169735   29-Jul-2016   169735  
24-May-2017

Horizon Global Americas

Inc.

  Granted   CARABINEER TOW HOOK   DDV   CA   172786   29-Jul-2016   172786  
24-May-2017



--------------------------------------------------------------------------------

Owner   Status   Title   Case Type   Country   App. No.   Filing Date  
Patent No.   Issue Date

Horizon Global Americas

Inc.

  Granted   SELF ADJUSTING RAMP TOP PLATE   ORD   CN   1210388712.6  
15-Oct-2012   ZL201210388712.6   21-Dec-2016

Horizon Global Americas

Inc.

  Granted   SELF ADJUSTING RAMP TOP PLATE   UTM   CN   201220525155.3  
15-Oct-2012   1220525155.   04-Sep-2013

Horizon Global Americas

Inc.

  Granted   ONE PIECE FORMED HITCH BALL MOUNT   PCT   CN   201280060747.5  
09-Jun-2014   ZL201280060747.5   19-Jan-2018

Horizon Global Americas

Inc.

  Granted   HITCH STEP ASSEMBLY   PCT   CN   201390000548.5   03-Apr-2013  
ZL201390000548.5   23-Dec-2015

Horizon Global Americas

Inc.

  Granted   RATCHET HANDLE ASSEMBLY   DES   CN   1230541043.2   08-Nov-2012  
1230541043.   11-Sep-2013

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DES   CN   1230649636.0   24-Dec-2012  
1230649636   05-Jun-2013

Horizon Global Americas

Inc.

  Granted   ADJUSTABLE FLEXIBLE CARGO STRAP   ORD   CN   1310276553.5  
03-Jul-2013   ZL 201310276553.5   28-Nov-2017

Horizon Global Americas

Inc.

  Published   DUAL WIND JACK   PCT   CN   201480011613.3   28-Feb-2014        

Horizon Global Americas

Inc.

  Published   POINT OF SALE PACKAGING   PCT   CN   201480058410.X   22-Aug-2014
       

Horizon Global Americas

Inc.

  Granted   CARABINEER TOW HOOK   DES   CN   201630497529.9   10-Oct-2016  
ZL201630497529.9   12-Apr-2017

Horizon Global Americas

Inc.

  Granted   ADAPTER 7-WAY BLADE TO 7-WAY ROUND   DES   MX   2012/000136  
12-Jan-2012   37876   09-Jan-2013

Horizon Global Americas

Inc.

  Pending   ONE PIECE FORMED HITCH BALL MOUNT   DIV   MX   2016/010438  
11-Aug-2016        

Horizon Global Americas

Inc.

  Granted   ONE PIECE FORMED HITCH BALL MOUNT   PCT   MX   2014/004431  
11-Oct-2012   341242   12-Aug-2016

Horizon Global Americas

Inc.

  Granted   HITCH STEP ASSEMBLY   PCT   MX   2014/012220   03-Apr-2013   348157
  31-May-2017

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DDV   MX   MX/f/2016/001128   12-Apr-2016   48389
  23-Nov-2016

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DDV   MX   2015/001025   07-Jan-2013   46694  
13-Apr-2016

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DDV   MX   2014/000582   20-Feb-2014   43684  
27-Mar-2015

Horizon Global Americas

Inc.

  Granted   HITCH BALL MOUNT   DES   MX   2013/000012   07-Jan-2013   41101  
21-Feb-2014

Horizon Global Americas

Inc.

  Pending   POINT OF SALE PACKAGING   PCT   MX   MX/a/2016/002316   22-Feb-2016
       



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country       App. No.    
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Pending   POINT OF SALE PACKAGING   DDV   MX   MX/f/2017/002819   25-Sep-2017
       

Horizon Global Americas

Inc.

  Granted   POINT OF SALE PACKAGING   DDV   MX   MX/f/2017/000968   30-Mar-2017
  53996   07-Nov-2018

Horizon Global Americas

Inc.

  Granted   CARABINEER TOW HOOK   DES   MX   2016/003937   07-Dec-2016   50917  
29-Sep-2017

Horizon Global Americas

Inc.

  Granted   BASKET FOR A VEHICLE   DES   MX   MX/f/2017/000543   22-Feb-2017  
53004   11-Jun-2018

Horizon Global Americas

Inc.

  Granted   ONE PIECE FORMED HITCH BALL MOUNT   PCT   NZ   621975   11-Oct-2012
  621975   01-Jul-2016

Horizon Global Americas

Inc.

  Published   CURRENT SENSING ELECTRICAL CONVERTER   PCT   BR   BR112014009068-8
  12-Oct-2012        

Horizon Global Americas

Inc.

  Published   CURRENT SENSING ELECTRICAL CONVERTER   PCT   CA   2,852,076  
12-Oct-2012        

Horizon Global Americas

Inc.

  Published   CURRENT SENSING ELECTRICAL CONVERTER   PCT   EP   12839659.5  
12-Oct-2012        

Horizon Global Americas

Inc.

  Granted   CURRENT SENSING ELECTRICAL CONVERTER   PCT   MX   2014/004430  
12-Oct-2012   334595   05-Nov-2015

Horizon Global Americas

Inc.

  Granted   AUTO-ROLL FIFTH WHEEL HITCH   ORD   AU   2014201538   14-Mar-2014  
2014201538   24-Aug-2017

Horizon Global Americas

Inc.

  Published   SNUG-TITE LOCKING HITCH PIN   ORD   BR   BR102014010878-5  
06-May-2014        

Horizon Global Americas

Inc.

  Published   JACK WITH SELF-LOCATING ENGAGEMENT DEVICE   ORD   CA   2,873,590  
05-Dec-2014        

Horizon Global Americas

Inc.

  Published   ADJUSTABLE CHANNEL TRAILER MOUNT   ORD   CA   2,891,729  
15-May-2015        

Horizon Global Americas

Inc.

  Published   HEAVY DUTY 3” BALL ADJUSTABLE GOOSENECK COUPLER   ORD   CA  
2,881,298   06-Feb-2015        

Horizon Global Americas

Inc.

  Published   LARGE POWERED JACK   ORD   CA   2,920,659   11-Feb-2016        

Horizon Global Americas

Inc.

  Published   STEADI-FLEX WEIGHT DISTRIBUTION SYSTEM   ORD   CA   2,845,715  
13-Mar-2014        

Horizon Global Americas

Inc.

  Published   ANTI-RATTLE DEVICE WITH HITCH COVER   ORD   CA   2,863,945  
17-Sep-2014        

Horizon Global Americas

Inc.

  Published   SAFETY CHAIN TIE DOWN APPARATUS   ORD   CA   2,866,442  
02-Oct-2014        

Horizon Global Americas

Inc.

  Published   BIKE CARRIER   PCT   CN   201580060183.9   08-Sep-2015        



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country       App. No.    
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Published   BIKE CARRIER   PCT   EP   15767385.6   08-Sep-2015        

Horizon Global Americas

Inc.

  Pending  

COMMUNICATION DEVICE, SYSTEM, AND METHOD FOR ACTIVE

CONTROL OF EXTERNAL VEHICLE COMPONENTS

  PCT   CN       17-Jan-2019        

Horizon Global Americas

Inc.

  Pending  

COMMUNICATION DEVICE, SYSTEM, AND METHOD FOR ACTIVE

CONTROL OF EXTERNAL VEHICLE COMPONENTS

  PCT   NZ   749090   07-Dec-2018        

Horizon Global Americas

Inc.

  Granted   2-SPEED WINCH ASSEMBLY   ORD   AU   2011202191   11-May-2011  
2011202191   30-Apr-2015

Horizon Global Americas

Inc.

  Granted   INTEGRATED WINCHHEAD   DES   AU   14855/2010   11-Nov-2010   335,053
  11-Feb-2011

Horizon Global Americas

Inc.

  Granted   INTEGRATED WINCHHEAD   DES   AU   10119/2011   11-Nov-2010   335,069
  11-Feb-2011

Horizon Global Americas

Inc.

  Granted   INTEGRATED WINCHHEAD   DES   AU   10120/2011   11-Nov-2010   335,070
  11-Feb-2011

Horizon Global Americas

Inc.

  Granted   GOOSENECK COUPLER WITH SLIDEABLE STYLE LOCKING PLATES   ORD   AU  
2012200969   20-Feb-2012   2012200969   20-Feb-2015

Horizon Global Americas

Inc.

  Granted   GOOSENECK COUPLER WITH SLIDEABLE STYLE LOCKING PLATES   ORD   AU  
2012200972   20-Feb-2012   2012200972   09-Feb-2015

Horizon Global Americas

Inc.

  Granted   LARGE POWERED JACK   DES   AU   201516917   18-Dec-2015   367,863  
23-Mar-2016

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH ISOLATION SYSTEM   ORD   AU   2011205000  
26-Jul-2011   2011205000   14-May-2015

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH RETENTION SYSTEM   ORD   AU   2011205003  
26-Jul-2011   2011205003   07-May-2015

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   AU   11290/2011   27-Jan-2011   335,722  
31-Mar-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH SKID PLATE COVER   DES   AU   11439/2011  
27-Jan-2011   335,887   06-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH SKID PLATE COVER   DES   AU   11440/2011  
27-Jan-2011   335,888   06-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH SKID PLATE COVER   DES   AU   10187/2011  
27-Jan-2011   335,886   06-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH SKID PLATE COVER   ORD   AU   2011205001  
26-Jul-2011   2011205001   07-May-2015

Horizon Global Americas

Inc.

  Granted   TRAILER SIGNAL CONVERTER   ORD   AU   2014224016   03-Mar-2014  
2014224016   10-May-2018

Horizon Global Americas

Inc.

  Pending   TRAILER SIGNAL CONVERTER   DIV   AU   2018202829   24-Apr-2018      
 



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country       App. No.    
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Published   TRUNK MOUNTED BIKE CARRIER   PCT   BR   1120120120891  
19-Nov-2010        

Horizon Global Americas

Inc.

  Pending   BIKE RACK   PCT   BR   112012033654   01-Jul-2011        

Horizon Global Americas

Inc.

  Published   PIN BOX ASSEMBLY WITH GOOSENECK COUPLER   PCT   BR  
BR112013008637-8   21-Sep-2011        

Horizon Global Americas

Inc.

  Published   CARGO ACCESSORY FOLDING MECHANISM   PCT   BR   BR112014002833-8  
01-Aug-2012        

Horizon Global Americas

Inc.

  Pending   CARGO ACCESSORY FOLDING MECHANISM   DIV   BR   BR122015018573-4  
03-Aug-2015        

Horizon Global Americas

Inc.

  Published   TRAILER SIGNAL CONVERTER   ORD   BR   102013011957   14-May-2013  
     

Horizon Global Americas

Inc.

  Published   TRAILER SIGNAL CONVERTER (2015)   ORD   BR   BR112015021241-7  
03-Mar-2014        

Horizon Global Americas

Inc.

  Granted   GOOSENECK COUPLER   ORD   CA   2,762,449   16-Dec-2011   2762449  
22-Jan-2019

Horizon Global Americas

Inc.

  Granted   INTEGRATED WINCHHEAD   DES   CA   137887   12-Nov-2010   137887  
25-Jul-2011

Horizon Global Americas

Inc.

  Published   GOOSENECK COUPLER WITH SLIDEABLE STYLE LOCKING PLATES   DIV   CA  
3,025,861   29-Nov-2018        

Horizon Global Americas

Inc.

  Granted   GOOSENECK COUPLER WITH SLIDEABLE STYLE LOCKING PLATES   ORD   CA  
2,768,230   16-Feb-2012   2768230   15-Jan-2019

Horizon Global Americas

Inc.

  Published   UNIVERSAL MOUNTING BRACKET FOR AN ADAPTABLE HITCH COVER   ORD   CA
  2,820,301   05-Jul-2013        

Horizon Global Americas

Inc.

  Published   TRAILER SIGNAL CONVERTER   ORD   CA   2,815,743   14-May-2013    
   

Horizon Global Americas

Inc.

  Published   TRAILER SIGNAL CONVERTER (2015)   ORD   CA   2,903,371  
03-Mar-2014        

Horizon Global Americas

Inc.

  Granted   INTEGRATED WINCHHEAD   DES   CN   1030612530.4   11-Nov-2010  
301793986S   11-Jan-2012

Horizon Global Americas

Inc.

  Published   WINCH ASSEMBLY   PCT   CN   201180066639.4   01-Dec-2011        

Horizon Global Americas

Inc.

  Pending   XLT JACK   DIV   CN   201811628701.4   28-Dec-2018        

Horizon Global Americas

Inc.

  Granted   XLT JACK   ORD   CN   201410273596.2   18-Jun-2014   104228784  
15-Jan-2019

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   CN   1130015695.8   26-Jan-2011  
301785050S   04-Jan-2012



--------------------------------------------------------------------------------

Owner   Status   Title   Case Type   Country   App. No.   Filing Date  
Patent No.   Issue Date

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH SKID PLATE COVER   DES   CN   1130015701.X  
26-Jan-2011   301727919S   16-Nov-2011

Horizon Global Americas

Inc.

  Granted   TRAILER SIGNAL CONVERTER   ORD   MX   2013/005355   13-May-2013  
332008   29-Jul-2015

Horizon Global Americas

Inc.

  Granted   TRAILER SIGNAL CONVERTER (2015)   PCT   MX   2015/011439  
03-Mar-2014   347769   12-May-2017

Horizon Global Americas

Inc.

  Pending   TRAILER SIGNAL CONVERTER (2015)   DIV   MX   MX/a/2017/006199  
11-May-2017        

Horizon Global Americas

Inc.

  Granted   TOWING ASSEMBLY   ORD   AU   2004205079   17-Aug-2004   2004205079  
17-Feb-2011

Horizon Global Americas

Inc.

  Granted   TOWING ASSEMBLY   DIV   AU   2011200486   17-Aug-2004   2011200486  
10-Oct-2013

Horizon Global Americas

Inc.

  Granted   ADJUSTABLE TOWING HITCH ASSEMBLY   ORD   CA   2,324,774  
31-Oct-2000   2,324,774   15-Sep-2009

Horizon Global Americas

Inc.

  Granted   UNDERBED HITCH MOUNTING SYSTEM   ORD   CA   2,684,201   30-Oct-2009
  2684201   25-Apr-2017

Horizon Global Americas

Inc.

  Granted   PIN BOX ASSEMBLY FOR TRAILER   EPP   DE   07754617.4   30-Mar-2007  
2032422   14-Sep-2011

Horizon Global Americas

Inc.

  Granted   PIN BOX ASSEMBLY FOR TRAILER   PCT   EP   07754617.4   12-Jan-2009  
2032422   14-Sep-2011 Horizon Global Americas Inc.   Granted   PIN BOX ASSEMBLY
FOR TRAILER   EPP   FR   07754617.4   30-Mar-2007   2032422   14-Sep-2011

Horizon Global Americas

Inc.

  Granted   PIN BOX ASSEMBLY FOR TRAILER   EPP   GB   07754617.4   30-Mar-2007  
2032422   14-Sep-2011

Horizon Global Americas

Inc.

  Granted   MULTI-SPEED DROP LEG MECHANICAL JACK FOR USE WITH A TRAILER   ORD  
CA   2,531,272   21-Dec-2005   2,531,272   16-Mar-2010

Horizon Global Americas

Inc.

  Granted   GOOSENECK COUPLER HAVING AN ANTI-RATTLE DEVICE   ORD   CA  
2,590,448   30-May-2007   2,590,448   26-Apr-2011

Horizon Global Americas

Inc.

  Granted   WINCH HANDLE   DES   EM   001072839   20-Jan-2009   001072839-1  
20-Jan-2009

Horizon Global Americas

Inc.

  Granted   WINCH HANDLE   DES   EM   001072839   20-Jan-2009   001072839-2  
20-Jan-2009

Horizon Global Americas

Inc.

  Granted   2 SPEED XLT (WINCH COVER)   DES   EM   001072847   20-Jan-2009  
001072847-1   20-Jan-2009

Horizon Global Americas

Inc.

  Pending   CREEPER ASSEMBLY   PCT   AU   2017281899   15-Jan-2019        

Horizon Global Americas

Inc.

  Pending   ANTI-RATTLE DEVICE FOR TRAILER HITCH   PCT   AU       07-Feb-2019  
     



--------------------------------------------------------------------------------

Owner   Status   Title   Case Type   Country   App. No.   Filing Date  
Patent No.   Issue Date

Horizon Global Americas

Inc.

  Pending   CARGO CARRIER ASSEMBLY WITH HINGE MECHANISM   PCT   CN      
08-Jan-2019        

Horizon Global Americas

Inc.

  Pending   VEHICLE ROOF BOX WITH CENTRAL, EXTERNAL ATTACHMENT SYSTEM   PCT   EP
  17739814.6   09-Jan-2019        

Horizon Global Americas

Inc.

  Pending   UNDERBED HITCH MOUNTING SYSTEM   PCT   MX   MX/a/2018/013079  
25-Oct-2018        

Horizon Global Americas

Inc.

  Pending   CREEPER ASSEMBLY   PCT   MX   MX/a/2019/000041   07-Jan-2019        

Horizon Global Americas

Inc.

  Granted   WINCH HOUSING   DES   AU   201810159   10-Jan-2018   201810159  
05-Feb-2018

Horizon Global Americas

Inc.

  Pending   ROOF RACK CROSSBAR ASSEMBLY   PCT   AU   2016275156   13-Jun-2016  
     

Horizon Global Americas

Inc.

  Pending  

COMMUNICATION DEVICE, SYSTEM, AND METHOD FOR ACTIVE

CONTROL OF EXTERNAL VEHICLE COMPONENTS

  PCT   AU   2017268129   06-Dec-2018        

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DDV   AU   201811853   27-Mar-2018   201811853  
27-Apr-2018

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   AU   201810444   29-Jan-2018   201810444  
27-Mar-2018

Horizon Global Americas

Inc.

  Granted   POD LIGHT FIXTURE   DES   AU   201715278   05-Sep-2017   2017 15 278
  04-Dec-2017

Horizon Global Americas

Inc.

  Granted   POD LIGHT FIXTURE   DDV   AU   201717379   04-Dec-2017   2017 17 379
  03-Jan-2018

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   AU   201717337   30-Nov-2017   201717337  
30-Nov-2017

Horizon Global Americas

Inc.

  Granted   WINCH HOUSING   DES   CA   175082   26-May-2017   175082  
19-Feb-2018

Horizon Global Americas

Inc.

  Granted   WINCH HOUSING   DES   CA   179200   26-May-2017   179200  
19-Feb-2018

Horizon Global Americas

Inc.

  Granted   WINCH HOUSING   DES   CA   179201   26-May-2017   179201  
19-Feb-2018

Horizon Global Americas

Inc.

  Granted  

HITCH BALL MOUNT AND METHOD OF FORMING THE HITCH BALL

MOUNT

  DIV   CA   2,946,979   11-Oct-2012   2,946,979   11-Jun-2018

Horizon Global Americas

Inc.

  Granted   FOLDING WRENCH   DES   CA   175083   26-May-2017   175083  
24-Apr-2018

Horizon Global Americas

Inc.

  Pending   POD LIGHT FIXTURE   DES   CA   177145   19-Sep-2017        

Horizon Global Americas

Inc.

  Granted   POD LIGHT FIXTURE   DDV   CA   182019   21-Jun-2018   182019  
05-Dec-2018



--------------------------------------------------------------------------------

Owner     Status     Title     Case Type       Country       App. No.    
  Filing Date         Patent No.         Issue Date  

Horizon Global Americas

Inc.

  Granted   ORB LIGHT FIXTURE   DES   CA   179196   28-Apr-2017   179196  
05-Mar-2018

Horizon Global Americas

Inc.

  Granted   ORB LIGHT FIXTURE   DES   CA   179197   28-Apr-2017   179197  
05-Mar-2018

Horizon Global Americas

Inc.

  Granted   ORB LIGHT FIXTURE   DES   CA   179198   28-Apr-2017   179198  
05-Mar-2018

Horizon Global Americas

Inc.

  Granted   ORB LIGHT FIXTURE   DES   CA   179199   28-Apr-2017   179199  
05-Mar-2018

Horizon Global Americas

Inc.

  Granted   ORB LIGHT FIXTURE   DES   CA   174510   28-Apr-2017   174510  
05-Mar-2018

Horizon Global Americas

Inc.

  Granted   LOADING RAMP   DES   CA   175221   05-Jun-2017   175221  
27-Apr-2018

Horizon Global Americas

Inc.

  Granted   LOADING RAMP   DDV   CA   180426   05-Jun-2017   180426  
27-Apr-2018

Horizon Global Americas

Inc.

  Pending   COUPLER LOCK   DES   CA   178438   30-Nov-2017        

Horizon Global Americas

Inc.

  Pending   PACKAGING WITH ENGAGING DEVICE   DES   CA   178895   22-Dec-2017    
   

Horizon Global Americas

Inc.

  Pending   PACKAGING WITH ENGAGING DEVICE   DDV   CA   185007   30-Nov-2018    
   

Horizon Global Americas

Inc.

  Pending   RETRACTABLE TOW STRAP REEL   DES   CA   178896   22-Dec-2017        

Horizon Global Americas

Inc.

  Pending   RETRACTABLE TOW STRAP CASING   DES   CA   178897   22-Dec-2017      
 

Horizon Global Americas

Inc.

  Pending   ROTATING HITCH ASSEMBLY   DES   CA   179886   21-Feb-2018        

Horizon Global Americas

Inc.

  Pending   ROTATING HITCH ASSEMBLY   DES   CA       23-Jan-2019        

Horizon Global Americas

Inc.

  Pending   CLEVIS AND HITCH BALL MOUNT ASSEMBLY   DES   CA   179880  
21-Feb-2018        

Horizon Global Americas

Inc.

  Pending   COMBINED CLEVIS AND HITCH BALL MOUNT ASSEMBLY   DDV   CA      
31-Jan-2019        

Horizon Global Americas

Inc.

  Pending   HOOK AND SHACKLE MOUNT ASSEMBLY   DES   CA   179881   21-Feb-2018  
     

Horizon Global Americas

Inc.

  Pending   ADJUSTABLE BALL AND CLEVIS MOUNT ASSEMBLY   DES   CA   179882  
21-Feb-2018        

Horizon Global Americas

Inc.

  Pending   COMBINED ADJUSTABLE BALL AND CLEVIS MOUNT ASSEMBLY   DDV   CA      
31-Jan-2019        



--------------------------------------------------------------------------------

Owner   Status   Title   Case Type   Country   App. No.   Filing Date  
Patent No.   Issue Date

Horizon Global Americas

Inc.

  Pending   TACTICAL PIN   DES   CA   179884   21-Feb-2018        

Horizon Global Americas

Inc.

  Pending   HITCH BALL   DES   CA   179885   21-Feb-2018        

Horizon Global Americas

Inc.

  Pending   HITCH BALL   DDV   CA       31-Jan-2019        

Horizon Global Americas

Inc.

  Granted   CLEVIS SLEEVE   DES   CA   179883   21-Feb-2018   179883  
07-Jan-2019

Horizon Global Americas

Inc.

  Granted   FOLDING WRENCH   DES   CN   201730215200.3   31-May-2017   ZL
201730215200.3   01-May-2018

Horizon Global Americas

Inc.

  Granted   POD LIGHT FIXTURE   DES   CN   201730579090.9   22-Nov-2017   ZL
201730579090.9   05-Jun-2018

Horizon Global Americas

Inc.

  Granted   LIGHT FIXTURE   DES   CN   201730157068.5   03-May-2017  
ZL201730157068.5   13-Feb-2018

Horizon Global Americas

Inc.

  Granted   RAMP WITH TREADS   DES   CN   201730223690.1   05-Jun-2017   ZL
201730223690.1   01-May-2018

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   CN   201730603424.1   30-Nov-2017   ZL
201730603424.1   02-Oct-2018

Horizon Global Americas

Inc.

  Granted   PACKAGING WITH ENGAGING DEVICE   DES   CN   201730662859.3  
22-Dec-2017   ZL201730662859.3   01-Jan-2019

Horizon Global Americas

Inc.

  Granted   PACKAGING WITH ENGAGING DEVICE   DDV   CN   201830506320.3  
10-Sep-2018   ZL 201830506320.3   01-Jan-2019

Horizon Global Americas

Inc.

  Pending   RETRACTABLE TOW STRAP REEL   DES   CN   2017306626333   22-Dec-2017
       

Horizon Global Americas

Inc.

  Granted   RETRACTABLE TOW STRAP CASING   DES   CN   201730661959.4  
22-Dec-2017   ZL 201730661959.4   18-Dec-2018

Horizon Global Americas

Inc.

  Pending   HITCH WITH KNURLED TONGUE ASSEMBLY   DES   CN   201830352343.3  
03-Jul-2018        

Horizon Global Americas

Inc.

  Pending   CARRYING HANDLE FOR JACK   DES   CN   201830460986.X   20-Aug-2018  
     

Horizon Global Americas

Inc.

  Granted   WINCH HOUSING   DES   EM   004660306-0001   10-Jan-2018  
004660306-0001   10-Jan-2018

Horizon Global Americas

Inc.

  Granted   WINCH HOUSING   DES   EM   004660306-0002   10-Jan-2018  
004660306-0002   10-Jan-2018

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   EM   001811431-0003   26-Jan-2011  
001811431   04-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   EM   001811431-0004   26-Jan-2011  
001811431   04-Apr-2011



--------------------------------------------------------------------------------

Owner   Status   Title   Case Type   Country   App. No.   Filing Date  
Patent No.   Issue Date

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   EM   001811431-0005   26-Jan-2011  
001811431   04-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   EM   001811431-0006   26-Jan-2011  
001811431   04-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   EM   001811431-0007   26-Jan-2011  
001811431   04-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   EM   001811431-0002   26-Jan-2011  
001811431   04-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH SKID PLATE COVER   DES   EM   001811431-0001  
26-Jan-2011   001811431   04-Apr-2011

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   EM   004684272-0002   29-Jan-2018  
004684272-0002   29-Jan-2018

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   EM   004684272-0001   29-Jan-2018  
004684272-0001   29-Jan-2018

Horizon Global Americas

Inc.

  Granted   COUPLING FOR VEHICLE   DES   EM   005268570   15-May-2018  
005268570-0001   15-May-2018

Horizon Global Americas

Inc.

  Pending  

COMMUNICATION DEVICE, SYSTEM, AND METHOD FOR ACTIVE

CONTROL OF EXTERNAL VEHICLE COMPONENTS

  PCT   EP   17725064.4   20-Nov-2018        

Horizon Global Americas

Inc.

  Pending   LIGHT FIXTURE ASSEMBLY FOR CREEPER ASSEMBLY   PCT   EP   17735736.5
  09-Jan-2019        

Horizon Global Americas

Inc.

  Pending   ANTI-RATTLE DEVICE FOR TRAILER HITCH   PCT   EP   17840035.4  
12-Feb-2019        

Horizon Global Americas

Inc.

  Published   LOAD SUPPORT SYSTEM FOR VEHICLE ROOF (WITTER)   PCT   EP  
16860741.4   07-May-2018        

Horizon Global Americas

Inc.

  Pending   ORB LIGHT FIXTURE   DES   MX   MX/f/2017/001261   02-May-2017      
 

Horizon Global Americas

Inc.

  Granted   RAMP WITH TREADS   DES   MX   MX/f/2017/001533   05-Jun-2017   54426
  17-Dec-2018

Horizon Global Americas

Inc.

  Pending   RAMP WITH TREADS   DDV   MX   MX/f/2018/002402   16-Aug-2018        

Horizon Global Americas

Inc.

  Pending   COUPLER LOCK   DES   MX   MX/f/2017/003738   29-Nov-2017        

Horizon Global Americas

Inc.

  Pending   PACKAGING WITH ENGAGING DEVICE   DES   MX   MX/f/2017/004221  
20-Dec-2017        

Horizon Global Americas

Inc.

  Pending   RETRACTABLE TOW STRAP REEL   DES   MX   MX/f/2017/004222  
20-Dec-2017        

Horizon Global Americas

Inc.

  Pending   RETRACTABLE TOW STRAP CASING   DES   MX   MX/f/2017/004220  
20-Dec-2017        



--------------------------------------------------------------------------------

Owner   Status   Title   Case Type   Country   App. No.   Filing Date  
Patent No.   Issue Date

Horizon Global Americas

Inc.

  Granted   WINCH HOUSING   DES   NZ   423917   10-Jan-2018   423917  
28-Feb-2018

Horizon Global Americas

Inc.

  Pending   ROOF RACK CROSSBAR ASSEMBLY   PCT   NZ   739034   13-Jun-2016      
 

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DDV   NZ   424003   29-Jan-2018   424003  
28-Feb-2018

Horizon Global Americas

Inc.

  Granted   FIFTH WHEEL HITCH   DES   NZ   424002   29-Jan-2018   424002  
28-Feb-2018

Horizon Global Americas

Inc.

  Granted   POD LIGHT FIXTURE   DES   NZ   423,447   05-Sep-2017   423,447  
13-Jul-2017

Horizon Global Americas

Inc.

  Granted   POD LIGHT FIXTURE   DDV   NZ   424,589   19-Jun-2018   424,589  
13-Jul-2017

Horizon Global Americas

Inc.

  Granted   COUPLER LOCK   DES   NZ   423781   30-Nov-2017   423781  
01-Feb-2018 HORIZON GLOBAL CORP   Pending   LOAD SUPPORT SYSTEM FOR VEHICLE ROOF
(WITTER)   PCT   AU   2016344069   22-May-2018         HORIZON GLOBAL CORP  
Pending   LOAD SUPPORT SYSTEM FOR VEHICLE ROOF (WITTER)   PCT   NZ   742795    
       

Horizon Global Americas

Inc.

  Published   XLT JACK   ORD   CA   2,854,616   17-Jun-2014        

Horizon Global Americas

Inc.

  Granted   LOCKING HITCH BALL   DES   FR   971223   27-Feb-1997   971223  
27-Feb-1997



--------------------------------------------------------------------------------

TRADEMARKS

[See attached].



--------------------------------------------------------------------------------

Owner   Status   Trademark   Country   App. No.   Filing Date   Reg. No.  
Reg. Date

Horizon Global Americas Inc.

 

Registered

  CARBON FORGED  

BR

  908390700   03-Oct-2014   908390700  

11-Apr-2017

Horizon Global Americas Inc.

 

Registered

  CARBON FORGED  

CA

  1696194   01-Oct-2014   TMA960045  

12-Jan-2017

Horizon Global Americas Inc.

 

Registered

  FAT STRAP  

CA

  1715297   13-Feb-2015   TMA941310  

20-Jun-2016

Horizon Global Americas Inc.

 

Registered

  FAT STRAP  

CN

  16382055   13-Feb-2015   16382055  

21-Apr-2016

Horizon Global Americas Inc.

 

Registered

  FAT STRAP  

MX

  1577566   12-Feb-2015   1636867  

09-May-2016

Horizon Global Americas Inc.

 

Registered

  HIGHLAND  

TW

  97051884   10-Nov-2008   1450764  

16-Jan-2011

Horizon Global Americas Inc.

 

Registered

  HIGHLAND (in Chinese Characters)  

TW

  97051889   10-Nov-2008   1433985  

01-Oct-2010

Horizon Global Americas Inc.

 

Registered

  IFIT  

IN

  2349169   15-Jun-2012   2349169  

22-Nov-2016

Horizon Global Americas Inc.

 

Registered

  ROLA (in Chinese Characters)  

TW

  97051891   10-Nov-2008   1393417  

01-Jan-2010

Horizon Global Americas Inc.

 

Registered

  WASHDROPS  

BR

  909236399   10-Apr-2015   909236399  

14-Nov-2017

Horizon Global Americas Inc.

 

Registered

  AQUA-CLEAR  

MX

  1218666   10-Oct-2011   1272272  

07-Mar-2012

Horizon Global Americas Inc.

 

Registered

  CARBON FORGED  

MX

  1532760   30-Sep-2014   1594357  

30-Nov-2015

Horizon Global Americas Inc.

 

Registered

  FROG Design  

CN

  10272414   06-Dec-2011   10272414  

14-Feb-2013

Horizon Global Americas Inc.

 

Registered

  HIGHLAND  

TW

  100005941   01-Feb-2011   1506064  

16-Feb-2012

Horizon Global Americas Inc.

 

Registered

  HIGHLAND  

EM

  10057412   17-Jun-2011   10057412  

20-Dec-2011

Horizon Global Americas Inc.

 

Registered

  HIGHLAND  

IN

  2300800   16-Mar-2012   2300800  

16-Mar-2012

Horizon Global Americas Inc.

 

Registered

  HIGHLAND  

CN

  7069975   21-Nov-2008   7069975  

14-Sep-2010

Horizon Global Americas Inc.

 

Registered

  HIGHLAND  

CN

  7069976   21-Nov-2008   7069976  

07-Jul-2010

Horizon Global Americas Inc.

 

Registered

  HIGHLAND  

CN

  7069979   21-Nov-2008   7069979  

28-Dec-2010

Horizon Global Americas Inc.

 

Registered

  HIGHLAND (in Chinese Characters)  

CN

  7069973   21-Nov-2008   7069973  

28-Jun-2010

Horizon Global Americas Inc.

 

Registered

  HIGHLAND (in Chinese Characters)  

CN

  7069974   21-Nov-2008   7069974  

07-Jul-2010

Horizon Global Americas Inc.

 

Registered

  HIGHLAND (in Chinese Characters)  

CN

  7069972   21-Nov-2008   7069972  

28-Jun-2010

Horizon Global Americas Inc.

 

Registered

  HIGHLAND (in Chinese Characters)  

CN

  7069971   21-Nov-2008   7069971  

07-Jul-2010

Horizon Global Americas Inc.

 

Registered

  HIGHLAND (in Chinese Characters)  

CN

  7069970   21-Nov-2008   7069970  

14-Sep-2010

Horizon Global Americas Inc.

 

Registered

  MICROTUBE  

CA

  1456873   27-Oct-2009   TMA779694  

13-Oct-2010

Horizon Global Americas Inc.

 

Registered

  REESE  

CN

  7069987   21-Nov-2008   7069987  

28-Jun-2010

Horizon Global Americas Inc.

 

Registered

  REESE  

TW

  97051894   10-Nov-2008   1399215  

01-Mar-2010

Horizon Global Americas Inc.

 

Registered

  REESE  

CN

  7069989   21-Nov-2008   7069989  

21-Jul-2010

Horizon Global Americas Inc.

 

Registered

  REESE  

CN

  7069988   21-Nov-2008   7069988  

14-Nov-2010

Horizon Global Americas Inc.

 

Registered

  REESE (in Chinese Characters)  

CN

  7069985   21-Nov-2008   7069985  

14-Nov-2010

Horizon Global Americas Inc.

 

Registered

  REESE (in Chinese Characters)  

TW

  97051895   10-Nov-2008   1399216  

01-Mar-2010

Horizon Global Americas Inc.

 

Registered

  REESE (in Chinese Characters)  

CN

  7069986   21-Nov-2008   7069986  

07-Jul-2010

Horizon Global Americas Inc.

 

Registered

  REESE TOWPOWER  

CN

  7069983   21-Nov-2008   7069983  

07-Oct-2010

Horizon Global Americas Inc.

 

Registered

  REESE TOWPOWER  

CN

  7069982   21-Nov-2008   7069982  

28-Jun-2010

Horizon Global Americas Inc.

 

Registered

  REESE TOWPOWER  

TW

  97051892   10-Nov-2008   1399213  

01-Mar-2010

Horizon Global Americas Inc.

 

Registered

  REESE TOWPOWER (in Chinese Characters)  

CN

  7069981   21-Nov-2008   7069981  

07-Oct-2010

Horizon Global Americas Inc.

 

Registered

  REESE TOWPOWER (in Chinese Characters)  

CN

  7069980   21-Nov-2008   7069980  

28-Jun-2010

Horizon Global Americas Inc.

 

Registered

  REESE TOWPOWER (in Chinese Characters)  

TW

  97051893   10-Nov-2008   1399214  

01-Mar-2010

Horizon Global Americas Inc.

 

Registered

  ROLA  

CN

  7069968   21-Nov-2008   7069968  

28-Jun-2010

Horizon Global Americas Inc.

 

Registered

 

ROLA

 

TW

  97051890   10-Nov-2008   1393416  

01-Jan-2010



--------------------------------------------------------------------------------

Horizon Global Americas Inc.    Registered    ROLA   MX    710472    05-Apr-2005
   908278    18-Nov-2005 Horizon Global Americas Inc.    Registered    ROLA (in
Chinese
Characters)   CN    7069966    21-Nov-2008    7069966    28-Jun-2010 Horizon
Global Americas Inc.    Registered    W and Design   BR    909236402   
10-Apr-2015    909236402    14-Nov-2017 Horizon Global Americas Inc.   
Registered    W and Design   KR    40-2014-0021990    02-Apr-2014   
40-2014-0021990    06-Feb-2015 Horizon Global Americas Inc.    Registered    W
and Design   CN    11675817    31-Oct-2012    11675817    07-Apr-2014 Horizon
Global Americas Inc.    Registered    WASHDROPS   CN    8702945    27-Sep-2010
   8702945    14-Oct-2011 Horizon Global Americas Inc.    Registered   
WASHDROPS   TW    99046544    17-Sep-2010    1462510    01-Jul-2011 Horizon
Global Americas Inc.    Registered    WASHDROPS   EM    9462755    20-Oct-2010
   9462755    01-Apr-2011 Horizon Global Americas Inc.    Registered   
WASHDROPS   MX    1243676    24-Jan-2012    1291257    14-Jun-2012 Horizon
Global Americas Inc.    Registered    WASHDROPS   ZA    2011/13654   
07-Jul-2011    2011/13654    28-Jun-2013 Horizon Global Americas Inc.   
Registered    WASHDROPS   KR    40-2014-0021987    02-Apr-2014   
40-2014-0021987    06-Feb-2015 Horizon Global Americas Inc.    Registered   
WASHDROPS
(in Chinese
Characters)   CN    10210704    21-Nov-2011    10210704    21-Jan-2013 Horizon
Global Americas Inc.    Registered    ZCI ZERO
CONTACT
INTERFACE
and Design   AU    1587265    23-Oct-2013    1587265    12-Feb-2014 Horizon
Global Americas Inc.    Registered    ENVOY   MX    359461    07-Jan-1999   
658878    16-Jun-2000 Horizon Global Americas Inc.    Registered    ACTIVATOR  
CA    799137    06-Dec-1995    TMA466360    26-Nov-1996 Horizon Global Americas
Inc.    Registered    ACTIVATOR   MX    0249854    07-Dec-1995    528518   
26-Aug-1996 Horizon Global Americas Inc.    Registered    ACTIVATOR II   MX   
0249855    07-Dec-1995    528519    26-Aug-1996 Horizon Global Americas Inc.   
Registered    ACTIVATOR II   CA    0799138    06-Dec-1995    TMA466357   
26-Nov-1996 Horizon Global Americas Inc.    Registered    BARGMAN   CA   
1072367    23-Aug-2000    TMA569753    28-Oct-2002 Horizon Global Americas Inc.
   Registered    BUILT FOR
EXTREMES,
DESIGNED
FOR
EVERYDAY
LIFE   CA    1247068    14-Feb-2005    TMA727339    29-Oct-2008 Horizon Global
Americas Inc.    Registered    BUILT FOR
EXTREMES,
DESIGNED
FOR
EVERYDAY
LIFE   FR    3341070    14-Feb-2005    3341070    14-Feb-2005 Horizon Global
Americas Inc.    Registered    BULLDOG   CA    0857396    26-Sep-1997   
TMA558952    11-Mar-2002 Horizon Global Americas Inc.    Registered    BULLDOG  
BR    840569777    05-Jul-2013    840569777    05-Apr-2016 Horizon Global
Americas Inc.    Registered    BULLDOG   BR    840569785    05-Jul-2013   
840569785    05-Apr-2016 Horizon Global Americas Inc.    Registered    BX1   AU
   1605490    12-Feb-2014    1605490    20-May-2014 Horizon Global Americas Inc.
   Registered    BX1   CA    1663984    14-Feb-2014    TMA917166    15-Oct-2015
Horizon Global Americas Inc.    Registered    DRAW-TITE   MX    0249857   
07-Dec-1995    528520    26-Aug-1996 Horizon Global Americas Inc.    Registered
   DRAW-TITE   CA    799135    06-Dec-1995    TMA493208    20-Apr-1998 Horizon
Global Americas Inc.    Registered    DRAW-TITE   MX    0249852    07-Dec-1995
   528516    26-Aug-1996 Horizon Global Americas Inc.    Registered    DRAW-TITE
and Design   CA    516329    07-Feb-1984    TMA293920    10-Aug-1984 Horizon
Global Americas Inc.    Registered    DRAW-TITE/
HITCH-PRO   CA    0583622    07-May-1987    TMA380214    22-Feb-1991 Horizon
Global Americas Inc.    Registered    DRAW-TITE/
TOW-PAK   CA    586040    15-Jun-1987    TMA373552    21-Sep-1990 Horizon Global
Americas Inc.    Registered    FULTON   CA    159090    01-Sep-1932    TMDA56006
   29-Dec-1932 Horizon Global Americas Inc.    Registered    FULTON   BR   
840569823    05-Jul-2013    840569823    12-Apr-2016 Horizon Global Americas
Inc.    Registered    FULTON   BR    840569807    05-Jul-2013    840569807   
05-Apr-2016 Horizon Global Americas Inc.    Registered    HIDDEN
HITCH   CA    0652253    02-Mar-1990    TMA390183    15-Nov-1991 Horizon Global
Americas Inc.    Registered    HIDDEN
HITCH   CA    1372617    19-Nov-2007    TMA774702    17-Aug-2010 Horizon Global
Americas Inc.    Registered    HIDDEN
HITCH and
Design   CA    1059987    23-May-2000    TMA582876    30-May-2003 Horizon Global
Americas Inc.    Registered    HITCHMATCH   AU    1538203    31-Jan-2013   
1538203    12-Jul-2013 Horizon Global Americas Inc.    Registered    HITCHMATCH
  NZ    972138    21-Aug-2012    972138    03-Sep-2013 Horizon Global Americas
Inc.    Registered    HITCH-PRO   CA    583621    07-May-1987    TMA379445   
08-Feb-1991



--------------------------------------------------------------------------------

Horizon Global Americas Inc.   Registered   INTELLA-STOP   CA   1400001  
17-Jun-2008   751203   27-Oct-2009 Horizon Global Americas Inc.   Registered  
LIFT-LOCK   CA   0613231   16-Aug-1988   TMA366914   16-Mar-1990 Horizon Global
Americas Inc.   Registered   M.O.V.E. and Design   CA   1251925   24-Mar-2005  
TMA714670   16-May-2008 Horizon Global Americas Inc.   Registered  

M.O.V.E. MOBILE ORGANIZATIONAL VEHICLE EQUIPMENT

with Design

  CA   1251923   24-Mar-2005   TMA714649   16-May-2008 Horizon Global Americas
Inc.   Registered   MODULITE   MX   0249853   07-Dec-1995   528517   26-Aug-1996
Horizon Global Americas Inc.   Registered   MODULITE   CA   0799136  
06-Dec-1995   TMA467620   13-Dec-1996 Horizon Global Americas Inc.   Registered
  P3   AU   1166098   07-Mar-2007   1166098   26-Mar-2008 Horizon Global
Americas Inc.   Registered   P3   CA   1338109   06-Mar-2007   TMA768629  
03-Jun-2010 Horizon Global Americas Inc.   Registered   P3 and Design   AU  
1166099   07-Mar-2007   1166099   28-Mar-2008 Horizon Global Americas Inc.  
Registered   P3 and Design   CA   1338116   06-Mar-2007   TMA762345  
24-Mar-2010 Horizon Global Americas Inc.   Registered   PLATYPUS   CA   1251924
  24-Mar-2005   TMA714646   14-May-2008 Horizon Global Americas Inc.  
Registered   PLATYPUS   AU   1047677   23-Mar-2005   1047677   01-Aug-2005
Horizon Global Americas Inc.   Registered   PRO SERIES   CA   1459120  
13-Nov-2009   TMA850085   02-May-2013 Horizon Global Americas Inc.   Registered
  PRO SERIES   BR   840569840   05-Jul-2013   840569840   05-Apr-2016 Horizon
Global Americas Inc.   Registered   PRO SERIES   BR   840569882   05-Jul-2013  
840569882   05-Apr-2016 Horizon Global Americas Inc.   Registered   PRO SERIES  
BR   840569874   05-Jul-2013   840569874   05-Apr-2016 Horizon Global Americas
Inc.   Registered   REESE   CA   776295   22-Feb-1995   TMA464317   18-Oct-1996
Horizon Global Americas Inc.   Registered   REESE TOWPOWER   IN   2300794  
16-Mar-2012   2300794   16-Mar-2012 Horizon Global Americas Inc.   Registered  
ROLA   CA   1233000   06-Oct-2004   TMA673142   22-Sep-2006 Horizon Global
Americas Inc.   Registered   SPORTFRAME   CA   0613237   16-Aug-1988   TMA366175
  02-Mar-1990 Horizon Global Americas Inc.   Registered   SPORTFRAME   CA  
613237   16-Aug-1988   TMA366175   02-Mar-1990 Horizon Global Americas Inc.  
Registered   STEADI-FLEX   CA   1660461   22-Jan-2014   TMA922782   08-Dec-2015
Horizon Global Americas Inc.   Registered   SUREPULL   CA   1072365  
23-Aug-2000   TMA569754   28-Oct-2002 Horizon Global Americas Inc.   Registered
  TEKONSHA   AU   644632   06-Dec-1990   644632   03-Nov-1994 Horizon Global
Americas Inc.   Registered   TEKONSHA   CA   1366189   03-Oct-2007   TMA731740  
06-Jan-2009 Horizon Global Americas Inc.   Registered   THE GOOSE! BY REESE and
Design   AU   626492   05-Apr-1994   626492   01-Nov-1995 Horizon Global
Americas Inc.   Registered   T-ONE   MX   0249856   07-Dec-1995   854640  
08-Oct-2004 Horizon Global Americas Inc.   Registered   T-ONE   CA   0799134  
06-Dec-1995   TMA466356   26-Nov-1996 Horizon Global Americas Inc.   Registered
  TOW READY   CA   1314231   24-Aug-2006   TMA762837   29-Mar-2010 Horizon
Global Americas Inc.   Registered   TOW-PAK   CA   586039   15-Jun-1987  
TMA367579   13-Apr-1990 Horizon Global Americas Inc.   Registered   TRUTURN 360
  CA   1765146   27-Jan-2016   TMA983552   25-Oct-2017 Horizon Global Americas
Inc.   Registered   VELOCITY SERIES   CA   1695258   24-Sep-2014   TMA982004  
03-Oct-2017 Horizon Global Americas Inc.   Registered   VOYAGER   AU   644540  
02-Nov-1994   644540   26-Sep-1997 Horizon Global Americas Inc.   Registered  
VOYAGER   CA   1072366   23-Aug-2000   TMA569760   28-Oct-2002 Horizon Global
Americas Inc.   Registered   WESBARG   MX   1582627   25-Feb-2015   1542374  
28-May-2015 Horizon Global Americas Inc.   Registered   WESBARG   MX   1582625  
25-Feb-2015   1530887   20-Apr-2015 Horizon Global Americas Inc.   Registered  
WESBARG and Design   MX   1582629   25-Feb-2015   1542375   28-May-2015 Horizon
Global Americas Inc.   Registered   WESBARG and Design   MX   1582628  
25-Feb-2015   1536301   08-May-2015 Horizon Global Americas Inc.   Registered  
ZCI   BR   840687893   24-Oct-2013   840687893   23-Aug-2016 Horizon Global
Americas Inc.   Registered   ZCI   CA   1648999   23-Oct-2013   TMA982808  
13-Oct-2017



--------------------------------------------------------------------------------

Horizon Global Americas Inc.   Registered   ZCI   AU   1587264   23-Oct-2013  
1587264   12-Feb-2014 Horizon Global Americas Inc.   Registered   ZCI   ZA  
2013/29652   23-Oct-2013   2013/29652   07-Sep-2015 Horizon Global Americas Inc.
  Registered   ZCI   NZ   986694   23-Oct-2013   986694   24-Apr-2014 Horizon
Global Americas Inc.   Registered   ZCI   MX   1425521   23-Oct-2013   1472553  
28-Jul-2014 Horizon Global Americas Inc.   Registered   ZCI ZERO CONTACT
INTERFACE and Design   BR   840700644   06-Nov-2013   840700644   30-Aug-2016
Horizon Global Americas Inc.   Registered   ZCI ZERO CONTACT INTERFACE and
Design   CA   1649005   23-Oct-2013   TMA982807   13-Oct-2017 Horizon Global
Americas Inc.   Registered   ZCI ZERO CONTACT INTERFACE and Design   ZA  
2013/29582   23-Oct-2013   2013/29582   24-Dec-2015 Horizon Global Americas Inc.
  Registered   ZCI ZERO CONTACT INTERFACE and Design   MX   1425520  
23-Oct-2013   1473315   30-Jul-2014 Horizon Global Americas Inc.   Registered  
ZCI ZERO CONTACT INTERFACE and Design   NZ   986695   23-Oct-2013   986695  
24-Apr-2014 Horizon Global Americas Inc.   Registered   BULLDOG   CN   7069963  
21-Nov-2008   7069963   28-Jun-2010 Horizon Global Americas Inc.   Registered  
BULLDOG   MX   309142   29-Sep-1997   569267   30-Jan-1998 Horizon Global
Americas Inc.   Registered   FULTON   CN   7069965   21-Nov-2008   7069965  
28-Jun-2010 Horizon Global Americas Inc.   Registered   BULLDOG   EM   640037  
27-Sep-1997   640037   28-Jun-1999 Horizon Global Americas Inc.   Registered  
F2   EM   007583735   05-Feb-2009   007583735   15-Sep-2009 Horizon Global
Americas Inc.   Published   HIGHLAND   BR   915812789   04-Sep-2018        
Horizon Global Americas Inc.   Published   HIGHLAND   BR   915812797  
04-Sep-2018         Horizon Global Americas Inc.   Published   HIGHLAND   BR  
915812800   04-Sep-2018         Horizon Global Americas Inc.   Published   NORTH
AMERICA’S FAVORITE HITCH   CA   1815039   20-Dec-2016         Horizon Global
Americas Inc.   Published   REESE   BR   914155490   08-Feb-2018         Horizon
Global Americas Inc.   Published   REESE   BR   914155440   08-Feb-2018        
Horizon Global Americas Inc.   Published   REESE   BR   914155474   08-Feb-2018
        Horizon Global Americas Inc.   Published   REESE   BR   914155555  
08-Feb-2018         Horizon Global Americas Inc.   Pending   REESE   MX  
2155007   21-Jan-2019         Horizon Global Americas Inc.   Pending   REESE  
MX   2155009   21-Jan-2019         Horizon Global Americas Inc.   Pending  
REESE   MX   2155011   21-Jan-2019         Horizon Global Americas Inc.  
Pending   REESE   MX   2155018   21-Jan-2019         Horizon Global Americas
Inc.   Pending   REESE   MX   2155021   21-Jan-2019         Horizon Global
Americas Inc.   Registered   ROLA   DE   30519392.9   04-Apr-2005   30519392  
19-Jul-2005 Horizon Global Americas Inc.   Registered   ROLA   EM   13702527  
29-Jan-2015   13702527   15-Jul-2015 Horizon Global Americas Inc.   Registered  
ROLA   ES   2644932   05-Apr-2005   2,644,932   15-Dec-2005 Horizon Global
Americas Inc.   Registered   ROLA   GB   2388607   05-Apr-2005   2388607  
18-Nov-2005 Horizon Global Americas Inc.   Registered   ROLA   IT  
RM2005C001772   06-Apr-2005   302015902339089   02-Oct-2008 Horizon Global
Americas Inc.   Registered   ROLA and Design   EM   1165019   10-Apr-2013  
1165019   10-Apr-2013 Horizon Global Americas Inc.   Published   TEKONSHA   BR  
914679856   14-May-2018         Horizon Global Americas Inc.   Published   TOW
READY   BR   914851837   13-Jun-2018         Horizon Global Americas Inc.  
Published   TOYLOC   BR   914679864   14-May-2018         Horizon Global
Americas Inc.   Pending   XLT   CA   1765672   29-Jan-2016         Horizon
Global Americas Inc.   Registered   ZCI   EM   12248779   23-Oct-2013   12248779
  19-Mar-2014 Horizon Global Americas Inc.   Registered   ZCI ZERO CONTACT
INTERFACE and Design   EM   12248721   23-Oct-2013   12248721   14-Mar-2014
Horizon Global Company LLC   Registered   H (Stylized)   AU   1737457  
26-Nov-2015   1737457   26-Nov-2015 Horizon Global Company LLC   Registered   H
(Stylized)   CN   18362089   18-Nov-2015   18362089   28-Dec-2016



--------------------------------------------------------------------------------

Horizon Global Company LLC   Registered   H (Stylized)   EM   14800593  
17-Nov-2015   14800593   26-Apr-2016 Horizon Global Company LLC   Registered  
HORIZON GLOBAL   CN   22195656   09-Dec-2016   22195656   28-Jan-2018 Horizon
Global Company LLC   Registered   HORIZON GLOBAL (Stylized)   AU   1735239  
17-Nov-2015   1735239   21-Jul-2016 Horizon Global Company LLC   Registered  
HORIZON GLOBAL (Stylized)   EM   14793087   16-Nov-2015   14793087   26-Apr-2016



--------------------------------------------------------------------------------

COPYRIGHTS

None.

 

 

 

 

 

Exhibit C / Copyrights



--------------------------------------------------------------------------------

EXHIBIT D

PLEDGED EQUITY

 

Corporate Name

 

  

Owner / Type of Equity Interest

 

  

Percentage

Pledged

 

 

Is the

Subsidiary

an Obligor?

  

Issued

Certificate

(Class &

No.)

Cequent Electrical Products de México, S. de R.L. de C.V.   

99.97% owned by Cequent Mexico Holdings B.V. and approx. 0.03% owned by Cequent
Sales Company de México, S. de

R.L. de C.V. (such ownership totaling 100%)

   100%   Yes   

1,000 shares of Common Stock Certificate

No. 009

Cequent Mexico Holdings B.V.    100% owned by Cequent UK Limited    100%   Yes
   N/A Cequent Nederland Holdings B.V.    100% owned by Horizon International
Holdings LLC    100%   Yes    N/A Horizon Global Americas Inc.    100% owned by
Horizon Global Company LLC    100%   Yes    N/A Cequent Sales Company de México,
S. de R.L. de C.V.    99.97% owned by Cequent Nederland Holdings B.V. and
approx. 0.03% owned by Cequent Mexico Holdings B.V. (such ownership totaling
100%)    100%   Yes    N/A Cequent Towing Products of Canada, Ltd.    100% owned
by Cequent Nederland Holdings B.V.    100%   Yes    N/A Cequent UK Limited   
100% owned by Cequent Nederland Holdings B.V.    100%   Yes    N/A HG Germany
Holdings GmbH    100% owned by Cequent Nederland Holdings B.V.    100%   No   
N/A HZN FinCo IRL Holdings Limited    100% owned by Cequent Nederland Holdings
B.V.    100%   No    N/A HZN Sourcing Oy    100% owned by Cequent Nederland
Holdings B.V.    100%   No    N/A Horizon Euro Finance LLC***    100% owned by
Cequent Nederland Holdings B.V.    100%   No    N/A Horizon Global Company LLC
   100% owned by Horizon Global Corporation    100%   Yes   

Membership Interest 2,500 Units Certificate

No. 002

Horizon Global Digital Limited    100% owned by Cequent Nederland Holdings B.V.
   100%   No    N/A Horizon Global European Holdings Limited    100% owned by
Cequent Nederland Holdings B.V.    100%   No    N/A Horizon Global Hong Kong
Holdings Limited    100% owned by Cequent Nederland Holdings B.V.    100%   No
   N/A Horizon Global (South Africa) (PTY) LTD.    100% owned by Cequent
Nederland Holdings B.V.    100%   No    N/A Horizon International Holdings LLC
   100% owned by Horizon Global Americas Inc.    100%   Yes   

Membership Interest 2,500 Units Certificate

No. 005

Horizon Sourcing B.V.    100% owned by Cequent Nederland Holdings B.V.    100%  
No    N/A Teljs Holding B.V.    100% owned by Cequent Nederland Holdings B.V.   
100%   No    N/A

Exhibit D / Page 1



--------------------------------------------------------------------------------

PLEDGED DEBT

 

Borrower    Lender    Amount Horizon Global South Africa Pty Ltd.    Cequent
Nederland Holdings B.V.    $212,463.40 C.P. Witter   

Cequent Nederland Holdings

B.V.

   $2,428,116.42 Horizon Global Germany GmbH    Cequent Nederland Holdings B.V.
   $974,950.00 Kovil Oy   

Cequent Nederland Holdings

B.V.

   $297,187.70 HG Germany Holdings GmbH    Cequent Nederland Holdings B.V.   
$126,170,000.00 AH Forgings Proprietary Limited   

Cequent Nederland Holdings

B.V.

   $54,320.77 Westfalia-Automotive GmbH    Cequent Nederland Holdings B.V.   
$1,720,498.85 Westfalia-Automotive SAS   

Cequent Nederland Holdings

B.V.

   $277,011,97 Westfalia-Automotive Denmark ApS    Cequent Nederland Holdings
B.V.    $1,270,557.13

Westfalia-Automotive Polska Sp.

Zo.o.

  

Cequent Nederland Holdings

B.V.

   $556,910.94 Westfalia-Automotive Italia S.r.l.    Cequent Nederland Holdings
B.V.    $300,166.46 Teljs Automotive Srl Unit 2   

Cequent Nederland Holdings

B.V.

   $1,553,635.59 Horizon Global Holdings Australia Pty. Ltd.    Horizon
International Holding LLC    $44,789,896.27 Horizon Global Corporation   

Horizon International Holding

LLC

   $12,502,710.00 HG Germany Holdings GmbH    Horizon Global Corporation   
$45,993,583.97 Cequent Nederland Holdings B.V.    Horizon Global Company LLC   
$117,280,750.00

Exhibit D / Page 2



--------------------------------------------------------------------------------

EXHIBIT E

POST CLOSING OBLIGATIONS

Post-Closing Schedule

1.

The Loan Parties shall take all necessary actions (subject to the Agreed
Security Principles (as defined in the ABL Credit Agreement) to satisfy the
items described below within sixty (60) days after the Closing Date (or, in each
case, such longer periods as the Administrative Agent, acting at the direction
of the Required Lenders, may agree):

  (a)

For each Subsidiary domiciled or organized in England, to the extent applicable:

 

  (i)

an English law guarantee and debenture over substantially all of its assets;

 

  (ii)

an English law share pledge agreement entered into by its shareholder relating
to the pledge over its shares;

 

  (iii)

such perfection actions as are necessary under English law to perfect the
security interests contemplated by this clause (a); and

 

  (iv)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties with respect to the
Collateral located in England to create a first priority perfected security
interest therein, subject to the Intercreditor Agreements.

 

  (b)

For each Subsidiary domiciled or organized in Germany, to the extent applicable:

 

  (i)

a German law guarantee;

 

  (ii)

a German law share pledge agreement entered into by its shareholder relating to
the pledge over its shares;

 

  (iii)

security over substantially all of its assets located in Germany including but
not limited to the following security documents, if applicable:

 

  (A)

a German law account pledge agreement relating to all accounts held by it with
banks in Germany;

 

  (B)

a German law global assignment agreement relating to the assignment of accounts
receivable from the selling of goods and the provision of services as well as
other accounts receivable agreed to be assigned by it (including, but not
limited to, insurance claims and intercompany loan receivables);

 

  (C)

a German law security transfer agreement relating to the security transfer of
all moveable (including stock and inventory) and fixed assets over which
security shall be granted;

 

  (D)

if it has any such rights, an Intellectual Property pledge agreement relating to
the pledge of its intellectual property rights (including, but not limited to,
patents, designs, utility models, trademarks, know-how and other IP rights);



--------------------------------------------------------------------------------

  (E)

if it owns any real estate, a German law land charge over the real estate held
by it;

 

  (F)

if it owns any real estate, a German law security purpose agreement relating to
the land charge granted by it; and

 

  (G)

if it is party to any relevant intercompany agreements, a subordination
agreement in relation to any shareholder and intercompany loans and any other
applicable, if any, intercompany claims; and

 

  (iv)

such perfection actions as are necessary under German law to perfect the
security interests contemplated by this clause (b); and

 

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties with respect to the
Collateral located in Germany to create a first priority perfected security
interest therein.

 

  (c)

For each Subsidiary domiciled or organized in the Netherlands, to the extent
applicable:

 

  (i)

a Dutch law guarantee;

 

  (ii)

a Dutch law omnibus pledge;

 

  (iii)

a Dutch share pledge agreement entered into by its shareholder relating to the
pledge over its shares;

 

  (iv)

such perfection actions as are necessary under Dutch law to perfect the security
interests contemplated by this clause (c); and

 

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in the Netherlands to create a first priority perfected security
interest therein.

 

  (d)

For each Subsidiary domiciled or organized in Canada, to the extent applicable:

 

  (i)

a security agreement governed by the laws of the applicable Canadian province
and the laws of Canada applicable therein;

 

  (ii)

such perfection actions as are necessary under Canadian law to perfect the
security interests contemplated by this clause (d); and

 

  (iii)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in Canada to create a first priority perfected security interest
therein.

 

  (e)

For each Subsidiary domiciled or organized in Mexico, to the extent applicable:

 

  (i)

an equity interest pledge agreement governed by the laws of the applicable
pledgor;

 

  (ii)

a non-possessory pledge agreement governed by the laws of the applicable
pledgor;



--------------------------------------------------------------------------------

  (iii)

a certificate from the applicable Subsidiary domiciled in Mexico evidencing
(a) an applicable pledge set forth in clause (i) or (ii) above, (b) a
confirmation of the pledge created thereby and (c) a power of attorney granted
by the applicable pledgor to the Collateral Agent;

 

  (iv)

such perfection actions as are necessary under Mexican law to perfect the
security interests contemplated by this clause (e); and

 

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in Mexico to create a first priority perfected security interest
therein.

 

2.

All agreements, instruments, documents and legal opinion delivered pursuant to
this Post-Closing Schedule shall be in form and substance reasonably
satisfactory to the Administrative Agent (acting at the direction of the
Required Lenders).

 

3.

Each Subsidiary domiciled in the United Kingdom, Germany, the Netherlands,
Mexico or Canada (or any political subdivision) that is not already party to the
Guarantee and Collateral Agreement shall deliver a joinder to the Guarantee and
Collateral Agreement in form and substance satisfactory to the Collateral Agent
within twenty (20) days after the Sixth Amendment Effective Date (or such longer
period as the Administrative Agent, acting at the direction of the Required
Lenders, may agree).

 

4.

Subject to the Intercreditor Agreements, each Loan Party shall have delivered to
the Collateral Agent original stock certificates and executed stock powers in
blank representing 100% of the Equity Interests of each wholly-owned and direct
Subsidiary of such Loan Party within thirty (30) days after the Sixth Amendment
Effective Date (or such longer period as the Administrative Agent, acting at the
direction of the Required Lenders, may agree), in each case to the extent,
(a) such Subsidiary is domiciled or organized in the United Kingdom, Germany,
Canada or the Netherlands, and (b) such Equity Interests are certificated.



--------------------------------------------------------------------------------

EXHIBIT F

PROFESSIONAL FEES

1. Simpson Thacher & Bartlett LLP

2. Davis Polk & Wardwell LLP

3. Paul, Weiss, Rifkind, Wharton & Garrison LLP

4. FTI Consulting, Inc.

5. Milbank LLP